Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4376 Filed 05/29/20 Page 1 of 841




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  AARON GANT, et al.,

            Plaintiffs,
                                             Case No. 2:19-cv-12533-SFC-DRG
  v.
                                             Hon. Sean F. Cox
  FORD MOTOR COMPANY,
                                             Magistrate Judge David R. Grand
            Defendant.
                                             SECOND AMENDED
                                             COMPLAINT AND JURY
                                             DEMAND




             SECOND AMENDED COMPLAINT AND JURY DEMAND

       Plaintiffs, by their attorneys, Stern Law, PLLC, and Marino Law, PLLC,

 hereby file their complaint against the above named Defendant, as follows:

                            PRELIMINARY STATEMENT

       1.    Broadly stated, this lawsuit is a breach of warranty/fraud case based

 on defective transmissions that Defendant Ford Motor Company installed in


                                         1
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4377 Filed 05/29/20 Page 2 of 841




 Fusion brand cars with model years between 2010 and 2017, inclusive. These

 transmissions were defectively designed and/or defectively manufactured, forced

 into a manufacturing effort to provide more options than transmission design

 constraints permitted, and failed to operate as Ford represented to consumers

 relying upon said representations. Ford, however, continued to install these

 defective transmissions in Fusion cars, even though Ford knew of their defects

 undisclosed to owners, lessees and prospective purchasers and lessees. Even worse,

 Ford repeatedly lied to consumers as to the reasons for the problems consumers

 experienced. As a result, consumers were and are stuck in unsafe Fusion autos that

 have costly repairs and minimal resale value due to the widely discussed

 transmission defects, with used Fusion sticker prices indicating the market’s

 awareness of the transmission defects alleged herein. Due to the defects in the

 transmissions, Ford’s failure to remedy these problems, and Ford’s fraud on

 consumers, Plaintiffs have been forced to join the ranks of tens of thousands of

 consumers who have sued Ford in courts nationwide for several years.

       2.    The causes of action to this complaint (“Complaint”) arise out of the

 warranty obligations of Ford for Fusions purchased or leased by Plaintiffs and for


                                         2
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4378 Filed 05/29/20 Page 3 of 841




 which Ford issued a written warranty. Plaintiffs also allege that Ford concealed

 from Plaintiffs known defects in the transmissions integrated into Plaintiffs’

 Fusions.

                                     PARTIES

       3.    Defendant Ford Motor Company (“Ford”) is a corporation organized

 and in existence under the laws of the State of Delaware with its principal offices

 located in the City of Dearborn, Wayne County, Michigan, and registered with the

 Department of Licensing and Regulatory Affairs to conduct business in Michigan.

 At all times relevant herein, Ford was engaged in the business of designing,

 manufacturing, constructing, assembling, marketing, distributing, selling and/or

 importing automobiles and other motor vehicles and motor vehicle components in

 Michigan.

       4.    All acts of Ford corporate employees as alleged were authorized or

 ratified by an officer, director or managing agent of Ford.

       5.    As used in this Complaint, the word “Plaintiffs” shall refer to those

 Plaintiffs identified in paragraphs 121 through 495 who are purchasers or lessees of

 2010 – 2017 Ford Fusions equipped with defective transmissions. The word


                                          3
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4379 Filed 05/29/20 Page 4 of 841




 “Vehicle” (plural “Vehicles”) shall refer to the Fusions purchased or leased by

 Plaintiffs as identified in paragraphs 121 through 495 which were designed,

 manufactured, constructed, assembled, marketed, distributed, sold and/or imported

 by Ford.

              FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       6.     Upon information and belief, Ford has superior access to each

 Vehicle’s in-service date, applicable warranties, service contract information and

 warranty or service contract repair history, as hereinbefore described.

       7.     Plaintiffs bring this action as a consolidated action on the grounds that

 each of their allegations against Ford are the same or substantially similar; as

 discussed, infra, each of Plaintiffs’ Vehicles are equipped with one of Ford’s

 defective transmissions.   Vehicles equipped with defective transmissions pose an

 unreasonable risk of death or serious bodily injury to Plaintiffs, passengers, other

 motorists, pedestrians, and the public at large, because they are susceptible to

 manifestations of transmission problems while in operation.

       8.     Each Plaintiff purchased or leased his or her Vehicle primarily for

 personal, family, or household purposes. Each Vehicle was manufactured and/or


                                           4
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4380 Filed 05/29/20 Page 5 of 841




 distributed by Ford. Express warranties accompanied the sale of the Vehicles to

 Plaintiffs, by which Ford undertook to preserve or maintain the utility or

 performance of the Vehicles or provide compensation in case of failure in such

 utility or performance. In deciding to purchase or lease the Vehicles, Plaintiffs

 reasonably relied on Ford’s warranty protection and the express and implied

 promises contained therein. The Vehicles were delivered to Plaintiffs with serious

 defects and nonconformities to warranty, and each developed other serious defects

 and nonconformities to warranty including, but not limited to, a defective

 transmission. Plaintiffs experienced the transmission defects within the warranty

 period as extended by Ford and/or the discovery rule.

       9.      The transmissions in Plaintiffs’ Fusions are defective in design,

 materials, and/or manufacture and workmanship. This can result in various

 problems, including, but not limited to the following defects known to Ford:

 sudden and unexpected shaking, violent jerking, bucking and kicking on

 acceleration (commonly referred to as “shuddering” or “juddering”), delayed

 acceleration (especially from a complete stop), gears slipping, hesitation on

 acceleration, difficulty stopping the vehicle, lack or loss of motive power, delayed


                                          5
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4381 Filed 05/29/20 Page 6 of 841




 downshifts, hard decelerations or ‘clunks’ when slowing down or accelerating at

 low speeds, premature wear of the internal components, transmission failures in the

 middle of roadways creating an unreasonably dangerous situation that increases the

 risk of an accident, and/or catastrophic failures necessitating replacement,

 attributable to one or more of the following: failing fluid seal integrity, throttle

 body deficiencies, failed torque converter welds, driveshaft failure, and failed

 Transmission Control Module (“TCM”) or Powertrain Control Module (“PCM”)

 updates to limit problems associated with transmission design and/or manufacture,

 or caused by the vehicle’s design and architecture issues (collectively, the

 “Transmission Defects”).

       10.     The existence of the Transmission Defects is a material fact that each

 Plaintiff, and any reasonable consumer, would have considered when deciding

 whether to purchase or lease the Vehicle. Had Plaintiffs known that their respective

 Vehicle was equipped with a defective transmission exhibiting the Transmission

 Defects     and   subject     to   premature       failure,   Plaintiffs   would   not   have

 purchased/leased it at all.

       11.     As a result of Plaintiffs’ reasonable reliance on Ford and its agents’


                                                6
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4382 Filed 05/29/20 Page 7 of 841




 omissions and/or representations, including the express and implied promises

 included in Ford’s warranty protection, each Plaintiff suffered an ascertainable loss

 of money, property, and value to the Vehicle, including but not limited to, the

 purchase price of the Vehicle, interest and finance charges, taxes, registration fees,

 out-of-pocket costs related to repairs to the transmission, the cost and

 inconvenience of obtaining alternative transportation, diminution in the value of

 the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the

 Transmission Defects, each Plaintiff was harmed and suffered actual damages in

 that the Vehicle’s transmission and related components are substantially certain to

 fail before their expected useful life has run.

       12.    Finally, those Plaintiffs forced to sell or trade-in their Vehicle due to

 expenses related to the Transmission Defects have suffered additional damages due

 to harm related to their credit report in the event of forfeiture and/or additional

 financial strain or loans entered into in order to take possession of an alternate,

 reliable vehicle.

       13.    All new Fusion autos are backed by a New Vehicle Limited Warranty

 (“Warranty”). Ford’s Warranty covers any repairs needed to correct defects in


                                            7
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4383 Filed 05/29/20 Page 8 of 841




 materials or workmanship of covered parts. The basic coverage period lasts 36

 months or 36,000 miles, whichever comes first, and the powertrain coverage lasts

 60 months or 60,000 miles, whichever comes first. The powertrain coverage

 specifically applies to the engine, transmission and transaxle, drivetrain, and

 restraint system. Ford explicitly provided the Warranty to all purchasers, lessees,

 and subsequent purchasers and lessees of Fusion autos throughout the United

 States. The Warranty assured consumers that Ford would repair any defects in

 materials or workmanship under normal use.

       14.    The Warranty purports to cover the transmission. However,

 consumers have complained that their transmissions failed and required

 replacement both within and just outside the 60,000-mile warranty period. Fusion

 owners and lessees have reported to the National Highway Traffic Safety

 Administration (“NHTSA”) that Ford’s authorized dealerships are replacing

 transmissions both within, and just outside, the 60,000-mile warranty period. When

 such replacements are not being provided under warranty, Plaintiffs have paid

 significant costs to Ford dealerships for new transmissions out of necessity.

       15.    These defects and nonconformities substantially impaired the value of


                                           8
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4384 Filed 05/29/20 Page 9 of 841




 the Vehicles to Plaintiffs.   This impairment stems from two basic sources.   First,

 the Vehicles fail in their essential purpose because they present an unreasonably

 high risk of sudden transmission problems, rendering them unsafe in a very

 material way.    Second, the repair warranty has failed of its essential purpose

 because Ford cannot repair the Vehicles.

       16.    Some of the causes of action to this Complaint arise out of the

 warranty obligations of Ford for a Vehicle purchased/leased by Plaintiffs and for

 which Ford issued a written warranty. Plaintiffs also allege that Ford concealed the

 transmissions’ known defects from Plaintiffs. As detailed, infra, Ford also

 misrepresented to Plaintiffs the workings, performance, and reliability of said

 transmissions.

       17.    Plaintiffs’ Vehicles are all Ford Fusions from model years (“MY”)

 2010 to 2017, inclusive, equipped with one of three transmissions:

              a. Most common among Plaintiffs’ Fusions is the 6F35 transmission,

                  touted by Ford as offering more efficient power delivery, better

                  fuel economy and smoother, quieter and more precise shifts than

                  that of options provided by the competition. Plaintiffs who


                                            9
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4385 Filed 05/29/20 Page 10 of 841




                own/lease either a Fusion Sport or a Fusion with a 3.0 liter V-6

                engine possess a model which includes as standard equipment the

                SelectShift control option for the 6F35 transmission. SelectShift

                allows the driver to shift gears using hand controls without a

                clutch; upon information and belief, the transmission itself is the

                same 6F35 present in those without SelectShift with minimal

                custom alteration to achieve the results described. All automatic,

                non-hybrid Fusion MYs 2013 and later, and many from MYs 2010

                to 2012, contain the 6F35 transmission (with or without a

                SelectShift);

             b. Hybrid Fusions, decidedly far fewer among Plaintiffs’ Fusions,

                have an automatic transmission known as a continuously variable

                transmission, or “CVT”; and

             c. Some Fusions, MYs 2010 to 2012, inclusive, contain a different

                type of six-speed automatic transmission known as an Aisin or

                Aisin Warner transmission. Upon information and belief, none of

                the Plainitffs’ Vehicles appear to involve this transmission type.


                                         10
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4386 Filed 05/29/20 Page 11 of 841




         18.    Purchasers and lessees whose Fusions have manual transmissions

  (i.e., “stick shifts”) are also not a part of this litigation.

         19.    Notwithstanding the two transmissions types used in Plaintiffs’

  Vehicles, commonality exists in the transmission defects and the manifestations

  thereof. Consistent, endemic problems in Fusions utilizing the 6F35 transmission

  have made the Fusion subject to countless lemon law claims nationwide; Plaintiffs

  are informed, believe and thereon allege that Ford has unique knowledge and

  information of the extent to which 6F35 transmissions have failed owners and

  lessees dating back at least as far as 2010. Owners and lessees of Fusions without

  6F35 transmissions also report and present defects in their Fusions that mirror

  those of 6F35 failures. This refers to a core problem in design and architecture

  wherein the unique body, engine, performance goals and overall mechanical

  demand of the vehicle place improper and damaging forces upon the transmission,

  resulting in its failure. Plaintiffs believe that the complaints of those owners and

  lessees of 6F35 Fusions demonstrate clear, continued evidence of the Transmission

  Defects; Plaintiffs also contend that failures in non-6F35 Vehicles have merit and




                                                11
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4387 Filed 05/29/20 Page 12 of 841




  are appropriately joined in these consolidated proceedings. 1

          20.   Many owners and lessees of automatic Fusion transmissions,

  including Plaintiffs herein, frequently complain their Fusions take an inordinately

  long time to accelerate from a stop or low speed, exhibit a hard deceleration or

  “clunk” when drivers either slow down or accelerate at low speeds, shudder and

  shake or make a loud clunking or knocking sound when the transmission finally

  selects the appropriate gear ratio, and often fail to accelerate when needed. Finally,

  in addition to hesitations, slow response, and jerky/shuddering/bucking behavior,

  the lifespan of the transmission in Plaintiffs’ Vehicles is unreasonably short.

          21.   Despite variation in transmission type of their respective Vehicles, the

  Transmission Defects are inherent in and the same for each of the Plaintiffs’

  Vehicles and were present, although potentially not symptomatic, at the time of

  sale.

          22.   Ford sold, leased, and continues to sell and lease Fusions despite

  knowing of the Transmission Defects and the danger they pose to consumers and


  1
   Should the Court fail to find sufficient commonality exists with respect to the 6F35 and
  CVT/Hybrid transmissions, Plaintiffs request an opportunity to dismiss the CVT/Hybrid
  owners/lessees without prejudice and separately re-file their claims.


                                                 12
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4388 Filed 05/29/20 Page 13 of 841




  other drivers, including Plaintiffs.

        23.    Because Ford will not notify the public that the Fusion transmissions

  are defective, Plaintiffs (as well as members of the public) are subjected to

  dangerous driving conditions that often occur without warning.

        24.    Accordingly, Ford has chosen financial gain at the expense of

  consumer safety by failing to disclose its knowledge of these critical safety defects

  to consumers, including Plaintiffs.

        25.    As early as 2009, if not before, Ford was aware of material facts

  regarding the Transmission Defects, but failed to disclose them to consumers. As a

  result of this failure, Plaintiffs have been damaged.

        26.    Moreover, as early as 2009, if not before, Ford knew or should have

  known about the safety hazard posed by the defective transmissions before the

  sale/lease of Plaintiffs’ Vehicles based on pre-market testing, warranty claims,

  consumer complaints to NHTSA, consumer complaints made directly to Ford and

  its dealers, and other sources which drove Ford to issue Technical Service

  Bulletins (“TSBs”) acknowledging the Fusion Transmission Defects. Ford should

  not have sold, leased, or marketed the Fusion, including Plaintiffs’ Vehicles,


                                            13
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4389 Filed 05/29/20 Page 14 of 841




  without a full and complete disclosure of the Transmission Defects, and Ford

  should have voluntarily recalled the Fusion long ago.

        27.    Each of the Plaintiffs to this Complaint requested or desired that Ford

  fix the defective transmission in their Vehicle, but Ford could not or would not

  permanently repair it. Because Ford has not devised a comprehensive and effective

  solution for the Transmission Defects, any repairs Ford attempted are merely

  temporary stop-gap measures destined to fail in the future.

                    Development of the 6F35 and CVT Transmissions

        28.    The predecessor of the 6F35 transmission was the general 6F

  transmission architecture, which Ford developed with General Motors for

  production in calendar year 2006 for MY 2007 vehicles. Exhibit A at 1, General

  Motors Hydra-Matic & Ford New FWD Six-Speed Automatic Transmission

  Family; Charles Lewis, General Motors Powertrain; Bryce Bollwahn, Ford Motor

  Company; SAE 2007 World Congress, Detroit, Michigan; April 16-19, 2007.

        29.    The transaxle was developed jointly, with approximately 85 percent of

  the hardware shared or common. Id. The result was described as “a common

  approach to design and manufacturing engineering. Despite using common


                                           14
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4390 Filed 05/29/20 Page 15 of 841




  suppliers for a majority of parts to leverage economies of scale, both companies

  are utilizing unique controls and calibrations to tailor the shift feel of the transaxle

  to fit their brand characteristics.” Exhibit B, New Fuel-Saving 6-Speed Transaxle

  To Propel Ford Edge To Head Of Crossover Utility Class; Ford Motor Company;

  November 9, 2005. Ford’s version of this front wheel drive six-speed automatic

  transmission was the 6F50, and the higher capacity variant, the 6F55. Its initial

  application was to be the MY 2007 Lincoln MKX and Ford Edge. Exhibit A, at 1.

        30.    According to a press release introducing the 6F, the new transmission

  promised better fuel economy and better shifting performance. Ford touted a

  number of features that purported to make its version of the 6F transmission unique

  from the competition, representing the transmission as follows:

               a. A wide span of 6.04 between the transaxle’s lowest and highest

                  gear ratio to deliver improved fuel economy and improved

                  acceleration;

               b. A low 4.48 gear for good acceleration at launch and a tall, 0.74

                  overdrive, for exceptional fuel economy;

               c. Smaller ratio step sizes to enable smoother shifts, reduce noise,


                                            15
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4391 Filed 05/29/20 Page 16 of 841




                vibration and harshness;

             d. Extensive use of CAE modeling on the transaxle case, resulting in

                a solid housing for the transaxle components, that included added

                strengthening ribs to minimize radiated noise and vibration, and

                additional thickness in some areas of the case for added strength;

             e. Three simple planetary gear sets designed for robustness and to use

                low-pinion pitch line velocities to reduce noise;

             f. All gears were cut using high-precision CNC hobbing, grinding

                and honing machines. The transfer and final drive gears were

                hard-treated for strength, and subsequently ground and honed to

                provide a more precise fit, thus reducing gear whine;

             g. First use of an off-axis pump, which takes up much less space in

                the transaxle.

             h. Use of plate clutches only for each shift “to deliver quiet, smooth

                shifts throughout the entire ratio span; and

             i. Ford proprietary control strategies that use powerful adaptive

                algorithms for fast, responsive shifts.


                                           16
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4392 Filed 05/29/20 Page 17 of 841




  Exhibit B.

        31.    The following year, Ford installed the 6F50 on the 2008 models of the

  Ford Taurus, Taurus X, Edge, Mercury Sable, Lincoln MKX and 2009 Ford Flex

  and Lincoln MKS.

        32.    In 2008, Ford announced that it was introducing a new variant, the

  6F35, to be initially applied to the 2009 Model Year Ford Escape, Mercury

  Mariner and Mazda Tribute vehicles. It was also slated to be applied to 2010

  Model Year Ford Fusion and Mercury Milan. Exhibit C, Ford Begins Production

  of New Mid-Range Six Speed Automatic; Auto Blog; Sam Abuelsamid; May 8,

  2008. Ford touted this new 6F35 variant, like the original 6F transmissions, as a

  boon to fuel economy, while providing smooth efficient shifting: “The new 6F35

  front-wheel-drive transmission offers a 4 to 6 percent improvement in fuel

  economy versus conventional 4- and 5-speed automatics, in addition to improved

  acceleration.” Exhibit D, Ford's New 6-Speed Automatic Transmission Offers 4-6

  Percent Fuel Economy Improvement; press release; Ford Motor Company; May 7,

  2008, PDF pg. 3.

        33.    Again with the 6F35 transmission, similar to the 6F, Ford boasted a


                                          17
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4393 Filed 05/29/20 Page 18 of 841




  host of improvements:

              a. A greater gear span, that allows the engine to operate at more

                     optimum combinations of speed and load;

              b. Patented one-way rocker clutches allow for smoother, quieter,

                     more precise shifts. Working like a socket wrench, the rocker

                     clutches spin freely one way, but securely lock in the other

                     direction. As result, gears are engaged and disengaged more

                     quickly;

              c. A chain-driven secondary gear set, with specifically designed with

                     random-size links that reduces noise, vibration and harshness;

              d. Unique pump-filter interface that eliminates pump whine; and

              e. Fluid fill for life – a special blend of transmission fluid is

                     maintenance free for the life of the gearbox.

  Exhibit D, at 3.

        34.   The news coverage of this transmission consistently shows that most,

  if not all, of the 6F variants were produced at the Van Dyke Transmission Plant,

  including the 6F35 and the CVT.


                                              18
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4394 Filed 05/29/20 Page 19 of 841




        35.   In 2012, Ford also produced a continuously variable transmission

  (“CVT”) for its hybrid vehicles, the Hybrid HF35. The HF35 was introduced in the

  2013 C-MAX Hybrid, Plug-In Ford C-MAX Energi, Fusion Hybrid, Ford Fusion

  Energi, and the Lincoln MKZ. Exhibit E, Ford Says Homegrown CVT Key to

  Speed, Fuel Economy of New Hybrids; Ward’s Auto; August 17, 2012.

        36.   The Transmission Defects are, upon information and belief, part of an

  aggressive effort by the manufacturer to provide variety to vehicle builds, which

  has occurred at the expense of reliability. The transmissions used in Plaintiffs’

  Vehicles failed to provide that reliability due in part to their need to be

  interchangeable transmissions at the build stage. Ford produced multiple,

  inadequate transmission solutions that have consistently failed owners and lessees.

  The effort to build “both HF35 [the hybrid CVT], and 6F35, a conventional

  six-speed automatic transmission, simultaneously” while using a variety of

  transmission systems into one common body/unit has been one of several factors

  resulting in a flawed transmission design. Exhibit F, Ford Celebrates Production

  of First North American FWD Hybrid Transmission, Torque News press release;

  Don Bain; Aug. 2, 2012. These failures manifest in the Transmission Defects,


                                          19
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4395 Filed 05/29/20 Page 20 of 841




  including failing fluid seal integrity, throttle body deficiencies, driveshaft failure

  and the need for repeat PCM updates to try to limit the problems caused by overall

  design and architecture issues.

              Ford Aggressively Markets the Fusion and its Transmissions

        37.    Ford aggressively marketed the Fusion, particularly its much-touted

  transmissions, and continued to do so long after discovering, or having sufficient

  notice to discover, the Transmission Defects.

        38.    In touting the 2010 Fusion, Ford further pushed the narrative that

  customization was critical to its marketing effort on the vehicle: “Manual or

  automatic – it’s time to shift your state of mind. Take the new 6-speed manual for a

  spirited drive. Pair the smooth-shifting 6-speed automatic with the 2.5L I-4 engine

  for max mileage. Or let the new 6-speed SelectShift AutomaticTM choose the

  optimal gear for any situation – while giving you the power to shift for yourself

  whenever you want. It’s the best of both worlds.” Exhibit G, 2010 Marketing

  Brochure, at 3.

        39.    Ford emphasized the new 2010 Fusion transmissions, and variations

  available, to dealers as a selling point: “New 6-speed automatic transmission


                                           20
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4396 Filed 05/29/20 Page 21 of 841




  includes Grade Assist Mode, is available on the 2.5L Duratec I-4 engine and is

  standard with the 3.0L V6 engine. All-new 6-speed SelectShift Automatic

  transmission is standard on Fusion Sport and standard with the 3.0L V6, allowing

  the driver the choice of a clutchless manual shifting mode.” Exhibit H, 2010 Tech

  Info, at 8.

          40.   Despite being aware of the Transmission Defects, Ford continued to

  tout the transmissions in marketing materials for the 2011 Fusion: “Get up to 33

  mpg hwy with the I-4 and a smoothshifting 6-speed automatic transmission. . . .

  The V6 is mated to a 6-speed SelectShift AutomaticTM that chooses the optimal

  gear for any situation, while giving you the power to shift for yourself whenever

  you want. It’s the best of both worlds.” Exhibit I, Ford 2011 marketing brochure,

  at 3.

          41.   Tech info on the 2011 Fusion also explicitly highlighted the defective

  six-speed automatic transmission, misrepresenting it as follows:

                   • Wide 6.04:1 gear ratio delivers good fuel economy and

                      performance;

                   • Includes Grade Assist Mode;


                                           21
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4397 Filed 05/29/20 Page 22 of 841




                  • Short first and second gears provide impressive launch and

                     acceleration;

                  • Tall overdrive gear is designed to provide better fuel economy;

                  • Short steps between intermediate gears enhance performance

                     and feel by finding the right gear for the most-efficient

                     operating conditions;

                  • Every part of the transmission is designed to provide smooth,

                     quiet operation;

                  • Transmission fluid is “filled for life” to help lower cost of

                     ownership.

  Exhibit J, 2011 Fusion tech info, at 10.

        42.   Ford’s 2011 Fleet Guide, which discusses multiple models, also

  specifically highlights the new six-speed transmissions found in the Ford Fusion.

  Under the heading, “Interior Quietness,” Ford states that its “new 6-speed

  automatic transmissions are subjected to hundreds of hours of durability and noise,

  vibration and harshness (NVH) testing.” Exhibit K, 2011 Fleet Guide, at 4. Ford

  also claims that it is “boosting transmission efficiency by shifting to advanced


                                             22
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4398 Filed 05/29/20 Page 23 of 841




  6-speed gearboxes. With more gears, Ford powertrains have a broader range from

  which to select the optimum mix of engine torque and horsepower for different

  driving situations. Bottom line: better acceleration, better mileage.” Id., at 5. Ford

  emphasizes that the 2011 Fusion contains Ford’s new “6-speed SelectShift

  Automatic™ transmission.” Id., at 14.

        43.    Ford’s 2012 Fusion marketing brochure touts the six-speed automatic

  transmission’s contribution to “fuel economy a similarly equipped Camry and

  Altima can’t beat,” and describes the SelectShift automatic transmission as “the

  best of both worlds. Shift whenever you want, or let it choose the best gear for

  you.” Exhibit L, 2012 Marketing Brochure, at 4, 10.

        44.    The tech info for the 2012 Fusion describes the following “key

  features” of the six-speed automatic transmission: “Engineered for quiet and high

  quality; Hard-finish gears for precise fit and reduced gear whine; Die-cast

  aluminum housing helps reduce noise; Optimized pump porting helps reduce

  transmission fluid pressure “ripple” and noise; SelectShift Manual Mode allows

  driver to change gears, up or down, without using a clutch and automatically

  protects against damaging shift scenarios.” Exhibit M, 2012 Fusion Tech Info, at


                                           23
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4399 Filed 05/29/20 Page 24 of 841




  10.

        45.    Ford continued to tout the Fusion and its transmissions year after year,

  despite the known-but-concealed Transmission Defects. Ford marketed the 2013

  Fusion as possessing “instantaneous low-end torque responsiveness and virtually

  no turbo lag,” and able to “squeeze maximum power and efficiency from each drop

  of fuel.” Ford described the six-speed SelectShift Automatic as an “advanced

  technolog[y]” that would “help Fusion achieve 37 mpg hwy. A 175-hp 2.5L iVCT

  I-4 engine with 6-speed SelectShift Automatic is standard, rounding out an

  impressive gasoline engine lineup.” Exhibit N, 2013 Fusion Marketing Brochure,

  at 4 (footnotes omitted).

        46.    Again in 2014, Ford pushed the defective transmissions as providing

  benefits for consumers: “Bridges the gap between power and efficiency. Fusion

  supplies both. . . . With robust low-end torque and virtually no turbo lag, EcoBoost

  technology squeezes maximum power from each drop of fuel. Along with

  impressive efficiency. Equipped with a new 1.5L EcoBoost that’s mated to a

  6-speed SelectShift® automatic transmission, Fusion has an EPA estimated rating

  of 36 hwy mpg. . . . For performance-minded drivers, a 240-hp, 2.0L EcoBoost


                                           24
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4400 Filed 05/29/20 Page 25 of 841




  teams with a SelectShift automatic, whose 6 speeds can be paddle shifted from the

  steering wheel.” Exhibit O, 2014 Fusion Marketing Brochure, at 4 (footnotes

  omitted).

        47.      Ford made similarly misleading claims in the marketing brochures for

  the 2015, 2016, and 2017 Fusions. See, e.g., Exhibit P, 2015 Fusion Marketing

  Brochure, at 4 (claiming that the SelectShift transmission would please

  “performance-minded drivers”); Exhibit Q, 2016 Fusion Marketing Brochure, at 3

  and 6 (in addition to boosting power and efficiency, SelectShift transmission

  would “[u]p the fun-to-drive factor even more”); and Exhibit R, 2017 Fusion

  Marketing Brochure, at 5 (listing the “thoughtfully redesigned” SelectShift

  transmissions as one reason why the “Fusion engine lineup has never been

  stronger””).

        48.      The difference between Ford’s representations about the Fusion’s

  transmissions and Plaintiffs’ actual customer experience is breathtaking.

          The Transmission Defects Pose an Unreasonable Safety Hazard

        49.      The Transmission Defects pose an unreasonable safety hazard.

  Hesitations, slow/no responses, hard braking or catastrophic transmission failure


                                           25
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4401 Filed 05/29/20 Page 26 of 841




  impair drivers’ control over their vehicles, which significantly increases the risk of

  accidents. For example, turning left across traffic in a vehicle with delayed and

  unpredictable acceleration is unsafe. In addition, these conditions can make it

  difficult to safely change lanes, merge into traffic, turn, brake slowly or accelerate

  from stop light/sign, and accelerate onto highways or freeways.

                             Complaints Lodged with NHTSA

        50.    Federal law requires automakers like Ford to be in close contact with

  NHTSA regarding potential auto defects, including imposing a legal requirement

  (backed by criminal penalties) compelling the confidential disclosure of defects

  and related data by automakers to NHTSA, including field reports, customer

  complaints, and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat.

  1800 (2000).

        51.    Automakers have a legal obligation to identify and report emerging

  safety-related defects to NHTSA under the Early Warning Report requirements. Id.

  Similarly, automakers monitor NHTSA databases for consumer complaints

  regarding their automobiles as part of their ongoing obligation to identify potential

  defects in their vehicles, including and especially those that are safety-related. Id.


                                           26
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4402 Filed 05/29/20 Page 27 of 841




  Thus, Ford knew, or should have known, of the many complaints about the

  Transmission Defects logged by NHTSA’s Office of Defects Investigation

  (“ODI”), and the content, consistency, and large number of those complaints

  alerted, or should have alerted, Ford to the Transmission Defects.

        52.    For years, owners and lessees of Fusions have publicly complained to

  the United States government about the Transmission Defects. The ODI is an

  office within NHTSA. ODI conducts defect investigations and administers safety

  recalls to support NHTSA’s mission to improve safety on the Nation’s highways.

  All automobile manufacturers routinely monitor and analyze NHTSA complaints

  because this information is used in determining if a safety issue exists or, at

  minimum,     if      a    recall   is   warranted      due   to   product   issues.   See

  https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited July 31,

  2019). Indeed, automobile manufacturers are required by law to report any

  potential   safety       defects   to   the   United     States   government    and   its

  consumer-protection entities.

        53.    Numerous complaints made to NHTSA and elsewhere online

  demonstrate that the Transmission Defects in the Fusion are widespread and


                                                27
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4403 Filed 05/29/20 Page 28 of 841




  dangerous, and that they manifest without warning. The complaints also indicate

  Ford’s awareness of the problems with the transmissions and the Transmission

  Defects, including how dangerous they are for drivers. Numerous complaints to

  NHTSA about the Transmission Defects are attached: 423 complaints relating to

  the 6F35 transmission in Exhibit S, and 150 complaints relating to the CVT in

  Exhibit T. These safety complaints detail the same Transmission Defects Plaintiffs

  complain of. Spelling and grammar mistakes remain as found in the originals.

        54.   Plaintiffs point to the numerous reports of similar Transmission

  Defects contained in the attached NHTSA complaints as evidence of the

  wide-spread nature of the Transmission Defects and Ford’s notice and knowledge

  regarding same.

    Ford Had Superior and Exclusive Knowledge of the Transmission Defects

        55.   Ford had superior and exclusive knowledge of the Transmission

  Defects and knew or should have known that the defects were not known or

  reasonably discoverable by Plaintiffs before they purchased or leased their

  Vehicles.

        56.   Plaintiffs are informed and believe and based thereon allege that


                                         28
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4404 Filed 05/29/20 Page 29 of 841




  before Plaintiffs purchased/leased their Vehicles, and since at least 2009, Ford

  knew about the Transmission Defects, through access to pre-release testing data,

  early consumer complaints to Ford and its dealerships serving as its

  representatives for warranty-covered repairs, testing conducted in response to

  those complaints, high failure rates and replacement part sales data, consumer

  complaints to NHTSA (which Ford routinely monitors), by developing Technical

  Service Bulletins in an effort to address the Transmission Defects, from consumer

  complaints and discussion data collected and analyzed by Ford at significant cost

  by the company, and through other aggregate data collected from Ford

  dealerships.

        57.      Ford is uniquely knowledgable in the design and manufacture of

  consumer vehicles. As an experienced manufacturer, Ford conducts tests,

  including pre-sale durability testing, on incoming components, including

  transmissions, to verify the parts are free from defect and align with Ford’s

  specifications. Thus, Ford knew or should have known the transmissions were

  defective and prone to placing drivers in dangerous positions due to the inherent

  risk of the defects.


                                         29
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4405 Filed 05/29/20 Page 30 of 841




        58.   Additionally, on information and belief, Ford knew of the impact of

  these defects from the sheer number of reports received from its dealerships. Ford

  interacts with individual dealerships to identify potential common defects and has

  received numerous reports regarding the Transmission Defects, which led Ford to

  develop and release (to dealerships—not the public) the related TSBs. Ford also

  collects and analyzes field data including, but not limited to, repair requests made

  at dealerships, technical reports prepared by engineers who have reviewed

  vehicles for which warranty coverage is being requested, parts sales reports, and

  warranty claims data.

        59.   Ford maintains a customer service hotline, with dedicated call

  centers located in Melbourne, FL, and elsewhere to receive and address consumer

  concerns regarding its products. These calls can result in repair escalations,

  warranty extensions, buyback reviews, etc. Data collected regarding the nature of

  calls, the products causing concern and more would be in the exclusive

  possession of Ford Motor Company, providing the company with notice of the

  Transmission Defects and the impact thereof on owners and lessees.

        60.   Finally, on information and belief, Ford knew of the public’s


                                          30
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4406 Filed 05/29/20 Page 31 of 841




  concerns regarding defects from the sheer number of online postings made about

  the topic on social media platforms, including forums, blogs, social platforms and

  more, on which data was collected on behalf of the company by a third-party

  vendor. Ford regularly interacts with individual posters on these digital

  landscapes to identify potential common defects and regularly receives reports

  regarding consumer concerns via the social media customer service programs it

  actively maintains. On information and belief, Plaintiffs allege Ford also collects

  and analyzes data from online postings including, but not limited to, product

  failure rates, concerns regarding failed repair efforts, repair requests made at

  dealerships, consumer experiences shared with online customer service agents,

  and more.

        61.    Ford’s warranty department similarly analyzes and collects data

  submitted by its dealerships in order to identify repair trends in its vehicles. Upon

  information and belief, to secure reimbursement for warranty covered repairs,

  Ford’s dealerships must provide the manufacturer with detailed documentation of

  the problem or condition and the fix employed to correct same.

        62.    Indeed, shortly after the Fusion was introduced to consumers,


                                           31
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4407 Filed 05/29/20 Page 32 of 841




  including Plaintiffs, Ford began rolling out a continuous series of TSBs in respect

  of the Transmission Defects and/or powertrains. See Exhibit U, Compilation of

  Fusion Transmission TSBs.

        63.   The TSBs detail the same Transmission Defects that Plaintiffs

  complain of here, proving that Ford knew well that its Fusion transmissions were

  not functioning as marketed or expected, and that they were defective and not fit

  for their intended use. They also suggest that Ford was aware of some potential

  causes of the Transmission Defects.

        64.   To the extent a given transmission model is similar from year to year,

  and relies on similar components, the TSBs from previous model years did or

  should have alerted Ford that similar Transmission Defects would manifest in

  current and future model years using the same transmissions or transmission

  components. Ford had the superior and exclusive knowledge of the degree to

  which Fusion transmissions were similar from model year to model year.

        65.   One of the earliest TSBs relating to the Transmission Defects was

  TSB 9-18-13, issued by Ford on September 21, 2009, and entitled, “6F35- Harsh

  3-1 or 2-1 Rolling Stop Downshift- Hesitation During Low Speed Maneuvers - 2-3


                                          32
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4408 Filed 05/29/20 Page 33 of 841




  or 3-4 Upshift Flare Cold Starts -No DTCs.”2 Exhibit U, TSB Compliation, at 1.

  This TSB shows Ford’s knowledge that some 2010 Fusions “exhibit harsh 3-1 or

  2-1 rolling stop downshift or downshift hesitation during throttle tip-in/tip-out

  3-4-2 downshift maneuver at vehicle speeds between 20-40 MPH (32-64 Km/h).

  Also may have 2-3 or 3-4 upshift flare during cold starts (engine off for 2 or more

  hours).” Ford suggests reprogramming the powertrain control module (“PCM”) to

  address the problem. Id.

           66.    Multiple other TSBs were released relating to Transmission Defects in

  just the 2010 Fusions equipped with 6F35 transmissions:

                  a. TSB 10-1-7, released on February 1, 2010, relating to “Harsh

                     Engagements/Shifts”;

                  b. TSB 10-12-12, released on July 5, 2010, relating to “malfunction

                     indicator light on 5th gear drive away (Transmission Failsafe) after

                     using the Grade Assist option on a steep downgrade”;

                  c. TSB 10-21-9, released on November 8, 2010, relating to “6F35

                     Transmission - Harsh 2-3 Upshift - 3-4 Upshift Flare - Harsh

  2
      DTC stands for Diagnostic Trouble Codes.



                                                 33
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4409 Filed 05/29/20 Page 34 of 841




                  Rolling Engagement”; and

               d. TSB 11-12-8, released on December 22, 2011, relating to “Harsh

                  1-2 Shift, 2-3 Shift Flare or Intermittent Delayed or Harsh First

                  Engagement with No DTCs.”

  Exhibit U.

        67.    Other TSBs relate to similar Transmission Defects in other Fusion

  model years, each showing that Ford knew, from before the TSB’s issue date, of

  the Transmission Defects but did not share that knowledge with Plaintiffs or other

  prospective consumers. The TSBs in Exhibit U describe Ford’s knowledge of the

  following manifestations of the Transmission Defects:

               a. “2-3 Shift Flare Occurs When Vehicle is Cold or an Intermittent

                  Delayed/Harsh First Engagement,” TSB 11-9-9 regarding the

                  2011 Fusion’s 6F35, issued on Sept. 20, 2011, Id.;

               b. “Intermittent Harsh 1-2 or Harsh 5-6 Shift, Late 4-5 (2.5L) or 4-5

                  Shift Flare Cold,” TSB 12-6-12 regarding the 2011-2012 Fusion’s

                  6F35, issued on June 30, 2012, Id.;

               c. “6F35 Transmission - Fluid Leak at Left Side Halfshaft Seal”


                                          34
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4410 Filed 05/29/20 Page 35 of 841




                “due to wear on the transmission case bushing,” TSB 16-0043

                regarding the 2010-2014 Fusions, issued on March 15, 2016, Id.;

             d. “6F35 - Harsh Transmission Engagement During Active

                Start/Stop Event and DTC P0C27,” which “may be caused by air

                entering the transmission fluid auxiliary pump supply tube,” TSB

                16-0111, regarding the 2014-2016 Fusions, issued on September

                1, 2016, Id.;

             e. “Rolling Reverse to Drive Engagement Shudder” on 2016

                Fusions with a 2.0L gasoline turbocharged direct injection engine,

                TSB 16-2037, issued on September 14, 2016, Id.;

             f. “2.5L- Drive to Reverse Delayed Engagement/Shudder” on 2016

                Fusions with a 2.5L engine “when the throttle is applied during

                reverse engagement,” TSB 16-0125, issued on September 21,

                2016, Id.; and

             g. “the studs that retain the torque converter to the engine flexplate

                may have been improperly welded . . . [and] may detach from the

                torque converter leading to loss of motive power,” TSB 17S16 –


                                        35
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4411 Filed 05/29/20 Page 36 of 841




                  Supp 2, issued on June 12, 2018, Id.

        68.    On information and belief, each TSB issued by Ford was approved

  by managers, directors, and/or other executives at Ford. Therefore, on

  information and belief, Ford’s managers, directors, and/or executives knew, or

  should have known, about the Transmission Defects, but they refused to disclose

  the Transmission Defects to prospective purchasers and owners/lessees, and/or

  otherwise actively concealed the Transmission Defects.

        69.    Reasonable consumers, like Plaintiffs, expect that a vehicle’s

  transmission is safe, will function in a manner that will not pose a safety risk, and

  is free from defects. Plaintiffs further reasonably expect that Ford will not sell or

  lease vehicles with known safety defects, such as the Transmission Defects, and

  will disclose any such defects to its consumers when it learns of them. Plaintiffs

  did not expect Ford to fail to disclose the Transmission Defects to them and to

  continually deny their existence.

                   Ford’s Failure to Disclose the Transmission Defects

        70.    Ford never disclosed the notice and knowledge reflected in its TSBs

  cited herein to any Plaintiff or other prospective purchaser/lessee of a Fusion.


                                            36
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4412 Filed 05/29/20 Page 37 of 841




        71.    Ford never disclosed the Transmission Defects to Plaintiffs prior to or

  at any point during the ownership/lease of their Vehicles, and Ford has never

  instructed its dealerships to disclose the Transmission Defects to drivers or

  potential purchasers or lessees of Fusions. With respect to those Plaintiffs that

  purchased a previously owned Fusion with Transmission Defects, which had been

  repaired for same by a Ford authorized dealership, the existence of said repairs was

  not disclosed as required to said Plaintiffs.

        72.    The Transmission Defects were not known or reasonably discoverable

  by the Plaintiffs before purchase or lease of their Vehicles; or without experiencing

  the defects first-hand and exposing themselves to an unreasonable safety risk.

        73.    Ford has remained silent even as it issued service bulletins, conducted

  internal investigations, and witnessed the failure of the transmissions via its

  dealership service records and documented customer complaints.

        74.    Ford’s refusal to publicly acknowledge the Transmission Defects

  created widespread misinformation and confusion. Ford’s failure to notify

  consumers, dealerships, or auto-technicians of known defects in the Fusion

  transmissions prevented early and effective diagnosis and repair of the


                                            37
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4413 Filed 05/29/20 Page 38 of 841




  Transmisssion Defects.

        75.    As a result of Ford’s inaction and silence, Plaintiffs were entirely

  unaware that they had purchased/leased and continue to drive an unsafe and

  unreliable vehicle. As Ford knows, a reasonable person would consider the

  existence of the Transmission Defects to be a material and important fact to be

  disclosed at the time of purchase/lease; had the Transmission Defects been

  disclosed prior to the time of purchase/lease, Plaintiffs would not have

  purchased/leased their Vehicle, or would have paid substantially less for it.

                  Ford Has Actively Concealed the Transmission Defects

        76.    Despite its knowledge of the Transmission Defects in the Fusions,

  Ford actively concealed the existence and nature of the defects from Plaintiffs.

  Specifically, Ford failed to disclose or actively concealed the following at and after

  the time of purchase, lease, or repair:

               a. all known material defects or material nonconformities of the

                  Vehicles, including the defects pertaining to their transmissions;

               b. that the Vehicles, including their transmissions, were not in good

                  working order, were defective, and were not fit for intended


                                            38
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4414 Filed 05/29/20 Page 39 of 841




                  purposes; and

               c. that the Vehicles and their transmissions were defective, despite

                  the fact that Ford learned of such defects as early as 2009, if not

                  before; and

               d. that consumers had expressed directly to Ford, or indirectly

                  through channels monitored by Ford, their concerns about

                  Transmission Defects in their Fusions.

        77.    When consumers present their Fusions to an authorized Ford dealer

  for transmission repairs, rather than repair the problem under warranty, Ford

  dealers either inform consumers that their vehicles are functioning properly or

  conduct repairs that merely mask the Transmission Defects and fail to provide a

  permanent fix to the issue.

        78.    Ford has caused Plaintiffs to expend money and/or time at its

  dealerships to diagnose, repair or replace the Vehicles’ transmissions and/or related

  components, despite Ford’s knowledge of the Transmission Defects. When the

  Vehicles are outside of Ford’s warranty coverage, significant additional expense is

  incurred by Plaintiffs.


                                           39
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4415 Filed 05/29/20 Page 40 of 841




    Ford’s Rich History of Failing to Act Promptly to Remedy Serious Defects

         79.    Ford’s failure to act promptly to disclose the Fusion’s Transmission

  Defects, recall affected vehicles, and remedy the problem through a permanent

  repair or complete resolution for owners and lessees is not a unique situation. In

  fact, Ford’s recent history is rife with examples wherein it was aware of serious

  defects in design and/or manufacturing, and yet failed to timely act in the best

  interest of its customers by repairing or buying back the subject vehicles. In many

  instances, the only means by which owners and lessees became aware of the defect

  and the extent of Ford’s notice and knowledge regarding same were major news

  stories or governmental investigations.

         80.    Despite a class action settlement that left the vast majority of owners

  without any financial benefit, the public only became aware of the serious defects

  in Ford’s DPS6 transmission utilized in the Focus and Fiesta vehicles after

  discovery materials from the individual DPS6 lawsuits became part of the public

  record. Exhibit V, Ford knew Focus, Fiesta models had flawed transmission, sold

  them anyway; Detroit Free Press, Sept. 10, 2019. 3 In fact, Ford’s corporate pattern


  3https://www.freep.com/in-depth/money/cars/ford/2019/07/11/ford-focus-fiesta-transmission-d


                                              40
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4416 Filed 05/29/20 Page 41 of 841




  of concealing defects is, upon information and belief, the basis for a recent

  whistleblower disclosure of serious discrepancies in how the manufacturer

  calculated fuel economy and emissions in their vehicles. Id. Through discovery,

  Plaintiffs will, upon information and belief, identify additional evidence of the

  manufacturer’s concealment and fraud, which was first identified for Plaintiffs

  after retaining undersigned counsel, who conducted an investigation into customer

  complaints.

         81.    Calls for Fusion recalls and/or investigations once again have shown

  Ford to be merely reactive rather than proactive, despite the safety risks to

  customers and the public. The MY 2013 - 2016 Fusions were subject to a recall

  due to a transmission defect which permitted vehicles to roll away/shift gears due

  to a “glitch.” Exhibit W, Ford recalls 270,000 Fusion cars to fix glitch that can

  cause vehicles to shift gears and roll away; CNBC, May 15, 2019. 4 Serious brake

  failures in the Fusion triggered a NHTSA investigation due to dozens of accidents

  and several injuries. Exhibit X, Article: Feds Investigate Whether Ford Should

  efect/1671198001/

  4https://www.cnbc.com/2019/05/15/ford-recalls-fusion-cars-to-fix-glitch-that-can-cause-them-
  to-roll-away.html



                                               41
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4417 Filed 05/29/20 Page 42 of 841




  Recall A Million Sedans Over Break Failures; Forbes, Apr. 24, 20195; Exhibit Y,

  NHTSA ODI Resume. 6 Airbag failures, while unrelated to the transmission,

  sparked important and wide-reaching safety concerns. As usual, Ford was slow to

  react. Exhibit Z, Article: Ford Recalls Fusion and Lincoln MKZ Vehicles,

  carcomplaints.com, Nov. 5, 20187; Exhibit AA, Ford Expands Takata Airbag

  Recalls By 953,000 Vehicles; carcomplaints.com, Jan. 4, 2019. 8 Even loose

  steering wheels required a recall due to safety concerns. Exhibit BB, Article:

  Loose steering wheels trigger Ford recall of 1.4M Fusion, Lincoln MKZ cars;

  USA Today, Mar. 14, 2018.9 And stud fractures resulting in wheel separation and

  significant safety concerns prompted a recall nearly two years after the vehicles’

  manufacture date. Exhibit CC, Summary: Ford Recall 11S23: Fracture Wheel


  5https://www.forbes.com/sites/jensen/2018/04/24/brake-failure-feds-investigate-whether-ford-
  should-recall-one-million-sedans/#64d2275470c6

  6 https://static.nhtsa.gov/odi/inv/2016/INOA-PE16017-4745.PDF

  7https://www.carcomplaints.com/news/2018/ford-recalls-fusion-and-lincoln-mkz-vehicles.sht
  ml

  8https://www.carcomplaints.com/news/2019/ford-expands-takata-airbag-recalls-953000-vehicl
  es.shtml

  9https://www.usatoday.com/story/money/cars/2018/03/14/ford-recall-fusion-lincoln-mkz-steeri
  ng-wheel/423395002/



                                               42
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4418 Filed 05/29/20 Page 43 of 841




  Studs; carcomplaints.com, Dec. 7, 2011.10 The Fusion’s 6F35 transmission was

  recently subject to a multi-model year recall because improper welding could result

  in loss of motive power and safety concerns for Fusion, Edge and Lincoln MKX

  and MKZ owners/lessees. Exhibit DD, Ford recalls Edge, Fusion, Lincoln MKZ

  for transmission gremlins; Road Show, July 11, 2017 11; Exhibit EE, Ford Recalls

  Edge, Fusion, Lincoln MKX and Lincoln MKZ; carcomplaints.com, Aug. 31,

  2019. 12

         82.      Industry media outlets have widely reported on Transmission Defects

  in Fusions:

               a. The automatic transmission may develop shifting concerns. On lower
                  mileage vehicles, upgrading the software in the powertrain control
                  module (PCM) and the transmission control module (TCM) may
                  correct the problem. As the mileage increases, internal transmission
                  damage can occur. Repairs could involve replacement of the valve
                  body or a complete transmission rebuild. Whenever major
                  transmission repairs are made, it is important to be sure the PCM and
                  the TCM have the latest software updates to help prevent these issues

  10https://www.carcomplaints.com/Ford/Fusion/2011/recalls/fracture-wheel-studs-11v574000.s
  hml

  11https://www.cnet.com/roadshow/news/ford-recalls-edge-fusion-lincoln-mkz-for-transmissio
  n-gremlins/

  12https://www.carcomplaints.com/news/2019/ford-recalls-edge-fusion-lincoln-mkx-lincoln-mk
  z.shtml



                                             43
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4419 Filed 05/29/20 Page 44 of 841




             from reoccurring. (1063 people reported this problem)

             https://repairpal.com/harsh-or-dalayed-shifting-of-automatic-transmis
             sion-727

          b. Recall of 2017 Fusion for loss of motive power due to poor
             manufacturing at the site of the torque converter:

             https://www.cnet.com/roadshow/news/ford-recalls-edge-fusion-lincol
             n-mkz-for-transmission-gremlins/

          c. Here are Ford Fusion transmission problems, by model year. The most
             common Fusion transmission problems cost $2,700 to fix & occur at
             43,000 miles. The worst model years for transmission problems are
             the 2010 Fusion, 2013 Fusion, and the 2012 Fusion.

             https://www.carcomplaints.com/Ford/Fusion/transmission/


          d. Over the years, Ford has officially recalled certain transmission
             components for upgrade or repair at dealerships. In 2007, service
             bulletins were issued to correct PCM calibration devices in the Ford
             Fusion transmission system. The crankshaft pulleys have also been
             recalled for malfunctioning transmissions…. While the scope of
             transmission problems are usually more than individuals can repair on
             their own, dealerships also have poor track record in resolving Ford
             Fusion transmission malfunctions. When interacting with a Ford
             dealer, urge them to research all TSB bulletins on the Fusion as they
             investigate the problems. TSB 07-26-9, for example, is a notice that
             may get a dealership working directly with the issue rather than
             dismissing the symptoms as “normal” behavior.

             https://itstillruns.com/ford-fusion-transmission-problems-5672289.ht
             ml

                                        44
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4420 Filed 05/29/20 Page 45 of 841




        83.    The common theme across all these issues affecting the Fusion and

  other Ford vehicles is that Ford, upon information and belief, only recalls vehicles

  when forced to or when it has an inexpensive ‘fix’ for a problem. Plaintiffs believe

  Ford’s inaction in recalling Fusions for systemic transmission problems indicates,

  as it did in Ford’s DPS6 transmission fiasco, the absence of a permanent and

  inexpensive resolution to design and/or manufacturing defects. Plaintiffs believe

  that, through discovery, Ford’s internal documents will demonstrate notice of

  multiple defects affecting the Fusion transmissions that the manufacturer attempted

  to resolve quietly and inexpensively, while concealing the scope of the issues from

  current and prospective owners/lessees. The trail of Fusion-related TSBs for

  module reprogramming, widely-reported breakdowns involving a diverse range of

  transmission-related parts, and the overwhelming amount of transmission-related

  complaints submitted to NHTSA all show that Ford disingenuously represented a

  level of innovation, quality, reliability, and efficiency that Fusion transmissions

  simply could not live up to.

        84.    Plaintiffs believe Ford may have quietly acknowledged the Fusion

  Transmission Defects by issuing “Customer Satisfaction Programs” to provide


                                          45
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4421 Filed 05/29/20 Page 46 of 841




  repairs outside of traditional warranty coverage. To avoid a recall, Ford issued

  Customer Satisfaction Programs to address PCM defects in 2017 Fusion models,

  Exhibit FF, CSP 17B38, 13 corruption of the Electronic Throttle Body in 2016

  Fusions, Exhibit GG, CSP 16B32, 14 excessive wear of the transmission solenoid

  regulator valve on 6F35 2010 Fusions, Exhibit HH, CSP 10B15, 15 PCM

  reprogramming to combat fuel tank issues in 2011-12 Fusions, Exhibit II, CSP

  16B38, 16 transmission inspection and repairs for 2013-14 Hybrids Exhibit JJ,

  CSP 14B07, 17 and others. Each of these Customer Satisfaction Programs enabled

  Ford to avoid the costly repair mandate associated with a recall. The issuance of a

  Customer Satisfaction Program for the Fusion transmissions reflects Ford’s

  knowledge of the Fusion transmissions’ inherent defects and systemic component


  13https://ford.oemdtc.com/3231/customer-satisfaction-program-17b38-powertrain-control-mod
  ule-reprogramming-2017-ford-fusion

  14https://ford.oemdtc.com/2661/16b32-electronic-throttle-body-replacement-2015-2016-ford-l
  incoln

  15 https://fullerisford.files.wordpress.com/2010/03/r10b15c11.pdf

  16https://ford.oemdtc.com/2668/16b38-powertrain-control-module-reprogramming-and-caniste
  r-purge-valve-inspection-2011-2012-ford-fusion

  17https://ford.oemdtc.com/2846/customer-satisfaction-program-14b07-transmission-inspection
  -and-repair-2013-2014-ford-c-max-fusion-hybrid



                                               46
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4422 Filed 05/29/20 Page 47 of 841




  failures.

         85.   Finally, upon information and belief, Ford has significant data in its

  possession revealing its notice of transmission defects in the Fusions, due in part to

  Ford’s extensive Customer Satisfaction Programs. Beyond the warranty and repair

  history of each Plaintiff, Defendant has superior control and possession of data

  from consumer complaints, lodged through Ford’s call center, in addition to

  postings collected from Defendant’s online sources. Plaintiffs believe thousands of

  complaints have been collected by Ford Motor Company, detailing the extensive

  transmission defects that have plagued the Fusion lineup and Plaintiffs’ Vehicles.

                     Ford Has Unjustly Retained a Substantial Benefit

         86.   On information and belief, Plaintiffs allege that Ford unlawfully failed

  to disclose the Transmission Defects to induce them to purchase or lease their

  Vehicles.

         87.   Plaintiffs allege further that Ford engaged in deceptive acts and/or

  practices pertaining to all transactions involving Plaintiffs’ Vehicles.

         88.   For all the reasons detailed herein, Plaintiffs further allege that Ford

  unlawfully induced them to purchase or lease their respective Vehicles by


                                            47
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4423 Filed 05/29/20 Page 48 of 841




  concealing a material fact (the defective transmission) and that they would have

  paid substantially less for their Vehicles, or not purchased or leased them at all,

  had they known of the Transmission Defects.

        89.    Ford controls dealership conduct through its Franchise Agreements.

  Ford does not require that its dealerships permanently retain repair records, and

  Ford’s dealerships frequently refuse to provide repair records requested by owners

  and lessees upon learning that Plaintiffs are in litigation against Ford. This refusal

  further impedes efforts to fully document repair histories and details specific to the

  transmissions in Plaintiffs’ Vehicles. Exhibit KK, Ford Franchise Agreement, at

  27, ¶ 12(a). This causes many Plaintiffs ultimately to have to rely upon the

  information preserved on the aforementioned information-sharing platforms

  uniquely accessible to Ford. These platforms are readily searchable using the VIN

  provided by each Plaintiff herein, and they minimally contain and will reflect the

  precise subject matter of any and every warranty covered repair; the date of same

  and mileage accumulated at said time; and any specifics related to the transmission

  in question and any variations thereof. Plaintiffs also will be serving discovery

  requests upon Ford to recover this information already in Ford’s possession and


                                           48
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4424 Filed 05/29/20 Page 49 of 841




  searchable by VIN. Ford’s responses will enable Plaintiffs to even more

  specifically identify the details pertaining to each warranty-covered transmission

  repair at a Ford-authorized dealership and any information relating to transmission

  types and variations therein.

        90.    Given their relationship with authorized dealerships, Ford has

  received additional financial benefit from the out-of-warranty repair of Vehicles

  with the Transmission Defects, as well as value received from any trade-in or

  resale when owners choose to purchase another vehicle from a Ford dealership,

  prejudicing any future legal claim due to lost evidence and/or causing Plaintiffs to

  incur additional financial liability (or “double negative equity” in separate

  vehicles) to Ford through its credit division, Ford Motor Credit.

        91.    Accordingly, Ford’s ill-gotten gains, benefits accrued in the form of

  increased sales and profits resulting from the material omissions that did—and

  likely will continue to—deceive consumers should be disgorged.

          All Statute of Limitations Periods Are Tolled by the Discovery Rule
                      and the Doctrine of Fraudulent Concealment

        92.    Ford misrepresented the qualities of the transmission in Plaintiffs’

  Vehicles at the time of the sale of the Vehicles. Ford also concealed the fact that

                                           49
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4425 Filed 05/29/20 Page 50 of 841




  the transmission was defective.

        93.    Ford continued to misrepresent its ability to repair Plaintiffs’ Vehicles

  in conformity with the warranty throughout the warranty period.

        94.    At all relevant times, Ford was aware of the defects in the

  transmission.

        95.    As described in more detail, supra, as early as 2009, if not before,

  Ford knew or should have known about the safety hazard posed by the defective

  transmissions, and as early as 2009, Ford began issuing significant TSBs to its

  authorized dealers explaining the widespread issues with the transmission. At no

  point prior to the sale or lease of Plaintiffs’ Vehicles or during Plaintiffs’

  ownership or lease of their Vehicles did Ford or an authorized dealer ever inform

  Plaintiffs of the ongoing Transmission Defects.

        96.    Ford had a duty to disclose the concealed facts alleged above because

  Ford made misrepresentations in its marketing materials and window stickers and

  through its authorized sales representatives about the quality, characteristics, and

  safety of the transmission.

        97.    Ford had a duty to disclose the concealed facts alleged above because


                                           50
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4426 Filed 05/29/20 Page 51 of 841




  Ford actively concealed material facts in order to induce a false belief.

        98.    For example, Ford drafted, produced, and distributed marketing

  brochures to the public containing representations about the transmission. Ford’s

  marketing brochure for the Vehicle represented that the non-hybrid transmission

  was a “smooth-shifting 6-speed automatic.” (2010 & 2011 Ford Fusion Brochure).

        99.    Such marketing efforts are considered to be transcendent into the

  purchasing process of those who purchased Fusions secondhand or outside of the

  Model Year sales cycle.

        100. Unfortunately, Plaintiffs’ Vehicles became unresponsive and not

  “smooth-shifting,” as Plaintiffs’ drive was repeatedly interrupted by jerky shifts

  and dangerous hesitations due to Transmission Defects. Plaintiffs did not

  experience gear changes that were smooth, linear or responsive – they experienced

  jerky gear changes and hesitation between shifts, which necessitated several repairs

  and repeated reprogramming of the PCM and/or TCM – none of which were

  sufficient to resolve the Transmission Defects.

        101. Ford made such representations (and continues to do so) regarding the

  transmissions in Plaintiffs’ Vehicles despite its extensive and exclusive internal


                                            51
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4427 Filed 05/29/20 Page 52 of 841




  knowledge of the Transmission Defects and other problems.

        102. Ford intended for Plaintiffs to rely on those misrepresentations to

  conceal the fact that the defective transmissions could not be repaired

  inexpensively.

        103. Prior to the sale of Plaintiffs’ Vehicles, and at all times thereafter,

  Ford therefore failed to disclose to Plaintiffs the existence of the inherent defects in

  their Vehicles, and Ford failed to disclose its inability to repair these inherent

  defects, which prevented Plaintiffs’ Vehicles from conforming to their applicable

  warranties. Further, Ford failed to disclose that symptoms of Transmission Defects

  do not present every time the Vehicle is driven. As a result, requirements that the

  symptoms be present when inspected prevented under-warranty repairs due to the

  inability of dealers to “replicate the issue” during the visit. In effect, Ford

  fraudulently concealed from purchasers and lessees, including Plaintiffs, the fact

  that the dealers were not properly repairing the defects to the transmissions, and

  knew that the limited work that Ford had authorized its dealerships to perform on

  those Fusions would not properly repair them.

        104. Ford has never acknowledged publicly that defects in the Fusion


                                            52
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4428 Filed 05/29/20 Page 53 of 841




  transmissions even exist.

        105. Because Ford failed to disclose the foregoing facts to Plaintiffs, all

  statute of limitations periods with respect to the sale of Plaintiffs’ Vehicles were

  tolled by the doctrines of fraudulent concealment, the delayed discovery rule,

  and/or equitable tolling. As alleged herein, Ford wrongfully concealed the fact that:

               a. Plaintiffs’ Vehicles are equipped with defective transmissions;

               b. Ford’s dealerships often were making inadequate repairs that were

                  incapable of addressing the root causes of the Transmission

                  Defects; and

               c. Ford dealerships frequently reported to owners and lessees, acting

                  on information supplied by Ford, that any issues they had with

                  their vehicle were “normal,” not “replicable,” or insufficient for

                  repair, preventing a fix for the Transmission Defects and a

                  permanent record of the concerns expressed and symptoms

                  experienced.

        106. Plaintiffs did not discover, and should not have discovered, the

  operative facts that are the bases of their claims alleged herein because Ford


                                           53
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4429 Filed 05/29/20 Page 54 of 841




  concealed the facts in confidential and privileged documents that a consumer

  would not know about and could not obtain.

        107. Plaintiffs did not discover, and should not have discovered, that the

  symptoms they were experiencing with their Vehicles’ transmissions were not

  “normal” or “normal driving characteristics” as represented by Ford but, rather,

  indicia of defects entitling Plaintiffs to bring claims for relief; Plaintiffs have filed

  this Complaint within two years of when they discovered or should have

  discovered the existence of their claims.

        108. Without the benefit of counsel, no amount of diligence by Plaintiffs

  could have led to the discovery of these facts because they were kept secret by

  Ford; therefore, Plaintiffs were not at fault for failing to discover these facts

  sooner.

        109. Plaintiffs did not have actual knowledge of facts sufficient to put them

  on notice. Plaintiffs did not know, and could not have known, about Ford’s

  inability to repair the defects in its transmissions because, as alleged above, Ford

  kept this information highly confidential. Moreover, Ford, and its dealership agents

  relying upon information supplied by Ford, falsely and fraudulently assured


                                              54
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4430 Filed 05/29/20 Page 55 of 841




  Plaintiffs that its repairs were effective.

        110. Further, the running of the statute of limitations period applicable to

  Plaintiffs’ fraudulent concealment/omission claim continues to be tolled because

  Ford continues to deny the existence of the Transmission Defects and its duty to

  disclose them to consumers, including Plaintiffs.

        111. Ford is also equitably estopped from relying on any statute of

  limitation because of its concealment of the defective nature of Plaintiffs’

  Vehicles and their transmissions, and because Ford has had notice of the

  Defective Transmission for years through nation-wide litigation regarding same.

        Ford’s Actions Have Damaged Plaintiffs, Who Are Entitled To Redress

        112. Plaintiffs are entitled to be put into the position they would have been

  had they not been subjected to Ford’s fraud and wrongdoing. At the very least, this

  would involve repurchase of the Vehicles still owned or leased by Plaintiffs, and

  reimbursement or adequate alternative compensation to those who were forced into

  voluntary repossession and/or replacement vehicles.

        113. Plaintiffs are also entitled to recover non-economic damages for

  Ford’s fraud and violation of the Michigan Consumer Protection Act (“MCPA”),


                                                55
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4431 Filed 05/29/20 Page 56 of 841




  Mich. Comp. Laws §§ 445.901 - 445.922. In addition to Plaintiffs’ economic and

  non-economic damages, Plaintiffs are entitled to recover statutory costs and

  attorney fees. Id., § 445.911.

         114. Ford’s conduct is sufficiently reprehensible to allow an award for

  punitive damages for those Plaintiffs residing in states that allow them. The issue

  of punitive damages is considered to be a substantive issue of law, and thus, under

  the choice of law rules set forth above, the availability of punitive damages would

  be governed by the law of the state in which Plaintiffs reside.

         115. Economic loss doctrine does not apply to Plaintiffs’ claims because

  Plaintiffs purchased or leased their Vehicles primarily for personal and household

  use.   Consumers cannot logically be expected to assume that motor vehicles

  commonly come with defects known to the manufacturer but fraudulently

  concealed from consumers despite the serious safety risks posed by said

  concealed defects.

         116. As of the filing of this Second Amended Complaint, Ford has been

  aware for approximately a year of the breach of warranty alleged by Plaintiffs who

  purchased or leased defective Fusions, including through numerous individual


                                           56
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4432 Filed 05/29/20 Page 57 of 841




  communications from Plaintiffs to Ford via Ford’s agent-dealerships, the filing of

  an earlier lawsuit, and earlier iterations of this complaint.    Nevertheless, Ford has

  never insisted upon or even mentioned in writing any third-party or informal

  dispute resolution process as contemplated by various warranty laws.          As such,

  even if any such process exists, Plaintiffs have not received, and could not now

  receive, timely notice in writing of such a procedure.          At this point, Ford has

  waived its right to insist on any such process, and Plaintiffs have no obligation to

  submit to such a procedure before bringing their warranty claims alleged below.

        117. Requiring an informal dispute settlement procedure, or affording Ford

  further opportunity to cure its breach of written warranties, would be unnecessary

  and futile. At the time of sale or lease of each Vehicle, Ford knew, should have

  known, or was reckless in not knowing of its misrepresentations concerning the

  Vehicles’ inability to perform as warranted, but nonetheless failed to cure the

  situation and/or disclose the Transmission Defects. Under the circumstances, the

  remedies available under any informal settlement procedure would be inadequate

  and any requirement – whether under the Magnuson-Moss Warranty Act or

  otherwise – that Plaintiffs resort to an informal dispute resolution procedure and/or


                                            57
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4433 Filed 05/29/20 Page 58 of 841




  afford Ford further opportunity to cure its breach of warranties is excused and

  thereby deemed satisfied.

         118. Likewise, as of the filing of this Second Amended Complaint, 18 Ford

  has been on actual and written notice for over a year of the warranty and consumer

  protection violations alleged by Plaintiffs who purchased or leased defective

  Fusions.    Nevertheless, Ford has never attempted to cure its violations.

         119. In the following paragraphs, Plaintiffs set forth the facts of their

  respective purchases or leases of Ford Fusions as known to them or available

  through reasonable efforts and without the benefit of formal discovery. Ford has,

  however, superior access to Ford dealerships’ detailed warranty-covered repair

  records for Plaintiffs, and additional information unknown to some Plaintiffs

  herein regarding transmission type or variations thereto, if any, through one or

  more of Ford’s three electronically accessible information-sharing platforms:

  Oasis, FMC360, and CuDL. These databases are commonly used by Ford’s

  Customer Service and/or authorized dealership employees to, inter alia, document


         18 Plaintiffs filed a proposed version of this Second Amended Complaint on January 17,
  2020 [Dkt. 19-2].



                                               58
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4434 Filed 05/29/20 Page 59 of 841




  consumer complaints for the ultimate purpose of providing Ford clear details as to

  public concerns regarding product issues.

                      PLAINTIFF-SPECIFIC ALLEGATIONS

        120. Plaintiffs are listed below under the subheading corresponding to their

  respective states of purchase and/or residence.

                                        Alabama

        121. Plaintiff Bobby Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Deatsville.

  On or about March 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR301960 (for the purpose of this paragraph only, the “Vehicle”),

  from Long Lewis Ford, located at 1846 Alpine Dr, Deatsville, AL 36022. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect in or

  around June 2015 at approximately 40,000 miles. Plaintiff has experienced, and


                                            59
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4435 Filed 05/29/20 Page 60 of 841




  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, and Premature Wear of Internal Components.

  Plaintiff sought transmission repairs from the following dealership: Long Lewis

  Ford - Prattville, 2091 AL-14, Prattville, AL 36066. Plaintiff has sought repairs six

  times under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired in June 2015, August 2015,

  December 2015, February 2016, July 2016, and January 2017.

        122. Plaintiff Christopher Oliver (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Pensacola.

  On or about November 14, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR8DR288841 (for the purpose of this paragraph only, the “Vehicle”),

  from Bondy’s Ford, located at 3615 Ross Clark Circle, Dothan, AL 36303.


                                           60
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4436 Filed 05/29/20 Page 61 of 841




  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Historical Brand Slogans. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase the Vehicle: Vehicle Dependability and Sustainability/Long-Lasting.

  Plaintiff first experienced the Transmission Defect on or about December 10, 2018,

  at approximately 81,448 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement.    Plaintiff sought transmission repairs from

  the following dealership: World Ford Pensacola, 6397 Pensacola Blvd, Pensacola,

  FL 32505. Plaintiff has sought repairs two times under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was repaired on the following dates: January 15, 2019, and


                                          61
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4437 Filed 05/29/20 Page 62 of 841




  July 5, 2019.

         123. Plaintiff Deajia Thompson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Huntsville.

  On or about September 15, 2014, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with    a       6F35   auto    transmission,    Vehicle     Identification    Number

  3FAHP0HA0CR304466 (for the purpose of this paragraph only, the “Vehicle”).

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Dealership Salesperson and Consumer Awards/Reviews.

         124. Plaintiff Demarion Whiteside (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Anniston.

  On or about October 19, 2015, Plaintiff purchased a 2016 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G70GR210753 (for the purpose of this paragraph only, the “Vehicle”),

  from Talladega Ford, located at 723 Battle St. E., Talladega, AL 35160. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle


                                            62
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4438 Filed 05/29/20 Page 63 of 841




  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about December 20, 2018, at approximately 70,601 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components, and

  Transmission Failures in Traffic.   Plaintiff sought transmission repairs from the

  following dealership: Sunny King Ford, 1507 S Quintard Ave, Anniston, AL

  36201. Plaintiff has sought repairs two times under warranty. Plaintiff was charged

  a fee before the Vehicle would be inspected or repaired. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was never successfully repaired.

        125. Plaintiff Diane Cardwell (for the purpose of this paragraph only,


                                          63
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4439 Filed 05/29/20 Page 64 of 841




  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Riverdale.

  On or about December 24, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73GR274283 (for the purpose of this paragraph only, the “Vehicle”),

  from Woody Anderson Madison, located at 1638 Hughes Rd, Madison, AL 35758.

  Plaintiff first experienced the Transmission Defect in or around January 2019 at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Delayed Acceleration, and Transmission Failures in Traffic.

  Plaintiff experienced a transmission failure that resulted in a collision. Plaintiff

  sought transmission repairs from the following dealership: Allan Vigil Ford of

  Fayetteville, 275 Glynn St N, Fayetteville, GA 30214. Plaintiff has sought repairs

  one time under warranty. The Vehicle was repaired in January 2019.

         126. Plaintiff Melinda Callan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Gaylesville.

  On or about May 16, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number


                                            64
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4440 Filed 05/29/20 Page 65 of 841




  3FAHP0JA8AR370643 (for the purpose of this paragraph only, the “Vehicle”),

  from Carl Gregory Ford, located at 1916 Glenn Blvd SW, Fort Payne, AL 35968.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Dealership Salesperson, and

  Historical Brand Slogans. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase      the      Vehicle:       Vehicle      Dependability,       Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about May 17, 2010, at

  approximately 100 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking and

  Bucking and Kicking on Acceleration (Shuddering or Juddering).      Plaintiff sought

  transmission repairs from the following dealership: Landers McLarty Ford of Fort

  Payne, 1916 Glenn Blvd, Fort Payne, AL 35968. Plaintiff has sought repairs four

  times under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Problems Could Not Be Replicated. The


                                          65
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4441 Filed 05/29/20 Page 66 of 841




  Vehicle was unsuccessfully repaired in the following: June 2010, August 2010 and

  March 2011.

        127. Plaintiff Rachel Thomas (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Dutton. On

  or about February 9, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G73GR323516 (for the purpose of this paragraph only, the “Vehicle”),

  from Woody Anderson Ford, located at 2500 Jordan Lane, Huntsville, AL 35816.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claim

  or representation to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Free of Transmission Issues. Plaintiff first experienced the Transmission

  Defect on or about October 9, 2019, at approximately 83,293 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Transmission.      Plaintiff sought transmission repairs from

  the following dealership: Harbin Automotive, 564 Micah Way, Scottsboro, AL


                                           66
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4442 Filed 05/29/20 Page 67 of 841




  35769. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally. The Vehicle was repaired on or around October

  9, 2019.

        128. Plaintiff Samantha Louise Tingle (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Alabama, residing in the City of

  Killen. On or about June 15, 2017, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77DR134670 (for the purpose of this paragraph only, the

  “Vehicle”), from National Advance Auto Sales, located at 3641 Cloverdale Road,

  Florence, AL 35633. Plaintiff first experienced the Transmission Defect in October

  2017 at approximately 135,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Violent

  Jerking. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Long-Lewis

  Ford, 2800 Woodward Avenue, Muscle Shoals, LA 35661. Plaintiff has sought

  repairs one time under warranty. Plaintiff was assured of the following when


                                          67
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4443 Filed 05/29/20 Page 68 of 841




  Plaintiff sought transmission repairs to the Vehicle: Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired in November 2017.

                                       Arkansas



        129. Plaintiff Judith Young (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Conway.

  On or about July 1, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35

  six-speed     automatic     transmission,     Vehicle      Identification    Number

  3FAHP0HA7AR336327 (for the purpose of this paragraph only, the “Vehicle”).

        130. Plaintiff Kenisha Jeffers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Brinkley.

  On or about October 10, 2015, Plaintiff purchased a 2013 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G71DR110656 (for the purpose of this paragraph only, the “Vehicle”),

  from Bale Chevrolet, located at 13101 Chenal Pkwy., Little Rock, AR 72211.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:


                                           68
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4444 Filed 05/29/20 Page 69 of 841




  Internet Marketing. Plaintiff first experienced the Transmission Defect on or about

  January 2016. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Delayed Acceleration,

  Gears Slipping, Delayed Downshifts, and Hard Decelerations/Clunks when

  Slowing or Accelerating.

        131. Plaintiff Kim Colbert (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of

  Jacksonville. On or about October 3, 2018, Plaintiff purchased a 2013 Ford Fusion

  SE, Vehicle Identification Number 3FA6P0H92DR134478 (for the purpose of this

  paragraph only, the “Vehicle”), from Gwantney GMC, located at 5700 Landers

  Road, Jacksonville, AR 72117. Plaintiff first experienced the Transmission Defect

  on or about May 21, 2019. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking and

  Gears Slipping.     Plaintiff sought transmission repairs from the following

  dealership: Quality Transmission, 1800 General Samuel Road, Jacksonville, AR

  72076. Plaintiff has sought repairs one time under warranty and two times outside

  the warranty. Plaintiff was charged a fee before the Vehicle would be inspected or


                                          69
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4445 Filed 05/29/20 Page 70 of 841




  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Problems Could Not Be Replicated. The Vehicle was never

  successfully repaired.

        132. Plaintiff Kimberly Nicholson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Conway.

  On or about September 6, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72GR323876 (for the purpose of this paragraph only, the “Vehicle”),

  from Smith Ford, located at 908 E. Oak Street, Conway, AR 72032. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Free of Transmission Issues. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent Jerking and Bucking and Kicking on Acceleration

  (Shuddering or Juddering).      Plaintiff sought transmission repairs from the


                                          70
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4446 Filed 05/29/20 Page 71 of 841




  following dealership: Smith Ford, 908 E. Oak Street, Conway, AR 72032. Plaintiff

  has sought repairs two times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was never successfully repaired.

        133. Plaintiff Nicholas Burks (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Cabot. On

  or about September 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H91DR249119 (for the purpose of this paragraph only, the “Vehicle”).

                                        Arizona

        134. Plaintiff Henry Woode (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Tucson. On

  or about December 1, 2018, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73FR163103 (for the purpose of this paragraph only, the “Vehicle”),

  from Simple Car Store, located at 1701 W Broadway Rd, Mesa, AZ 85202.

  Plaintiff first experienced the Transmission Defect in or around October 2018 at


                                           71
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4447 Filed 05/29/20 Page 72 of 841




  approximately 145,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: AAMCO

  Transmissions & Total Care, 7120 E Golfinks Rd, Tucson, AZ 85730. Plaintiff has

  sought repairs one time outside the warranty. The Vehicle was repaired in

  December 2018.

        135. Plaintiff Jeb Breese (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Phoenix. On

  or about October 1, 2017, Plaintiff purchased a 2015 Ford Fusion Titanium, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 1FA6P0HD3F5131258 (for the purpose of this paragraph

  only, the “Vehicle”).

        136. Plaintiff Jon Madison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Arizona, residing in the City of Phoenix. On

  or about January 1, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35


                                            72
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4448 Filed 05/29/20 Page 73 of 841




  six-speed    automatic      transmission,    Vehicle     Identification    Number

  3FAHP0HG8CR274251 (for the purpose of this paragraph only, the “Vehicle”),

  from Earnhardt Ford, located at 7300 W. Orchid Lane, Chandler, AZ 85226.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing and Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about January 1, 2015, at

  approximately 88,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Deceleration/Clunks when Slowing or Accelerating,

  and Transmission Failures in Traffic.    Plaintiff sought transmission repairs from

  the following dealership: Earnhardt Ford, 7300 W. Orchid Lane, Chandler, AZ


                                          73
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4449 Filed 05/29/20 Page 74 of 841




  85226. Plaintiff has sought repairs three times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle

  was never successfully repaired.

        137. Plaintiff Timothy Faith’s claim is scheduled to be dismissed without

  prejudice.

                                      California

        138. Plaintiff Billy Davidson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of Porter

  Ranch. On or about July 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73DR291614 (for the purpose of this paragraph only, the “Vehicle”),

  from Galpin Ford, located at 15505 Roscoe Blvd, North Hills, CA 91343. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff


                                           74
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4450 Filed 05/29/20 Page 75 of 841




  first experienced the Transmission Defect in or around November 2017 at

  approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks   when    Slowing        or   Accelerating.   Plaintiff   sought

  transmission repairs from the following dealership: Galpin Ford, 15505 Roscoe

  Blvd, North Hills, CA 91343. Plaintiff has sought repairs three times under

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally, and Problems Could Not

  Be Replicated. The Vehicle was repaired on the following dates: November 29,

  2017, June 11, 2018, and January 2019.

        139. Plaintiff Christoper Morss (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of

  Westminster. On or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification


                                           75
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4451 Filed 05/29/20 Page 76 of 841




  Number 3FA6P0H74DR127921 (for the purpose of this paragraph only, the

  “Vehicle”), from Enterprise Car Sales, located at 17541 Beach Blvd, Huntington

  Beach, CA 92647. Plaintiff first experienced the Transmission Defect at

  approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Lack of Power, Transmission

  Failures   in   Traffic,    and    Complete     Transmission     Failure    Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: AAMCO Transmissions and Total Car Care, 7201 Garfield Ave,

  Huntington Beach, CA 92648. Plaintiff has sought repairs two times outside the

  warranty. The Vehicle was repaired in March 2018 and April 2018.

        140. Plaintiff Dominique Haggard (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of California, residing in the City of Hayward.

  On or about March 1, 2018, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79GR147652 (for the purpose of this paragraph only, the “Vehicle”),


                                            76
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4452 Filed 05/29/20 Page 77 of 841




  from Paul Blanco's Good Car Company, located at 7201 Oakport St, Oakland, CA

  94621. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking, and

  Violent Jerking.

        141. Plaintiffs Justin and Crystal Brown (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Nebraska, residing in the City of

  Tecumseh. On or about September 1, 2016, Plaintiffs purchased a 2016 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71GR206810 (for the purpose of this paragraph

  only, the “Vehicle”), from Future Ford of Madison Avenue, located at 4625

  Madison Avenue, Sacramento, CA 95841. Plaintiffs viewed or otherwise received

  the following advertisements or representations by Ford and relied on them in

  deciding to purchase the Vehicle: Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiffs, on which

  Plaintiffs relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Sustainability/Long-Lasting and Free of Transmission Issues. Plaintiffs first

  experienced the Transmission Defect in or around September 2016 at


                                          77
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4453 Filed 05/29/20 Page 78 of 841




  approximately 20,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Lack of Power, and Premature Wear of Internal Components.           Plaintiffs

  sought transmission repairs from the following dealership: Future Ford of Madison

  Avenue, 4625 Madison Avenue, Sacramento, CA 95841. Plaintiffs sought repairs

  two times under warranty. Plaintiffs were not charged a fee before the Vehicle

  would be inspected or repaired. Plaintiffs were assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired in 2016.

        142. Plaintiff Nick Neace (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Roseville.

  On or about April 24, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79FR245899 (for the purpose of this paragraph only, the “Vehicle”),

  from Lithia Ford Lincoln of Fresno, located at 195 E. Auto Center Dr., Fresno, CA


                                            78
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4454 Filed 05/29/20 Page 79 of 841




  93710. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Drivability. Plaintiff first experienced the

  Transmission Defect in November 2015 at approximately 5,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Delayed Acceleration.                Plaintiff sought

  transmission repairs from the following dealership: AutoNation Ford, 1493 CO

  Road E. East, White Bear Lake, MN 55110. Plaintiff has sought repairs five times

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, and

  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.

                                           Colorado

        143. Plaintiff Cody Rainwater (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado


                                           79
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4455 Filed 05/29/20 Page 80 of 841




  Springs. On or about January 28, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD6ER107970 (for the purpose of this paragraph

  only, the “Vehicle”), from Pikes Peak Acura, located at 655 Automotive Dr,

  Colorado Springs, CO 80905. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Historical Brand Slogans. Plaintiff first experienced the

  Transmission Defect on or about January 6, 2019, at approximately 98,000 miles.

  Plaintiff   has   experienced,   and continues   to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on   Acceleration    (Shuddering   or   Juddering),   Gears   Slipping,   Complete

  Transmission Failure Requiring Repair/Replacement, and Whining.            Plaintiff

  sought transmission repairs from the following dealership: Phil Long Ford, 7887

  W Tufts Ave, Denver, CO 80123. Plaintiff has sought repairs one time outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable, Transmission Functions


                                          80
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4456 Filed 05/29/20 Page 81 of 841




  Normally, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired in February 2019.

        144. Plaintiff Daniel Gonzales (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

  Springs. On or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0T92GR268211 (for the purpose of this paragraph only, the

  “Vehicle”), from Phil Long Ford Motor City, located at 1212 Motor City Dr,

  Colorado Springs, CO 80905. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to lease

  the Vehicle: TV, Radio or Billboard Ads and Historical Brand Slogans. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to lease the Vehicle: Vehicle

  Dependability,   Sustainability/Long-Lasting,    and   Reliability.   Plaintiff   first

  experienced the Transmission Defect on or about June 20, 2016, at approximately

  3,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,


                                           81
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4457 Filed 05/29/20 Page 82 of 841




  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Complete Transmission

  Failure Requiring Repair/Replacement.    Plaintiff sought transmission repairs from

  the following dealership: Phil Long Ford Motor City, 1212 Motor City Dr,

  Colorado Springs, CO 80905. Plaintiff has sought repairs two times under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally. The Vehicle was

  repaired on the following dates: June 22, 2016, and September 5, 2016.

        145. Plaintiff Isaac Lopez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about December 13, 2012, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0D90DR184074 (for the purpose of this paragraph only, the

  “Vehicle”), from Medved Ford, located at 1404 S Wilcox St., Castle Rock, CO

  80104. Plaintiff first experienced the Transmission Defect in or around November

  2015 at approximately 49,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Bucking and


                                          82
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4458 Filed 05/29/20 Page 83 of 841




  Kicking on Acceleration (Shuddering or Juddering).     Plaintiff sought transmission

  repairs from the following dealership: Medved Ford, 1404 S Wilcox St., Castle

  Rock, CO 80104. Plaintiff has sought repairs one time. The Vehicle was repaired

  on the following date: December 15, 2015.

        146. Plaintiff Meleesa Genereux’s claim is scheduled to be dismissed

  without prejudice.

        147. Plaintiff Scott Swendsen (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

  Springs. On or about November 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0D91DR119718 (for the purpose of this paragraph only, the

  “Vehicle”), from a private seller. Plaintiff first experienced the Transmission

  Defect in July 2018 at approximately 58,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering and Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in


                                           83
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4459 Filed 05/29/20 Page 84 of 841




  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Auto Mall,

  1565 Auto Mall Loop, Colorado Springs, CO 80920. Plaintiff has sought repairs

  one time under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: November

  20, 2018.

                                           Delaware

        148. Plaintiff Latisha Clark (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Smyrna.

  On or about February 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic    w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HD0ER210382 (for the purpose of this paragraph

  only, the “Vehicle”).

        149. Plaintiff Sean Quirk (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Magnolia.

  On or about May 20, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number


                                           84
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4460 Filed 05/29/20 Page 85 of 841




  3FA6P0K92DR152259 (for the purpose of this paragraph only, the “Vehicle”),

  from Winner Ford, located at 591 South DuPont Hwy, Dover, DE 19901. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing

  and Dealership Salesperson. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase      the      Vehicle:       Vehicle      Dependability,       Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about May 20, 2019, at

  approximately 21,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating.      Plaintiff sought transmission repairs from the

  following dealership: Ford Dealership in Dover, 591 S. Dupont Hwy, Dover, DE

  19901. Plaintiff has sought repairs four times under warranty. Plaintiff was charged

  a fee before the Vehicle would be inspected or repaired. Plaintiff was assured of


                                          85
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4461 Filed 05/29/20 Page 86 of 841




  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was repaired on the following dates: July 10, 2017,

  February 20, 2018, and February 26, 2018.

                                             Florida

        150. Plaintiff Abdemner Ortiz Velasquez (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Florida, residing in the City of

  Homestead. On or about June 29, 2017, Plaintiff purchased a 2017 Ford Fusion,

  SEL FWD, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission,

  Vehicle Identification Number 3FA6P0HD4HR166391 (for the purpose of this

  paragraph only, the “Vehicle”).

        151. Plaintiff Amaurys Estrada (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Miami. On or

  about February 24, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H73E5362508 (for the purpose of this paragraph only, the “Vehicle”),


                                            86
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4462 Filed 05/29/20 Page 87 of 841




  from Auto Club of Miami, located at 10220 NW 27 Ave, Miami, FL 33176.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to lease the Vehicle: Internet

  Marketing. Plaintiff first experienced the Transmission Defect in 2017 at

  approximately 120,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, Gears Slipping, and Hard Decelerations/Clunks

  when Slowing or Accelerating.

        152. Plaintiff Aimee Boltz-Mielke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Land

  O'Lakes. On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K93ER115836 (for the purpose of this paragraph

  only, the “Vehicle”), from Brandon Ford, located at 9090 E Adamo Dr, Tampa, FL

  33619. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and


                                          87
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4463 Filed 05/29/20 Page 88 of 841




  Reliability. Plaintiff first experienced the Transmission Defect on or about

  February 7, 2019, at approximately 98,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Premature Wear of Internal Components, and Transmission Failures in Traffic.

  Plaintiff sought transmission repairs from the following dealerships: AutoNation

  Ford, 2525 34th St N, St. Petersburg, FL 33713 and STS Transmission, 325

  Cattlemen Rd unit A, Sarasota, FL 34232. Plaintiff has sought repairs three times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is and

  Drivability is Acceptable. The Vehicle was repaired on the following dates: March

  1, 2018, February 7, 2019, and March 18, 2019.

        153. Plaintiff Arthur Roberts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of High Springs.

  On or about December 20, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a


                                             88
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4464 Filed 05/29/20 Page 89 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71ER333456 (for the purpose of this paragraph only, the “Vehicle”),

  from Enterprise Car Sales. Plaintiff first experienced the Transmission Defect at

  approximately 14,587 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement.    Plaintiff sought transmission repairs from

  the following dealership: Santa Fe Ford, 16330 NW US Highway 441, Alachua,

  FL 32615. Plaintiff has sought repairs three times under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired on the following dates: May 7, 2016, September 14, 2016, and November

  19, 2016.

        154. Plaintiff Barry Satarsky (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Boynton

  Beach. On or about November 28, 2018, Plaintiff purchased a 2016 Ford Fusion


                                          89
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4465 Filed 05/29/20 Page 90 of 841




  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77GR243795 (for the purpose of this paragraph only, the

  “Vehicle”), from Delray Ford, located at 3000 S Federal Hwy, Delray Beach, FL

  33483. Plaintiff first experienced the Transmission Defect at approximately 15,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures

  in Traffic. Plaintiff experienced a transmission failure that resulted in a collision.

         155. Plaintiff Bonnie Foley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Valrico. On

  or about December 9, 2013, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with    a    6F35      auto    transmission,     Vehicle     Identification     Number

  3FAHP0JG3BR143933 (for the purpose of this paragraph only, the “Vehicle”),

  from Brandon Ford, located at 9090 Adamo Drive, Tampa, FL 33619. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made


                                             90
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4466 Filed 05/29/20 Page 91 of 841




  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase    the   Vehicle:    Vehicle   Dependability,    Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in January 1 of2014, at approximately

  31,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Delayed

  Downshifts, and Transmission Failures in Traffic.       Plaintiff sought transmission

  repairs from the following dealership: Brandon Ford, 9090 Adamo Drive, Tampa,

  FL 33619. Plaintiff has sought repairs five times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally. The Vehicle was repaired on the following

  dates: December 21, 2013, January 2, 2014, January 13, 2014, January 27, 2014,

  and August 12, 2015.

        156. Plaintiff Bryce Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Cassandra.

  On or about April 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                           91
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4467 Filed 05/29/20 Page 92 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71DR347419 (for the purpose of this paragraph only, the “Vehicle”),

  from Sun State Ford, located at 3535 West Colonial Dr., Orlando, FL 32808. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability and Sustainability/Long-Lasting. Plaintiff first experienced the

  Transmission Defect at approximately 30,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Difficulty Stopping, Lack of Power, and Delayed

  Downshifts. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Sun State Ford,

  3535 West Colonial Dr., Orlando, FL 32808. Plaintiff has sought repairs two times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was repaired on the


                                           92
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4468 Filed 05/29/20 Page 93 of 841




  following dates: May 11, 2016, September 2, 2017, and March 2019.

        157. Plaintiff Deborah Collins (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Jacksonville.

  On or about March 27, 2015, Plaintiff purchased a 2010 Ford Fusion S, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA2AR155488

  (for the purpose of this paragraph only, the “Vehicle”), from March Motors,

  located at 8505 Atlantic Blvd, Jacksonville, FL 32211. Plaintiff first experienced

  the Transmission Defect on or about February 15, 2016, at approximately 50,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Difficulty Stopping, Lack of Power, Premature Wear of

  Internal Components, and Transmission Failures in Traffic.             Plaintiff sought

  transmission repairs from the following dealership: March Motors, 8505 Atlantic

  Blvd, Jacksonville, FL 32211. Plaintiff has sought repairs two times under

  warranty and two times outside the warranty. The Vehicle was repaired in

  February 2016 and March 2016.


                                             93
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4469 Filed 05/29/20 Page 94 of 841




        158. Plaintiff Diamond Rivera (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Myers.

  On or about April 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H98DR310577 (for the purpose of this paragraph only, the “Vehicle”).

        159. Plaintiffs Eddie and Sue Jinks (for the purpose of this paragraph only,

  “Plaintiff”), are citizens of the State of Florida, residing in the City of Jacksonville.

  On or about December 1, 2014, Plaintiffs purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73DR364125 (for the purpose of this paragraph only, the “Vehicle”),

  from Mike Davidson Ford, located at 9650 Atlantic Blvd, Jacksonville, FL 32225.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Free of

  Transmission Issues. Plaintiffs first experienced the Transmission Defect on or

  about October 2017 at approximately 80,000 miles. Plaintiffs have experienced,

  and continues to experience, the following manifestation(s) of the Transmission

  Defect: Delayed Acceleration, Difficulty Stopping, Hard Decelerations/Clunks


                                             94
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4470 Filed 05/29/20 Page 95 of 841




  when Slowing or Accelerating, and Transmission Failures in Traffic. Plaintiffs

  sought transmission repairs from the following dealership: Mike Davidson Ford,

  9650 Atlantic Blvd, Jacksonville, FL 32225. Plaintiffs have sought repairs one

  time under warranty and two times outside the warranty. Plaintiffs were not

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired in or around November 2017 and October 2018.

        160. Plaintiff Elizabeth Reyes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Thornton.

  On or about April 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H77ER259248 (for the purpose of this paragraph only, the “Vehicle”),

  from Benji Auto, located at 15060 Durham Ln, Davie, FL 33331. Plaintiff first

  experienced the Transmission Defect on or about September 15, 2016, at

  approximately 7,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, and Violent Jerking.      Plaintiff sought transmission repairs from the

  following dealership: Pines Ford, 8655 Pines Blvd, Pembroke Pines, FL 33024.


                                           95
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4471 Filed 05/29/20 Page 96 of 841




  Plaintiff has sought repairs one time. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was repaired in or around June 2017.

        161. Plaintiffs Erin and Scott Barranti (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Florida, residing in the City of

  Malabar. On or about October 15, 2015, Plaintiffs purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0G76E5384701 (for the purpose of this paragraph only, the

  “Vehicle”), from Palm Bay Ford, located at 1202 Malabar Rd SE, Palm Bay, FL

  32907. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs have experienced, and

  continue to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Delayed Acceleration, Lack of Power, and Hard


                                           96
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4472 Filed 05/29/20 Page 97 of 841




  Decelerations/Clunks     when    Slowing        or   Accelerating.   Plaintiff   sought

  transmission repairs from the following dealership: Palm Bay Ford. Plaintiff has

  sought repairs two times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable, Transmission Functions Normally, and Drivability Concerns

  Expressed Were “Normal.”

        162. Plaintiffs Frederick Seemann and Frederick Seemann, Jr. (for the

  purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Florida,

  residing in the City of Gainesville. On or about November 21, 2012, Plaintiffs

  purchased a 2013 Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic

  transmission, Vehicle Identification Number 3FA6P0H78DR138274 (for the

  purpose of this paragraph only, the “Vehicle”), from Parks Ford Lincoln of

  Gainesville, located at 3333 N Main St., Gainesville, FL 32609.

        163. Plaintiff Gayle Jackson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Mulberry. On

  or about March 24, 2014, Plaintiff purchased a 2012 Ford Fusion Titanium, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA0CR213410


                                             97
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4473 Filed 05/29/20 Page 98 of 841




  (for the purpose of this paragraph only, the “Vehicle”), from DriveTime, located at

  1825 Memorial Blvd., Lakeland, FL 33815. Plaintiff first experienced the

  Transmission Defect in or around April 2013 at approximately 90,000 miles.

  Plaintiff   has   experienced,   and continues      to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  and Delayed Acceleration.

         164. Plaintiff Holley Robertson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Labelle. On

  or about July 2, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35 auto

  transmission, Vehicle Identification Number 3FAHP0HGXCR188004 (for the

  purpose of this paragraph only, the “Vehicle”).

         165. Plaintiff James Mcspedon (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of West Palm

  Beach. On or about July 2, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K91DR206781 (for the purpose of this paragraph only, the


                                            98
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4474 Filed 05/29/20 Page 99 of 841




  “Vehicle”), from Al Packard Ford, located at 10601 Southern Blvd., Royal Palm

  Beach, FL 33411. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in 2016 at

  approximately 51,000. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Bucking and Kicking on Acceleration (Shuddering or Juddering), and

  Hard Decelerations/Clunks when Slowing or Accelerating.         Plaintiff contacted

  Ford about the Transmission Defect in or around February 2017. Plaintiff sought

  transmission repairs from the following dealership: Al Packer Ford East, 10601

  Southern Blvd., Royal Palm Beach, FL 33411. Plaintiff has sought repairs one time

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, Problems

  Could Not be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was never successfully repaired.

        166. Plaintiff James Watson (for the purpose of this paragraph only,


                                          99
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4475 Filed 05/29/20 Page 100 of 841




  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Panama City.

  On or about March 12, 2016, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0H90DR127710 (for the purpose of this paragraph

  only, the “Vehicle”).

        167. Plaintiff Javier Vasquez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Lakeland. On

  or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR5DR348400 (for the purpose of this paragraph

  only, the “Vehicle”), from Jarret Scott Ford, located at 2000 E. Baker St, Plant

  City, FL 33563. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure and Dealership Salesperson. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect in or around December

  2017 at approximately 104,000 miles. Plaintiff has experienced, and continues to


                                            100
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4476 Filed 05/29/20 Page 101 of 841




  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Delayed Downshifts, and Complete Transmission

  Failure Requiring Repair/Replacement.      Plaintiff sought transmission repairs from

  the following dealership: AAMCO Lakeland, 1301 W Memorial Blvd, Lakeland,

  FL 33815. Plaintiff has sought repairs one time outside the warranty. The Vehicle

  was repaired in January 2018.

        168. Plaintiff Joe Espinosa (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Sunrise. On

  or about February 7, 2015, Plaintiff purchased a 2015 Ford Fusion S, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96FR203126 (for the purpose of this paragraph only, the “Vehicle”),

  from Sawgrass Ford, located at 14501 W. Sunrise Blvd, Sunrise, FL 33323.

  Plaintiff first experienced the Transmission Defect on or about May 26, 2016, at

  approximately 11,638 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Difficulty Stopping, and Transmission Failures in Traffic. Plaintiff


                                           101
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4477 Filed 05/29/20 Page 102 of 841




  experienced a transmission failure that resulted in a collision. Plaintiff sought

  transmission repairs from the following dealership: Sawgrass Ford, 14501 W.

  Sunrise Blvd, Sunrise, FL 33323. Plaintiff has sought repairs one time under

  warranty and one time outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally. The Vehicle was repaired in May 2016.

         169. Plaintiff John Lowe (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of St. Cloud. On

  or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle    Identification    Number

  3FA6P0H7XER261950 (for the purpose of this paragraph only, the “Vehicle”),

  from Greenway Ford, located at 9001 East Colonial Dr., Winter Park, FL 32817.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the


                                            102
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4478 Filed 05/29/20 Page 103 of 841




  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 20, 2016, at approximately 50,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, and Delayed Downshifts.                The

  Vehicle was never successfully repaired.

         170. Plaintiff Marion Hand (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Homosassa.

  On or about February 26, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

  Identification Number 3FA6P0H7XDR138485 (for the purpose of this paragraph

  only, the “Vehicle”), from Mullinax, located at 1210 Northlake Blvd, Lake Park,

  FL 33403.     Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Internet, and Historical Brand Slogans. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle


                                           103
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4479 Filed 05/29/20 Page 104 of 841




  Dependability, Drivability, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in 2017 at approximately 70,000 miles.

  Plaintiff   has   experienced,   and continues   to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Gears Slipping, Lack of Power, and Delayed Downshifts.

  Plaintiff sought transmission repairs from the following dealership: Nick Nicholas

  Ford Inc, 2901 FL-44, Inverness, FL 34453. Plaintiff has sought repairs four times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal”.

         171. Plaintiff Mark Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of St.

  Petersburg. On or about August 23, 2014, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K94FR102059 (for the purpose of this paragraph only, the


                                         104
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4480 Filed 05/29/20 Page 105 of 841




  “Vehicle”), from AutoNation Ford, located at 2525 34th Street N., St. Petersburg,

  FL 33713. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to lease the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 21, 2014, at approximately 2,800 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, and Gears

  Slipping.

         172. Plaintiff Marvin Edwards (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Bradenton.

  On or about December 22, 2018, Plaintiff purchased a 2015 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G7XFR288763 (for the purpose of this paragraph only, the “Vehicle”),


                                           105
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4481 Filed 05/29/20 Page 106 of 841




  from AutoNation Ford Bradenton, located at 5325 14th Street W., Bradenton, FL

  34207. Plaintiff first experienced the Transmission Defect on or about March 20,

  2019, at approximately 36,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Hard Shifting.

  Plaintiff contacted Ford about the Transmission Defect on or about March 20,

  2019. Plaintiff has sought repair one time under warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  Concerns Expressed Were “Normal. The Vehicle was never successfully repaired.

        173. Plaintiff Matthew Merola (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orlando. On

  or about December 15, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D97GR263827 (for the purpose of this paragraph only, the “Vehicle”),

  from Sunrise Ford, located at 5435 US-1, Fort Pierce, FL 34982. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Sales Brochure, TV, Radio and

  Billboard Ads, Dealership Salesperson, Internet Marketing, Historical Brand


                                           106
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4482 Filed 05/29/20 Page 107 of 841




  Slogans, and Consumer Awards/Reviews. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase    the   Vehicle:     Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Lack of

  Power, and Hard Decelerations/Clunks when Slowing or Accelerating.            Plaintiff

  has sought repairs five times under warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was never successfully repaired.

        174. Plaintiff Meagan Albin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Brandon. On

  or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           107
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4483 Filed 05/29/20 Page 108 of 841




  3FA6P0H77GR255087 (for the purpose of this paragraph only, the “Vehicle”).

        175. Plaintiff Melanie Graham (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orange Park.

  On or about November 10, 2016, Plaintiff purchased a 2015 Ford Fusion Titanium,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HDXF5121178 (for the purpose of this paragraph

  only, the “Vehicle”), from Miracle Toyota, located at 37048 US-27, Haines City,

  FL 33844. Plaintiff first experienced the Transmission Defect in March. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Delayed Acceleration and Lack of Power.

        176. Plaintiff Monica Pickens (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Minneola. On

  or about March 1, 2012, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,      Vehicle     Identification     Number

  3FAHP0JAXCR121912 (for the purpose of this paragraph only, the “Vehicle”),

  from Peacock Ford, located at 1875 S. Orlando Avenue, Maitland, FL 32751.

  Plaintiff viewed or otherwise received the following advertisements or


                                            108
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4484 Filed 05/29/20 Page 109 of 841




  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2013 at approximately 12,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Throttle Body Replacement, and Gears Slipping.

        177. Plaintiff Robert Nickel (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Leigh Acres.

  On or about July 4, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR6DR326650 (for the purpose of this paragraph only, the “Vehicle”),

  from Automatch USA, located at 8900 Colonial Center Drive, Ft. Myers, FL

  33905. Plaintiff first experienced the Transmission Defect on or about July 5,


                                            109
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4485 Filed 05/29/20 Page 110 of 841




  2015, at approximately 52,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, and Gears Slipping.

        178. Plaintiff Roberto Cortez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Hallandale

  Beach. On or about October 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR1DR158769 (for the purpose of this paragraph only, the

  “Vehicle”).

        179. Plaintiff Rose Szymanski (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Wauchula.

  On or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73GR177570 (for the purpose of this paragraph only, the “Vehicle”).

        180. Plaintiff Tim Turner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Port

  Charlotte. On or about January 1, 2012, Plaintiff purchased a 2011 Ford Fusion,


                                           110
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4486 Filed 05/29/20 Page 111 of 841




  SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA0BR105510 (for the purpose of this paragraph only, the

  “Vehicle”), from Emporium Auto Mart, located at 6828 N. Florida Avenue,

  Tampa, FL 33604. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff first experienced the

  Transmission Defect in 2013 at approximately 42,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering and Juddering), Delayed Acceleration,

  Lack     of   Power,    and    Complete        Transmission   Failure   Requiring

  Repair/Replacement.    Plaintiff sought transmission repairs from the following

  dealership: Don Gasgarth’s Charlotte County Ford, 3156 Tamiami Trail, Port

  Charlotte, FL 33952. Plaintiff has sought repairs four times outside the warranty.

  The Vehicle was never successfully repaired.

         181. Plaintiff Trent Turner’s claim is scheduled to be dismissed without

  prejudice


                                         111
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4487 Filed 05/29/20 Page 112 of 841




        182. Plaintiff Tyler Deleon (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Jacksonville.

  On or about February 1, 2016, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA4CR254607 (for the purpose of this paragraph only, the “Vehicle”),

  from Honda of the Avenues, located at 11333 Philips Hwy, Jacksonville, FL

  32256. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect on or about

  May 11, 2016, at approximately 69,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty    Stopping,     Lack     of    Power,     Delayed      Downshifts,     Hard

  Decelerations/Clunks when Slowing or Accelerating, and Premature Wear of

  Internal Components.      Plaintiff contacted Ford about the Transmission Defect in

  May 2016. Plaintiff has sought repairs three times under warranty. Plaintiff was


                                            112
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4488 Filed 05/29/20 Page 113 of 841




  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally. The Vehicle was never successfully repaired.

                                           Georgia

         183. Plaintiff Deborah Engelbracht (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Conyers. On

  or about June 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35    six-speed     automatic   transmission,    Vehicle    Identification    Number

  3FA6P0G70GR374987 (for the purpose of this paragraph only, the “Vehicle”),

  from Courtesy Ford Conyers Georgia, located at 1636 Dogwood Drive, Conyers,

  GA 30013. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle     Dependability,     Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 15, 2017, at approximately 29,770 miles.

  Plaintiff   has   experienced,    and continues      to   experience,   the    following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,


                                             113
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4489 Filed 05/29/20 Page 114 of 841




  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Courtesy Ford Conyers Georgia, 1636 Dogwood Drive, Conyers, GA

  30013. Plaintiff has sought repairs three times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was repaired on the following dates: June 14, 2017, August

  28, 2018, and September 17, 2019.

        184. Plaintiff Debra Potts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Stephens.

  On or about July 20, 2014, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72GR296503 (for the purpose of this paragraph only, the “Vehicle”),

  from Athens Ford, located at 4260 Atlanta Highway, Athens, GA 30606 Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or


                                          114
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4490 Filed 05/29/20 Page 115 of 841




  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around August

  2014 at approximately 2,500 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Delayed Downshifts, and “Would Refuse to Change Gears Completely.”

  Plaintiff sought transmission repairs from the following dealership: Athens Ford,

  4260 Atlanta Highway, Athens, GA 30606. Plaintiff has sought repairs three times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. The Vehicle was never successfully repaired.

         185. Plaintiff Gerald Lenz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Monticello.

  On or about April 7, 2016, Plaintiff purchased a 2012 Ford Fusion, SEL FWD,

  with    a    6F35     auto     transmission,    Vehicle     Identification    Number

  3FAHP0JA6CR329043 (for the purpose of this paragraph only, the “Vehicle”).

         186. Plaintiff Kimberly Marshall (for the purpose of this paragraph only,


                                           115
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4491 Filed 05/29/20 Page 116 of 841




  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Dahlonega.

  On or about March 8, 2011, Plaintiff purchased a 2010 Ford Fusion, SEL FWD,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JG6AR306394 (for the purpose of this paragraph only, the “Vehicle”).

         187. Plaintiff Louis King (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Norcross.

  On or about September 1, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a

  6F35    six-speed    automatic   transmission,    Vehicle   Identification   Number

  3FAHP0HA8CR296780 (for the purpose of this paragraph only, the “Vehicle”),

  from Gwinnett Place Ford, located at 3230 Satellite Blvd, Duluth, GA 30096.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about April 16, 2016, at approximately 90,000 miles.


                                           116
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4492 Filed 05/29/20 Page 117 of 841




  Plaintiff   has    experienced,   and continues   to   experience,   the    following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures.

  Plaintiff contacted Ford about the Transmission Defect on or about June 15, 2016.

         188. Plaintiff Mike B. Jordan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Warner

  Robins. On or about March 10, 2012, Plaintiff purchased a 2012 Ford Fusion S,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA8CR190197 (for the purpose of this paragraph only, the “Vehicle”),

  from Riverside Ford, located at 2089 Riverside Drive, Macon, GA 31204. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing

  and Dealership Salesperson. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase          the    Vehicle:      Vehicle     Dependability,          Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff


                                           117
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4493 Filed 05/29/20 Page 118 of 841




  first experienced the Transmission Defect in or around May 2014 at approximately

  32,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent    Jerking,    Gears    Slipping,      Delayed    Downshifts,     and    Hard

  Decelerations/Clunks     when    Slowing    or   Accelerating.      Plaintiff   sought

  transmission repairs from the following dealership: Riverside Ford, 2089 Riverside

  Drive, Macon, GA 31204. Plaintiff has sought repairs four times outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable and Transmission Functions

  Normally. The Vehicle was never successfully repaired.

        189. Plaintiff Rene Musslewhite’s claim is scheduled to be dismissed

  without prejudice.

        190. Plaintiff Rhonda Levitt (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

  or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SEL FWD, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           118
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4494 Filed 05/29/20 Page 119 of 841




  3FA6P0H77GR402427 (for the purpose of this paragraph only, the “Vehicle”),

  from AutoNation Ford Union City, located at 4355 Jonesboro Road, Union City,

  GA 30291. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about October 29, 2016, at approximately 15,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.                  Plaintiff

  contacted Ford about the Transmission Defect on or about October 29, 2016.


                                           119
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4495 Filed 05/29/20 Page 120 of 841




  Plaintiff sought transmission repairs from the following dealership: AutoNation

  Ford Union City, 4355 Jonesboro Road, Union City, GA 30291. Plaintiff has

  sought repairs two times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was repaired in August 2017 and July 2018.

        191. Plaintiff Russell Maryott (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Jersey

  City. On or about March 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR165356 (for the purpose of this paragraph only, the “Vehicle”),

  from Bridgecrest, located at 3525 Satellite Blvd., Duluth, GA 30096. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson and Consumer Awards/Reviews.

        192. Plaintiffs Tamara Neal and Peggy Pelfrey’s claim is scheduled to be


                                          120
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4496 Filed 05/29/20 Page 121 of 841




  dismissed without prejudice.

        193. Plaintiff Tiffeny Miller (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

  or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR2DR236542 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 3100 Mt. Zion Pkwy., Stockbridge, GA 30281. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Consumer

  Awards/Reviews. Plaintiff first experienced the Transmission Defect on or about

  January 15, 2015, at approximately 25,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Gears Slipping. Plaintiff sought transmission repairs from the following dealership:

  Allan Vigil Ford Lincoln, 6790 Mt. Zion Blvd., Morrow, GA 30260. Plaintiff has

  sought repairs two times outside the warranty. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions


                                           121
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4497 Filed 05/29/20 Page 122 of 841




  Normally. The Vehicle was repaired in January 2015 and March 2016.

                                             Iowa

        194. Plaintiff Cody Kolbe (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Iowa, residing in the City of Urbandale. On

  or about March 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR7DR144682 (for the purpose of this paragraph only, the “Vehicle”),

  from Stew Hansen Dodge Ram Chrysler Jeep, located at 7101 Douglas Ave,

  Urbandale, IA 50322. Plaintiff first experienced the Transmission Defect in or

  around September 2016 at approximately 56,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Bucking and Kicking on Acceleration (Shuddering or Juddering) and

  Delayed Acceleration.     Plaintiff sought transmission repairs from the following

  dealership: Stew Hansen Dodge Ram Chrysler Jeep, 7101 Douglas Ave,

  Urbandale, IA 50322. Plaintiff has sought repairs two times under the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired. The

  Vehicle was repaired on the following dates: September 10, 2016.


                                           122
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4498 Filed 05/29/20 Page 123 of 841




         195. Plaintiff David Leib (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Iowa, residing in the City of Oskaloosa. On

  or about July 7, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/31/25

  (FWD) 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H98ER317689 (for the purpose of this paragraph only, the “Vehicle”),

  from Carriker Ford, located at 1209 A Ave W, Oskaloosa, IA 52577. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Reliability. Plaintiff first experienced the

  Transmission Defect in or around October 2015 at approximately 38,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff has sought repairs two times under

  warranty.    The Vehicle was repaired in March 2016 and January 2019.

         196. Plaintiff Rooroo Belpoze’s claim is scheduled to be dismissed without


                                           123
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4499 Filed 05/29/20 Page 124 of 841




  prejudice.

                                                Illinois

         197. Plaintiff Azhari Tatum (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about April 22, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27     6F35    six-speed    automatic     w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HD4ER259598 (for the purpose of this paragraph

  only, the “Vehicle“).

         198. Plaintiff Brytney Harrier (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Danville. On

  or about May 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,     Vehicle    Identification   Number

  1FA6P0H72E5357851 (for the purpose of this paragraph only, the “Vehicle”),

  from Courtesy Ford, located at 231 W Main St., Danville, IL, 61832. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, and Reliability. Plaintiff first experienced the


                                            124
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4500 Filed 05/29/20 Page 125 of 841




  Transmission Defect in or around July 2016 at approximately 51,000 miles.

  Plaintiff    has   experienced,   and continues      to   experience,     the    following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Difficulty    Stopping,   Lack    of   Power,     Delayed    Downshifts,        and    Hard

  Decelerations/Clunks      when    Slowing    or   Accelerating.         Plaintiff     sought

  transmission repairs from the following dealership: Courtesy Ford, 231 W Main

  St., Danville, IL, 61832. Plaintiff has sought repairs three times under warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Drivability is Acceptable, Transmission Functions Normally, and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was never

  successfully repaired.

         199. Plaintiff Catherine Hellums (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Cisne. On or

  about July 26, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/32/25

  6F35    six-speed     automatic   transmission,    Vehicle    Identification        Number

  3FA6P0H75ER175249 (for the purpose of this paragraph only, the “Vehicle”),


                                            125
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4501 Filed 05/29/20 Page 126 of 841




  from Schmidt Ford, located at 1815 W. Main St, Salem, IL 62881. Plaintiff viewed

  or otherwise received the following advertisement or representation by Ford and

  relied on them in deciding to purchase the Vehicle: Internet Marketing. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about January 16, 2017, at approximately 59,306 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Delayed Acceleration and Delayed Downshifts.          Plaintiff contacted Ford

  about the Transmission Defect on or about January 16, 2017. Plaintiff sought

  transmission repairs from the following dealership: Schmidt Ford, 1815 W. Main

  St, Salem, IL 62881. Plaintiff has sought repairs three times outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired. The

  Vehicle was repaired on the following dates: January 16, 2017, and January 21,

  2017.

          200. Plaintiff Debra Smith (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On


                                            126
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4502 Filed 05/29/20 Page 127 of 841




  or about January 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5360169 (for the purpose of this paragraph only, the “Vehicle”),

  from Haggerty Ford, located at 330 W Roosevelt Rd, West Chicago, IL 60185.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase   the   Vehicle:     Vehicle   Dependability,   Drivability,

  Sustainability/Long-lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about January 26, 2015, at

  approximately 5,198 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking, Delayed

  Acceleration, and Car Drove Forward when put in Reverse.            Plaintiff sought

  transmission repairs from the following dealership: Fox Ford, 2501 N Elston Ave,

  Chicago, IL 60647. Plaintiff has sought repairs one time under warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the


                                          127
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4503 Filed 05/29/20 Page 128 of 841




  Vehicle: Problems Could Not Be Replicated. The Vehicle was never successfully

  repaired.

         201. Plaintiff Doug McGinnis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Abingdon.

  On or about December 11, 2018, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H77G5116659 (for the purpose of this paragraph only, the “Vehicle”),

  from Roanoke Ford, located at 217 W Husseman St, Roanoke, IL 61561. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about January 8, 2019, at approximately 58,316 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,


                                           128
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4504 Filed 05/29/20 Page 129 of 841




  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Transmission Failures in Traffic, specifically noting “when shifting from park to

  reverse or drive it drops RPMS and shutters and the car almost dies also when

  shifting into reverse or drive it hesitates to shift into gear for a couple seconds.”

  Plaintiff contacted Ford about the Transmission Defect on or about February 18,

  2019. Plaintiff sought transmission repairs from the following dealership: Roanoke

  Ford, 217 W Husseman St, Roanoke, IL 61561, YEMM Ford, 201 W Main St,

  Galesburg, IL 61401. Plaintiff has sought repairs two times under warranty and

  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was never successfully repaired.

        202. Plaintiff Gary Ploense (for the purpose of this paragraph only,


                                          129
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4505 Filed 05/29/20 Page 130 of 841




  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Normal. On

  or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75DR357533 (for the purpose of this paragraph only, the “Vehicle”),

  from Heller Ford, located at 700 W. Main St., El Paso, IL 61738. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issue. Plaintiff first experienced the Transmission Defect in or

  around July 2018 at approximately 60,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Complete Transmission Failure Requiring Repair/Replacement.

        203. Plaintiff Harry Miyamoto (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Aurora. On or

  about December 16, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with a


                                             130
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4506 Filed 05/29/20 Page 131 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G78F5115603 (for the purpose of this paragraph only, the “Vehicle”),

  from Hennessy’s Riverview Ford, located at 2200 US Hwy 30, Oswego, IL 60543.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,    Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Gears Slipping, and Premature Wear of Internal Components.              Plaintiff sought

  transmission repairs from the following dealership: Hennessy’s Riverview Ford,

  2200 US Hwy 30, Oswego, IL 60543. Plaintiff has sought repairs one time under

  warranty. The Vehicle was repaired on the following date: November 17, 2017.

        204. Plaintiff Janae Henry (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hazel Crest.

  On or about March 24, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a


                                            131
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4507 Filed 05/29/20 Page 132 of 841




  23/34/27    6F35   six-speed   automatic    w/start-stop   transmission,   Vehicle

  Identification Number 1FA6P0HD5E5390185 (for the purpose of this paragraph

  only, the “Vehicle”).

        205. Plaintiff Kevin Falzone (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of West

  Chicago. On or about September 5, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K92ER318054 (for the purpose of this paragraph

  only, the “Vehicle”), from Jerry Haggerty Chevrolet, located at 300 Roosevelt

  Road, Glen Elyn, IL 60137. Plaintiff first experienced the Transmission Defect on

  or about June 10, 2019, at approximately 93,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestation of the Transmission

  Defect: Complete Transmission Failure Requiring Repair/Replacement.        Plaintiff

  sought transmission repairs from the following dealership: Quick Lane, 330 W.

  Roosevelt Road, West Chicago, IL 60185. Plaintiff has sought repairs one time

  outside the warranty. The Vehicle was repaired on the following date: September

  17, 2019.


                                        132
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4508 Filed 05/29/20 Page 133 of 841




        206. Plaintiffs Linda and Benjamin Raynor (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Illinois, residing in the

  City of Orlando Park. On or about April 1, 2013, Plaintiffs purchased a 2011 Ford

  Fusion, SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FAHP0JGXBR200550 (for the purpose of this paragraph

  only, the “Vehicle”), from CarMax Tinley Park, located at 18800 Oak Park

  Avenue, Tinley Park, IL 60477. Plaintiffs first experienced the Transmission

  Defect on or about June 1, 2015, at approximately 45,000 miles. Plaintiffs have

  experienced, and continue to experience, the following manifestation of the

  Transmission Defect: Delayed Acceleration.          Plaintiffs sought transmission

  repairs from the following dealership: CarMax Tinley Park, 18800 Oak Park

  Avenue, Tinley Park, IL 60477. Plaintiffs sought repairs three times under

  warranty and one time outside the warranty. Plaintiffs were charged a fee before

  the Vehicle would be inspected or repaired. Plaintiffs were assured of the

  following when Plaintiffs sought transmission repairs to the Vehicle: Transmission

  Functions Normally and Problems Could Not Be Replicated. The Vehicle was

  repaired in June 2015, July 2017, June 2018 and August 2019.


                                          133
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4509 Filed 05/29/20 Page 134 of 841




        207. Plaintiff Mandy Romero (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hoffman

  Estates. On or about August 8, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR309434 (for the purpose of this paragraph only, the

  “Vehicle”), from Castle Chevrolet, located at 400 E. Roosevelt Road, Villa Park,

  IL 60181. Plaintiff first experienced the Transmission Defect on or about March

  17, 2017, at approximately 67,365 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Gears Slipping.        Plaintiff sought transmission repairs from the

  following dealership: Arlington Heights Ford, 801 W. Dundee Road, Arlington

  Heights, IL 60004. Plaintiff has sought repairs one time under warranty. The

  Vehicle was never successfully repaired.

        208. Plaintiff Mildred Tucker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about March 7, 2017, Plaintiff purchased a 2017 Ford Fusion, SEL FWD, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification


                                            134
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4510 Filed 05/29/20 Page 135 of 841




  Number 3FA6P0H97HR271020 (for the purpose of this paragraph only, the

  “Vehicle”), from Metro Ford, located at 6455 S. Western, Chicago, IL 60636.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about April 3, 2017, at approximately 747 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack

  of Power, Delayed Downshift, Transmission Failures in Traffic, and Complete

  Transmission Failure Requiring Repair/Replacement.          Plaintiff contacted Ford

  about the Transmission Defect on or about August 21, 2017. Plaintiff sought

  transmission repairs from the following dealership: McCarthy Ford, 11400 S.

  Pulaski Road, Chicago, IL 60655. Plaintiff has sought repairs one time under


                                           135
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4511 Filed 05/29/20 Page 136 of 841




  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is

  Acceptable, Transmission Functions Normally, and Problems Could Not Be

  Replicated. The Vehicle was repaired on the following date: October 16, 2017.

         209. Plaintiff Rebecca Geber (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Stickney. On

  or about December 22, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78GR276354 (for the purpose of this paragraph only, the “Vehicle”).

         210. Plaintiffs Scott and Katlin Adams’ Claim is scheduled to be dismissed

  without prejudice.

         211. Plaintiff Shannon Figures (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

  or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35    six-speed    automatic    transmission,    Vehicle    Identification    Number

  3FA6P0HRXDR319748 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 1800 South Oak Park, Tinley Park, IL 60477. Plaintiff


                                            136
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4512 Filed 05/29/20 Page 137 of 841




  first experienced the Transmission Defect in 2017 at approximately 56,000 miles.

  Plaintiff   has   experienced,   and continues      to   experience,   the     following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping,

  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff sought transmission repairs from the

  following dealership: Webb Ford, 9809 Indianapolis Blvd., Highland, IN 46322.

  Plaintiff has sought repairs one time under warranty. Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will

  Be Dependable As-Is and Transmission Functions Normally. The Vehicle was

  repaired in 2016.

         212. Plaintiff Valerie Sevak (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Decatur. On

  or about February 22, 2018, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed    automatic    transmission,    Vehicle    Identification    Number


                                            137
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4513 Filed 05/29/20 Page 138 of 841




  3FAHP0JG7AR141018 (for the purpose of this paragraph only, the “Vehicle”).

        213. Plaintiff William Hasemann (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Merrillville.

  On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  23/34/27    6F35     six-speed    automatic     w/start-stop   transmission,    Vehicle

  Identification Number 3FA6P0HDXGR244445 (for the purpose of this paragraph

  only, the “Vehicle”), from Westfield Ford, Inc., located at 6200 South La Grange

  Road, Countryside, IL 60525. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability and Reliability.

  Plaintiff has experienced, and continues to experience, the following manifestation

  of the Transmission Defect: Powertrain Control Module Failure.          Plaintiff sought

  transmission repairs from the following dealership: Art Hill Ford Lincoln, 901 W.

  Lincoln HWY., Merrillville, IN 46410. Plaintiff has sought repairs two times under

  warranty. The Vehicle was repaired on the following dates: January 17, 2017, and


                                            138
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4514 Filed 05/29/20 Page 139 of 841




  June 1, 2017.

                                             Indiana

        214. Plaintiff Aaron Kinner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Indianapolis.

  On or about November 4, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR9DR196668 (for the purpose of this paragraph only, the “Vehicle”),

  from The Car Company. Plaintiff first experienced the Transmission Defect in

  2017 at approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, and Gears Slipping.

        215. Plaintiff Ashley Murphy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Granger. On

  or about March 16, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR197893 (for the purpose of this paragraph only, the “Vehicle”),

  from Michiana Chrysler Dodge Jeep Ram, located at 120 W. McKinley Ave,


                                            139
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4515 Filed 05/29/20 Page 140 of 841




  Mishawaka, IN 46545. Plaintiff first experienced the Transmission Defect on or

  about June 1, 2016, at approximately 20,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent    Jerking,    Delayed     Acceleration,     Gears     Slipping,    and    Hard

  Decelerations/Clunks when Slowing or Accelerating.

        216. Plaintiff Ben Bergstrom (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Fort Wayne.

  On or about October 31, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71FR126552 (for the purpose of this paragraph only, the “Vehicle”).

        217. Plaintiff Bernice Norman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Lake Station.

  On or about December 2, 2014, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70FR158103 (for the purpose of this paragraph only, the “Vehicle”),

  from Webb Ford, located at 9809 Indianapolis Blvd, Highland, IN 46322. Ford

  dealership sales personnel made the following claims or representations to


                                            140
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4516 Filed 05/29/20 Page 141 of 841




  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about March 27, 2013, at approximately 150 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Transmission Failures

  in Traffic. Plaintiff experienced a transmission failure that resulted in a collision.

  Plaintiff sought transmission repairs from the following dealership: Art Hill Ford

  Lincoln, 901 W Lincoln Hwy, Merrillville, IN 46410. Plaintiff has sought repairs

  twelve times under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle

  was repaired in November of 2013.

        218. Plaintiff Elizabeth Stokes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Ladoga. On


                                           141
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4517 Filed 05/29/20 Page 142 of 841




  or about November 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H93ER352611 (for the purpose of this paragraph only, the

  “Vehicle”).

        219. Plaintiff Jeffrey Tumey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Rockville.

  On or about February 1, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K93GR216930 (for the purpose of this paragraph only, the

  “Vehicle”), from York Chevy Buick GMC, located at 1501 Indianapolis Rd,

  Greencastle, IN 46135. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure, Internet Marketing and Consumer

  Awards/Reviews. Plaintiff first experienced the Transmission Defect in or around

  June 2017. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard


                                           142
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4518 Filed 05/29/20 Page 143 of 841




  Deceleration/Clunks when Slowing or Accelerating, and “Rough Shifting Between

  1&2.”     Plaintiff sought transmission repairs from the following dealership: Mace

  Ford, 4501 S US Hwy 41, Terre Haute, IN 47802. Plaintiff has sought repairs two

  times under warranty. The Vehicle was repaired in December 2017.

          220. Plaintiff Jennifer Grady-Clayborn (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Indiana, residing in the City of

  Indianapolis. On or about January 1, 2012, Plaintiff purchased a 2012 Ford Fusion

  S,   with    a   6F35    auto   transmission,    Vehicle   Identification   Number

  3FAHP0HA9CR165230 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect at

  approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Jerking), Gears Slipping, and

  Transmission Failures in Traffic. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff contacted Ford about the Transmission Defect on or

  about June 1, 2014. Plaintiff sought transmission repairs from the following

  dealership: Tom Wood Ford, 3130 E 96th St, Indianapolis, IN 46240. Plaintiff has


                                          143
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4519 Filed 05/29/20 Page 144 of 841




  sought repairs two times outside the warranty. The Vehicle was repaired in August

  2016.

          221. Plaintiff Macie Snyder (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Terre Haute.

  On or about August 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a

  6F35     six-speed   automatic    transmission,    Vehicle    Identification   Number

  3FAHP0JG7CR350102 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect on or

  about June 1, 2017, at approximately 95,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), and Delayed

  Acceleration.

          222. Plaintiff Tabitha Jones (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about October 30, 2016, Plaintiff purchased a 2014 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G75E5269247 (for the purpose of this paragraph only, the “Vehicle”),


                                            144
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4520 Filed 05/29/20 Page 145 of 841




  from Issacs, located at 133 W. Elm Street, Jeffersonville, IN 47150. Plaintiff first

  experienced the Transmission Defect on or about November 11th, 2015. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering).

                                            Kansas

         223. Plaintiff Amber Bradley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Wichita. On

  or about September 16, 2015, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with    a    6F35     auto    transmission,     Vehicle    Identification    Number

  3FAHP0JG2BR343542 (for the purpose of this paragraph only, the “Vehicle”),

  from Prestige Auto Sales, located at 4400 S Broadway, Wichita, KS 67216.

  Plaintiff first experienced the Transmission Defect in or around December 2015 at

  approximately 113,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration, Gears Slipping, Delayed Downshifts, and

  Premature Wear of Internal Components.


                                           145
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4521 Filed 05/29/20 Page 146 of 841




         224. Plaintiff Brenda Kadel (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Beloit. On or

  about May 10, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35    six-speed     automatic   transmission,    Vehicle    Identification   Number

  3FA6P0HR8DR361092 (for the purpose of this paragraph only, the “Vehicle”).

         225. Plaintiffs Carolyn Engelbrecht and Victoria Baslee (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Kansas, residing in the

  City of Wichita. On or about May 31, 2016, Plaintiffs purchased a 2016 Ford

  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G78GR383288 (for the purpose of this paragraph

  only, the “Vehicle”), from Ford of Augusta, located at 10004 SW US-54, Augusta,

  KS 67060. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around March 2017 at approximately 34,000 miles.

  Plaintiffs have experienced, and continue to experience, the following


                                            146
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4522 Filed 05/29/20 Page 147 of 841




  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Hard Decelerations/Clunks when Slowing or Accelerating, and Clunks in Reverse

  and Jumps.    Plaintiff sought transmission repairs from the following dealership:

  Ford of Augusta, 10004 SW US-54, Augusta, KS 67060. Plaintiff has sought

  repairs three times under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was never successfully repaired.

        226. Plaintiff Clinton MeGee (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Bonner

  Springs. On or about August 21, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73DR135301 (for the purpose of this paragraph only, the

  “Vehicle”).


                                         147
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4523 Filed 05/29/20 Page 148 of 841




         227. Plaintiff Latisha Abele (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kansas, residing in the City of Goddard. On

  or about November 1, 2011, Plaintiff purchased a 2012 Ford Fusion Titanium, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA2CR205535 (for the purpose of this paragraph only, the “Vehicle”),

  from Mel Hambelton Ford, located at 11771 W. Kellogg Avenue, Wichita, KS

  67209. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around September 2017 at approximately 86,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshift, Hard Deceleration/Clunks when Slowing or Accelerating, and


                                           148
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4524 Filed 05/29/20 Page 149 of 841




  Complete Transmission Failure Requiring Repair/Replacement.                    Plaintiff

  contacted Ford about the Transmission Defect in or around September 2017.

  Plaintiff sought transmission repairs from the following dealership: AAMCO

  Transmission & Total Car Care, 703 N. West Street, Wichita, KS 67203. Plaintiff

  has sought repairs one time outside the warranty. The Vehicle was repaired in

  December 2017.

                                           Kentucky

        228. Plaintiff Brittany May (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about July 3, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H92DR132665 (for the purpose of this paragraph only, the “Vehicle”),

  from Town and Country Ford, located at 6015 S Preston Highway, Louisville, KY

  40219. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the


                                            149
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4525 Filed 05/29/20 Page 150 of 841




  Vehicle: Free of Transmission Issues. Plaintiff first experienced the Transmission

  Defect at approximately 46,116 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping and Hard Decelerations/Clunks when Slowing or Accelerating.           Plaintiff

  sought transmission repairs from the following dealership: Town and Country

  Ford, 6015 S Preston Highway, Louisville, KY 40219. Plaintiff has sought repairs

  two times under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally and

  Drivability Concerns Expressed Were “Normal” The Vehicle was never

  successfully repaired.

        229. Plaintiff Casey Adair (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about August 6, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71DR335710 (for the purpose of this paragraph only, the “Vehicle”),


                                            150
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4526 Filed 05/29/20 Page 151 of 841




  from Budget Car Sales, located at 716 S. Dixie Hwy, Muldraugh, KY 40155.

  Plaintiff   has   experienced,   and continues      to   experience,   the   following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Premature Wear of Internal Components, and Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff sought transmission repairs from the

  following dealership: Budget Car Sales, 716 S. Dixie Hwy, Muldraugh, KY 40155.

  Plaintiff has sought repairs two times under warranty. The Vehicle was never

  successfully repaired.

         230. Plaintiff Dylan Lear (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about September 28, 2018, Plaintiff purchased a 2016 Ford Fusion Titanium,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K98GR399306 (for the purpose of this paragraph

  only, the “Vehicle”), from Oxmoore Hyundai, located at 8107 Shelbyville Rd,

  Louisville, KY 40222. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Internet Marketing. Plaintiff first experienced the Transmission Defect


                                            151
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4527 Filed 05/29/20 Page 152 of 841




  in or around October 2018 at approximately 70,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Delayed Downshifts.

        231. Plaintiff Issac Voyles (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Henderson.

  On or about May 19, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97GR361615 (for the purpose of this paragraph

  only, the “Vehicle”).

        232. Plaintiff James Daniel Hayes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Greenville.

  On or about October 30, 2017, Plaintiff purchased a 2011 Ford Fusion SE, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0HA9BR328277

  (for the purpose of this paragraph only, the “Vehicle”), from Spark’s Motors,

  located at 515 Main Street, Greenville, KY 42345. Plaintiff viewed or otherwise

  received the following advertisement or representation by Ford and relied on them


                                            152
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4528 Filed 05/29/20 Page 153 of 841




  in deciding to purchase the Vehicle: Internet Marketing. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Violent Jerking, Delayed Acceleration, and Lack of Power.

        233. Plaintiff Jeremiah Jackson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about July 20, 2017, Plaintiff purchased a 2013 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78DR211371 (for the purpose of this paragraph only, the “Vehicle”).

        234. Plaintiff Kasandra Amboree (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about December 18, 2015, Plaintiff purchased a 2015 Ford Fusion S, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H9XFR269565 (for the purpose of this paragraph only, the “Vehicle”),

  from Circus Auto Sales, located at 4639 Dixie HWY, Louisville, KY 40216.

  Plaintiff first experienced the Transmission Defect on or about October 24th, 2016,

  at approximately 42,464 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and


                                            153
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4529 Filed 05/29/20 Page 154 of 841




  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect on or about October 25,

  2016. Plaintiff sought transmission repairs from the following dealership: James

  Collins Ford Downtown Louisville, 809 S. 5th Street, Louisville, KY 40203.

  Plaintiff has sought repairs one time under warranty and one time outside the

  warranty. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. The Vehicle was repaired in March 2018 and October 2018.

         235. Plaintiff Kathy Johnson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Calhoun.

  On or about November 1, 2012, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic    transmission,   Vehicle    Identification   Number

  3FAHP0HA8AR262822 (for the purpose of this paragraph only, the “Vehicle”),

  from BF Evan’s Ford, located at 270 HWY 431, Livermore, KY 42352. Plaintiff

  first experienced the Transmission Defect in or around October 2017 at

  approximately 125,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed


                                          154
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4530 Filed 05/29/20 Page 155 of 841




  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating.          Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. The Vehicle was never

  successfully repaired.

        236. Plaintiff Machelle Hall’s claim is scheduled to be dismissed without

  prejudice.

        237. Plaintiff Marshal Williams (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Scottsville.

  On or about August 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72DR106579 (for the purpose of this paragraph only, the “Vehicle”),

  from Gillie Hyde Auto Group, located at 610A Happy Valley Rd, Glasgow, KY

  42141. Plaintiff first experienced the Transmission Defect on or about March 1,

  2017, at approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Hard

  Decelerations/Clunks     when     Slowing    or   Accelerating.       Plaintiff   sought


                                            155
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4531 Filed 05/29/20 Page 156 of 841




  transmission repairs from the following dealership: Curran Automotive, 563

  Lovers Ln, Bowling Green, KY 42103. Plaintiff has sought repairs three times

  outside the warranty. The Vehicle was repaired on the following dates: August 1,

  2018, June 20, 2019, and July 8, 2019.

         238. Plaintiff Melissa Richards (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Reynolds

  Station. On or about January 1, 2012, Plaintiff purchased a 2011 Ford Fusion, SEL

  FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JGXBR226338 (for the purpose of this paragraph only, the

  “Vehicle”), from Tapp Motor, located at 4550 KY-54, Owensboro, KY 42303.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Delayed Acceleration, Lack of Power,

  and Dash Caught on Fire Twice.       Plaintiff sought transmission repairs from the

  following dealership: Tapp Motor, 4550 KY-54, Owensboro, KY 42303. Plaintiff

  has sought repairs five times outside the warranty. The Vehicle was never

  successfully repaired.

         239. Plaintiff Michelle Coates (for the purpose of this paragraph only,


                                           156
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4532 Filed 05/29/20 Page 157 of 841




  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

  On or about May 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5385783 (for the purpose of this paragraph only, the “Vehicle”),

  from Oxmoor Ford, located at 100 Oxmoor Lane, Louisville, KY 40222. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,   Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2016. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Lack of Power, Delayed

  Downshifts, Hard Deceleration/Clunks when Slowing or Accelerating, and

  Complete Transmission Failure Requiring Repair/Replacement.            Plaintiff sought


                                            157
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4533 Filed 05/29/20 Page 158 of 841




  transmission repairs from the following dealership: Oxmoor Ford Lincoln, 100

  Oxmoor Lane, Louisville, KY 40222. Plaintiff has sought repairs six times under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Drivability is Acceptable, Transmission Functions

  Normally, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired multiple times between 2016 and 2017.

        240. Plaintiff Rick Walker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Science

  Hill. On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G70GR300937 (for the purpose of this paragraph only, the “Vehicle”),

  from Alton Blakley Ford, located at 2130 S. Hwy 27, Somerset, KY 42501.

  Plaintiff first experienced the Transmission Defect on or about August 3, 2016, at

  approximately 2,700 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, and Transmission Failures in Traffic.     Plaintiff sought

  transmission repairs from the following dealership: Alton Blakley Ford, 2130 S.


                                          158
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4534 Filed 05/29/20 Page 159 of 841




  Hwy 27, Somerset, KY 42501. Plaintiff has sought repairs five times under

  warranty. The Vehicle was repaired on the following dates: August 3, 2016,

  August 11, 2016, June 28, 2017, June 19, 2018, and September 26, 2019.

                                      Louisiana

        241. Plaintiff Claudia Franklin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Baton

  Rouge. On or about September 24, 2017, Plaintiff purchased a 2013 Ford Fusion S,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0G71DR303373 (for the purpose of this paragraph only, the

  “Vehicle”), from CarMax. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads and Internet Marketing. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violet Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  and Lack of Power.

        242. Plaintiff Joseph Milligan (for the purpose of this paragraph only,


                                         159
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4535 Filed 05/29/20 Page 160 of 841




  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Extension.

  On or about October 2, 2015, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73FR261564 (for the purpose of this paragraph only, the

  “Vehicle”), from Hixson Ford, located at 2506 S. MacArthur Drive, Alexandria,

  LA 71301. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Delayed Downshifts and Erratic

  Shifting.   Plaintiff sought transmission repairs from the following dealership:

  Hixson Ford, 2506 S. MacArthur Drive, Alexandria, LA 71301. Plaintiff has

  sought repairs nine times under warranty. The Vehicle was never successfully

  repaired.

        243. Plaintiffs Katherine Crab and Chauncey Dupuy (for the purpose of


                                            160
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4536 Filed 05/29/20 Page 161 of 841




  this paragraph only, “Plaintiffs”), are citizens of the State of Louisiana, residing in

  the City of Moreauville. On or about February 22, 2017, Plaintiffs purchased a

  2015 Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 1FA6P0H70F5126030 (for the purpose of this

  paragraph only, the “Vehicle”).

        244. Plaintiff Laura Williams (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Baker. On

  or about January 31, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70ER126234 (for the purpose of this paragraph only, the “Vehicle”).

        245. Plaintiff Russell Guthrie (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of

  Franklinton. On or about February 16, 2019, Plaintiff purchased a 2016 Ford

  Fusion Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0K92GR287813 (for the purpose of this

  paragraph only, the “Vehicle”), from Gulf Auto Direct, located at 9050 Highway

  603, Waveland, MS 39576.


                                           161
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4537 Filed 05/29/20 Page 162 of 841




                                   Massachusetts

        246. Plaintiff Brian Mclane (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Arlington Heights. On or about December 15, 2012, Plaintiff purchased a 2013

  Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71DR166496 (for the purpose of this paragraph

  only, the “Vehicle”).

        247. Plaintiff Carol Vantyne (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Seabrook. On or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HRXDR173349 (for the purpose of this paragraph only, the

  “Vehicle”), from Stoneham Ford, located at 185 Main St, Stoneham, MA 02180.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability,   Sustainability/Long-Lasting,   and   Reliability.   Plaintiff   first

  experienced the Transmission Defect on or about November 20, 2018, at


                                         162
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4538 Filed 05/29/20 Page 163 of 841




  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Lack of

  Power, Complete Transmission Failure Requiring Repair/Replacement, and Lost

  Complete Power/No Warning Lights.

         248.   Plaintiff Felipe Fernandes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of

  Tewksbury. On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD1ER332006 (for the purpose of this paragraph

  only, the “Vehicle”).

         249. Plaintiff James Mylett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of

  Lexington. On or about May 25, 2010, Plaintiff purchased a 2010 Ford Fusion SE,

  with    a     6F35      auto   transmission,   Vehicle   Identification   Number

  3FAHP0HAXAR364400 (for the purpose of this paragraph only, the “Vehicle”),

  from Stoneham Ford, located at 185 Main Street, Stoneham, MA 02176. Plaintiff

  first experienced the Transmission Defect at approximately 50,000 miles. Plaintiff


                                           163
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4539 Filed 05/29/20 Page 164 of 841




  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Watertown

  Ford, 26 Seyon St, Waltham, MA 02453. Plaintiff has sought repairs four times

  under warranty and one time outside the warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability You Expressed Were “Normal.”

        250. Plaintiff James Mylett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of

  Lexington. On or about December 21, 2012, Plaintiff purchased a 2011 Ford

  Fusion SE, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0HA1BR146461 (for the purpose of this paragraph only, the “Vehicle”),

  from Herb Chambers Ford, located at 75 Granite Street, Braintree, MA 02184.


                                         164
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4540 Filed 05/29/20 Page 165 of 841




  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Premature Wear of Internal

  Components and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Herb

  Chambers Ford. Plaintiff has sought repairs one time outside the warranty.

         251. Plaintiff Nicholas Merolli (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of New

  Bedford. On or about July 24, 2018, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H74E5379446 (for the purpose of this paragraph only, the

  “Vehicle”), from Best Cars, located at 511 Prescott Street, New Bedford, MA

  02745. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect on

  or about August 1, 2018, at approximately 85,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Gears Slipping and


                                          165
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4541 Filed 05/29/20 Page 166 of 841




  Delayed Downshifts.     Plaintiff contacted Ford about the Transmission Defect in

  or around August 2018. The Vehicle was never successfully repaired.

        252. Plaintiff Robert Fitts (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Salem. On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H74ER221055 (for the purpose of this paragraph only, the

  “Vehicle”), from Drum Hill Ford, Inc., located at 1212 Westford Street, Lowell,

  MA 01851. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing and Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first

  experienced the Transmission Defect in June 2016 at approximately 42,000 miles.

  Plaintiff has experienced, and continues to experience, the following manifestation

  of the Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering).   Plaintiff sought transmission repairs from the following dealership:


                                          166
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4542 Filed 05/29/20 Page 167 of 841




  AutoFair Ford, 1475 S. Willow Street, Manchester, NH 03103. Plaintiff has sought

  repairs outside the warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Transmission Functions Normally and

  Problems Could Not Be Replicated. The Vehicle was repaired in June 2016.

                                         Maryland

        253. Plaintiff Candith Araceli-Guzman (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

  Parksley. On or about September 1, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR6DR171257 (for the purpose of this paragraph only, the

  “Vehicle”), from The Car Store, located at 2520 N. Salisbury Blvd, Salisbury, MD

  21801. Plaintiff first experienced the Transmission Defect in or around November

  2015 at approximately 100,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Difficulty

  Stopping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when


                                         167
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4543 Filed 05/29/20 Page 168 of 841




  Slowing or Accelerating, Premature Wear of Internal Components, Transmission

  Failures   in    Traffic,   and     Complete     Transmission      Failure    Requiring

  Repair/Replacement.      Plaintiff sought transmission repairs from the following

  dealership: Hertrich Ford Chrysler Dodge Jeep, 1618 Ocean Hwy, Pocomoke City,

  MD 21851. Plaintiff has sought repairs one time under warranty and five times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Transmission Functions Normally, and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was repaired in November 2015 and February 2016.

        254. Plaintiff Gary Farr (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Forest Hill.

  On or about April 15, 2018, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR9DR349906 (for the purpose of this paragraph only, the “Vehicle”),

  from National Motors Inc., located at 8528 Baltimore National Pike, Ellicott City,

  MD 21043. Plaintiff first experienced the Transmission Defect in or around


                                            168
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4544 Filed 05/29/20 Page 169 of 841




  October 2017 at approximately 96,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.       Plaintiff sought transmission repairs from the

  following dealerships: Plaza Ford, 1701 Belair Rd, Bel Air, MD 21014, Forest Hill

  Automotive, 209 E Jarrettsville Rd, Forest Hill, MD 21050, Harford County

  Transmissions & Automotive, 521 Underwood Ln, Bel Air, MD 21014, and

  AAMCO of Bel Air, 320 Baltimore Pike, Bel Air, MD 21014. Plaintiff has sought

  repairs four times outside the warranty. The Vehicle was repaired in October 2017

  and November 2017.

        255. Plaintiff John Blake (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Baltimore.

  On or about August 1, 2012, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic      transmission,     Vehicle      Identification    Number


                                           169
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4545 Filed 05/29/20 Page 170 of 841




  3FAHP0GA0CR135258 (for the purpose of this paragraph only, the “Vehicle”),

  from Bob Davidson Ford Lincoln, located at 1845 E. Joppa Road, Baltimore, MD

  21234. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about

  September 1, 2012, at approximately 5,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, and Delayed Downshifts.

        256. Plaintiff Michele Clarke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Capitol

  Heights. On or about January 24, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  Vehicle Identification Number 3FA6P0HD9ER224846 (for the purpose of this

  paragraph only, the “Vehicle”), from Koons Ford of Baltimore, located at 6970


                                           170
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4546 Filed 05/29/20 Page 171 of 841




  Security Blvd, Woodlawn, MD 21244. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect in or around April 2016 at approximately 59,940 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks

  when Slowing or Accelerating, Transmission Failures in Traffic, and Complete

  Transmission Failure Requiring Repair/Replacement.        Plaintiff contacted Ford

  about the Transmission Defect in or around July 2016. Plaintiff sought

  transmission repairs from the following dealership: DARCARS Ford Lanham,

  9020 Lanham Severn Road, Lanham, MD 20706. Plaintiff has sought repairs one

  time under warranty. The Vehicle was repaired in July 2017.


                                          171
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4547 Filed 05/29/20 Page 172 of 841




        257. Plaintiff Scott Gianforte (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Stephenson.

  On or about June 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic      w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD9ER304728 (for the purpose of this paragraph

  only, the “Vehicle”), from Sheehy Ford, located at 901 N. Frederick Avenue,

  Gaithersburg, MD 20879. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads and Dealership Salesperson.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about July 16, 2016, at approximately 107,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,


                                            172
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4548 Filed 05/29/20 Page 173 of 841




  Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating,   Premature     Wear   of    Internal   Components,    and    Complete

  Transmission Failure Requiring Repair/Replacement.          Plaintiff contacted Ford

  about the Transmission Defect in or around July 2016. Plaintiff sought

  transmission repairs from the following dealership: Molly Ford, 1911 Valley

  Avenue, Winchester, VA 22601. Plaintiff has sought repairs two times outside the

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will be Dependable As-Is, Drivability is

  Acceptable, Transmission Functions Normally, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired on the following dates: July

  2, 2016, and July 16, 2016.

        258. Plaintiff Selita Janey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maryland, residing in the City of Bowie. On

  or about December 30, 2016, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76HR227055 (for the purpose of this paragraph only, the “Vehicle”),

  from Darcars Lanham Ford, located at 9020 Lanham Severn Road, Lanham, MD


                                            173
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4549 Filed 05/29/20 Page 174 of 841




  20706. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in December of 2018. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Lack of Power, Premature Wear of Internal Components, Complete Transmission

  Failure Requiring Repair/Replacement, and Complete Breakdown.                Plaintiff

  contacted Ford about the Transmission Defect in December 2018. Plaintiff sought

  transmission repairs from the following dealership: DARCARS Ford Lanham,

  9020 Lanham Severn Road, Lanham, MD 20706. Plaintiff has sought repairs three

  times under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, and Drivability Concerns Expressed Were “Normal.” The

  Vehicle was repaired on the following dates: April 2018, December 2018 and


                                           174
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4550 Filed 05/29/20 Page 175 of 841




  November 2, 2019.

                                            Maine

        259. Plaintiff Tim Nash (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

  or about May 30, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H79DR185071 (for the purpose of this paragraph only, the “Vehicle”),

  from Prime Ford, located at 857 Portland Road, Saco, ME 04072. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect on or

  about June 10, 2016, at approximately 54,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent    Jerking,     Difficulty    Stopping,     Delayed      Downshift,     Hard


                                           175
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4551 Filed 05/29/20 Page 176 of 841




  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Rowe Ford

  Westbrook, 91 Main Street, Westbrook, ME 04092. Plaintiff has sought repairs one

  time under warranty. The Vehicle was repaired in June 2016.

        260. Plaintiff Tim Nash (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

  or about September 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H74GR149485 (for the purpose of this paragraph only, the “Vehicle”),

  from Yankee Ford, located at 165 Waterman Drive, South Portland, ME 04106.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the


                                           176
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4552 Filed 05/29/20 Page 177 of 841




  Transmission Defect on or about January 15, 2017, at approximately 50,000 miles.

  Plaintiff   has   experienced,   and continues      to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Difficulty Stopping, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, and

  Transmission Failures in Traffic.

         261. Plaintiff William Northgraves (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Mount Pleasant. On or about September 16, 2015, Plaintiff purchased a 2015 Ford

  Fusion Titanium, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0K92FR297305 (for the purpose of this paragraph

  only, the “Vehicle”), from Rowe Ford Westbrook, located at 91 Main Street,

  Westbrook, ME 04092. Plaintiff first experienced the Transmission Defect in

  January 2018 at approximately 60,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), and Delayed

  Acceleration.     Plaintiff sought transmission repairs from the following dealership:


                                            177
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4553 Filed 05/29/20 Page 178 of 841




  Rowe Ford Westbrook, 91 Main Street, Westbrook, ME 04092. Plaintiff has

  sought repairs one time outside the warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was never successfully repaired.

        262. Plaintiff William Spear (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Maine, residing in the City of Boothbay. On

  or about July 20, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD7FR210302 (for the purpose of this paragraph only, the “Vehicle”).

                                           Michigan

        263. Plaintiff Amanda Hollister (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Wixom.

  On or about November 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER115577 (for the purpose of this paragraph only, the “Vehicle”),

  from Lasco Ford, located at 2525 Owen Road, Fenton, MI 48430. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which


                                           178
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4554 Filed 05/29/20 Page 179 of 841




  Plaintiff relied in deciding to purchase the Vehicle: Free of Transmission Issues.

  Plaintiff first experienced the Transmission Defect at approximately 40,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  and Delayed Downshifts. Plaintiff experienced a transmission failure that resulted

  in a collision.

         264. Plaintiff Corey Kopriva (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Redford.

  On or about July 1, 2016, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0JA6AR360600 (for the

  purpose of this paragraph only, the “Vehicle”), from Taylor Ford, located at 13500

  Telegraph Rd, Taylor, MI 48180. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Sustainability/Long-Lasting. Plaintiff first

  experienced the Transmission Defect at approximately 96,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestation of the


                                          179
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4555 Filed 05/29/20 Page 180 of 841




  Transmission Defect: Delayed Acceleration.

         265. Plaintiff D'Anaeise Williams Ryan (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Michigan, residing in the City of

  Detroit. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion, SE

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0H75FR162258 (for the purpose of this paragraph

  only, the “Vehicle”), from Jorgensen Ford, located at 8333 Michigan Ave, Detroit,

  MI 48210. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about July 15, 2016, at approximately 46,204 miles.

  Plaintiff   has   experienced,   and continues     to   experience,    the   following

  manifestations of the Transmission Defect: Delayed Acceleration, Lack of Power,

  Delayed     Downshifts,   and Hard      Decelerations/Clunks    when     Slowing    or


                                           180
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4556 Filed 05/29/20 Page 181 of 841




  Accelerating.   Plaintiff sought transmission repairs from the following dealership:

  Jorgensen Ford, 8333 Michigan Ave, Detroit, MI 48210. Plaintiff has sought

  repairs three times under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally. The Vehicle was never successfully repaired.

        266. Plaintiff Delphine Nutt (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Livonia.

  On or about September 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER102439 (for the purpose of this paragraph only, the “Vehicle”),

  from Avon Ford, located at 29200 Telegraph Road, Southfield, MI 48034. Plaintiff

  first experienced the Transmission Defect on or about February 14, 2019, at

  approximately 51,878 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Jerking), Delayed

  Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power, Delayed


                                          181
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4557 Filed 05/29/20 Page 182 of 841




  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, Transmission Failures in Traffic, and Complete

  Transmission     Failure   Requiring    Repair/Replacement.         Plaintiff   sought

  transmission repairs from the following dealerships: USA Transmissions, 38410

  Grand River Ave, Farmington Hills, MI 48355. Plaintiff has sought repairs one

  time outside the warranty. The Vehicle was repaired on the following date:

  February 28, 2019.

        267. Plaintiff Derrick Ervin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Lake City.

  On or about July 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H7XDR275488 (for the purpose of this paragraph only, the “Vehicle”).

        268. Plaintiff Dillon Vansickle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Waterford.

  On or about May 1, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0D93DR115914 (for the purpose of this paragraph only, the


                                           182
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4558 Filed 05/29/20 Page 183 of 841




  “Vehicle”), from Lasco Ford, located at 2525 Owen Rd, Fenton, MI 48430.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Dealership Salesperson, Internet Marketing and

  Consumer Awards/Reviews. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase the Vehicle: Vehicle Dependability, and Drivability. Plaintiff first

  experienced the Transmission Defect on or about October 16, 2016, at

  approximately 31,757 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Premature Wear of Internal Components.      Plaintiff contacted

  Ford about the Transmission Defect in or around July 2017. Plaintiff sought

  transmission repairs from the following dealerships: Lasco Ford, 2525 Owen Rd,

  Fenton, MI 48430. Plaintiff has sought repairs four times under warranty and two

  times outside the warranty. Plaintiff was assured of the following when Plaintiff


                                        183
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4559 Filed 05/29/20 Page 184 of 841




  sought transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired on the following dates:

  October 10, 2016, and June 7, 2017.

         269. Plaintiff Eric Wiltshire (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Toledo. On or

  about July 29, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FA6P0H7XDR384436 (for the purpose of this paragraph only, the “Vehicle”),

  from Victory Chevrolet, located at 1250 Dexter St., Milan, MI 48160. Plaintiff first

  experienced the Transmission Defect on or about August 5, 2016, at approximately

  35,841 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff sought transmission repairs from the

  following dealership: Kistler Ford, 5555 Central Ave, Toledo, OH 43615. Plaintiff

  has sought repairs 4 times under warranty and one time outside the warranty.


                                           184
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4560 Filed 05/29/20 Page 185 of 841




  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated. The Vehicle was repaired on the following dates: August 12, 2016,

  November 18, 2016, June 22, 2017, November 1, 2017, and March 30, 2018.

        270. Plaintiff Felicia Greene (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Riverview.

  On or about August 10, 2017, Plaintiff purchased a 2017 Ford Fusion Sport FWD,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K94HR117244 (for the purpose of this paragraph

  only, the “Vehicle”), from Village Ford, located at 23535 Michigan Ave, Dearborn

  MI 48124. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Historical Brand Slogans and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following


                                           185
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4561 Filed 05/29/20 Page 186 of 841




  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking,     Delayed     Acceleration,    Delayed    Downshifts,    and   Hard

  Decelerations/Clunks when Slowing or Accelerating.

         271. Plaintiff Harlene McKinney’s claim is scheduled to be dismissed

  without prejudice.

         272. Plaintiff Jordan Musso (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Lincoln

  Park. On or about October 1, 2014, Plaintiff purchased a 2010 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA7AR319544 (for the purpose of this paragraph only, the “Vehicle”).

         273. Plaintiff Kelvin Sullivan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit. On

  or about July 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FA6P0H77DR190916 (for the purpose of this paragraph only, the “Vehicle”).

         274. Plaintiff Melissa White (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Flushing.


                                            186
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4562 Filed 05/29/20 Page 187 of 841




  On or about July 14, 2015, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  six-speed    automatic     transmission,     Vehicle   Identification    Number

  3FAHP0HA2BR202374 (for the purpose of this paragraph only, the “Vehicle”),

  from Lasco Ford, located at 2525 Owen Road, Fenton, MI 48430. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Problems. Plaintiff first experienced the Transmission Defect in

  2017 at approximately 95,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Buck and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  and Premature Wear of Internal Components.

        275. Plaintiff Nathen Horne (for the purpose of this paragraph only,


                                         187
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4563 Filed 05/29/20 Page 188 of 841




  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Colon. On

  or about August 15, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR5DR263220 (for the purpose of this paragraph only, the “Vehicle”).

        276. Plaintiff Patricia Hampton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Redford

  Twp. On or about August 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA8AR410242 (for the purpose of this paragraph only, the “Vehicle”),

  from US Auto, located at 25300 Grand River Avenue, Redford Charter Township,

  MI 48240. Plaintiff first experienced the Transmission Defect on or about

  September 1, 2018. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Gears Slipping, Difficulty Stopping, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Premature Wear of Internal Components.

        277. Plaintiff Tarrell Card (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Madison


                                           188
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4564 Filed 05/29/20 Page 189 of 841




  Heights. On or about September 19, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR387809 (for the purpose of this paragraph only, the

  “Vehicle”), from Royal Oak Ford Sales, Inc., located at 27550 Woodward, Royal

  Oak, MI 48067. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect on or about June 24, 2019, at approximately 70,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Lack of Power, hard Decelerations/Clunks when Slowing or Accelerating,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff contacted Ford about the Transmission Defect on

  or about September 24, 2019. Plaintiff sought transmission repairs from the


                                          189
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4565 Filed 05/29/20 Page 190 of 841




  following dealership: USA Transmission, 20595 Middlebelt Road, Livonia, MI

  48152. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  repaired on the following date: July 1, 2019.

        278. Plaintiff Terry Lewis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Clarkston.

  On or about March 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70DR342048 (for the purpose of this paragraph only, the “Vehicle”),

  from Randy Wise Ford, Inc., located at 968 S. Ortonville Road, Ortonville, MI

  48462. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability and Reliability. Plaintiff first experienced the Transmission Defect in

  September 2013 at approximately 500 miles. Plaintiff has experienced, and


                                           190
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4566 Filed 05/29/20 Page 191 of 841




  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping,

  Lag and Loud Noise when Shifting.               Plaintiff contacted Ford about the

  Transmission Defect in 2013, 2014, 2015, 2016, 2017 and on January 17, 2018.

  Plaintiff sought transmission repairs from the following dealership: Randy Wise

  Ford 968 S. Ortonville Road, Ortonville, MI 48462. Plaintiff has sought repairs at

  least six times, receiving a repair only one time under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.

        279. Plaintiff Tiffany Brockington (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit. On

  or about December 19, 2015, Plaintiff purchased a 2014 Ford Fusion Titanium,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K96ER358363 (for the purpose of this paragraph

  only, the “Vehicle”), from Matthews-Hargreaves Chevrolet, located at 2000

  Twelve Mile Road, Royal Oak, MI 48067. Plaintiff first experienced the

  Transmission Defect in April. Plaintiff has experienced, and continues to


                                            191
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4567 Filed 05/29/20 Page 192 of 841




  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking, and Kicking on Acceleration

  (Shuddering and Juddering), Delayed Acceleration, Difficulty Stopping and

  Transmission Failures in Traffic.

         280. Plaintiff Zachary Stepp (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Berkley.

  On or about December 1, 2016, Plaintiff purchased a 2010 Ford Fusion S, with a

  6F35    six-speed   automatic    transmission,   Vehicle    Identification   Number

  3FAHP0HA1AR146510 (for the purpose of this paragraph only, the “Vehicle”),

  from Royal Oak Ford, located at 27550 Woodward Avenue, Royal Oak, MI 48067.

  Plaintiff first experienced the Transmission Defect in 2018 at approximately

  70,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Car Leaps When Shifting.

                                          Minnesota

         281. Plaintiffs Allen and Sally Patovisti (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Michigan, residing in the City of

  Baraga. On or about June 25, 2012, Plaintiffs purchased a 2011 Ford Fusion, SEL


                                          192
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4568 Filed 05/29/20 Page 193 of 841




  FWD,    with   a   6F35   auto   transmission,   Vehicle   Identification   Number

  3FAHP0JG1BR305977 (for the purpose of this paragraph only, the “Vehicle”),

  from Apple Ford Shakopee, located at 1624 Weston Court, Shakopee, MN 55379.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiffs first experienced the Transmission Defect on or about May 10,

  2016, at approximately 50,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, and experiences wherein the driver “would

  be driving along and let off gas and it would downshift on me to a really low gear

  [and] RPM would just go sky high.”     Plaintiffs sought transmission repairs from

  the following dealership: Copper Country Ford, Inc, 47402 M-26, Houghton, MI

  49931. Plaintiffs have sought repairs two times under warranty and two times

  outside the warranty. Plaintiffs were charged a fee before the Vehicle would be

  inspected or repaired. Plaintiffs were assured of the following when Plaintiffs

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,


                                         193
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4569 Filed 05/29/20 Page 194 of 841




  Drivability is Acceptable, Transmission Functions Normally, and Drivability

  Concerns Expressed Were “Normal.” The Vehicle was repaired on the following

  dates: June 16, 2016, July 1, 2016.

        282. Plaintiff Darlene Winger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Aurora.

  On or about April 8, 2011, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA8AR429051 (for the

  purpose of this paragraph only, the “Vehicle”), from Lundgren Ford, located at 900

  US-53, Eveleth, MN 55734. Plaintiff first experienced the Transmission Defect at

  approximately 300 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, and Bucking and Kicking on Acceleration (Shuddering

  or Juddering). Plaintiff experienced a transmission failure that resulted in a

  collision. Plaintiff sought transmission repairs from the following dealership:

  Lundgren Ford, 900 US-53, Eveleth, MN 55734. Plaintiff has sought repairs five

  times outside the warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Transmission Functions Normally and


                                          194
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4570 Filed 05/29/20 Page 195 of 841




  Problems Could Not Be Replicated.

          283. Plaintiff David Kettner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Newport.

  On or about February 23, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0JA3CR444490

  (for the purpose of this paragraph only, the “Vehicle”), from Maplewood Auto

  Mall, located at 2529 White Bear Ave, Maplewood, MN 55109. Plaintiff first

  experienced the Transmission Defect on or about June 6, 2017, at approximately

  57,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating.         Plaintiff has sought repairs

  two times under warranty The Vehicle was repaired on the following date: July 27,

  2017.

          284. Plaintiff Donovon Mancilman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Plainview.


                                            195
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4571 Filed 05/29/20 Page 196 of 841




  On or about March 1, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA7CR365331 (for the

  purpose of this paragraph only, the “Vehicle”), from Zumbrota Ford, located at

  1660 S Main St, Zumbrota, MN 55992. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson and Internet Marketing. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  and Premature Wear of Internal Components..         Plaintiff sought transmission

  repairs from the following dealership: Zumbrota Ford, 1660 S Main St, Zumbrota,


                                         196
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4572 Filed 05/29/20 Page 197 of 841




  MN 55992. Plaintiff has sought repairs three times outside the warranty. Plaintiff

  was charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, and Drivability Concerns Expressed Were “Normal.” The

  Vehicle was repaired on the following dates: May 27, 2017, and July 14, 2017.

        285. Plaintiff Melvin Harnack (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Eyota. On

  or about August 27, 2016, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H71HR105302 (for the purpose of this paragraph only, the “Vehicle”),

  from Rochester Ford, located at 4900 Highway 52 North, Rochester, MN 55901.

  Plaintiff first experienced the Transmission Defect on or about August 15, 2017, at

  approximately 10,902 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Hard Decelerations/Clunks when Slowing or Accelerating, and


                                           197
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4573 Filed 05/29/20 Page 198 of 841




  Jolting when Shifting from Park to Drive.     Plaintiff sought transmission repairs

  from the following dealership: Rochester Ford, 4900 Highway 52 North,

  Rochester, MN 55901. Plaintiff has sought repairs three times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was unsuccessfully repaired on the following dates:

  February 1, 2018, and February 8, 2018.

        286. Plaintiff Rhonda Caldwell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Minneapolis. On or about February 28, 2015, Plaintiff purchased a 2012 Ford

  Fusion S, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA1CR143944 (for the purpose of this paragraph only, the

  “Vehicle”), from Cities Auto, located at 5630 Lakeland Ave, N., Crystal, MN

  55429. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect on


                                          198
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4574 Filed 05/29/20 Page 199 of 841




  or about July 1, 2015, at approximately 76,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Delayed Acceleration,

  Lack of Power, Transmission Failures in Traffic, and Car Would Shut Down

  Completely While Driving.       Plaintiff contacted Ford about the Transmission

  Defect on or about May 24, 2016.

        287. Plaintiff Timothy Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Andover.

  On or about December 15, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD5ER354297 (for the purpose of this paragraph

  only, the “Vehicle”), from Morris’s Buffalo Ford, located at 3901 158th Avenue

  NW, Andover, MN 55304. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,


                                           199
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4575 Filed 05/29/20 Page 200 of 841




  Sustainability/Long-Lasting, Reliability and Free of Transmission issues. Plaintiff

  first experienced the Transmission Defect on or about September 10, 2018, at

  approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected     Shaking,   Transmission     Failures   in    Traffic,   and    Complete

  Transmission Failure Requiring Repair/Replacement.           Plaintiff contacted Ford

  about the Transmission Defect on or about September 11, 2018. Plaintiff sought

  transmission repairs from the following dealership: Complete Auto Service, 3657

  Bunker Lake Blvd. NW., Andover, MN 55304. Plaintiff has sought repairs one

  time outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: September

  11, 2018.

         288. Plaintiff Todd Prekker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Loretto.

  On or about August 1, 2014, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic    transmission,    Vehicle    Identification    Number

  3FAHP0JG7AR250403 (for the purpose of this paragraph only, the “Vehicle”).


                                           200
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4576 Filed 05/29/20 Page 201 of 841




                                          Missouri

        289. Plaintiff Aaron Gant (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about August 1, 2015, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K93FR182390 (for the purpose of this paragraph

  only, the “Vehicle”), from Dave Littleton Ford, located at 1098 US-169 Smithville,

  MO 64089. Plaintiff first experienced the Transmission Defect during the first six

  months after purchase under 10,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Bucking

  and    Kicking    on     Acceleration    (Shuddering     or    Juddering),   Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following: Certified Transmission,

  5700 N. Oak Trafficway, Gladstone, MO 64118. Plaintiff has sought repairs two

  times under warranty and one time outside the warranty. Plaintiff was charged a

  fee before the Vehicle would be inspected or repaired. The Vehicle was repaired in


                                          201
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4577 Filed 05/29/20 Page 202 of 841




  March 2019.

         290. Plaintiff Amber Gondran (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of O’Fallon.

  On or about December 6, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96DR156578 (for the purpose of this paragraph only, the “Vehicle”),

  from Schicker Ford of St. Louis (formerly McMahon Ford), located at 3300 S.

  Kingshighway Blvd, St. Louis, MO 63139. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding      to      purchase        the      Vehicle:       Vehicle      Dependability,

  Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced the

  Transmission Defect in or around April 2017 at approximately 120,000 miles.

  Plaintiff   has    experienced,     and continues       to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed      Acceleration,        Gears     Slipping,     Difficulty    Stopping,    Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission


                                               202
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4578 Filed 05/29/20 Page 203 of 841




  Failure Requiring Repair/Replacement.     Plaintiff sought transmission repairs from

  the following: Complete Auto Repair, 4490 N Service Rd, Saint Peters, MO

  63376. Plaintiff has sought repairs one time outside the warranty. The Vehicle was

  repaired on the following date: April 18, 2017.

        291. Plaintiff Andrew Escutia (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Lee’s

  Summit. On or about January 1, 2014, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97FR269001 (for the purpose of this paragraph

  only, the “Vehicle”), from Matt Ford, located at 29906 E US Hwy 24, Buckner,

  MO 64016. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Internet Marketing, and Historical Brand Slogans.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect in or around August


                                          203
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4579 Filed 05/29/20 Page 204 of 841




  2018 at approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Lack of Power, and Power Train Error Code.               Plaintiff sought

  transmission repairs from the following dealership: Bob Sight Ford, 610 NW Blue

  Pkwy, Lee's Summit, MO 64063. Plaintiff has sought repairs one time outside the

  warranty. The Vehicle was repaired on the following date: September 14, 2018.

        292. Plaintiff Cartez Whitehorn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Ferguson.

  On or about June 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission from Rock Road Auto Plaza,

  located at 9440 St. Charles Rock Rd, St. Louis, MO 63114. Plaintiff first

  experienced the Transmission Defect in or around September 2017 at

  approximately 64,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Lack of Power, and Complete

  Transmission Failure Requiring Repair/Replacement.        Plaintiff has sought repairs


                                           204
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4580 Filed 05/29/20 Page 205 of 841




  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was never successfully repaired due to

  the cost quoted to complete the repair.

        293. Plaintiff Greg Staten (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about March 1, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0H96DR215113 (for the purpose of this paragraph only, the “Vehicle”),

  from Suntrup Ford Westport, located at 2020 Kratky Rd, St. Louis, MO 63114.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability,    Sustainability/Long-Lasting,     and   Reliability.   Plaintiff   has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Gears Slipping, Lack of

  Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Complete Transmission Failure Requiring Repair/Replacement.


                                            205
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4581 Filed 05/29/20 Page 206 of 841




  Plaintiff contacted Ford about the Transmission Defect in or around January 2014.

  Plaintiff sought transmission repairs from the following dealerships: Dave Sinclair

  Ford, 7466 S Lindbergh Blvd, St. Louis, MO 63125. Plaintiff has sought repairs

  seven times under warranty. The Vehicle was repaired in May 2013, July 2013,

  January 2014, August 2014, November 2014, March 2015 and September 2015.

        294. Plaintiff Heather Hawley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Warsaw.

  On or about January 15, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR3DR247629 (for the purpose of this paragraph only, the “Vehicle”),

  from Rob Sight Ford, located at 13901 Washington St., Kansas City, MO 64145.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Reliability. Plaintiff first experienced the Transmission Defect in or

  around February 2016. Plaintiff has experienced, and continues to experience, the


                                           206
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4582 Filed 05/29/20 Page 207 of 841




  following manifestations of the Transmission Defect: Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed      Downshifts,   and Hard     Decelerations/Clunks     when    Slowing    or

  Accelerating.

         295. Plaintiff Jessica Jones’ claim is scheduled to be dismissed without

  prejudice.

         296. Plaintiff Jose Rodriguez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Desoto. On

  or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SEL FWD, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0K97GR228028 (for the purpose of this paragraph only, the “Vehicle”).

         297. Plaintiff Kelli Gilyard (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Ferguson.

  On or about April 15, 2011, Plaintiff purchased a 2011 Ford Fusion SE, with a

  6F35    six-speed    automatic   transmission,    Vehicle    Identification   Number

  3FAHP0HA7BR152698 (for the purpose of this paragraph only, the “Vehicle”),

  from Paul Cereme Ford, located at 11400 New Halls Ferry Road, Florissant, MO


                                           207
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4583 Filed 05/29/20 Page 208 of 841




  63033. Plaintiff first experienced the Transmission Defect on or about December

  31, 2018, at approximately 98,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Complete Transmission Failure Requiring

  Repair/Replacement.

        298. Plaintiff Khalid Sabbah (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about June 22, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H78E5399490 (for the purpose of this paragraph only, the “Vehicle”).

        299. Plaintiff Lisa Lightfoot (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about December 10, 2015, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HRXDR378993 (for the purpose of this paragraph only, the


                                           208
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4584 Filed 05/29/20 Page 209 of 841




  “Vehicle”), from Zack Ford, located at 5824 N. Ava Avenue, Kansas City, MO

  64151. Plaintiff first experienced the Transmission Defect in or around October

  2017 at approximately 150,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, Lack of Power, and Delayed Downshifts.         Plaintiff has sought repairs

  one time under warranty and one time outside the warranty. The Vehicle was never

  successfully repaired.

        300. Plaintiff Marcellius Smith (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

  City. On or about July 2, 2017, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75GR303055 (for the purpose of this paragraph only, the “Vehicle”).

        301. Plaintiff Michael Hudson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

  On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           209
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4585 Filed 05/29/20 Page 210 of 841




  3FA6P0H7XDR327556 (for the purpose of this paragraph only, the “Vehicle”).

         302. Plaintiff Sherri Sprenger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Whitewater.

  On or about March 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K9XDR146869 (for the purpose of this paragraph only, the

  “Vehicle”).

                                           Mississippi

         303. Plaintiff Alexandria Copeland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Tupelo.

  On or about August 1, 2017, Plaintiff purchased a 2012 Ford Fusion Titanium,

  with    a     6F35    auto     transmission,     Vehicle     Identification    Number

  3FAHP0HA5CR232857 (for the purpose of this paragraph only, the “Vehicle”),

  from American Car Center. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding on Vehicle:

  Internet Marketing. Plaintiff has experienced, and continues to experience, the

  following manifestation of the Transmission Defect: Delayed Acceleration.


                                            210
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4586 Filed 05/29/20 Page 211 of 841




         304. Plaintiff Derrica Holmes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Port

  Gibson. On or about March 17, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H7XE5378270 (for the purpose of this paragraph only, the

  “Vehicle”), from Cannon Honda, located at 1006 Elmwood Street, Port Gibson,

  MS 39150. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:

  Dealership Salesperson and Internet Marketing. Plaintiff first experienced the

  Transmission Defect in or around January 2018 at approximately 45,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Lack of Power, Delayed Downshifts, and Hard

  Decelerations/Clunks when Slowing or Accelerating.       Plaintiff has sought repairs

  three times outside the warranty. The Vehicle was repaired in January 2018.

         305. Plaintiff Jacquline Smith-Harris (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of


                                          211
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4587 Filed 05/29/20 Page 212 of 841




  Jackson. On or about June 1, 2014, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a     6F35    auto       transmission,   Vehicle      Identification    Number

  3FAHP0HA8CR360042 (for the purpose of this paragraph only, the “Vehicle”),

  from Bill Watson Ford, located at 6130 I-55 North, Jackson, MS 39211. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,      Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 24, 2014, at approximately 150 miles.

  Plaintiff   has   experienced,    and continues      to   experience,   the    following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration, Delayed Acceleration,

  Difficulty Stopping, Lack of Power, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Transmission Failures in Traffic. Plaintiff experienced a

  transmission failure that resulted in a collision. Plaintiff contacted Ford about the


                                             212
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4588 Filed 05/29/20 Page 213 of 841




  Transmission Defect on or about June 29, 2014. Plaintiff sought transmission

  repairs from the following: Watson Quality Ford Parts Warehouse. Plaintiff has

  sought repairs one time. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was never successfully repaired.

        306. Plaintiff Latanya Jones (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Byhalia.

  On or about October 29, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic      w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HDXER312594 (for the purpose of this paragraph

  only, the “Vehicle”), from Homer Skelton Ford, located at 6950 Hanna Cove,

  Olive Branch, MS 38654. Plaintiff first experienced the Transmission Defect at

  approximately 65,346 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, and Bucking and Kicking on Acceleration (Shuddering or Juddering).

        307. Plaintiff Prennatha Lewis (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Union.

  On or about February 16, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                            213
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4589 Filed 05/29/20 Page 214 of 841




  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR7DR203584 (for the purpose of this paragraph only, the “Vehicle”),

  from Bowers Auto Sale, located at 409 Front Street, Meridian, MS 39301. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Plaintiff first experienced the Transmission Defect in 2016 at

  approximately 58,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Lack of Power.                  Plaintiff sought

  transmission repairs from the following dealership: Griffin Ford, 1012 Holland

  Avenue, Philadelphia, MS 39350. Plaintiff has sought repairs one time under

  warranty and one time outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. The Vehicle was repaired in 2016.

        308. Plaintiff Rose Pannell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Baldwin.

  On or about July 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE, with a 6F35


                                            214
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4590 Filed 05/29/20 Page 215 of 841




  six-speed     automatic      transmission,      Vehicle      Identification     Number

  3FAHP0HA7AR368467 (for the purpose of this paragraph only, the “Vehicle”).

        309. Plaintiff Sophia Bramlett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Meridian.

  On or about January 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR9DR150192 (for the purpose of this paragraph only, the “Vehicle”),

  from Massey Super Mart Autosales, located at 1023 MS-39, Meridian, MS 39301.

  Plaintiff has experienced, and continues to experience, the following manifestation

  of the Transmission Defect: Violent Jerking. Plaintiff experienced a transmission

  failure that resulted in a collision. Plaintiff sought transmission repairs from the

  following dealership: Massey Super Mart Autosales, 1023 MS-39, Meridian, MS

  39301. Plaintiff has sought repairs three times under warranty. The Vehicle was

  repaired in 2017 and 2018.

        310. Plaintiff Tyler Patin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Gulfport.

  On or about August 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a


                                            215
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4591 Filed 05/29/20 Page 216 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G78GR376020 (for the purpose of this paragraph only, the “Vehicle”).

        311. Plaintiff Vertesha Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Jackson.

  On or about May 27, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR3DR198173 (for the purpose of this paragraph only, the “Vehicle”).

                                        North Carolina

        312. Plaintiff Angela Locker (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Willow Springs. On or about May 5, 2015, Plaintiff purchased a 2013 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K91DR132617 (for the purpose of this paragraph

  only, the “Vehicle”), from Crossroads Ford of Fuquay-Varina, located at 217 N

  Main St, Fuquay-Varina, NC 27526. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding   to   purchase    the   Vehicle:      Vehicle   Dependability,   Drivability,


                                            216
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4592 Filed 05/29/20 Page 217 of 841




  Sustainability/Long-Lasting, and Reliability. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, and Delayed

  Downshifts.   Plaintiff has sought repairs two time outside the warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the

  Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was never

  successfully repaired.

        313. Plaintiff Antonio Garner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Durham. On or about April 1, 2015, Plaintiff purchased a 2015 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H78FR241990 (for the purpose of this paragraph only, the

  “Vehicle”), from University Ford, located at 5001 Durham-Chapel Hill Blvd,

  Durham, NC 27707. Plaintiff viewed or otherwise received the following


                                         217
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4593 Filed 05/29/20 Page 218 of 841




  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Historical Brand Slogans. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first experienced

  the Transmission Defect on or about December 1, 2017, at approximately 80,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Delayed Acceleration.        Plaintiff has

  sought repairs two times under warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is. The Vehicle was never successfully repaired.

        314. Plaintiff Breanna Erison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Raleigh. On or about July 21, 2017, Plaintiff purchased a 2017 Ford Fusion, SEL

  FWD, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD8HR269362 (for the purpose of this paragraph

  only, the “Vehicle”), from Crossroads Ford of Cary, located at 2333 Walnut St,


                                          218
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4594 Filed 05/29/20 Page 219 of 841




  Cary, NC 27518. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about July 8, 2017, at approximately 3,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.          Plaintiff sought

  transmission repairs from the following: Quicklane Tire and Auto Center, 1640

  Piney Plains Rd, Carey, NC 27518. Plaintiff has sought repairs four times under

  warranty.

         315. Plaintiff Casey Stanley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of


                                          219
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4595 Filed 05/29/20 Page 220 of 841




  Liberty. On or about September 10, 2017, Plaintiff purchased a 2014 Ford Fusion

  S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0G78E5369164 (for the purpose of this paragraph only, the

  “Vehicle”).

        316. Plaintiff Crystal Rhodes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Barnardsville. On or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR4DR389343 (for the purpose of this paragraph only, the

  “Vehicle”), from Asheville Ford Lincoln, located at 611 Brevard Road, Asheville,

  NC 28716. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Sustainability/Long-Lasting, and Reliability.

  Plaintiff first experienced the Transmission Defect in or around February 2019 at

  approximately 63,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or


                                         220
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4596 Filed 05/29/20 Page 221 of 841




  Juddering), Delayed Acceleration, Gears Slipping, Delayed Downshifts, and

  Complete Transmission Failure Requiring Repair/Replacement.        Plaintiff sought

  transmission repairs from the following dealerships: Ken Wilson Ford, 769

  Champion Dr, Canton, NC 28716, and Meineke Car Center. Plaintiff has sought

  repairs two times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is and Problems Could Not Be Replicated. The Vehicle was repaired in

  October 2018.

        317. Plaintiff Damion Greene (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Morganton. On or about August 9, 2017, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0HDXFR207104 (for the purpose of this paragraph

  only, the “Vehicle”).

        318. Plaintiff Danny Lassiter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Kittrell. On or about October 10, 2014, Plaintiff purchased a 2012 Ford Fusion S,


                                         221
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4597 Filed 05/29/20 Page 222 of 841




  with    a     6F35     auto    transmission,     Vehicle   Identification    Number

  3FAHP0HG2CR293524 (for the purpose of this paragraph only, the “Vehicle”),

  from Advantage Ford, located at 1675 Dabney Dr, Henderson, NC 27536. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability and Reliability.

         319. Plaintiff Donna Lindsey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Louisburg. On or about June 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a     6F35     auto    transmission,     Vehicle   Identification    Number

  3FAHP0JA8CR112979 (for the purpose of this paragraph only, the “Vehicle”).

  Note: This Plaintiff remains in ill health, is currently hospitalized, and unable to

  provide further information at this time, necessitating later supplementation.

         320. Plaintiff Gregory Aardal (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Creedmoor. On or about October 30, 2013, Plaintiff purchased a 2012 Ford Fusion

  SE,    with    a     T163313     transmission,   Vehicle    Identification   Number


                                           222
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4598 Filed 05/29/20 Page 223 of 841




  3FAHP0KC8CR153841 (for the purpose of this paragraph only, the “Vehicle”).

        321. Plaintiff Harriett Walters (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Fayetteville. On or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR7DR237654 (for the purpose of this paragraph only, the

  “Vehicle”), from K and K Auto Sales, located at 820 Martin Luther King Jr. Dr,

  Lumberton, NC 28358. Plaintiff first experienced the Transmission Defect in or

  around June 2016 at approximately 119,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Jerking), Delayed Acceleration, Gears Slipping, and Lack of

  Power.   Plaintiff sought transmission repairs from the following dealership:

  Lafayette Ford Lincoln, 5202 Raeford Rd, Fayetteville, NC 28304. Plaintiff has

  sought repairs five times outside the warranty. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions


                                         223
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4599 Filed 05/29/20 Page 224 of 841




  Normally, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired in July 2017, August 2017, September 2017, November 2018, and

  October 2019.

         322. Plaintiff Janice Cook (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Nashville. On or about December 1, 2009, Plaintiff purchased a 2010 Ford Fusion

  SE,   with    a   6F35    auto   transmission,   Vehicle   Identification    Number

  3FAHP0HG2AR354142 (for the purpose of this paragraph only, the “Vehicle”),

  from Capital Ford, located at 4900 Capital Blvd., Raleigh, NC 27616. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:     Vehicle   Dependability,   Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around May 2011 at approximately 6,500 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the    following


                                          224
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4600 Filed 05/29/20 Page 225 of 841




  manifestations of the Transmission Defect: Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, Delayed Downshifts, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff experienced a transmission failure that resulted in a collision. Plaintiff

  contacted Ford about the Transmission Defect in 2011. Plaintiff sought

  transmission repairs from the following dealership: Capital Ford, 4900 Capital

  Blvd., Raleigh, NC 27616. Plaintiff has sought repairs two times. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not be Replicated, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired in or around: June 2011 and

  October 2011.

        323. Plaintiff Jessica Sailor’s claim is scheduled to be dismissed without

  prejudice.

        324. Plaintiff Justine Nunely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Garner. On or about April 15, 2016, Plaintiff purchased a 2016 Ford Fusion SE,


                                          225
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4601 Filed 05/29/20 Page 226 of 841




  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0G73GR374871 (for the purpose of this paragraph only, the

  “Vehicle”), from Capital Ford, located at 4900 Capital Boulevard, Raleigh, NC

  27616. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, and Reliability. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Lack of Power, Delayed Downshift, and Hard Decelerations/Clunks when Slowing

  or Accelerating.   Plaintiff has sought repairs three times under warranty. Plaintiff

  was assured of the following when Plaintiff sought transmission repairs to the

  Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was never


                                           226
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4602 Filed 05/29/20 Page 227 of 841




  successfully repaired.

        325. Plaintiff Lisa Baldwin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Chandler. On or about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H98ER281955 (for the purpose of this paragraph

  only, the “Vehicle”), from Ashville Ford Lincoln, located at 611 Brevard Road,

  Ashville, NC 28806. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect in or around August 2014 at

  approximately 1,500 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, and Bucking and Kicking on Acceleration (Shuddering or Juddering).


                                          227
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4603 Filed 05/29/20 Page 228 of 841




  Plaintiff contacted Ford about the Transmission Defect in or around August 2018.

  Plaintiff sought transmission repairs from the following dealership: Auto Body

  Repair of America, 611 Brevard Road, Asheville, NC 28806. Plaintiff has sought

  repairs three times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Drivability is Acceptable, and

  Transmission Functions Normally. The Vehicle was repaired multiple times in:

  2015.

          326. Plaintiffs Michael and Tina Oclair (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of North Carolina, residing in the City

  of Fayetteville. On or about December 31, 2014, Plaintiffs purchased a 2015 Ford

  Fusion Titanium, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H71FR141424 (for the purpose of this paragraph

  only, the “Vehicle”), from Crown Ford, located at 256 Swain Street, Fayetteville,

  NC 28303. Plaintiffs viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Dealership Salesperson, Internet

  Marketing, and Historical Brand Slogans. Ford dealership sales personnel made the


                                           228
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4604 Filed 05/29/20 Page 229 of 841




  following claims or representations to Plaintiffs, on which Plaintiffs relied in

  deciding   to   purchase   the   Vehicle:    Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues.

  Plaintiffs have experienced, and continue to experience, the following

  manifestation of the Transmission Defect: Delayed Acceleration.

        327. Plaintiff Priscilla Lyman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Raleigh. On or about September 15, 2014, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HDXER372617 (for the purpose of this paragraph

  only, the “Vehicle”), from Classic Ford of Smithfield, located at 1324 N.

  Brightleaf Blvd, Smithfield, NC 27577. Plaintiff viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson and Consumer Awards/Reviews.

  Ford dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff


                                         229
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4605 Filed 05/29/20 Page 230 of 841




  first experienced the Transmission Defect in March 2015 at approximately 5,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration and Lack of Power. The Vehicle has also required a total

  engine replacement twice.      Plaintiff contacted Ford about the Transmission

  Defect in March 2015. Plaintiff sought transmission repairs from the following

  dealership: Classic Ford of Smithfield, 1324 N. Brightleaf Blvd., Smithfield, NC

  27577. Plaintiff has sought repairs ten times under warranty. Plaintiff was assured

  of the following when Plaintiff sought transmission repairs to the Vehicle:

  Problems Could Not Be Replicated. The Vehicle was never successfully repaired.

        328. Plaintiff Rita Hinkle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Statesville. On or about November 1, 2009, Plaintiff purchased a 2010 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA3AR223412 (for the purpose of this paragraph only, the “Vehicle”).

        329. Plaintiff Robert Gough (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of


                                         230
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4606 Filed 05/29/20 Page 231 of 841




  Hampstead. On or about February 7, 2012, Plaintiff purchased a 2012 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA1CR210192 (for the purpose of this paragraph only, the “Vehicle”).

        330. Plaintiff William Parra (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Durham. On or about September 1, 2015, Plaintiff purchased a 2011 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA0BR197739 (for the purpose of this paragraph only, the “Vehicle”),

  from Jose’s Auto Salvage Yard, located at 1220 Wrenn Road, Durham, NC 27703.

  Plaintiff first experienced the Transmission Defect on or about December 12, 2015,

  at approximately 98,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Gears

  Slipping, and Hard Decelerations/Clunks when Slowing on Acceleration.

        331. Plaintiff Yolanda Danzy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

  Garner. On or about January 1, 2017, Plaintiff purchased a 2016 Ford Fusion, SEL


                                         231
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4607 Filed 05/29/20 Page 232 of 841




  FWD, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78GR235575 (for the purpose of this paragraph

  only, the “Vehicle”).

                                     North Dakota

        332. Plaintiff Nicholas Winkler (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of North Dakota, residing in the City of

  Bismarck. On or about January 20, 2016, Plaintiff purchased a 2016 Ford Fusion,

  SEL FWD, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H96GR304295 (for the purpose of this paragraph

  only, the “Vehicle”), from Edie Ford Lincoln, located at 800 E. Bismarck Expy,

  Bismarck, ND 58504. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Historical Brand Slogans and Consumer Awards/Reviews.

  Plaintiff first experienced the Transmission Defect in or around May 2017 at

  approximately 22,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Downshifts, Hard


                                        232
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4608 Filed 05/29/20 Page 233 of 841




  Decelerations/Clunks when Slowing or Accelerating, and Premature Wear of

  Internal Components.     Plaintiff sought transmission repairs from the following

  dealership: Edie Ford Lincoln, 800 E. Bismark Expy, Bismarck, ND 58504.

  Plaintiff has sought repairs three times under warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Problems

  Could Not Be Replicated. The Vehicle was never successfully repaired.

                                           Nebraska

        333. Plaintiff Robert Kargle (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nebraska, residing in the City of Palmer. On

  or about February 1, 2017, Plaintiff purchased a 2017 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H74HR274343 (for the purpose of this paragraph only, the “Vehicle”),

  from Woodhouse Ford, located at 3633 N 72nd St., Omaha, NE 68134. Plaintiff

  first experienced the Transmission Defect in or around February 2018 at

  approximately 2,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or


                                           233
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4609 Filed 05/29/20 Page 234 of 841




  Juddering), Gears Slipping, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating.

                                       New Hampshire

        334. Plaintiff Jason Shedenhelm (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

  Gilmanton. On or about April 24, 2019, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0T96GR372734 (for the purpose of this paragraph

  only, the “Vehicle”), from Auto Sense, located at 282 N. Broadway, Salem, NH

  03079. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect in or around

  June 2019 at approximately 48,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Sudden

  and Unexpected Shaking, Violent Jerking, Delayed Acceleration, Delayed

  Downshifts, also noting that the vehicle, “when first driven in the morning, would

  shake for the first couple miles.”


                                          234
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4610 Filed 05/29/20 Page 235 of 841




                                         New Jersey

        335. Plaintiff David Garcia (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of River

  Edge. On or about March 15, 2015, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K98ER152624 (for the purpose of this paragraph

  only, the “Vehicle”), from Lawrenceville Ford Lincoln, located at 2920 Brunswick

  Pike, Lawrenceville, NJ 08648. Plaintiff viewed or otherwise received the

  following advertisement or representation by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about December 5, 2015, at

  approximately 30,856 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration


                                          235
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4611 Filed 05/29/20 Page 236 of 841




  (Shuddering or Juddering), Delayed Acceleration, and Gears Slipping.       Plaintiff

  sought transmission repairs from the following dealership: Lincoln of Paramus,

  670 NJ-17, Paramus, NJ 07652. Plaintiff has sought repairs one time under

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability Is

  Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  never successfully repaired.

        336. Plaintiff Ernest Hanaway’s claim is scheduled to be dismissed without

  prejudice.

        337. Plaintiffs George and Patricia Merriam (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Connecticut, residing in

  the City of Oxford. On or about August 1, 2012, Plaintiffs purchased a 2012 Ford

  Fusion SEL FWD, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0JA5CR425066 (for the purpose of this paragraph only, the “Vehicle”),

  from Route 23 Auto Mall, located at 1301 Route 23, Butler, NJ 07405. Plaintiffs

  first experienced the Transmission Defect on or about July 3, 2017, at


                                          236
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4612 Filed 05/29/20 Page 237 of 841




  approximately 90,000 miles. Plaintiffs have experienced, and continue to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Gears Slipping.   Plaintiffs contacted Ford about the Transmission Defect on or

  about October 3, 2017. Plaintiffs sought transmission repairs from the following

  dealership: Stevens Ford Lincoln, 717 Bridgeport Ave, Milford, CT 06460.

  Plaintiffs have sought repairs four times outside the warranty. Plaintiffs were

  charged a fee before the Vehicle would be inspected or repaired. Plaintiffs were

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle

  was never successfully repaired.

        338. Plaintiff Karyn Waladkewics (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Clarksburg. On or about September 21, 2016, Plaintiff purchased a 2014 Ford

  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 1FA6P0G75E5384091 (for the purpose of this paragraph


                                         237
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4613 Filed 05/29/20 Page 238 of 841




  only, the “Vehicle”), from a private seller. Plaintiff first experienced the

  Transmission Defect on or about June 30, 2016, at approximately 40,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Complete Transmission Failure Requiring

  Repair/Replacement.      Plaintiff sought transmission repairs from the following

  dealership: The Detail Center, 60 Throckmorton Street, Freehold, NJ 07728.

  Plaintiff has sought repairs one time outside the warranty. The Vehicle was

  repaired in June 2016.

         339. Plaintiffs Leroy and Rebecca Bruce (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of South Carolina, residing in the City

  of Darlington. On or about November 30, 2016, Plaintiffs purchased a 2015 Ford

  Fusion SE, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission,

  Vehicle Identification Number 3FA6P0HD4FR177095 (for the purpose of this

  paragraph only, the “Vehicle”), from Manahawkin Chrysler Dodge Jeep Ram,

  located at 500 New Jersey 72 West, Manahawkin, NJ 08050. Plaintiffs have

  experienced, and continue to experience, the following manifestations of the


                                           238
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4614 Filed 05/29/20 Page 239 of 841




  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Difficulty Stopping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Transmission Failures in Traffic.       Plaintiff contacted Ford about

  the Transmission Defect in 2017.

        340. Plaintiff Nicholas Whelan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Pitman.

  On or about November 1, 2014, Plaintiff purchased a 2015 Ford Fusion Titanium,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HDXF5108253 (for the purpose of this paragraph

  only, the “Vehicle”), from Freehold Ford, located at 3572 US 9, Freehold, NJ

  07728. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,    Sustainability/Long-Lasting,


                                           239
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4615 Filed 05/29/20 Page 240 of 841




  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about November 30, 2016, at approximately 45,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, and Gears Slipping.     The Vehicle was never repaired.

        341. Plaintiff Rosaria Morea (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Hamburg. On or about November 1, 2015, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H94FR100982 (for the purpose of this paragraph

  only, the “Vehicle”), from Magarino Ford, located at 375 State Rt. 23, Sussex, NJ

  07461. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson and Internet Marketing. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability and Reliability.


                                          240
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4616 Filed 05/29/20 Page 241 of 841




  Plaintiff first experienced the Transmission Defect in 2016 at approximately

  40,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power

  and Hard Decelerations/Clunks When Slowing or Accelerating.

        342. Plaintiff Srinath Vasireddy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Parsippany. On or about February 1, 2011, Plaintiff purchased a 2011 Ford Fusion,

  SEL FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA5BR193941 (for the purpose of this paragraph only, the

  “Vehicle”), from Performance Ford, located at 906 NJ-10, Randolph, NJ 07869.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability and Free of Transmission Issues. Plaintiff first experienced the


                                           241
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4617 Filed 05/29/20 Page 242 of 841




  Transmission Defect on or about June 8, 2018, at approximately 88,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Delayed Acceleration and Complete

  Transmission Failure Requiring Repair/Replacement.        Plaintiff contacted Ford

  about the Transmission Defect on or about August 12, 2018. Plaintiff sought

  transmission repairs from the following dealership: Performance Ford, 906 NJ-10,

  Randolph, NJ 07869. Plaintiff has sought repairs one time outside the warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally. The Vehicle was repaired on the

  following date: June 8, 2018.

         343. Plaintiff Stephen Rust (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Ringwood. On or about January 5, 2016, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75ER235899 (for the purpose of this paragraph only, the

  “Vehicle”), from Maplecrest Ford Lincoln of Union, located at 2800 Springfield

  Avenue, Suite 1, Vauxhall, NJ 07088. Plaintiff viewed or otherwise received the


                                          242
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4618 Filed 05/29/20 Page 243 of 841




  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about March 3, 2016, at

  approximately 11,372 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Delayed Downshifts, and Hard Decelerations/Clunks when Slowing

  or Accelerating.   Plaintiff contacted Ford about the Transmission Defect on or

  about July 5, 2017. Plaintiff sought transmission repairs from the following

  dealership: Route 23 AutoMall (Ford), 1301 NJ-23, Butler, NJ 07405. Plaintiff has

  sought repairs five times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated and Drivability Concerns Expressed Were


                                          243
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4619 Filed 05/29/20 Page 244 of 841




  “Normal.” The Vehicle was repaired on the following dates: March 3, 2016,

  October 24, 2016, November 21, 2016, June 27, 2017, and July 20, 2017.

                                       New Mexico

        344. Plaintiff Michele Willis Silva (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Mexico, residing in the City of

  Roswell. On or about April 10, 2014, Plaintiff purchased a 2012 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JG4CR290425 (for the purpose of this paragraph only, the “Vehicle”),

  from Roswell Honda, located at 5290 W. Pinelodge, Roswell, NM 88201. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Internet Marketing.

  Plaintiff first experienced the Transmission Defect on or about May 10, 2016, at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Gears Slipping, and Delayed Downshifts.

        345. Plaintiff Reema Dsouoza (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Mexico, residing in the City of


                                         244
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4620 Filed 05/29/20 Page 245 of 841




  Deming. On or about January 1, 2012, Plaintiff purchased a 2012 Ford Fusion S,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA5CR316970 (for the purpose of this paragraph only, the “Vehicle”),

  from a private seller. Plaintiff first experienced the Transmission Defect in or

  around May 2018 at approximately 100,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement.         Plaintiff contacted Ford about the

  Transmission Defect in or around May 2018.

                                           Nevada

        346. Plaintiff Jamie Brooks (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nevada, residing in the City of Henderson.

  On or about July 13, 2012, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA4BR329532 (for the

  purpose of this paragraph only, the “Vehicle”), from Jim Marsh Kia, located at


                                          245
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4621 Filed 05/29/20 Page 246 of 841




  8555 W Centennial Parkway, Las Vegas, NV 89149. Plaintiff viewed or otherwise

  received the following advertisements or representations by Ford and relied on

  them in deciding to purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff

  first experienced the Transmission Defect in or around September 2012 at

  approximately 17,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration, (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Lack of Power.       Plaintiff sought transmission repairs from the

  following dealership: Team Ford Lincoln, 905 Brady Ave, Steubenville, OH

  43952. Plaintiff has sought repairs three times. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following date: February 27, 2015.

        347. Plaintiff John Campbell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Nevada, residing in the City of Las Vegas.

  On or about February 11, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a


                                          246
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4622 Filed 05/29/20 Page 247 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78GR291158 (for the purpose of this paragraph only, the “Vehicle”),

  from Team Ford Lincoln, located at 5445 Drexel Road, Las Vegas, NV 89130.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about June 10, 2016, at approximately 5,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, and Delayed Downshifts.

                                          New York

         348. Plaintiff Alison Palumbo (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of


                                           247
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4623 Filed 05/29/20 Page 248 of 841




  Tonawanda. On or about December 2, 2014, Plaintiff purchased a 2015 Ford

  Fusion SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H98FR191304 (for the purpose of this paragraph

  only, the “Vehicle”), from Dave Smith Ford, LLC, located at 4045 Transit Rd,

  Williamsville, NY 14221. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to lease the

  Vehicle: TV, Radio or Billboard Ad’s. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability, Driveability, Reliability

  and Free of Transmission Issues. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Complete

  Transmission    Failure   Requiring   Repair/Replacement.        Plaintiff   sought

  transmission repairs from the following dealership: Don Smith Ford, LLC, 4045

  Transit Rd, Williamsville, NY 14221. Plaintiff has sought repairs one time under

  warranty The Vehicle was repaired on the following date: November 8, 2016.

        349. Plaintiff Bryan Alderman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of


                                         248
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4624 Filed 05/29/20 Page 249 of 841




  Gansevoort. On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion,

  Vehicle Identification Number 1FA6P0H75E5383344 (for the purpose of this

  paragraph only, the “Vehicle”).

        350. Plaintiff Christopher Hodge (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Elmira.

  On or about January 3, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H94ER285579 (for the purpose of this paragraph only, the

  “Vehicle”), from Simmons-Rockwell, located at 784 County Road 64, Elmira, NY

  14903. Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing. Plaintiff first experienced the Transmission Defect at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Delayed Downshifts.             Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:


                                          249
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4625 Filed 05/29/20 Page 250 of 841




  Transmission Functions Normally and Problems Could Not Be Replicated. The

  Vehicle was never successfully repaired.

        351. Plaintiff Corey Passino (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Plattsburg. On or about March 10, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H75DR320434 (for the purpose of this paragraph only, the

  “Vehicle”).

        352. Plaintiff Giuseppe Barbieri (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Mt. Sinai.

  On or about July 14, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K94DR301545 (for the purpose of this paragraph only, the

  “Vehicle”), from Ramp Ford, located at 4869 Nesconset Hwy, Port Jefferson, NY

  11776. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads, Dealership Salesperson, Internet Marketing,


                                           250
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4626 Filed 05/29/20 Page 251 of 841




  Historical Brand Slogans, and Consumer Awards/Reviews. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of Power,

  Delayed Downshifts, Hard Decelerations/Clunks When Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.       Plaintiff sought

  transmission repairs from the following dealership: Ramp Ford, 4869 Nesconset

  Hwy, Port Jefferson Station, NY 11776. Plaintiff has sought repairs five times

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be


                                         251
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4627 Filed 05/29/20 Page 252 of 841




  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following dates: July 12, 2016, November 4, 2014, January 16,

  2015, November 12, 2016, and January 13, 2017.

         353. Plaintiff Heather Theobald (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Saratoga

  Springs. On or about July 5, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with

  a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D93DR187521 (for the purpose of this paragraph only, the “Vehicle”),

  from Don’s Ford Inc., located at 5712 Horatio Street, Utica, NY 13502. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads and Dealership Salesperson. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first experienced

  the Transmission Defect in or around August 2014 at approximately 70,000 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,


                                          252
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4628 Filed 05/29/20 Page 253 of 841




  Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts, Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in or around August 2014.

  Plaintiff sought transmission repairs from the following dealerships: Carmody

  Ford, 1111 NY-29, Greenwich Historic District, NY 12834, and ABC

  Transmission, 1564 U.S.9, Fort Edward, NY 12828. Plaintiff has sought repairs

  two times outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was repaired in August 2014.

        354. Plaintiff Jack Tawil (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Yonkers.

  On or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27   6F35     six-speed   automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD1ER281462 (for the purpose of this paragraph

  only, the “Vehicle”), from Yonkers Auto Mall, located at 1716 Central Park Ave,

  Yonkers, NY 10710. Plaintiff has experienced, and continues to experience, the


                                          253
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4629 Filed 05/29/20 Page 254 of 841




  following manifestation of the Transmission Defect: Delayed Acceleration.

        355. Plaintiff Jennifer Cardinale (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Rensselaer. On or about February 14, 2015, Plaintiff purchased a 2012 Ford Fusion

  SE,   with    a   6F35    auto   transmission,    Vehicle    Identification   Number

  3FAHP0HA5CR102190 (for the purpose of this paragraph only, the “Vehicle”).

        356. Plaintiff Jennifer Martin (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Hammondsport. On or about September 28, 2015, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H74ER261880 (for the purpose of this paragraph

  only, the “Vehicle”).

        357. Plaintiffs Joe and Jessica Tobias (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in the City of

  Bushkill. On or about July 12, 2017, Plaintiffs purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER303168 (for the purpose of this paragraph only, the


                                           254
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4630 Filed 05/29/20 Page 255 of 841




  “Vehicle”), from Levittown Ford, located at 3195 Hempstead Turnpike, Levittown,

  NY 11756. Plaintiffs viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs have experienced, and

  continue to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Jerking), Gears Slipping, Lack of Power, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, and Complete Transmission Failure Requiring

  Repair/Replacement.    Plaintiffs have sought repairs three time under warranty.

  Plaintiffs were charged a fee before the Vehicle would be inspected or repaired.

  Plaintiffs were assured of the following when Plaintiffs sought transmission repairs

  to the Vehicle: Vehicle Will Be Dependable As-Is, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed


                                          255
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4631 Filed 05/29/20 Page 256 of 841




  Were “Normal.”

        358. Plaintiff Lorraine Hodge (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Bath. On

  or about January 29, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D99DR206136 (for the purpose of this paragraph only, the “Vehicle”),

  from Simon-Rockwell, located at 7327 NY-54, Bath, NY 14810. Plaintiff viewed

  or otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Dealership Salesperson and

  Consumer Awards/Reviews. Plaintiff first experienced the Transmission Defect in

  or around December 2013 at approximately 25,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Violent Jerking and Delayed Downshifts.           Plaintiff has

  sought repairs three times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was never successfully repaired.


                                          256
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4632 Filed 05/29/20 Page 257 of 841




        359. Plaintiff Megan Ely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Beaver

  Dams. On or about April 1, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR272799 (for the purpose of this paragraph only, the “Vehicle”),

  from City World Ford, located at 3305 Boston Road, The Bronx, NY 10469.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to lease the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around April

  2017 at approximately 15,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Lack of Power, Delayed Downshifts, and Transmission Failures in

  Traffic.   Plaintiff has sought repairs one time under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:


                                         257
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4633 Filed 05/29/20 Page 258 of 841




  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was never successfully repaired.

         360. Plaintiff Noah Roy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Freeport.

  On or about January 1, 2013, Plaintiff purchased a 2014 Ford Fusion, Vehicle

  Identification Number 3FA6P0H70ER126234 (for the purpose of this paragraph

  only, the “Vehicle”), from South Shore Hyundai, located at 360 W. Sunrise Hwy,

  Valley Stream, NY 11581. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: TV, Radio or Billboard Ads. Plaintiff first experienced the

  Transmission Defect in or around July 2016 at approximately 57,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Delayed Acceleration,

  Lack of Power, and Delayed Downshifts.         Plaintiff sought transmission repairs

  from the following dealership: South Shore Hyundai. Plaintiff has sought repairs

  two times under warranty and two times outside the warranty. The Vehicle was


                                           258
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4634 Filed 05/29/20 Page 259 of 841




  repaired in July 2016, September 2016 and October 2016.

         361. Plaintiff Rebecca Newland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Tonawanda. On or about December 1, 2015, Plaintiff purchased a 2016 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 1FA6P0H75G5121942 (for the purpose of this paragraph

  only, the “Vehicle”).

         362. Plaintiff Rosalind Kirkland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Camden.

  On or about January 1, 2013, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic   transmission,   Vehicle    Identification   Number

  3FAHP0HA1AR102846 (for the purpose of this paragraph only, the “Vehicle”).

         363. Plaintiff Shemaiah Hohn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Queens

  Village. On or about November 14, 2014, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H74DR327570 (for the purpose of this paragraph only, the


                                          259
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4635 Filed 05/29/20 Page 260 of 841




  “Vehicle”), from Westbury Jeep, Chrysler, Dodge Inc., located at 100 Jericho

  Turnpike, Jericho, NY 11753. Plaintiff first experienced the Transmission Defect

  on or about November 21, 2014, at approximately 35,400 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Difficulty Stopping, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in December 2014. Plaintiff

  sought transmission repairs from the following dealership: Levittown Ford, 980 S.

  Broadway, RTE 107, Hicksville, NY 11801. Plaintiff has sought repairs one time

  under warranty and one time outside the warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  Concerns Expressed Were “Normal.” The Vehicle was repaired in October 2017.

        364. Plaintiff Shirley Palmer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Amsterdam. On or about December 1, 2016, Plaintiff purchased a 2016 Ford


                                         260
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4636 Filed 05/29/20 Page 261 of 841




  Fusion, SEL FWD, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0H94GR236854 (for the purpose of this paragraph

  only, the “Vehicle”), from Metro Ford, located at 3601 State Street, Schenectady,

  NY 12304. Plaintiff first experienced the Transmission Defect in October 2016 at

  approximately 19,400 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Delayed Acceleration and Delayed Downshifts.            Plaintiff sought

  transmission repairs from the following dealership: Metro Ford, 3601 State Street,

  Schenectady, NY 12304. Plaintiff has sought repairs three times outside the

  warranty. The Vehicle was repaired in November 2019.

        365. Plaintiff Todd Uresti (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Interlaken. On or about August 1, 2017, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H76ER278096 (for the purpose of this paragraph only, the

  “Vehicle”), from a private seller. Plaintiff first experienced the Transmission

  Defect in 2017 at approximately 80,000 miles. Plaintiff has experienced, and


                                         261
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4637 Filed 05/29/20 Page 262 of 841




  continues to experience, the following manifestations of the Transmission Defect:

  Delayed Acceleration, Gears Slipping, and Lack of Power.          Plaintiff sought

  transmission repairs from the following dealership: Fuccillo Ford of Seneca Falls,

  2027 HWY 20, Seneca Falls, NY 13148. Plaintiff has sought repairs three times

  outside the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally. The

  Vehicle was never successfully repaired.

        366. Plaintiff William Holland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Levittown. On or about June 7, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0H97DR327810 (for the purpose of this paragraph only, the

  “Vehicle”), from City Mitsubishi, located at 56-15 Northern Blvd., Woodside, NY

  11377. Plaintiff first experienced the Transmission Defect on or about July 22,

  2016, at approximately 58,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Gears

  Slipping, Delayed Downshifts, and Premature Wear of Internal Components.


                                         262
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4638 Filed 05/29/20 Page 263 of 841




  Plaintiff sought transmission repairs from the following dealership: Schultz Ford

  Lincoln, Inc., 80 NY-304, Nanuet, NY 10954. Plaintiff has sought repairs two

  times under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally and

  Problems Could Not Be Replicated. The Vehicle was unsuccessfully repaired on

  the following dates: July 22, 2016, and August 19, 2019.

                                             Ohio

         367. Plaintiff Amanda Soller (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Newark. On or

  about October 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle   Identification   Number

  3FA6P0G70DR372037 (for the purpose of this paragraph only, the “Vehicle”),

  from My EZ Auto, located at 8868 Columbus Rd., Mount Vernon, OH 43050.

  Plaintiff first experienced the Transmission Defect in or around October 2018 at

  approximately 70,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration


                                           263
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4639 Filed 05/29/20 Page 264 of 841




  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed    Downshifts,    and    Hard    Deceleration/Clunks     when    Slowing    or

  Accelerating.   Plaintiff sought transmission repairs from the following: My EZ

  Auto, 8868 Columbus Rd., Mount Vernon, OH 43050. Plaintiff has sought repairs

  two times under warranty and two times outside the warranty.

        368. Plaintiff Brittany Opsomer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Deshler. On or

  about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD3ER102161 (for the purpose of this paragraph only, the “Vehicle”),

  from Reineke Ford, located at 12000 County Rd 99, Findlay, OH 45840. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff

  first experienced the Transmission Defect on or about November 17, 2018, at

  approximately 81,533 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and


                                           264
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4640 Filed 05/29/20 Page 265 of 841




  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Lack of Power, Transmission Failures in Traffic, and

  “Clunk” when put into gear.        Plaintiff sought transmission repairs from the

  following dealership: Thayer Ford, 18039 N Dixie Hwy, Bowling Green, OH

  43402. Plaintiff has sought repairs two times outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal” The Vehicle

  was never successfully repaired.

        369. Plaintiffs Carolyn Sue Selander and Christopher Molina (for the

  purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Ohio,

  residing in the City of Flint. On or about June 3, 2015, Plaintiffs purchased a 2015

  Ford Fusion Titanium, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0G76FR291160 (for the purpose of this

  paragraph only, the “Vehicle”), from Beau Townsend Ford Lincoln, located at

  1020 West National Road, Vandalia, OH 45377. Plaintiffs viewed or otherwise

  received the following advertisement or representation by Ford and relied on them


                                          265
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4641 Filed 05/29/20 Page 266 of 841




  in deciding to purchase the Vehicle: Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability,   Sustainability/Long-Lasting,   and   Reliability.   Plaintiffs   have

  experienced, and continue to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  Gears Slipping, Lack of Power, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, and Complete Transmission Failure Requiring

  Repair/Replacement.    Plaintiff sought transmission repairs from the following

  dealership: Beau Townsend Ford Lincoln, 1020 West National Road, Vandalia,

  OH 45377. Plaintiff has sought repairs three times under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is, Drivability is Acceptable, and Transmission

  Functions Normally. The Vehicle was repaired in November 2014 and December

  2014.


                                          266
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4642 Filed 05/29/20 Page 267 of 841




        370. Plaintiffs David and Michelle Hobbs (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in

  the City of North Versailles. On or about November 1, 2016, Plaintiffs purchased a

  2013 Ford Fusion SE, Vehicle Identification Number 3FA6P0H9XDR139802 (for

  the purpose of this paragraph only, the “Vehicle”), from AutoNation Westlake,

  located at 23775 Center Ridge Rd, Westlake, OH 44145. Plaintiffs viewed or

  otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: Sales Brochure and Dealership

  Salesperson. Plaintiffs first experienced the Transmission Defect on or about

  December 28, 2016, at approximately 52,300 miles. Plaintiffs have experienced,

  and continue to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, and Bucking and

  Kicking on Acceleration (Shuddering or Juddering).                Plaintiffs sought

  transmission repairs from the following dealership: AutoNation Westlake, 23775

  Center Ridge Rd, Westlake, OH 44145. Plaintiffs have sought repairs four times

  under warranty. Plaintiffs were not charged a fee before the Vehicle would be

  inspected or repaired. Plaintiffs were assured of the following when Plaintiffs


                                          267
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4643 Filed 05/29/20 Page 268 of 841




  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, and Problems Could

  Not Be Replicated. The Vehicle was never successfully repaired.

        371. Plaintiff David Helms (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Morton. On

  or about May 18, 2012, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HAXCR197894 (for the

  purpose of this paragraph only, the “Vehicle”), from Interstate Ford, located at 125

  Alexandersville Rd, Miamisburg, OH 45342. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding to purchase the Vehicle: Vehicle Dependability and Reliability. Plaintiff

  first experienced the Transmission Defect on or about February 26, 2016, at

  approximately 46,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Delayed Downshifts. Plaintiff experienced a transmission failure that resulted in a

  collision. Plaintiff sought transmission repairs from the following dealership Fort


                                           268
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4644 Filed 05/29/20 Page 269 of 841




  Dodge Ford Toyota Lincoln, 2723 5th Ave. S, Fort Dodge, IA 50501. Plaintiff has

  sought repairs three times under warranty and one time outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following dates: February 26, 2016, September 16, 2016, August

  10, 2017, and October 2017.

        372. Plaintiffs Glenna Kretschmar and Samantha Scott (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the

  City of Hamilton. On or about March 14, 2018, Plaintiffs purchased a 2014 Ford

  Fusion SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0H93ER175252 (for the purpose of this

  paragraph only, the “Vehicle”), from Kerry Ford, located at 155 W. Kemper Rd,

  Cincinnati, OH 45246. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting,


                                           269
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4645 Filed 05/29/20 Page 270 of 841




  Reliability, and Free of Transmission Issues. Plaintiffs first experienced the

  Transmission Defect on or about April 1, 2018, at approximately 44,000 miles.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Delayed    Downshifts,    and Hard      Decelerations/Clunks     when    Slowing    or

  Accelerating.     Plaintiffs sought transmission repairs from the following

  dealership: Northgate Ford, 8940 Colerian Ave, Cincinnati, OH 45251. Plaintiffs

  have sought repairs two times under warranty and four times outside the warranty.

  Plaintiffs were charged a fee before the Vehicle would be inspected or repaired.

  Plaintiffs were assured of the following when Plaintiffs sought transmission repairs

  to the Vehicle: Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired in April 2018, June 2018, December 2018, and March 2019.

        373. Plaintiffs James Accardi and Florence Accardi (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of South Carolina, residing in

  the City of North Charleston. On or about March 1, 2014, Plaintiffs purchased a


                                           270
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4646 Filed 05/29/20 Page 271 of 841




  2010 Ford Fusion SE, with a 6F35 auto transmission, Vehicle Identification

  Number 3FAHP0JA4AR163506 (for the purpose of this paragraph only, the

  “Vehicle”), from Ganley Lincoln of Middleburg Hts, located at 6930 Pearl Rd,

  Middleburg Hts, OH 44130. Plaintiff first experienced the Transmission Defect in

  or around April 2014 at approximately 59,000 miles. Plaintiffs have experienced,

  and continue to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering    or   Juddering),    Gears       Slipping,   Lack   of   Power,   Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff contacted Ford about the Transmission Defect in or around April 2014.

  Plaintiff sought transmission repairs from the following dealerships: Winebarger

  Motor Company, 850 N Bridge St, Elkin, NC 28621, and a local AAMCO service

  center. Plaintiff has sought repairs one time under warranty and one time outside

  the warranty. The Vehicle was repaired in December 2017.

        374. Plaintiff James Mariotti (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Poland. On or


                                           271
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4647 Filed 05/29/20 Page 272 of 841




  about November 1, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA9CR105139 (for the

  purpose of this paragraph only, the “Vehicle”), from Salem Chrysler Jeep Dodge,

  located at 400 Legacy Lane, Salem, OH 44460. Plaintiff first experienced the

  Transmission Defect on or about June 30, 2015, at approximately 35,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the    following

  manifestations of the Transmission Defect: Delayed Acceleration and Gears

  Slipping.   Plaintiff sought transmission repairs from the following dealership:

  Pines Ford Lincoln, 8655 Pines Blvd, Pembroke Pines, FL 33024. Plaintiff has

  sought repairs two times under warranty. The Vehicle was repaired on the

  following dates: March 30, 2015.

         375. Plaintiff James Sidelka (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cleveland. On

  or about July 8, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic   transmission,    Vehicle   Identification    Number

  1FA6P0H79G5113455 (for the purpose of this paragraph only, the “Vehicle”),

  from John Lance Ford, located at 23775 Canter Ridge Rd., Westlake, OH 44145.


                                           272
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4648 Filed 05/29/20 Page 273 of 841




  Plaintiff first experienced the Transmission Defect in 2017 at approximately

  75,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Transmission Failures in Traffic.

  Plaintiff sought transmission repairs from the following dealership: John Lance

  Ford, 23775 Canter Ridge Rd., Westlake, OH 44145. Plaintiff has sought repairs

  one time under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Drivability is Acceptable. The Vehicle

  was repaired in 2017.

        376. Plaintiff Jamie Sexton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about January 15, 2019, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR0DR247166 (for the purpose of this paragraph

  only, the “Vehicle”), from Jeff Wyler Nissan, located at 5815 Dixie Hwy.,

  Fairfield, OH 45014. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Internet Marketing and Consumer Awards/Reviews. Plaintiff

  first experienced the Transmission Defect in or around March 2018 at


                                           273
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4649 Filed 05/29/20 Page 274 of 841




  approximately 91,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Delayed Downshifts. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff contacted Ford about the Transmission Defect in or

  around April 2018. Plaintiff sought transmission repairs from the following

  dealership: Northgate Ford, 8940 Colerain Ave, Cincinnati, OH 45251. Plaintiff

  has sought repairs one time outside the warranty. Plaintiff was charged a fee before

  the Vehicle would be inspected or repaired. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  never successfully repaired.

        377. Plaintiffs Jeremy and Kimberly Begley (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the City

  of Cincinnati. On or about March 21, 2015, Plaintiffs purchased a 2015 Ford

  Fusion S, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G72FR256633 (for the purpose of this paragraph

  only, the “Vehicle”), from Beechmont Ford, located at 600 Ohio Pike, Cincinnati,


                                           274
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4650 Filed 05/29/20 Page 275 of 841




  OH 45244. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to purchase

  the Vehicle: Vehicle Dependability, Drivability, and Reliability. Plaintiffs first

  experienced the Transmission Defect in or around April 2015 at approximately

  1,000 miles. Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, and Hard

  Decelerations/Clunks when Slowing or Accelerating.          Plaintiffs have sought

  repairs two times under warranty. Plaintiffs were not charged a fee before the

  Vehicle would be inspected or repaired. Plaintiffs were assured of the following

  when Plaintiffs sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Transmission Was “Smart” Transmission Learning Their Driving Style,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was never successfully repaired.

        378. Plaintiffs Jodi and Ken Musser (for the purpose of this paragraph


                                          275
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4651 Filed 05/29/20 Page 276 of 841




  only, “Plaintiffs”), are citizens of the State of Ohio, residing in the City of

  Norwalk. On or about August 7, 2014, Plaintiffs purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73ER374722 (for the purpose of this paragraph only, the

  “Vehicle”), from Don Tester Ford, located at 2800 US-250, Norwalk, OH 44857.

  Plaintiffs first experienced the Transmission Defect in 2016 at approximately

  13,000 miles. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, and Lack of Power.                Plaintiffs sought

  transmission repairs from the following dealership: Don Tester Ford, 2800

  US-250, Norwalk, OH 44857. Plaintiffs have sought repairs four times under

  warranty. Plaintiffs were not charged a fee before the Vehicle would be inspected

  or repaired. The Vehicle was repaired in 2016, 2017 and 2018.

        379. Plaintiff John Arnett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Vermillion. On

  or about June 7, 2011, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35


                                           276
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4652 Filed 05/29/20 Page 277 of 841




  six-speed     automatic     transmission,      Vehicle     Identification    Number

  3FAHP0HA7BR316970 (for the purpose of this paragraph only, the “Vehicle”),

  from Matthews Ford, located at 610 E. Perkins Avenue, Sandusky, OH 44870.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect in 2012 at approximately 38,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, and Violent Jerking.

        380. Plaintiff John Boyd (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lexington. On

  or about July 24, 2014, Plaintiff purchased a 2013 Ford Fusion, SEL FWD, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0D92DR203465 (for the purpose of this paragraph only, the “Vehicle”),

  from Findlay Chrysler Dodge Jeep Ram, located at 10305 U.S. 244 West, Findlay,


                                           277
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4653 Filed 05/29/20 Page 278 of 841




  OH 45840. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing, Historical Brand Slogans and Consumer Awards/Reviews.

  Plaintiff first experienced the Transmission Defect in or around September 2017 at

  approximately 82,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement.     Plaintiff sought transmission repairs from

  the following dealership: Hutchenson Transmission Services, 65 Martha Avenue,

  Mansfield, OH 44905. Plaintiff has sought repairs one time outside the warranty.

  The Vehicle was repaired on the following date: February 19, 2018.

        381. Plaintiff Joseph Ebert (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of Buffalo.

  On or about August 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR322386 (for the purpose of this paragraph only, the “Vehicle”),


                                          278
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4654 Filed 05/29/20 Page 279 of 841




  from Bob Boyd Ford, located at 2840 N Columbus Street, Lancaster, OH 43130.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect on or about March 1, 2017, at approximately 18,000 miles.

  Plaintiff   has   experienced,   and continues      to   experience,    the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Gears Slipping, Difficulty Stopping,

  Delayed     Downshifts,    and Hard      Decelerations/Clunks    when     Slowing    or

  Accelerating.     Plaintiff has sought repairs two times under warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally and Problems Could Not Be Replicated. The

  Vehicle was never successfully repaired.

         382. Plaintiff Josh Arthur (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Miamisburg.


                                            279
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4655 Filed 05/29/20 Page 280 of 841




  On or about March 1, 2016, Plaintiff purchased a 2016 Ford Fusion S, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0G70G5126788 (for the purpose of this paragraph only, the “Vehicle”),

  from Interstate Ford, located at 125 Alexandersville Road, Miamisburg, OH

  45342. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboards Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, and Reliability. Plaintiff first experienced

  the Transmission Defect on or about November 5, 2016, at approximately 70,000

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Transmission Failure Including Gear

  Lockout.   Plaintiff contacted Ford about the Transmission Defect on or about

  November 8, 2016. Plaintiff sought transmission repairs from the following

  dealership: Interstate Ford, 125 Alexandersville Road, Miamisburg, OH 45342.

  Plaintiff has sought repairs two times outside the warranty. Plaintiff was assured of


                                           280
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4656 Filed 05/29/20 Page 281 of 841




  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, and Problems Could Not Be Replicated. The Vehicle was repaired in

  November 2018 and September 2019.

        383. Plaintiff Matthew DeLuca (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Seven Hills. On

  or about September 8, 2015, Plaintiff purchased a 2016 Ford Fusion, SEL FWD,

  with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0H91GR155665 (for the purpose of this paragraph only, the

  “Vehicle”), from Bob Gillingham Ford, located at 8383 Brookpark Road, Parma,

  OH 44129. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,     Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:


                                            281
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4657 Filed 05/29/20 Page 282 of 841




  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  and Delayed Acceleration.   Plaintiff has sought repairs one time under warranty.

  The Vehicle was repaired in November 2017.

        384. Plaintiff Nicole Parkinson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of South

  Charleston. On or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77DR155082 (for the purpose of this paragraph only, the

  “Vehicle”), from Jeff Schmitt Chevrolet East, located at 635 S. Orchard Lane,

  Beavercreek, OH 45434. Plaintiff first experienced the Transmission Defect in or

  around May 2017 at approximately 30,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Bucking and Kicking on Accelerations (Shuddering or Juddering), Delayed

  Acceleration, Gears Slipping, Delayed Downshifts, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.   Plaintiff sought transmission repairs from the following


                                        282
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4658 Filed 05/29/20 Page 283 of 841




  dealership: Buckeye Ford, 110 US-42, London, OH 43140. Plaintiff has sought

  repairs one time under warranty. The Vehicle was repaired on the following date:

  September 20, 2017.

        385. Plaintiff Nicole Walmsley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lodi. On or

  about November 28, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H91ER168428 (for the purpose of this paragraph only, the

  “Vehicle”), from Park Ford, located at 400 West Avenue, Tallmadge, OH 44278.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about December 1, 2016, at approximately 40,000

  miles. Plaintiff has experienced, and continues to experience, the following


                                           283
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4659 Filed 05/29/20 Page 284 of 841




  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Delayed Downshifts, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.           Plaintiff sought

  transmission repairs from the following dealership: Park Ford, 400 West Avenue,

  Tallmadge, OH 44278. Plaintiff has sought repairs six times under warranty and

  one time outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was never successfully repaired.

        386. Plaintiff Ryan Eason (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about June 14, 2018, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR3DR266486 (for the purpose of this paragraph

  only, the “Vehicle”), from Drivetime, located at 8549 Beechmont Avenue,

  Cincinnati, OH 45255. Plaintiff first experienced the Transmission Defect on or


                                           284
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4660 Filed 05/29/20 Page 285 of 841




  about December 28, 2018, at approximately 68,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Sudden and Unexpected Shaking, Delayed Acceleration,

  Gears Slipping, Lack of Power, hard Deceleration/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff has sought repairs two times outside the

  warranty. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is

  Acceptable, Transmission Functions Normally, and Problems Could Not Be

  Replicated. The Vehicle was repaired in January 2019 and March 2019.

         387. Plaintiff Ryan Hill (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lithopolis. On

  or about May 17, 2014, Plaintiff purchased a 2014 Ford Fusion S, with 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  1FA6P0G70E5401721 (for the purpose of this paragraph only, the “Vehicle”),

  from Ricart Ford, located at 4255 S. Hamilton Road, Groveport, OH 43125.

  Plaintiff viewed or otherwise received the following advertisements or


                                           285
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4661 Filed 05/29/20 Page 286 of 841




  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV, Radio or Billboard Ads and Dealership Salesperson. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability,

  Drivability, Sustainability/Long-Lasting, Reliability, and Free of Transmission

  Issues. Plaintiff first experienced the Transmission Defect on or about April 1,

  2014, at approximately 3,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering and Juddering), Delayed Acceleration,

  Delayed Downshift, Hard Decelerations/Clunks When Slowing or Accelerating,

  and Complete Transmission Failure Requiring Repair/Replacement.           Plaintiff

  sought transmission repairs from the following dealership: Ricart Columbus Ford,

  4255 S. Hamilton Road, Groveport, OH 43125. Plaintiff has sought repairs eight

  times under warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will be Dependable As-Is, Drivability

  is Acceptable, Problems Could Not Be Replicated, and Drivability Concerns


                                         286
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4662 Filed 05/29/20 Page 287 of 841




  Expressed Were “Normal.” The Vehicle was never successfully repaired.

         388. Plaintiff Tyler Dezso (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Elyria. On or

  about September 1, 2016, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78FR237633 (for the purpose of this paragraph only, the “Vehicle”).

         389. Plaintiff Tyrall A. Butler (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cincinnati. On

  or about November 20, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a

  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  3FAHP0JG5CR337770 (for the purpose of this paragraph only, the “Vehicle”),

  from Walter Sweeney Ford, located at 5400 Glenway Ave, Cincinnati, OH 45238.

  Plaintiff first experienced the Transmission Defect in 2017 at approximately

  65,000 miles. Plaintiff has experienced, and continues to experience, the following

  manifestation of the Transmission Defect: Violent Jerking.

         390. Plaintiff Zachary Hockensmith (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Galion.


                                           287
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4663 Filed 05/29/20 Page 288 of 841




  On or about May 15, 2013, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed    automatic      transmission,     Vehicle    Identification    Number

  3FAHP0HA8CR374071 (for the purpose of this paragraph only, the “Vehicle”),

  from Donley Ford of Galion, located at 702 Charles Street, Galion, OH 44833.

  Plaintiff first experienced the Transmission Defect on or about July 5, 2011, at

  approximately 20 miles. Plaintiff has experienced, and continues to experience, the

  following manifestations of the Transmission Defect: Violent Jerking and Delayed

  Downshifting.

                                         Oklahoma

        391. Plaintiff Alexa Grass (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Konawa.

  On or about May 4, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  auto transmission, Vehicle Identification Number 3FAHP0HA7CR211718 (for the

  purpose of this paragraph only, the “Vehicle”), from Seminole Ford, located at

  2222 N Milt Phillips Ave, Seminole, OK 74868. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability. Plaintiff first


                                          288
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4664 Filed 05/29/20 Page 289 of 841




  experienced the Transmission Defect in or around June 2014. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering) and Delayed Acceleration.    Plaintiff sought transmission repairs from

  the following dealership: Seminole Ford, 2222 N Milt Phillips Ave, Seminole, OK

  74868. Plaintiff has sought repairs two times outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Vehicle Will Be Dependable As-Is. The Vehicle was never successfully repaired.

        392. Plaintiff Bobby Dunahoo (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of

  Muskogee. On or about August 10, 2013, Plaintiff purchased a 2011 Ford Fusion

  SE,   with   a   6F35    auto   transmission,   Vehicle   Identification   Number

  3FAHP0HA2BR271971 (for the purpose of this paragraph only, the “Vehicle”),

  from James Hodge Ford, located at 1200 N Main St, Muskogee, OK 74401. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiff first experienced the Transmission Defect in 2014 at


                                         289
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4665 Filed 05/29/20 Page 290 of 841




  approximately 130,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Transmission

  Failures in Traffic, and Caught on Fire.    Plaintiff sought transmission repairs from

  the following dealership: James Hodge Ford Lincoln, 1200 N Main St, Muskogee,

  OK 74401. Plaintiff has sought repairs four times under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. The Vehicle was

  never successfully repaired.

        393. Plaintiff Carey Lester (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Soper. On

  or about June 10, 2015, Plaintiff purchased a 2015 Ford Fusion Titanium, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73FR127332 (for the purpose of this paragraph only, the “Vehicle”),

  from Ed Wallace Ford, located at 1700 E. Jackson St, Hugo, OK 74743. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboards Ads, Historical Brand Slogans and Consumer Awards/Reviews. Ford


                                             290
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4666 Filed 05/29/20 Page 291 of 841




  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect in or

  around October 2015 at approximately 15,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Bucking and Kicking on Acceleration (Shuddering or Juddering).

        394. Plaintiffs Charlie and Berlinda Paul (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the City of

  Lawton. On or about January 1, 2016, Plaintiffs purchased a 2016 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 1FA6P0HD7G5118028 (for the purpose of this paragraph

  only, the “Vehicle”), from Billingsley Ford Lawton, located at 8209 Quanah

  Parker Trailway, Lawton, OK 73505. Plaintiffs viewed or otherwise received the

  following advertisements or representations by Ford and relied on them in deciding

  to purchase the Vehicle: Internet Marketing and Consumer Awards/Reviews. Ford

  dealership sales personnel made the following claims or representations to


                                         291
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4667 Filed 05/29/20 Page 292 of 841




  Plaintiffs, on which Plaintiffs relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Delayed Acceleration, Lack

  of Power, and Hard Decelerations/Clunks when Slowing or Accelerating.

        395. Plaintiffs Dana Hall and Janice Duncan (for the purpose of this

  paragraph only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the

  City of Yukon. On or about June 1, 2017, Plaintiffs purchased a 2010 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JA6AR335048 (for the purpose of this paragraph only, the

  “Vehicle”), from Joe Cooper Ford of Yukon, located at 1780 Garth Brooks,

  Yukon, OK 73099. Plaintiff first experienced the Transmission Defect in 2014.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, and Delayed Downshifts.          Plaintiff contacted Ford about the

  Transmission Defect in 2015Plaintiff has sought repairs one time outside the

  warranty.


                                          292
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4668 Filed 05/29/20 Page 293 of 841




        396. Plaintiff Jonathan Conn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Stillwater.

  On or about March 9, 2019, Plaintiff purchased a 2014 Ford Fusion Titanium, with

  a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K91ER258638 (for the purpose of this paragraph only, the

  “Vehicle”).

        397. Plaintiff Kristina Chilton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of

  Blanchard. On or about February 15, 2019, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H92FR293228 (for the purpose of this paragraph

  only, the “Vehicle”), from OKC Volkswagen, located at 4710 NW 39th Street,

  Oklahoma City, OK 73122. Plaintiff first experienced the Transmission Defect in

  or around February 2019 at approximately 70,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission

  Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering, Delayed Acceleration, Gears Slipping,


                                            293
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4669 Filed 05/29/20 Page 294 of 841




  Difficulty    Stopping,    Lack     of   Power,     Delayed    Downshifts,     Hard

  Deceleration/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff contacted Ford about the Transmission

  Defect in or around June 2019. Plaintiff sought transmission repairs from the

  following dealership: AAMCO Transmission, 2311 S. Air Depot, Midwest City,

  OK 73110. Plaintiff has sought repairs one time under warranty and two times

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following dates: June 2019, August 2, 2019, and September 4,

  2019.

          398. Plaintiffs Robert and Charletta Fair (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the City of

  Quapaw. On or about January 1, 2015, Plaintiffs purchased a 2013 Ford Fusion SE,


                                           294
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4670 Filed 05/29/20 Page 295 of 841




  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H77DR280695 (for the purpose of this paragraph only, the

  “Vehicle”), from Vance Ford, located at 510 N. Main Street, Miami, OK 74354.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around October 2015 at approximately 60,000 miles.

  Plaintiffs have experienced, and continue to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, and Bucking/Kicking

  on Acceleration (Shuddering or Juddering).

                                            Oregon

        399. Plaintiff Brenda Paul (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of Grants Pass.

  On or about May 26, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a


                                           295
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4671 Filed 05/29/20 Page 296 of 841




  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR299576 (for the purpose of this paragraph only, the “Vehicle”),

  from Schroeder Auto Wholesale, located at 348 N Riverside Ave, Medford, OR

  97501. Plaintiff first experienced the Transmission Defect on or about October 16,

  2018, at approximately 80,704 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Lack of Power,

  Delayed    Downshifts,      and   Complete     Transmission      Failure   Requiring

  Repair/Replacement.      Plaintiff sought transmission repairs from the following

  dealership: Mock Ford, 913 SE 6th St, Grants Pass, OR 97526. Plaintiff has sought

  repairs four times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was repaired on the

  following dates: October 16, 2018, and November 19, 2018.

        400. Plaintiff Jacqueline Wasson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of The Dalles.


                                           296
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4672 Filed 05/29/20 Page 297 of 841




  On or about August 29, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35 auto transmission, Vehicle Identification Number 3FAHP0JG1AR403728

  (for the purpose of this paragraph only, the “Vehicle”), from Ray Schultens Ford

  Nissan, located at 2400 West 6th Street, The Dalles, OR 97058. Plaintiff viewed or

  otherwise received the following advertisements or representations by Ford and

  relied on them in deciding to purchase the Vehicle: TV, Radio or Billboard Ads,

  Internet Marketing and Historical Brand Slogans. Plaintiff first experienced the

  Transmission Defect on or about March 29, 2018, at approximately 28,374 miles.

  Plaintiff   has   experienced,   and continues    to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Hard Decelerations/Clunks when

  Slowing or Accelerating, Premature Wear of Internal Components, Complete

  Transmission Failure Requiring Repair/Replacement, and Leaks.        Plaintiff sought

  transmission repairs from the following dealership: Precision Automotive, 825

  East 2nd Street, The Dalles, OR 97058. Plaintiff has sought repairs two times

  outside the warranty. The Vehicle was repaired on the following dates: April 10,

  2018, and April 29, 2019, through May 23, 2019.


                                         297
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4673 Filed 05/29/20 Page 298 of 841




        401. Plaintiff Wyatt Karstetter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of Sandy. On or

  about February 1, 2017, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K96ER294230 (for the purpose of this paragraph only, the

  “Vehicle”).

                                         Pennsylvania

        402. Plaintiff Beth Malafi (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Dornsife. On or about November 1, 2014, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71E5374057 (for the purpose of this paragraph only, the

  “Vehicle”), from Selinsgrove Ford, located at 10 N Susquehanna Trail,

  Selinsgrove, PA 17870. Plaintiff viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: Dealership Salesperson. Ford dealership sales personnel made the

  following claims or representations to Plaintiff, on which Plaintiff relied in


                                           298
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4674 Filed 05/29/20 Page 299 of 841




  deciding to purchase the Vehicle: Vehicle Dependability and Reliability. Plaintiff

  first experienced the Transmission Defect in or around November 2015 at

  approximately 9,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Violent Jerking, and

  Delayed Acceleration.    Plaintiff contacted Ford about the Transmission Defect in

  or around May 2016. Plaintiff sought transmission repairs from the following

  dealership: Selinsgrove Ford, 10 N Susquehanna Trail, Selinsgrove, PA 17870.

  Plaintiff has sought repairs five times under warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable. The Vehicle was repaired in December 2015, March 2016, April 2016,

  May 2016, and September 2016.

        403. Plaintiff Brian Shearer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Harrisburg. On or about January 1, 2016, Plaintiff purchased a 2015 Ford Fusion

  SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification

  Number 3FA6P0K91FR162784 (for the purpose of this paragraph only, the

  “Vehicle.”


                                          299
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4675 Filed 05/29/20 Page 300 of 841




        404. Plaintiff Carly Goldstein (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Wrightstown. On or about September 3, 2015, Plaintiff purchased a 2013 Ford

  Fusion SE, with a 23/36/28 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0HR3DR348069 (for the purpose of this paragraph

  only, the “Vehicle”), from John Kennedy Ford of Phoenixville, located at 730

  Valley Forge Rd, Phoenixville, PA 19406. Ford dealership sales personnel made

  the following claims or representations to Plaintiff, on which Plaintiff relied in

  deciding     to     purchase   the    Vehicle:    Vehicle   Dependability,   Drivability,

  Sustainability/Long-Lasting, Reliability, Free of Transmission Issues. Plaintiff first

  experienced the Transmission Defect in 2016. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty        Stopping,    Lack    of    Power,     Delayed    Downshifts,     Hard

  Decelerations/Clunks when Slowing or Accelerating, Premature Wear of Internal

  Components, Transmission Failure in Traffic, Complete Transmission Failure


                                              300
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4676 Filed 05/29/20 Page 301 of 841




  Requiring Repair/Replacement, and Gearshift Cable Detached from Transmission.

  Plaintiff sought transmission repairs from the following dealership: Fred Beans

  Ford, 10 North Sycamore St, Newton, PA 18840. Plaintiff has sought repairs one

  time under warranty and eight times outside the warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Vehicle

  Will Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was repaired in 2016 and September 2018.

        405. Plaintiff Charles Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Red

  Lion. On or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H72ER153953 (for the purpose of this paragraph only, the “Vehicle”).

        406. Plaintiff Christine Taylor’s claim is scheduled to be dismissed without

  prejudice.

        407. Plaintiff Danny Wagner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of


                                          301
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4677 Filed 05/29/20 Page 302 of 841




  Johnstown. On or about February 6, 2012, Plaintiff purchased a 2011 Ford Fusion

  SE,   with   a    6F35    auto    transmission,   Vehicle   Identification   Number

  3FAHP0HA1BR208683 (for the purpose of this paragraph only, the “Vehicle”).

        408. Plaintiff James Harrison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Wilkes-Barre. On or about March 20, 2017, Plaintiff purchased a 2016 Ford

  Fusion, SEL FWD, with a 21/32/25 6F35 six-speed automatic transmission,

  Vehicle Identification Number 3FA6P0H79GR160305 (for the purpose of this

  paragraph only, the “Vehicle”).

        409. Plaintiff James Snyder (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Allentown. On or about November 3, 2015, Plaintiff purchased a 2013 Ford Fusion

  SE, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K96DR212298 (for the purpose of this paragraph

  only, the “Vehicle”).

        410. Plaintiff Linda Connelly (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Ruffs


                                           302
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4678 Filed 05/29/20 Page 303 of 841




  Dale. On or about January 1, 2011, Plaintiff purchased a 2010 Ford Fusion S, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA5AR275575 (for the purpose of this paragraph only, the “Vehicle”),

  from Sendell Motors, Inc., located at 5079 US-30, Greensburg, PA 15601. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Plaintiff first experienced the Transmission Defect in 2011 at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Lack of

  Power, Delayed Downshifts, Transmission Failures in Traffic, and No

  Acceleration and Sputtering.    Plaintiff contacted Ford about the Transmission

  Defect in 2011. Plaintiff sought transmission repairs from the following dealership:

  Sendell Motors, Inc, 5079 US-30, Greensburg, PA 15601. Plaintiff has sought

  repairs two times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Problems Could Not Be

  Replicated. The Vehicle was repaired in 2013.

        411. Plaintiff Mark Kehoe (for the purpose of this paragraph only,


                                          303
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4679 Filed 05/29/20 Page 304 of 841




  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Collingdale. On or about December 13, 2013, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78ER230437 (for the purpose of this paragraph

  only, the “Vehicle”), from a private seller. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Gears

  Slipping, Lack of Power, and Delayed Downshift.

        412. Plaintiff Nona Taylor (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Pittsburgh. On or about July 15, 2017, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 6F35 6-Speed Automatic transmission, Vehicle Identification Number

  3FA6P0H7XRR374691 (for the purpose of this paragraph only, the “Vehicle”),

  from Monroeville Kia, located at 3721 William Penn Hwy, Monroeville, PA

  15146. Plaintiff first experienced the Transmission Defect in or around September

  2018 at approximately 48,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Gears Slipping, Lack


                                          304
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4680 Filed 05/29/20 Page 305 of 841




  of Power, Delayed Downshifts, Hard Decelerations/Clunks when Slowing or

  Accelerating, and Transmission Failures in Traffic.      Plaintiff sought transmission

  repairs from the following dealership: Monroeville Kia, 3721 William Penn Hwy,

  Monroeville, PA 15146. Plaintiff has sought repairs two times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated, and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was never

  successfully repaired.

        413. Plaintiff Richard Moore (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Hadley.

  On or about November 16, 2015, Plaintiff purchased a 2014 Ford Fusion Titanium,

  with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K97ER257428 (for the purpose of this paragraph

  only, the “Vehicle”).

        414. Plaintiff Richard Powers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of


                                            305
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4681 Filed 05/29/20 Page 306 of 841




  Whitehill. On or about October 28, 2014, Plaintiff purchased a 2010 Ford Fusion

  SE, with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA5AR146147 (for the purpose of this paragraph only, the “Vehicle”),

  from Ciocca Subaru, located at 4611 Hamilton Blvd., Allentown, PA 18103.

  Plaintiff   has   experienced,   and continues   to   experience,   the   following

  manifestations of the Transmission Defect: Gears Slipping and Complete

  Transmission Failure Repair/Replacement.     Plaintiff sought transmission repairs

  from the following dealership: Ciocca Ford of Quakertown, 321 S. West End

  Blvd., Quakertown, PA 18951. Plaintiff has sought repairs three times under

  warranty. The Vehicle was repaired in August 2017.

         415. Plaintiff Robin Mirayes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New York, residing in the City of

  Phillipsburg. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion

  Titanium, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G78FR230814 (for the purpose of this paragraph

  only, the “Vehicle”), from Milham Ford, located at 3810 Hecktown Road, Easton,

  PA 18045. Plaintiff first experienced the Transmission Defect on or about June 16,


                                         306
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4682 Filed 05/29/20 Page 307 of 841




  2015, at approximately 24,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering and Juddering),

  Delayed Acceleration, Gears Slipping, and Lack of Power.        Plaintiff sought

  transmission repairs from the following dealership: Ford Smith Motor Company,

  359 NJ-31, Washington, NJ 07882. Plaintiff has sought repairs four times under

  warranty. The Vehicle was repaired on the following dates: May 31, 2018,

  December 16, 2018, October 17, 2019, and October 31, 2019.

        416. Plaintiff Terri Lawrence (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

  Boothwyn. On or about July 1, 2013, Plaintiff purchased a 2011 Ford Fusion, SEL

  FWD, with a 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FAHP0JG7BR292670 (for the purpose of this paragraph only, the

  “Vehicle”).

        417. Plaintiff Victoria Harris (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

  Montclair. On or about December 16, 2014, Plaintiff purchased a 2014 Ford


                                        307
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4683 Filed 05/29/20 Page 308 of 841




  Fusion SE, with a 43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle

  Identification Number 3FA6P0HU1ER125499 (for the purpose of this paragraph

  only, the “Vehicle”), from Koch Ford, located at 3810 Hecktown Road, Easton, PA

  18045. Plaintiff first experienced the Transmission Defect in February 2019 at

  approximately 150,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, and Delayed Acceleration.         Plaintiff contacted Ford about

  the Transmission Defect in February 2019. Plaintiff sought transmission repairs

  from the following dealership: Montclair Motor Works, 40 Claremont Avenue,

  Montclair, NJ 07042. Plaintiff has sought repairs seven times outside the warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Transmission Functions Normally. The Vehicle was repaired in March

  2019, May 2019, June 2019, July 2019, August 2019 and September 2019.

        418. Plaintiff William Schweiger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Baden.

  On or about May 8, 2014, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  20/29/23 (AWD) 6F35 six-speed automatic transmission, Vehicle Identification


                                           308
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4684 Filed 05/29/20 Page 309 of 841




  Number 3FA6P0D90DR189923 (for the purpose of this paragraph only, the

  “Vehicle”), from Woltz and Winn Ford, located at 2100 Washington Pike,

  Carnegie, PA 15106. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Internet Marketing and Dealership Salesperson. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability. Plaintiff first experienced the Transmission Defect in June 2018 at

  approximately 52,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Lack of Power, Hard Decelerations/Clunks when Slowing or

  Accelerating, Transmission Failures in Traffic, and Complete Transmission Failure

  Requiring Repair/Replacement.      Plaintiff sought transmission repairs from the

  following dealership: Jeff’s Transmission Service, 5564 William Flinn HWY,

  Gibsonia, PA 15044. Plaintiff has sought repairs two times outside the warranty.

  Plaintiff was charged a fee before the Vehicle would be inspected or repaired.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to


                                          309
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4685 Filed 05/29/20 Page 310 of 841




  the Vehicle: Transmission Functions Normally. The Vehicle was repaired on the

  following dates: August 1, 2018, and January 2019.

        419. Plaintiff Zakk Agentowicz’s claim is scheduled to be dismissed

  without prejudice.

                                      South Carolina

        420. Plaintiff Andrea Gulley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Abbeville. On or about November 1, 2012, Plaintiff purchased a 2011 Ford Fusion,

  SEL FWD, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0JA2BR244439 (for the purpose of this paragraph only, the “Vehicle”),

  from Ballentine Ford, located at 1305 SC-72, Greenwood, SC 29649. Ford

  dealership sales personnel made the following claims or representations to

  Plaintiff, on which Plaintiff relied in deciding to purchase the Vehicle: Vehicle

  Dependability, Drivability, Sustainability/Long-Lasting, Reliability, and Free of

  Transmission Issues. Plaintiff first experienced the Transmission Defect at

  approximately 70,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent


                                         310
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4686 Filed 05/29/20 Page 311 of 841




  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Delayed Downshifts, and Hard Decelerations/Clunks when Slowing

  or Accelerating.    Plaintiff sought transmission repairs from the following

  dealership: Ballentine Ford, 1305 SC-72, Greenwood, SC 29649. Plaintiff has

  sought repairs three times under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was repaired in or around the following: December

  2012 and January 2013.

        421. Plaintiff Champaine Wigfall (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Goose Creek. On or about December 1, 2015, Plaintiff purchased a 2012 Ford

  Fusion SE, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0HA4CR121913 (for the purpose of this paragraph only, the “Vehicle”).

        422. Plaintiff Joseph Zappitella (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Anderson. On or about October 9, 2014, Plaintiff purchased a 2015 Ford Fusion


                                         311
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4687 Filed 05/29/20 Page 312 of 841




  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73FR109560 (for the purpose of this paragraph only, the

  “Vehicle”), from Anderson Ford, located at 3900 Clemson Blvd., Anderson, SC

  29621. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability. Plaintiff first experienced the Transmission Defect

  in November 2011 at approximately 9,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Difficulty

  Stopping, Transmission Failures in Traffic, and Loss of Power Steering While

  Driving.

        423. Plaintiff Mary Clements (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

  Union. On or about June 18, 2016, Plaintiff purchased a 2014 Ford Fusion SE,


                                           312
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4688 Filed 05/29/20 Page 313 of 841




  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER307236 (for the purpose of this paragraph only, the

  “Vehicle”), from Blackwood’s Auto Sales, located at 1013 Duncan Bypass, Union,

  SC 29379. Plaintiff first experienced the Transmission Defect in 2018 at

  approximately 13,400 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Gears Slipping, Lack of Power, Premature Wear of

  Internal   Components,    Transmission     Failures   in   Traffic,   and   Complete

  Transmission Failure Requiring Repair/Replacement.         Plaintiff contacted Ford

  about the Transmission Defect in 2018. Plaintiff has sought repairs one time

  outside the warranty. Plaintiff was charged a fee before the Vehicle would be

  inspected or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Problem Could Not Be Replicated. The

  Vehicle was never successfully repaired.

        424. Plaintiff Michelle Rowland (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of


                                           313
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4689 Filed 05/29/20 Page 314 of 841




  Greenville. On or about July 10, 2017, Plaintiff purchased a 2015 Ford Fusion, SE

  Hybrid, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H73FR177809 (for the purpose of this paragraph

  only, the “Vehicle”), from Fairway Ford, located at 2323 Laurens Road,

  Greenville, SC 29607. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about April 19, 2018, at

  approximately 30,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Gears Slipping, Lack of Power, Delayed Downshifts and Shifted into

  Reverse and the car would not move.           Plaintiff contacted Ford about the

  Transmission Defect on or about May 25, 2018. Plaintiff sought transmission

  repairs from the following dealership: Fairway Ford, 2323 Laurens Road,


                                          314
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4690 Filed 05/29/20 Page 315 of 841




  Greenville, SC 29607. Plaintiff has sought repairs five times under warranty.

  Plaintiff was assured of the following when Plaintiff sought transmission repairs to

  the Vehicle: Vehicle Will Be Dependable As-Is, Drivability is Acceptable,

  Transmission Functions Normally, Problems Could Not Be Replicated. and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was repaired on the

  following dates: April 25, 2018, May 24, 2018, June 8, 2018, June 27, 2018, and

  July 11, 2018.

        425. Plaintiff Pamela Moore (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Pierce.

  On or about May 14, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H70DR134509 (for the purpose of this paragraph only, the “Vehicle”),

  from Myrtle Beach Chrysler Jeep, located at 785 Jason Blvd., Myrtle Beach, SC

  29577. Plaintiff first experienced the Transmission Defect on or about August 15,

  2016, at approximately 41,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration


                                            315
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4691 Filed 05/29/20 Page 316 of 841




  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Transmission

  Failures   in   Traffic,     and   Complete     Transmission    Failure    Requesting

  Repair/Replacement.        Plaintiff sought transmission repairs from the following

  dealership: Sunrise Ford, 5435 US-1, Fort Pierce, FL 34982. Plaintiff has sought

  repairs one time outside the warranty. The Vehicle was repaired in May 2016.

         426. Plaintiff Randy Hoag (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of Fort

  Mill. On or about June 1, 2010, Plaintiff purchased a 2010 Ford Fusion SE, with a

  6F35    six-speed   automatic      transmission,   Vehicle   Identification   Number

  3FAHP0HAXAR420514 (for the purpose of this paragraph only, the “Vehicle”),

  from Fort Mill Ford, located at 801 Gold Hill Road, Fort Mill, SC 29708. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around March


                                            316
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4692 Filed 05/29/20 Page 317 of 841




  2016 at approximately 54,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Difficulty

  Stopping, Lack of Power, Delayed Downshifts, Hard Deceleration/Clunks When

  Slowing or Accelerating, Premature Wear of Internal Components, and Complete

  Transmission       Failure   Requiring    Repair/Replacement.       Plaintiff    sought

  transmission repairs from the following dealership: Indian Land Transmissions,

  144 Marvin Road, Fort Mill, SC 29707. Plaintiff has sought repairs one time

  outside the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally. The

  Vehicle was repaired in December 2018.

                                           South Dakota

        427. Plaintiff Gavin Anthony Thomas (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of South Dakota, residing in the City of

  Vermillion. On or about August 15, 2015, Plaintiff purchased a 2012 Ford Fusion

  SE,   with     a    6F35     auto   transmission,   Vehicle   Identification    Number


                                             317
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4693 Filed 05/29/20 Page 318 of 841




  3FAHP0JG6CR310397 (for the purpose of this paragraph only, the “Vehicle”),

  from Brother’s Auto Sales, located at 2100 W 12th St., Sioux Falls, SD 57106.

  Plaintiff first experienced the Transmission Defect in or around March 2017 at

  approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Gears Slipping, and Delayed Downshifts.

        428. Plaintiff Jason Lewison (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of South Dakota, residing in the City of Black

  Hawk. On or about March 1, 2019, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71E5384605 (for the purpose of this paragraph only, the

  “Vehicle”), from Wheel City Auto, located at 420 Campbell St., Rapid City, SD

  57701. Plaintiff first experienced the Transmission Defect on or about March 13,

  2019, at approximately 99,450 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Delayed

  Acceleration, Difficulty Stopping, Lack of Power, Delayed Downshifts, and Hard

  Deceleration/Clunks when Slowing or Accelerating.        Plaintiff has sought repairs


                                           318
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4694 Filed 05/29/20 Page 319 of 841




  four times under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is,

  Drivability is Acceptable, Transmission Functions Normally, Problems Could Not

  Be Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle

  was never successfully repaired.

                                           Tennessee

        429. Plaintiff Briana Shaw (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of

  Brownsville. On or about April 1, 2014, Plaintiff purchased a 2010 Ford Fusion

  SE,   with   a    6F35    auto     transmission,   Vehicle   Identification   Number

  3FAHP0HG9AR333370 (for the purpose of this paragraph only, the “Vehicle”).

        430. Plaintiffs Candice McGaugh and Carole Johnson (for the purpose of

  this paragraph only, “Plaintiffs”), are citizens of the State of Michigan, residing in

  the City of South Haven. On or about July 20, 2013, Plaintiffs purchased a 2013

  Ford Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0G79DR375650 (for the purpose of this paragraph

  only, the “Vehicle”), from AutoNation Ford, located at 2515 Mt Moriah Rd,


                                            319
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4695 Filed 05/29/20 Page 320 of 841




  Memphis, TN 38115. Plaintiffs viewed or otherwise received the following

  advertisement or representation by Ford and relied on them in deciding to purchase

  the Vehicle: TV, Radio or Billboard Ads. Ford dealership sales personnel made the

  following claims or representations to Plaintiffs, on which Plaintiffs relied in

  deciding   to   purchase   the   Vehicle:    Vehicle   Dependability,    Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues.

  Plaintiffs first experienced the Transmission Defect in 2014 at approximately

  20,000 miles. Plaintiffs have experienced, and continue to experience, the

  following manifestations of the Transmission Defect: Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Difficulty Stopping, Lack of Power, and Delayed Downshifts.             Plaintiff has

  sought repairs two time under warranty. Plaintiffs were not charged a fee before

  the Vehicle would be inspected or repaired. Plaintiffs were assured of the

  following when Plaintiffs sought transmission repairs to the Vehicle: Vehicle Will

  Be Dependable As-Is, Drivability is Acceptable, Transmission Functions

  Normally, Problems Could Not Be Replicated, and Drivability Concerns Expressed

  Were “Normal.” The Vehicle was never successfully repaired.


                                         320
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4696 Filed 05/29/20 Page 321 of 841




        431. Plaintiff Cassie Shorty (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Horn

  Lake. On or about June 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR216728 (for the purpose of this paragraph only, the “Vehicle”),

  from American Car Center, located at 3311 Elvis Presley Blvd, Memphis, TN

  38116. Plaintiff first experienced the Transmission Defect in or around June 2017

  at approximately 55,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Delayed

  Acceleration.

        432. Plaintiff Darrell Harvey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Memphis.

  On or about April 29, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 3FA6P0HD4FR202948 (for the purpose of this paragraph

  only, the “Vehicle”), from SE, with a 23/34/27 6F35 six-speed automatic

  w/start-stop transmission, Vehicle Identification Number 3FAHP0HA8AR429051


                                           321
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4697 Filed 05/29/20 Page 322 of 841




  (for the purpose of this paragraph only, the “Vehicle”), from AutoNation Ford,

  located at 2515 Mt. Moriah Rd, Memphis, TN 38115. Plaintiff viewed or otherwise

  received the following advertisement or representation by Ford and relied on them

  in deciding to purchase the Vehicle: Internet Marketing. Ford dealership sales

  personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to purchase the Vehicle: Vehicle Dependability and

  Reliability, Drivability and Reliability. Plaintiff first experienced the Transmission

  Defect on or about March 24, 2019, at approximately 40,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Delayed Acceleration, Gears Slipping, Difficulty Stopping,

  and Lack of Power.

        433. Plaintiff Desiree Walters (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Nashville.

  On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K9XER183924 (for the purpose of this paragraph only, the

  “Vehicle”), from CarMax, located at 2501 Powell Ave, Nashville, TN 37204.


                                            322
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4698 Filed 05/29/20 Page 323 of 841




  Plaintiff first experienced the Transmission Defect on or about May 12, 2017, at

  approximately 49,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Jerking), Delayed Acceleration, Lack of Power, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating, Premature

  Wear of Internal Components, and Transmission Failures in Traffic.         Plaintiff

  sought transmission repairs from the following dealership: Wyatt Johnson Ford,

  646 Thompson Ln, Nashville, TN 37204. Plaintiff has sought repairs one time

  under warranty. Plaintiff was charged a fee before the Vehicle would be inspected

  or repaired. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following date: February 22, 2019.

        434. Plaintiff Jennifer Sutton (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Lenoir


                                          323
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4699 Filed 05/29/20 Page 324 of 841




  City. On or about November 1, 2018, Plaintiff purchased a 2016 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD5GR391871 (for the purpose of this paragraph

  only, the “Vehicle”).

        435. Plaintiff Kiara King (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Smyrna.

  On or about September 30, 2016, Plaintiff purchased a 2010 Ford Fusion SE, with

  a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA6AR231322 (for the purpose of this paragraph only, the “Vehicle”).

        436. Plaintiffs Peyton and Elizabeth Sass (for the purpose of this paragraph

  only, “Plaintiffs”), are citizens of the State of North Carolina, residing in the City

  of Clyde. On or about December 15, 2016, Plaintiffs purchased a 2016 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 1FA6P0H71G5125566 (for the purpose of this paragraph only, the

  “Vehicle”), from Rusty Wallace Ford, located at 134 Sharon Drive, Dandridge, TN

  37725. Plaintiffs viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle:


                                           324
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4700 Filed 05/29/20 Page 325 of 841




  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiffs, on which Plaintiffs relied in deciding to lease the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiffs have experienced, and

  continue to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Delayed Downshifts, Premature Wear of

  Internal Components, and Throttle Boddy Went Out at 14,215 Miles.           Plaintiffs

  contacted Ford about the Transmission Defect in or around August 2016. Plaintiffs

  sought transmission repairs from the following dealership: Rusty Wallace Ford,

  134 Sharon Drive, Dandridge, TN 37725. Plaintiffs have sought repairs one time

  under warranty. Plaintiffs were not charged a fee before the Vehicle would be

  inspected or repaired. The Vehicle was repaired on the following date: September

  14, 2016.

        437. Plaintiff Rhonda Duncan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Robbins.

  On or about August 1, 2016, Plaintiff purchased a 2011 Ford Fusion SE, with a


                                           325
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4701 Filed 05/29/20 Page 326 of 841




  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  3FAHP0HA2BR194101 (for the purpose of this paragraph only, the “Vehicle”).

         438. Plaintiff Rick Mobley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Knoxville. On

  or about December 16, 2014, Plaintiff purchased a 2011 Ford Fusion, SEL FWD,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0JA2BR179978 (for the purpose of this paragraph only, the “Vehicle”).

         439. Plaintiff Steffanie Gillentine (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of

  Coldwater. On or about February 4, 2016, Plaintiff purchased a 2014 Ford Fusion

  Titanium, with a 21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0K94ER161921 (for the purpose of this paragraph

  only, the “Vehicle”), from Auto Nation Ford, located at 2515 Mt. Moriah Road,

  Memphis, TN 38115. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied


                                           326
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4702 Filed 05/29/20 Page 327 of 841




  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,

  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  has experienced, and continues to experience, the following manifestations of the

  Transmission Defect: Knocking Noises and Car Dies When Driving in Slow

  Speeds.   Plaintiff contacted Ford about the Transmission Defect in November

  2017. Plaintiff sought transmission repairs from the following dealership: Homer

  Skelton Ford of Millington, 9030 TN-3, Millington, TN 38053. Plaintiff has sought

  repairs three times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was repaired in December 2017 and November 2018.

        440. Plaintiff Takeisha Nicholson-Lockett (for the purpose of this

  paragraph only, “Plaintiff”), is a citizen of the State of Tennessee, residing in the

  City of Memphis. On or about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion

  SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H73GR364128 (for the purpose of this paragraph only, the


                                          327
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4703 Filed 05/29/20 Page 328 of 841




  “Vehicle”).

                                             Texas

        441. Plaintiff Amanda Forbes (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Wills Point.

  On or about November 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27      6F35   six-speed    automatic    w/start-stop   transmission,     Vehicle

  Identification Number 3FA6P0HD5ER276944 (for the purpose of this paragraph

  only, the “Vehicle”), from AutoNation. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Transmission

  Failures   in    Traffic,   and    Complete     Transmission     Failure      Requiring

  Repair/Replacement.     Plaintiff has sought repairs four times outside the warranty.

        442. Plaintiff Benjamin Lazenby (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Mansfield. On

  or about July 21, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a 21/31/25

  (FWD) 6F35 six-speed automatic transmission, Vehicle Identification Number


                                           328
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4704 Filed 05/29/20 Page 329 of 841




  3FA6P0H91ER267749 (for the purpose of this paragraph only, the “Vehicle”),

  from WZ Auto Sales, located at 140 S Bowen Rd, Arlington, TX 76012. Plaintiff

  first experienced the Transmission Defect on or about July 21, 2017, at

  approximately 38,468 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking and Bucking and Kicking on Acceleration (Shuddering or Juddering).

        443. Plaintiff Carolyn Kane (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Pearland. On

  or about February 11, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR2DR201077 (for the purpose of this paragraph only, the “Vehicle”),

  from Big Star Ford, located at 17717 Highway 288 S, Manvel, TX 77578. Plaintiff

  viewed or otherwise received the following advertisement or representation by

  Ford and relied on them in deciding to purchase the Vehicle: TV, Radio or

  Billboard Ads. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and


                                           329
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4705 Filed 05/29/20 Page 330 of 841




  Reliability. Plaintiff first experienced the Transmission Defect on or about March

  2, 2018, at approximately 78,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Violent

  Jerking.   Plaintiff sought transmission repairs from the following dealership:

  Christian Brothers Automotive Space Center, 11600 Space Center Blvd, Houston,

  TX 77059. Plaintiff has sought repairs one time outside the warranty. The Vehicle

  was repaired on the following date: March 16, 2018.

        444. Plaintiff Cheryl Carry (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Beaumont. On

  or about October 23, 2018, Plaintiff purchased a 2017 Ford Fusion, SEL FWD,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H76HR358924 (for the purpose of this paragraph only, the

  “Vehicle”), from Triplex Auto Exporters Inc., located at 2903 19th St., Port Arthur,

  TX 77642. Plaintiff first experienced the Transmission Defect on or about October

  31, 2018, at approximately 5,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Bucking and Kicking on Acceleration


                                           330
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4706 Filed 05/29/20 Page 331 of 841




  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, Hard

  Decelerations/Clunks when Slowing or Accelerating, and Complete Transmission

  Failure Requiring Repair/Replacement.    Plaintiff sought transmission repairs from

  the following dealership: Energy Country Ford, 4545 Twin City Hwy, Port Arthur,

  TX 77642. Plaintiff has sought repairs one time outside the warranty. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally, Problems Could Not Be Replicated and

  Drivability Concerns Expressed Were “Normal.” The Vehicle was repaired in

  October 2018.

        445. Plaintiff Christian Tietjen (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Saratoga

  Springs. On or about May 31, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD4ER184157 (for the purpose of this paragraph

  only, the “Vehicle”), from Grand Prairie Ford, located at 701 E Palace Pkwy,

  Grand Prairie, TX 75050. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to


                                          331
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4707 Filed 05/29/20 Page 332 of 841




  purchase the Vehicle: Sales Brochure, TV, Radio or Billboard Ads, Dealership

  Salesperson, Internet Marketing, Historical Brand Slogans and Consumer

  Awards/Reviews. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect on or about

  September 10, 2015, at approximately 8,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Hard Decelerations/Clunks when Slowing or Accelerating,

  Premature Wear of Internal Components, Transmission Failures in Traffic, and

  Complete Transmission Failure Requiring Repair/Replacement.        Plaintiff sought

  transmission repairs from the following dealership: Larry H. Miller Ford Provo,

  1995 N University Pkwy, Provo, UT 84604. Plaintiff has sought repairs 5 times

  under warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Vehicle Will Be Dependable As-Is, Drivability


                                         332
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4708 Filed 05/29/20 Page 333 of 841




  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following dates: September 12, 2015, and April 10, 2017.

         446. Plaintiff Cynthia Craft (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Amarillo. On

  or about July 7, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a 23/36/28

  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  3FA6P0HR5DR185294 (for the purpose of this paragraph only, the “Vehicle”).

         447. Plaintiff Damion Mullins (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Richmond. On

  or about June 1, 2016, Plaintiff purchased a 2014 Ford Fusion Titanium, with a

  6F35 auto transmission, Vehicle Identification Number 3FA6P0K95ER361383

  (for the purpose of this paragraph only, the “Vehicle”).

         448. Plaintiff David Glover (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Conroe. On or

  about July 1, 2016, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35 auto

  transmission, Vehicle Identification Number 3FAHP0JA3CR219373 (for the


                                           333
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4709 Filed 05/29/20 Page 334 of 841




  purpose of this paragraph only, the “Vehicle”), from USA Autobrokers, located at

  1619 N Shepherd Dr, Houston, TX 77008. Plaintiff first experienced the

  Transmission Defect at approximately 71,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Lack of Power, and Transmission Failures in Traffic.

        449. Plaintiff Diane Waggoner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Athens. On or

  about November 30, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27    6F35    six-speed    automatic     w/start-stop   transmission,   Vehicle

  Identification Number 1FA6P0HD4E5000970 (for the purpose of this paragraph

  only, the “Vehicle”).

        450. Plaintiff Dualex Soto (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Justin. On or

  about December 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR6DR290832 (for the purpose of this paragraph

  only, the “Vehicle”).


                                           334
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4710 Filed 05/29/20 Page 335 of 841




        451. Plaintiff Erasmo Cuba (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Sullivan City.

  On or about July 5, 2013, Plaintiff purchased a 2013 Ford Fusion SE, Vehicle

  Identification Number 3FA6P0HR5DR388170 (for the purpose of this paragraph

  only, the “Vehicle”), from Spike Ford, located at 805 E. Expressway 83, Mission,

  TX 78572. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Sustainability/Long-Lasting. Plaintiff first experienced the Transmission

  Defect under 1,000 miles. Plaintiff has experienced, and continues to experience,

  the following manifestations of the Transmission Defect: Sudden and Unexpected

  Shaking, Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Gears Slipping, Difficulty Stopping, Lack of

  Power, Premature Wear of Internal Components, Transmission Failures in Traffic,

  and Complete Transmission Failure Requiring Repair/Replacement. Plaintiff

  experienced a transmission failure that resulted in a collision. Plaintiff sought


                                            335
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4711 Filed 05/29/20 Page 336 of 841




  transmission repairs from the following dealership: Spike Ford, 805 E. Expressway

  83, Mission, TX 78572. Plaintiff has sought repairs twenty times under warranty

  and three times outside the warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is and Transmission Functions Normally. The Vehicle was never successfully

  repaired.

         452. Plaintiff Gary Marburger (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Austin. On or

  about June 12, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  3FA6P0H72DR291619 (for the purpose of this paragraph only, the “Vehicle”),

  from CarMax, located at 1300 North I35, Austin, TX 78753. Plaintiff first

  experienced the Transmission Defect on or about June 27, 2016, at approximately

  52,942 miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Lack of Power,

  Delayed Downshifts, Premature Wear of Internal Components, and Transmission


                                           336
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4712 Filed 05/29/20 Page 337 of 841




  Failures in Traffic.    Plaintiff sought transmission repairs from the following

  dealership: CarMax, 1300 North I35, Austin, TX 78753. Plaintiff has sought

  repairs six times under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was never successfully repaired.

         453. Plaintiff Gayle Eastlick (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of North Richard

  Hills. On or about September 29, 2012, Plaintiff purchased a 2012 Ford Fusion SE,

  with    a     6F35     auto      transmission,   Vehicle    Identification    Number

  3FAHP0JG6CR354478 (for the purpose of this paragraph only, the “Vehicle”),

  from Five Star Ford, located at 6618 Northeast Loop 820, North Richland Hills,

  TX 86180. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect on or about May 15, 2014, at approximately 9,700 miles.

  Plaintiff   has   experienced,    and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, and Delayed Downshifts.


                                             337
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4713 Filed 05/29/20 Page 338 of 841




  Plaintiff sought transmission repairs from the following dealership: Five Star Ford,

  6618 Northeast Loop 820, North Richland Hills, TX 86180. Plaintiff has sought

  repairs two times under warranty. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Transmission Functions

  Normally, and Problems Could Not Be Replicated. The Vehicle was repaired in

  June 2014 and July 2018.

        454. Plaintiff Greg Horner (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Cibolo. On or

  about August 13, 2016, Plaintiff purchased a 2016 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K98GR198084 (for the purpose of this paragraph only, the

  “Vehicle”), from Lockhart Motor Company, located at 2330 S Colorado St.,

  Lockhart, TX 78664. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Sales Brochure, TV, Radio or Billboard Ads, and Internet

  Marketing. Plaintiff first experienced the Transmission Defect in or around May

  2017 at approximately 40,000 miles. Plaintiff has experienced, and continues to


                                           338
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4714 Filed 05/29/20 Page 339 of 841




  experience, the following manifestations of the Transmission Defect: Violent

  Jerking,    Delayed    Acceleration,   Gears   Slipping,      Lack   of Power,      Hard

  Decelerations/Clunks when Slowing or Accelerating, Transmission Failures in

  Traffic, and Complete Transmission Failure Requiring Repair/Replacement.

  Plaintiff sought transmission repairs from the following dealership: Bluebonnet

  Ford, 351 I.H. 35 S, New Braunfels, TX 78130. Plaintiff has sought repairs one

  time under warranty and one time outside the warranty. Plaintiff was charged a fee

  before the Vehicle would be inspected or repaired. The Vehicle was repaired on

  the following dates: June 2, 2017, and attempted on March 29, 2018.

         455. Plaintiff James Blakely (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Rockwall. On

  or about October 1, 2015, Plaintiff purchased a 2014 Ford Fusion SE, with a

  23/34/27     6F35     six-speed   automatic    w/start-stop     transmission,    Vehicle

  Identification Number 1FA6P0HDXE5350166 (for the purpose of this paragraph

  only, the “Vehicle”), from a private seller. Plaintiff first experienced the

  Transmission Defect in or around May 2016 at approximately 28,000 miles.

  Plaintiff   has   experienced,    and continues     to   experience,    the     following


                                           339
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4715 Filed 05/29/20 Page 340 of 841




  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Lack of Power, and Delayed

  Downshifts.   Plaintiff sought transmission repairs from the following dealership:

  Rockwall Ford, 990 East I-30, Rockwall, TX 75087. Plaintiff has sought repairs

  seven times under warranty. Plaintiff was assured of the following when Plaintiff

  sought transmission repairs to the Vehicle: Drivability is Acceptable, Transmission

  Functions Normally, Problems Could Not Be Replicated, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was repaired for several months, multiple

  times, beginning in May 2016.

        456. Plaintiff Johnny Hendrix (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Kaufman. On

  or about August 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G77GR193093 (for the purpose of this paragraph only, the “Vehicle”),

  from Brinson Ford, located at 1722 Oxford Drive, Kaufman, TX 75142. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership


                                          340
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4716 Filed 05/29/20 Page 341 of 841




  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around June

  2016 at approximately 80,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, and

  Premature Wear of Internal Components.         Plaintiff contacted Ford about the

  Transmission Defect in or around June 2016.

        457. Plaintiff Jose Angeles (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Kyle. On or

  about January 25, 2019, Plaintiff purchased a 2017 Ford Fusion Titanium, with a

  21/31/25 (FWD) 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0K94HR120161 (for the purpose of this paragraph only, the

  “Vehicle”), from South Point Dodge, located at 5210 South IH 35 Frontage Road,

  Austin, TX 78745. Plaintiff first experienced the Transmission Defect in or around

  January 2019 at approximately 78,002 miles. Plaintiff has experienced, and


                                          341
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4717 Filed 05/29/20 Page 342 of 841




  continues to experience, the following manifestation of the Transmission Defect:

  Complete Transmission Failure Requiring Repair/Replacement.            Plaintiff sought

  transmission repairs from the following dealership: South Point Dodge, 5210 South

  IH 35 Frontage Road, Austin, TX 78745. Plaintiff has sought repairs one time

  under warranty. The Vehicle was never successfully repaired.

         458. Plaintiff Juan Veliz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Mission. On or

  about May 1, 2015, Plaintiff purchased a 2016 Ford Fusion SE, with a 21/32/25

  6F35    six-speed    automatic    transmission,    Vehicle    Identification   Number

  3FA6P0G79GR351921 (for the purpose of this paragraph only, the “Vehicle”).

         459. Plaintiff Lagilda McCarthy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about January 24, 2015, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic      transmission,      Vehicle      Identification    Number

  3FAHP0HA7CR207460 (for the purpose of this paragraph only, the “Vehicle”),

  from Rhodes Auto Sales, located at 8335 North Fwy., Houston, TX 77037.

  Plaintiff first experienced the Transmission Defect on or about May 31, 2017.


                                            342
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4718 Filed 05/29/20 Page 343 of 841




  Plaintiff   has   experienced,   and continues     to    experience,   the   following

  manifestations of the Transmission Defect: Gears Slipping, Difficulty Stopping,

  Lack of Power, Transmission Failures in Traffic, and Complete Transmission

  Failure Requiring Repair/Replacement. Plaintiff experienced a transmission failure

  that resulted in a collision. Plaintiff contacted Ford about the Transmission Defect

  on or about July 17, 2017. Plaintiff sought transmission repairs from the following

  dealership: Helfman Ford, 12220 Southwest Fwy., Stafford, TX 77477. Plaintiff

  has sought repairs one time under warranty and one time outside the warranty. The

  Vehicle was never successfully repaired.

         460. Plaintiff Maria Nunez (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Luskin. On or

  about June 1, 2013, Plaintiff purchased a 2011 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,     Vehicle      Identification    Number

  3FAHP0HA2BR166878 (for the purpose of this paragraph only, the “Vehicle”),

  from Salty’s Auto Sales, located at 306 N. Timberland Drive, Lufkin, TX 75901.

  Plaintiff first experienced the Transmission Defect in 2015. Plaintiff has

  experienced, and continues to experience, the following manifestation of the


                                           343
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4719 Filed 05/29/20 Page 344 of 841




  Transmission Defect: Delayed Acceleration.

        461. Plaintiff Matthew Pierce (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Magnolia. On

  or about January 1st, 2016, Plaintiff purchased a 2013 Ford Fusion Titanium, with a

  43/41/42 Hybrid CVT, Ford HF35 transmission, Vehicle Identification Number

  3FA6P0K99DR307017 (for the purpose of this paragraph only, the “Vehicle”).

        462. Plaintiff Myeisha Spears (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about April 19, 2014, Plaintiff purchased a 2012 Ford Fusion S, with a 6F35

  six-speed     automatic     transmission,      Vehicle     Identification    Number

  3FAHP0HA8CR238751 (for the purpose of this paragraph only, the “Vehicle”),

  from DriveTime Used Cars, located at 9645 North FWY., Houston, TX 77037.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to lease the Vehicle: TV,

  Radio or Billboard Ads. Plaintiff first experienced the Transmission Defect on or

  about January 15, 2017, at approximately 108,000 miles. Plaintiff has experienced,

  and continues to experience, the following manifestations of the Transmission


                                           344
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4720 Filed 05/29/20 Page 345 of 841




  Defect: Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), and Delayed Acceleration.

         463. Plaintiff Orin Osbey (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

  or about December 1, 2012, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0G75DR177213 (for the purpose of this paragraph only, the “Vehicle”).

         464. Plaintiff Terry Cole (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Winona. On or

  about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion, SE , with a 21/32/25

  6F35    six-speed   automatic    transmission,    Vehicle    Identification   Number

  1FA6P0H70G5117989 (for the purpose of this paragraph only, the “Vehicle”),

  from Arlington Ford, located at 416 Elm Street, Winona, TX 75792. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the


                                           345
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4721 Filed 05/29/20 Page 346 of 841




  Vehicle:   Vehicle     Dependability,    Drivability,    Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff has experienced, and

  continues to experience, the following manifestation of the Transmission Defect:

  Lack of Power.

        465. Plaintiff Timothy Searcy (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Texas, residing in the City of Sunnyvale. On

  or about July 1, 2015, Plaintiff purchased a 2015 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD6FR126939 (for the purpose of this paragraph only, the “Vehicle”),

  from North Central Ford, located at 1819 N. Central Expressway, Richardson, TX

  75080. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability and Reliability. Plaintiff first experienced the

  Transmission Defect in 2016 at approximately 30,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the


                                           346
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4722 Filed 05/29/20 Page 347 of 841




  Transmission Defect: Sudden and Unexpected Shaking, Violent Jerking, Bucking

  and Kicking on Acceleration (Shuddering and Juddering), Gears Slipping,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Town East Ford, 18411 Lyndon B Johnson Freeway, Mesquite, TX

  75150. Plaintiff has sought repairs five times under warranty. Plaintiff was assured

  of the following when Plaintiff sought transmission repairs to the Vehicle:

  Drivability is Acceptable, Transmission Functions Normally and Drivability

  Concerns Expressed Were “Normal.” The Vehicle was repaired between 2017 and

  2018.

                                              Utah

          466. Plaintiff Angela Carlson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Cedar City. On

  or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion SE, with a 23/34/27

  6F35 six-speed automatic w/start-stop transmission, Vehicle Identification Number

  3FA6P0HD7ER316537 (for the purpose of this paragraph only, the “Vehicle”),

  from Cedar City Motor Company, located at 1100 N. Main St., Cedar City, UT


                                           347
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4723 Filed 05/29/20 Page 348 of 841




  84721. Plaintiff first experienced the Transmission Defect in or around October

  2017 at approximately 36,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Violent

  Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering), Delayed

  Acceleration, Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks

  when Slowing or Accelerating.        Plaintiff sought transmission repairs from the

  following dealership: Cedar City Motor Company, 1100 N. Main St., Cedar City,

  UT 84721. Plaintiff has sought repairs three times under warranty.

        467. Plaintiff Anthony Phillips (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Salt Lake City.

  On or about February 1, 2017, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR218461 (for the purpose of this paragraph only, the “Vehicle”),

  from Larry Miller Used Car Supermarket, located at 10910 Auto Mall Dr, Sandy,

  UT 84070. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),


                                            348
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4724 Filed 05/29/20 Page 349 of 841




  Delayed Acceleration, Gears Slipping, Lack of Power, Hard Decelerations/Clunks

  when Slowing or Accelerating, Premature Wear of Internal Components,

  Transmission Failures in Traffic, and Complete Transmission Failure Requiring

  Repair/Replacement.     Plaintiff sought transmission repairs from the following

  dealership: Larry H. Miller Ford Draper, 11442 Lone Peak Pkwy, Draper, UT

  84020. Plaintiff has sought repairs two times under warranty and one time outside

  the warranty. Plaintiff was assured of the following when Plaintiff sought

  transmission repairs to the Vehicle: Transmission Functions Normally, Problems

  Could Not Be Replicated. The Vehicle was repaired on the following dates:

  January 11, 2018, January 8, 2019, and April 19, 2019.

        468. Plaintiff Brayden Wilson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Draper. On or

  about April 1, 2017, Plaintiff purchased a 2015 Ford Fusion, SE Hybrid, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73FR233151 (for the purpose of this paragraph only, the “Vehicle”).

        469. Plaintiff Garrett Schaffer (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of South Webber.


                                           349
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4725 Filed 05/29/20 Page 350 of 841




  On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H73ER318389 (for the purpose of this paragraph only, the “Vehicle”),

  from Murray Auto Car Sales, located at 4315 State St., Salt Lake City, UT 84107.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, Internet Marketing, Historical Brand

  Slogans, and Consumer Awards/Reviews. Plaintiff first experienced the

  Transmission Defect at approximately 20,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  Delayed    Downshifts,    and Hard      Decelerations/Clunks    when    Slowing    or

  Accelerating. Plaintiff experienced a transmission failure that resulted in a

  collision. The Vehicle was never successfully repaired.

        470. Plaintiff Ken Borup (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Tremonton. On


                                           350
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4726 Filed 05/29/20 Page 351 of 841




  or about October 1, 2014, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR0DR313148 (for the purpose of this paragraph only, the “Vehicle”),

  from Low Book Sales, located at 3371 State Street, Salt Lake City, UT 84115.

  Plaintiff first experienced the Transmission Defect on or about April 1st, 2016, at

  approximately 40,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Gears

  Slipping.   Plaintiff sought transmission repairs from the following dealership:

  Heritage Motor Company, 101 N. 300 East, Tremont, UT 84337. Plaintiff has

  sought repairs one time under warranty. The Vehicle was repaired on the following

  date: April 12, 2016.

        471. Plaintiff Lance Dean (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Vernal. On or

  about February 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR365285 (for the purpose of this paragraph only, the “Vehicle”),

  from Top Gear Auto, located at 560 W. State Street, Pleasant Grove, UT 84062.


                                           351
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4727 Filed 05/29/20 Page 352 of 841




  Plaintiff   has   experienced,   and continues        to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), and Delayed Acceleration.

         472. Plaintiff Sara Thomson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Utah, residing in the City of Cottonwood

  Heights. On or about October 1, 2017, Plaintiff purchased a 2010 Ford Fusion SE,

  with a 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FAHP0HA6AR337985 (for the purpose of this paragraph only, the “Vehicle”).

                                             Virginia

         473. Plaintiff Angela Peoples-Hooks (for the purpose of this paragraph

  only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

  Chesapeake. On or about December 1, 2013, Plaintiff purchased a 2014 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FA6P0H78ER199268 (for the purpose of this paragraph

  only, the “Vehicle”).

         474. Plaintiff Carlos Richardson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Cedar Bluff.


                                            352
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4728 Filed 05/29/20 Page 353 of 841




  On or about January 1, 2014, Plaintiff purchased a 2014 Ford Fusion SE, Vehicle

  Identification Number 1FA6P0HD8E5368018 (for the purpose of this paragraph

  only, the “Vehicle”), from Ramey Auto Group, located at 2750 Clinch St.,

  Richlands, VA 24641. Plaintiff first experienced the Transmission Defect on or

  about April 9, 2018, at approximately 95,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,

  and Delayed Downshifts.       Plaintiff has sought repairs three times outside the

  warranty. The Vehicle was never successfully repaired.

         475. Plaintiff Carter Myers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Norfolk. On

  or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75DR367477 (for the purpose of this paragraph only, the “Vehicle”),

  from DriveTime, located at 1705 S. Military Hwy, Chesapeake, VA 23320.

  Plaintiff   has   experienced,   and continues      to   experience,   the   following


                                            353
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4729 Filed 05/29/20 Page 354 of 841




  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Gears Slipping, and Lack of Power.            Plaintiff contacted Ford about the

  Transmission Defect in or around October 2017. Plaintiff sought transmission

  repairs from the following dealership: Kool Ford, 31066 Lankford Hwy, Melfa,

  VA 23410. Plaintiff has sought repairs one time under warranty. Plaintiff was

  charged a fee before the Vehicle would be inspected or repaired. Plaintiff was

  assured of the following when Plaintiff sought transmission repairs to the Vehicle:

  Transmission Functions Normally, Problem Could Not Be Replicated. The Vehicle

  was never successfully repaired.

        476. Plaintiff Jazmine Penn (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Virginia

  Beach. On or about February 20, 2017, Plaintiff purchased a 2013 Ford Fusion SE,

  Vehicle Identification Number 3FA6P0HR7DR135027 (for the purpose of this

  paragraph only, the “Vehicle”), from Pembroke Auto Sales, located at 4753

  Virginia Beach Blvd., Virginia Beach, VA 23462. Plaintiff first experienced the

  Transmission Defect on or about March 12, 2016, at approximately 30,500 miles.


                                          354
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4730 Filed 05/29/20 Page 355 of 841




  Plaintiff   has   experienced,   and continues       to   experience,   the   following

  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), and Delayed Acceleration.            Plaintiff

  sought transmission repairs from the following dealership: Beach Ford, 2717

  Virginia Beach Blvd, Virginia Beach, VA 23452. Plaintiff sought repairs eight

  times. Plaintiff was charged a fee before the Vehicle would be inspected or

  repaired. Plaintiff was assured of the following when Plaintiff sought transmission

  repairs to the Vehicle: Transmission Functions Normally and Drivability Concerns

  Expressed Were “Normal.”

         477. Plaintiff John Goode (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Triangle. On

  or about October 1, 2016, Plaintiff purchased a 2012 Ford Fusion SE, with a 6F35

  six-speed     automatic      transmission,      Vehicle      Identification     Number

  3FAHP0HAXCR141891 (for the purpose of this paragraph only, the “Vehicle”),

  from Koons Sterling Ford, located at 46869 Harry Byrd Blvd., Sterling, VA 20164.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:


                                            355
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4731 Filed 05/29/20 Page 356 of 841




  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect on or about September 15, 2016, at approximately 33,500

  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Lack of Power, and Transmission Failures in Traffic.

  Plaintiff sought transmission repairs from the following dealership: Todd Judy

  Ford, 1900 Patrick St. Plaza, Charleston, WV 25387. Plaintiff has sought repairs

  five times outside the warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. Plaintiff was assured of the following when

  Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be Dependable

  As-Is, Drivability is Acceptable, Transmission Functions Normally, Problems

  Could Not Be Replicated, and Drivability Concerns Expressed Were “Normal.”

  The Vehicle was never successfully repaired.

        478. Plaintiff Michael Scott (for the purpose of this paragraph only,


                                           356
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4732 Filed 05/29/20 Page 357 of 841




  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Boones

  Mill. On or about December 21, 2015, Plaintiff purchased a 2015 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H72FR135261 (for the purpose of this paragraph only, the

  “Vehicle”).

        479. Plaintiff Ramona Akers Carter (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Ridgeway.

  On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78DR230307 (for the purpose of this paragraph only, the “Vehicle”),

  from Nelson Ford, located at 201 Commonwealth Blvd. W., Martinsville, VA

  24112. Plaintiff first experienced the Transmission Defect in 2015 at

  approximately 68,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering),   Gears Slipping, and Delayed Downshift.                Plaintiff sought

  transmission repairs from the following dealership: Nelson Ford, 201


                                           357
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4733 Filed 05/29/20 Page 358 of 841




  Commonwealth Blvd., W. Martinsville, VA 24112. Plaintiff has sought repairs

  four times outside the warranty. The Vehicle was repaired in September 2019.

                                      Washington

        480. Plaintiff Breeona Applegate (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of

  Vancouver. On or about August 1, 2015, Plaintiff purchased a 2012 Ford Fusion

  Titanium, with a 6F35 auto transmission, Vehicle Identification Number

  3FAHP0GA5CR340705 (for the purpose of this paragraph only, the “Vehicle”),

  from Vancouver Ford, located at 6801 NE 40th St, Vancouver, WA 98661.

  Plaintiff viewed or otherwise received the following advertisement or

  representation by Ford and relied on them in deciding to purchase the Vehicle:

  Dealership Salesperson. Ford dealership sales personnel made the following claims

  or representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:   Vehicle     Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in 2017 at approximately 89,000 miles. Plaintiff has

  experienced, and continues to experience, the following manifestations of the


                                           358
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4734 Filed 05/29/20 Page 359 of 841




  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Transmission Failures in

  Traffic.   Plaintiff sought transmission repairs from the following dealership:

  Vancouver Ford, 6801 NE 40th St, Vancouver, WA 98661. Plaintiff has sought

  repairs one time under warranty. Plaintiff was charged a fee before the Vehicle

  would be inspected or repaired. The Vehicle was repaired in or around: October

  2017.

          481. Plaintiff Brian Bennett (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Oregon, residing in the City of

  Milton-Freewater. On or about June 1, 2015, Plaintiff purchased a 2010 Ford

  Fusion SE, with a 21/32/25 6F35 six-speed automatic transmission, Vehicle

  Identification Number 3FAHP0HA0AR211864 (for the purpose of this paragraph

  only, the “Vehicle”), from McCurley Toyota, located at 606 N Wilbur Ave, Walla

  Walla, WA 99362. Plaintiff first experienced the Transmission Defect at

  approximately 130,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Premature Wear of Internal


                                        359
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4735 Filed 05/29/20 Page 360 of 841




  Components, “Transmission requires fluid flushes once twice a year.”          Plaintiff

  sought transmission repairs from the following dealership: Argo Auto &

  Transmission, 202 E Alder St, Walla Walla, WA 99362. Plaintiff has sought

  repairs three times outside the warranty. Plaintiff was charged a fee before the

  Vehicle would be inspected or repaired. The Vehicle was repaired in or around

  June of 2018.

        482. Plaintiff Justin Gethers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Seattle.

  On or about December 21, 2016, Plaintiff purchased a 2013 Ford Fusion SE, with a

  23/36/28 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0HR5DR157558 (for the purpose of this paragraph only, the “Vehicle”),

  from Bill Pierre Ford Commercial Sales, located at 11501 Lake City Way NE,

  Seattle, WA 98125. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Vehicle Dependability, Drivability,


                                           360
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4736 Filed 05/29/20 Page 361 of 841




  Sustainability/Long-Lasting, Reliability, and Free of Transmission Issues. Plaintiff

  first experienced the Transmission Defect on or about March 12, 2017, at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Delayed Downshifts.

        483. Plaintiff Merritt McDowell (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Naches.

  On or about October 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H75ER130005 (for the purpose of this paragraph only, the “Vehicle”),

  from Tom Denchel Ford, located at 630 Wine Country Road, Prosser, WA 99350.

  Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Sales Brochure, TV, Radio or Billboard Ads, and Internet Marketing. Plaintiff first

  experienced the Transmission Defect on or about December 20, 2018, at

  approximately 60,000 miles. Plaintiff has experienced, and continues to


                                           361
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4737 Filed 05/29/20 Page 362 of 841




  experience, the following manifestations of the Transmission Defect: Sudden and

  Unexpected Shaking, Violent Jerking, Delayed Acceleration, Delayed Downshift,

  and Slammed into Reverse Very Violently.

         484. Plaintiff Peggy O'Malley (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Washington, residing in the City of Renton.

  On or about July 28, 2013, Plaintiff purchased a 2013 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76DR363163 (for the purpose of this paragraph only, the “Vehicle”),

  from Sound Ford, located at 101 SW Grady Way, Renton, WA 98057. Plaintiff

  viewed or otherwise received the following advertisements or representations by

  Ford and relied on them in deciding to purchase the Vehicle: Dealership

  Salesperson. Ford dealership sales personnel made the following claims or

  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle:    Vehicle    Dependability,    Drivability,   Sustainability/Long-Lasting,

  Reliability, and Free of Transmission Issues. Plaintiff first experienced the

  Transmission Defect in or around December 2014 at approximately 35,000 miles.

  Plaintiff   has   experienced,   and continues     to   experience,   the   following


                                           362
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4738 Filed 05/29/20 Page 363 of 841




  manifestations of the Transmission Defect: Violent Jerking, Bucking and Kicking

  on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Delayed Downshifts, hard Decelerations/Clunks when Showing or Accelerating,

  Premature Wear of Internal Components, and Complete Transmission Failure

  Requiring Repair/Replacement. Plaintiff experienced a transmission failure that

  resulted in a collision. Plaintiff sought transmission repairs from the following

  dealership: Sound Ford, 101 SW Grady Way, Renton, WA 98057. Plaintiff has

  sought repairs one time outside the warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  and Drivability Concerns Expressed Were “Normal.” The Vehicle was repaired in

  December 2018.

                                         Wisconsin

        485. Plaintiff Alexander Pearson (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Minneapolis. On or about February 12, 2016, Plaintiff purchased a 2013 Ford

  Fusion SE, Vehicle Identification Number 3FA6P0HR7DR385917 (for the purpose


                                          363
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4739 Filed 05/29/20 Page 364 of 841




  of this paragraph only, the “Vehicle”), from Hudson Ford, located at 2020 Crest

  View Dr, Hudson, WI 54016. Ford dealership sales personnel made the following

  claims or representations to Plaintiff, on which Plaintiff relied in deciding to

  purchase     the    Vehicle:      Vehicle      Dependability,    Drivability,   and

  Sustainability/Long-Lasting. Plaintiff first experienced the Transmission Defect in

  June 2017 at approximately 60,000 miles. Plaintiff has experienced, and continues

  to experience, the following manifestations of the Transmission Defect: Bucking

  and Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration,

  and Transmission Light Has Come On.

         486. Plaintiff Clifton Coleman (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of

  Milwaukee. On or about March 1, 2014, Plaintiff purchased a 2010 Ford Fusion S,

  with    a    6F35    auto      transmission,    Vehicle    Identification   Number

  3FAHP0HA1AR203434 (for the purpose of this paragraph only, the “Vehicle”),

  from Heiser Ford, located at 1700 W Silver Spring Dr, Glendale, WI 53209.

  Plaintiff first experienced the Transmission Defect in 2015. Plaintiff has

  experienced, and continues to experience, the following manifestations of the


                                           364
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4740 Filed 05/29/20 Page 365 of 841




  Transmission Defect: Bucking and Kicking on Acceleration (Shuddering or

  Juddering), Delayed Acceleration, Lack of Power, and Transmission Failures in

  Traffic.    Plaintiff has sought repairs five times under warranty.

         487. Plaintiff Gary Antonich (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of

  Zimmerman. On or about May 19, 2018, Plaintiff purchased a 2014 Ford Fusion

  SE, Vehicle Identification Number 3FA6P0HD3ER156589 (for the purpose of this

  paragraph only, the “Vehicle”), from Benna Ford, located at 3022 Tower Ave.,

  Superior, WI 54880. Plaintiff viewed or otherwise received the following

  advertisements or representations by Ford and relied on them in deciding to

  purchase the Vehicle: Dealership Salesperson. Ford dealership sales personnel

  made the following claims or representations to Plaintiff, on which Plaintiff relied

  in deciding to purchase the Vehicle: Drivability. Plaintiff first experienced the

  Transmission Defect in or around April 2019 at approximately 55,000 miles.

  Plaintiff   has   experienced,    and continues     to   experience,   the   following

  manifestations of the Transmission Defect: Bucking and Kicking on Acceleration

  (Shuddering or Juddering), Delayed Acceleration, Gears Slipping, Lack of Power,


                                            365
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4741 Filed 05/29/20 Page 366 of 841




  and Transmission Failures in Traffic.    Plaintiff sought transmission repairs from

  the following dealership: Cornerstone Ford, 17219 US-10, Elk River, MN 55330.

  Plaintiff has sought repairs two times outside the warranty. Plaintiff was assured of

  the following when Plaintiff sought transmission repairs to the Vehicle: Drivability

  is Acceptable, Transmission Functions Normally, Problems Could Not Be

  Replicated, and Drivability Concerns Expressed Were “Normal.” The Vehicle was

  repaired on the following dates: April 2019 and July 30, 2019.

        488. Plaintiff Gillian Hagan (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of

  Pardeeville. On or about July 1, 2016, Plaintiff purchased a 2013 Ford Fusion SE,

  with a 23/36/28 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0HR4DR238101 (for the purpose of this paragraph only, the

  “Vehicle”), from Goben Cars, located at 2501 East Springs Dr., Madison, WI

  53704. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  Internet Marketing, and Consumer Awards/Reviews. Plaintiff first experienced the

  Transmission Defect on or about September 15, 2016, at approximately 80,000


                                          366
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4742 Filed 05/29/20 Page 367 of 841




  miles. Plaintiff has experienced, and continues to experience, the following

  manifestations of the Transmission Defect: Sudden and Unexpected Shaking,

  Delayed Acceleration, Delayed Downshifts, Hard Decelerations/Clunks when

  Slowing or Accelerating, and Transmission Failures in Traffic.      Plaintiff sought

  transmission repairs from the following: Eagan Auto Sales, 7613 County Hwy N,

  Sun Prairie, WI 53590. Plaintiff has sought repairs two times outside the warranty.

  The Vehicle was never successfully repaired.

        489. Plaintiff Josh Gulke (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Beaver

  Dam. On or about November 19, 2014, Plaintiff purchased a 2014 Ford Fusion SE,

  with a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification

  Number 3FA6P0H70ER160013 (for the purpose of this paragraph only, the

  “Vehicle”), from Beaver Dam Ford, located at 100 Summit Drive, Beaver Dam,

  WI 53916. Plaintiff viewed or otherwise received the following advertisements or

  representations by Ford and relied on them in deciding to purchase the Vehicle:

  TV,   Radio    or   Billboard   Ads,   Dealership   Salesperson    and   Consumer

  Awards/Reviews. Ford dealership sales personnel made the following claims or


                                          367
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4743 Filed 05/29/20 Page 368 of 841




  representations to Plaintiff, on which Plaintiff relied in deciding to purchase the

  Vehicle: Vehicle Dependability, Drivability, Sustainability/Long-Lasting, and

  Reliability. Plaintiff first experienced the Transmission Defect in or around

  October 2018 at approximately 85,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Violent Jerking, Bucking and Kicking on Acceleration (Shuddering or Juddering),

  Delayed Acceleration, Gears Slipping, Lack of Power, and Delayed Downshifts.

  Plaintiff has sought repairs one time under warranty. Plaintiff was assured of the

  following when Plaintiff sought transmission repairs to the Vehicle: Drivability is

  Acceptable, Transmission Functions Normally, and Drivability Concerns

  Expressed Were “Normal.” The Vehicle was never successfully repaired.

        490. Plaintiff Sandra Segura (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Madison.

  On or about September 1, 2018, Plaintiff purchased a 2014 Ford Fusion SE,

  Vehicle Identification Number 1FA6P0HDXE5381790 (for the purpose of this

  paragraph only, the “Vehicle”), from Schoepp Motors, located at 3440 Tribeca

  Drive, Middleton, WI 53562. Plaintiff first experienced the Transmission Defect in


                                           368
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4744 Filed 05/29/20 Page 369 of 841




  January 2018 at approximately 50,000 miles. Plaintiff has experienced, and

  continues to experience, the following manifestations of the Transmission Defect:

  Sudden and Unexpected Shaking, Violent Jerking, Bucking and Kicking on

  Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears Slipping,

  Lack of Power, Delayed Downshifts, and Hard Decelerations/Clunks when

  Slowing or Accelerating.   Plaintiff contacted Ford about the Transmission Defect

  in January 2018. Plaintiff sought transmission repairs from the following

  dealership: Schoepp Motors, 3440 Tribeca Drive, Middleton, WI 53562. Plaintiff

  has sought repairs one time under warranty. Plaintiff was assured of the following

  when Plaintiff sought transmission repairs to the Vehicle: Vehicle Will Be

  Dependable As-Is, Drivability is Acceptable, Transmission Functions Normally,

  Problems Could Not Be Replicated, and Drivability Concerns Expressed Were

  “Normal.” The Vehicle was repaired in March 2019.

        491. Plaintiff Tonya Terrell’s claim is scheduled to be dismissed without

  prejudice.

                                      West Virginia

        492. Plaintiff Deidra Marsh (for the purpose of this paragraph only,


                                         369
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4745 Filed 05/29/20 Page 370 of 841




  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

  Weston. On or about July 1, 2016, Plaintiff purchased a 2014 Ford Fusion SE, with

  a 21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H78ER143556 (for the purpose of this paragraph only, the “Vehicle”),

  from Weston Ford, located at 788 US-33, Weston, WV 26452. Ford dealership

  sales personnel made the following claims or representations to Plaintiff, on which

  Plaintiff relied in deciding to lease the Vehicle: Sustainability/Long-Lasting.

  Plaintiff first experienced the Transmission Defect on or about August 6, 2016, at

  approximately 60,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestation of the Transmission Defect: Delayed

  Acceleration.

        493. Plaintiff Greg Myers (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

  Wheeling. On or about February 24, 2017, Plaintiff purchased a 2014 Ford Fusion

  SE, with a 23/34/27 6F35 six-speed automatic w/start-stop transmission, Vehicle

  Identification Number 3FA6P0HD8ER239936 (for the purpose of this paragraph

  only, the “Vehicle”).


                                         370
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4746 Filed 05/29/20 Page 371 of 841




        494. Plaintiff Melissa Lafritz (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Rock.

  On or about June 24, 2016, Plaintiff purchased a 2016 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  3FA6P0H76GR177823 (for the purpose of this paragraph only, the “Vehicle”),

  from Ramey Ford Princeton, located at 498 Courthouse Rd, Princeton, WV 24739.

  Plaintiff first experienced the Transmission Defect in or around January 2016 at

  approximately 50,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Delayed Acceleration, Gears

  Slipping, and Hard Decelerations/Clunks when Slowing or Accelerating.

        495. Plaintiff Sarah Crouse (for the purpose of this paragraph only,

  “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Salem.

  On or about August 28, 2017, Plaintiff purchased a 2015 Ford Fusion SE, with a

  21/32/25 6F35 six-speed automatic transmission, Vehicle Identification Number

  1FA6P0H75F5117808 (for the purpose of this paragraph only, the “Vehicle”),

  from Astro Buick and Old’s, located at 250 Fairmount, Fairmount, WV 26554.


                                            371
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4747 Filed 05/29/20 Page 372 of 841




  Plaintiff first experienced the Transmission Defect in or around August 2016 at

  approximately 77,000 miles. Plaintiff has experienced, and continues to

  experience, the following manifestations of the Transmission Defect: Bucking and

  Kicking on Acceleration (Shuddering or Juddering), Difficulty Stopping, Delayed

  Downshifts, Hard Decelerations/Clunks when Slowing or Accelerating.      Plaintiff

  sought transmission repairs from the following dealership: Chenoweth Ford, Inc.

  1564 E Pike St, Clarksburg, WV 26301. Plaintiff has sought repairs one time under

  warranty. The Vehicle was never successfully repaired.

                                COUNT I
            VIOLATION OF MAGNUSON-MOSS WARRANTY ACT
                        (15 U.S.C. § 2301, et seq.)
                        (BY ALL PLAINTIFFS)

        496. Plaintiffs incorporate by reference and reallege all paragraphs alleged

  herein.

        497. This Count is asserted by all Plaintiffs.

        498. This Court has jurisdiction to decide claims brought under 15 U.S.C.

  § 2301 pursuant to 28 U.S.C. § 1332 (a)-(d).

        499. Plaintiffs are each a “consumer” within the meaning of the

  Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3).

                                          372
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4748 Filed 05/29/20 Page 373 of 841




        500. Ford is a “supplier” and “warrantor” within the meaning of the

  Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

        501. The Vehicles are “consumer products” within the meaning of the

  Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

        502. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

  who is damaged by the failure of a warrantor to comply with a written or implied

  warranty.

        503. In respect of Plaintiffs’ Vehicles, Ford provided Plaintiffs with “written

  warranties” and “implied warranties.”       Ford’s express warranties are written

  warranties within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C.

  § 2301(6).   The Vehicles’ implied warranties are covered under 15 U.S.C.

  § 2301(7).

        504. Said warranties issued by Ford covered Plaintiffs’ Vehicles, including

  but not limited to the transmissions, and warranted that Ford would repair or replace

  any part that is defective in material or workmanship under normal use.

        505. The terms of these warranties became part of the basis of the bargain

  when Plaintiffs purchased their Vehicles.


                                          373
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4749 Filed 05/29/20 Page 374 of 841




        506. Ford breached these warranties as described in more detail above, but

  generally by not repairing the Vehicles’ materials and workmanship defects;

  providing Vehicles not in merchantable condition and which present an

  unreasonable risk of manifesting the Transmission Defects and not fit for the

  ordinary purpose for which vehicles are used; providing Vehicles that were not fully

  operational, safe, or reliable; and not curing defects and nonconformities once they

  were identified, thereby subjecting the occupants of the Vehicles to damages and

  risks of loss and injury or possibly death.

        507. Ford’s written and implied warranties relate to the future performance

  of its vehicles because it promised that the drivetrain of Plaintiffs’ Vehicles would

  perform adequately for a specified period of time or mileage, whichever came first.

        508. Ford has breached and continues to breach its written and implied

  warranties of future performance, and thereby damages Plaintiffs because their

  Vehicles fail to perform as represented due to an undisclosed transmission defects.

  Ford fails to fully cover or pay for necessary inspections, repairs and/or vehicle

  replacements for Plaintiffs.




                                            374
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4750 Filed 05/29/20 Page 375 of 841




        509. Plaintiffs have had sufficient direct dealings with either Ford or its

  agents (dealerships) to establish privity of contract. Notwithstanding this, privity is

  not required in this case because Plaintiffs are intended third-party beneficiaries of

  contracts between Ford and its dealers; specifically, they are the intended

  beneficiaries of Ford’s implied warranties. The dealers were not intended to be the

  ultimate consumers of the Vehicles and have no rights under the warranty

  agreements provided with the Vehicles; the warranty agreements were designed for

  and intended to benefit the ultimate consumers only. Finally, privity is also not

  required because Plaintiffs’ Vehicles are dangerous instrumentalities due to the

  aforementioned defects and nonconformities.

        510. Plaintiffs have provided Ford an opportunity to cure before the filing of

  this Second Amended Complaint, even though no such opportunity is required in

  these circumstances.

        511. Plaintiffs will suffer irreparable harm if Ford is not ordered to properly

  repair all of Plaintiffs’ Vehicles immediately, offer rescission to Plaintiffs by

  repurchasing their Vehicles for their full cost, and/or reimburse Plaintiffs for the

  monies they have paid toward their leases, recall all defective Vehicles that are


                                           375
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4751 Filed 05/29/20 Page 376 of 841




  equipped with the defective transmissions, and cease and desist from marketing,

  advertising, selling, and leasing defective Fusion Vehicles. Such irreparable harm

  includes, but is not limited to, likely injuries and crashes as a result of the defects in

  Plaintiffs’ Vehicles.

        512. Plaintiffs would suffer economic hardship if they returned their

  Vehicles but did not receive the return of all payments made by them. Because

  Ford is refusing to acknowledge any revocation of acceptance and return

  immediately any payments made, Plaintiffs have not re-accepted their Vehicles by

  retaining them.

        513. Ford is under a continuing duty to inform its customers, including

  Plaintiffs, of the nature and existence of potential defects in the Vehicles.

        514. The amount in controversy of Plaintiffs’ individual claims meets or

  exceeds the sum of $25. The amount in controversy of this action exceeds the sum

  of $50,000, exclusive of interest and costs, computed on the basis of all claims to be

  determined in this lawsuit. See 15 U.S.C. § 2310(d)(3).

        515. Plaintiffs seek to revoke their acceptance of the Vehicles, or, in the

  alternative, seek full compensatory damages allowable by law, attorneys’ fees,


                                             376
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4752 Filed 05/29/20 Page 377 of 841




  costs, punitive damages, restitution, diminution in value, repair or replacement of

  their Vehicles, refund of money paid to own or lease the Vehicles, appropriate

  equitable relief including injunctive relief, a declaratory judgment, a court order

  enjoining Ford’s wrongful acts and practices, and any other relief to which Plaintiffs

  may be entitled.

                                   STATE LAW CLAIMS

        516. The state-law claims below are each brought by the individual

  Plaintiffs listed under the state’s corresponding respective subheading above in

  paragraphs 1- 495, supra.

                                ALABAMA
                                 COUNT I
           VIOLATION OF ALABAMA DECEPTIVE TRADE PRACTICES
                                    ACT
                         (Ala. Code § 8-19-1, et seq.)

        517. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        518. The conduct of Ford, as set forth herein, constitutes unfair or deceptive

  acts or practices, including but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,


                                           377
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4753 Filed 05/29/20 Page 378 of 841




  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         519. Ford’s actions, as set forth above, occurred in the conduct of trade or

  commerce.

         520. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

         521. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

         522. Ford’s conduct proximately caused the injuries to Plaintiffs.

         523. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

         524. Pursuant to ALA. CODE § 8-19-8, Plaintiffs will serve the Alabama

  Attorney General with a copy of this complaint as Plaintiffs seek injunctive relief.


                                           378
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4754 Filed 05/29/20 Page 379 of 841




                                      COUNT II
                           BREACH OF EXPRESS WARRANTY
                                 (Ala. Code § 7-2-313)

        525. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        526. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        527. In the course of selling its vehicles, Ford expressly warranted in writing

  that the vehicles were covered by a Warranty.

        528. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        529. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        530. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote


                                             379
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4755 Filed 05/29/20 Page 380 of 841




  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        531. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        532. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        533. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        534. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were


                                           380
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4756 Filed 05/29/20 Page 381 of 841




  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        535. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        536. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in ALA. CODE

  § 7-2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned.

        537. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           381
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4757 Filed 05/29/20 Page 382 of 841




                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                              (Ala. Code § 7-2-314)

        538. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        539. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        540. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions, pursuant to ALA. CODE § 7-2-314.

        541. These Vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        542. Plaintiffs have had sufficient dealings with either the Ford or their

  agents (dealerships) to establish privity of contract between Plaintiffs.

  Notwithstanding this, privity is not required in this case because Plaintiffs are

  intended third-party beneficiaries of contracts between Ford and its dealers;

  specifically, they are the intended beneficiaries of Ford’s implied warranties. The

                                           382
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4758 Filed 05/29/20 Page 383 of 841




  dealers were not intended to be the ultimate consumers of the Vehicles and have no

  rights under the warranty agreements provided with the Vehicles; the warranty

  agreements were designed for and intended to benefit the ultimate consumers only.

  Finally, privity is also not required because Plaintiffs’ Vehicles are dangerous

  instrumentalities due to the aforementioned defects and nonconformities.

        543. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                                 (Ala. Code § 7-2-608)

        544. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        545. Plaintiffs identified above demanded revocation and the demands were

  refused.

        546. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.


                                           383
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4759 Filed 05/29/20 Page 384 of 841




        547. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        548. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        549. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        550. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        551. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        552. Plaintiffs would suffer economic hardship if they returned their

  Vehicles but did not receive the return of all payments made by them. Because


                                            384
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4760 Filed 05/29/20 Page 385 of 841




  Ford is refusing to acknowledge any revocation of acceptance and return

  immediately any payments made, Plaintiffs have not re-accepted their Vehicles by

  retaining them, as they must continue using them due to the financial burden of

  securing alternative means of transport for an uncertain and substantial period of

  time.

          553. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in ALA. CODE

  § 7-2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned.

          554. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                   COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Alabama Law)

          555. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                             385
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4761 Filed 05/29/20 Page 386 of 841




         556. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Alabama’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         557. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         558. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VI
                               FRAUD BY CONCEALMENT
                                 (Based on Alabama Law)

         559. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         560. As set forth above, Ford concealed and/or suppressed material facts


                                           386
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4762 Filed 05/29/20 Page 387 of 841




  concerning the safety of the subject Fusions and their transmissions.

        561. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Defendant made representations to the public about

  safety, Ford was under a duty to disclose these omitted facts, because where one

  does speak one must speak the whole truth and not conceal any facts which

  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

        562. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior knowledge

  and access to the facts, and Ford knew they were not known to or reasonably

  discoverable by Plaintiffs. These omitted facts were material because they directly

  impact the safety of the Vehicles. Defendant possessed exclusive knowledge of the

  defects rendering the Vehicles inherently more dangerous and unreliable than similar

  vehicles.

        563. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease the Vehicles


                                             387
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4763 Filed 05/29/20 Page 388 of 841




  at a higher price that did not match the Vehicles’ true value.

        564. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        565. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material facts

  and such facts were not known to the public or Plaintiffs.

        566. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        567. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to


                                            388
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4764 Filed 05/29/20 Page 389 of 841




  enrich Defendant. Ford’s conduct warrants an assessment of punitive damages in

  an amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VII
                                   UNJUST ENRICHMENT
                                   (Based on Alabama Law)

         568. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         569. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         570. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         571. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.


                                           389
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4765 Filed 05/29/20 Page 390 of 841




         572. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                    ARIZONA
                                     COUNT I
                      BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                              (Arizona Common Law)

         573. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged. Only Plaintiffs with physical injury to

  their vehicles assert this claim.

         574. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

         575. A warranty that the Vehicles were in merchantable condition is implied

  by common law in the instant transactions.

         576. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.


                                          390
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4766 Filed 05/29/20 Page 391 of 841




         577. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have suffered damage to the property of their vehicles, in

  an amount to be proven at trial. Alternatively, Plaintiffs seek rescission.

                                     COUNT II
                    IN THE ALTERNATIVE, UNJUST ENRICHMENT
                               (Based on Arizona Law)

         578. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         579. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         580. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         581. Ford appreciated, accepted and retained the benefits conferred by

  Plaintiffs, who without knowledge of the safety defects paid a higher price for

  vehicles which actually had lower values. It would be inequitable and unjust for

  Ford to retain these wrongfully obtained profits. There is no justification for


                                           391
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4767 Filed 05/29/20 Page 392 of 841




  Plaintiffs’ impoverishment and Ford’s related enrichment.

         582. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                    ARKANSAS
                                     COUNT I
                       ARKANSAS PRODUCTS LIABILITY ACT
                         (Ark. Code Ann. § 16-116-101, et seq.)

         583. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         584. Plaintiffs   allege   Ford    vehicles    were    defectively   designed,

  manufactured, sold or otherwise placed in the stream of commerce.

         585. Ford is strictly liable in tort for Plaintiffs’ injuries and damages and

  Plaintiffs respectfully rely upon the Doctrine as set forth in RESTATEMENT, SECOND,

  TORTS § 402(a).

         586. Because of the negligence of the design and manufacture of the

  Vehicles, by which Plaintiffs were injured and the failure of Ford to warn Plaintiffs of

  the certain dangers concerning the operation of the Vehicles which were known to

  Ford but were unknown to Plaintiffs, Ford has committed a tort.

                                           392
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4768 Filed 05/29/20 Page 393 of 841




          587. The Vehicles which caused Plaintiffs’ injuries were manufactured by

  Ford.

          588. At all times herein material, Defendant negligently and carelessly did

  certain acts and failed to do other things, including, but not limited to, inventing,

  developing, designing, researching, guarding, manufacturing, building, inspecting,

  investigating, testing, labeling, instructing, and negligently and carelessly failing to

  provide adequate and fair warning of the characteristics, angers and hazards

  associated with the operation of the vehicles in question to users of the Vehicles,

  including, but not limited to, Plaintiffs, and willfully failing to recall or otherwise

  cure one or more of the defects in the products involved thereby directly and

  proximately causing the hereinafter described injury.

          589. The Vehicles were unsafe for use by reason of the fact that they were

  defective. For example, the Vehicles were defective in their design, guarding,

  development, manufacture, and lack of permanent, accurate, adequate and fair

  warning of the characteristics, danger and hazard to the user, prospective user and

  members of the general public, including, but not limited to, Plaintiffs, and because

  Defendant failed to recall or otherwise cure one or more defects in the vehicles


                                            393
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4769 Filed 05/29/20 Page 394 of 841




  involved thereby directly and proximately causing the described injuries.

        590. Defendant, and each of them, knew or reasonably should have known

  that the Vehicles would be purchased or leased and used without all necessary

  testing or inspection for defects by Plaintiffs.

        591. Plaintiffs were not aware of those defects at any time before the

  incident and occurrence mentioned in this complaint, or else Plaintiffs were unable,

  as a practical matter, to cure that defective condition.

        592. Plaintiffs used the products in a foreseeable manner.

        593. As a proximate result of the negligence of Defendant, Plaintiffs

  suffered injuries and damages.

                                  COUNT II
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                          (Ark. Code Ann. §§ 4-2-314)

        594. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        595. In its manufacture and sale of the Vehicles, Ford impliedly warranted to

  Plaintiffs that its vehicles were in merchantable condition and fit for their ordinary

  purpose.


                                            394
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4770 Filed 05/29/20 Page 395 of 841




        596. The Vehicles were defective and unfit for their ordinary use due to the

  Transmission Defects.

        597. Under the Uniform Commercial Code there exists an implied warranty

  of merchantability.

        598. Ford has breached the warranty of merchantability by having sold its

  automobiles with defects such that the vehicles were not fit for their ordinary purpose

  and Plaintiffs suffered damages as a result.

                                        COUNT III
                                      NEGLIGENCE
                                   (Under Arkansas Law)

        599. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        600. Plaintiffs are the owners of Ford vehicles that were manufactured,

  assembled, designed, assembled, distributed and otherwise placed in the stream of

  commerce by Defendant.

        601. Ford had a duty to manufacture a product which would be safe for its

  intended and foreseeable uses and users, including the use to which it was put by

  Plaintiffs. Ford breached its duty to Plaintiffs because it was negligent in the


                                           395
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4771 Filed 05/29/20 Page 396 of 841




  design, development, manufacture, and testing of the Vehicles.

        602. Ford was negligent in its design, development, manufacture, and

  testing of the Vehicles because it knew, or in the exercise of reasonable care should

  have known, that they were prone to sudden and dangerous manifestations of the

  Transmission Defects.

        603. Ford negligently failed to adequately warn and instruct Plaintiffs of the

  defective nature of the Vehicles, of the high degree of risk attendant to using them,

  given that Plaintiffs would be ignorant of the said defects.

        604. Whereupon, the Plaintiffs respectfully rely upon the RESTATEMENT,

  SECOND, TORTS 395.

        605. Ford further breached its duties to Plaintiffs by supplying Vehicles

  directly and/or through a third person to be used by such foreseeable persons such as

  Plaintiffs when:

                     a.     Ford knew or had reason to know, that the Vehicles were

                     dangerous or were likely to be dangerous for the use for which

                     they were supplied; and

                     b.     Ford failed to exercise reasonable care to inform


                                           396
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4772 Filed 05/29/20 Page 397 of 841




                     customers of he dangerous condition, or of the facts under which

                     the Vehicles are likely to be dangerous.

        606. As a result of Ford’s negligence, Plaintiffs suffered damages.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (Ark. Code Ann. § 4-2-608)

        607. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        608. Plaintiffs identified above demanded revocation and the demands were

  refused.

        609. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        610. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        611. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.


                                           397
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4773 Filed 05/29/20 Page 398 of 841




        612. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        613. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        614. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        615. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.


                                            398
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4774 Filed 05/29/20 Page 399 of 841




        616. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in A.C.A. § 4-2-608,

  for a revocation of acceptance of the goods, and for a return to Plaintiffs of the

  purchase price of all vehicles currently owned and for such other incidental and

  consequential damages as allowed under A.C.A. § 4-2-714(2)-(3).

        617. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT V
                    NEGLIGENT MISREPRESENTATION/FRAUD
                           (Ark. Code Ann. § 4-2-721)

        618. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        619. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        620. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest


                                           399
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4775 Filed 05/29/20 Page 400 of 841




  corporate priorities. Once Defendant made representations to the public about

  safety, Ford was under a duty to disclose these omitted facts, because where one

  does speak one must speak the whole truth and not conceal any facts which

  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

        621. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles. Defendant possessed exclusive

  knowledge of the defects rendering the Vehicles inherently more dangerous and

  unreliable than similar vehicles.

        622. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease the Vehicles

  at a higher price that did not match the Vehicles’ true value.

        623. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.


                                             400
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4776 Filed 05/29/20 Page 401 of 841




  Plaintiffs’ actions were justified. Ford was in exclusive control of the material facts

  and such facts were not known to the public including Plaintiffs.

        624. As a result of the misrepresentation concealment and/or suppression of

  the facts, Plaintiffs sustained damage. For those Plaintiffs who elect to affirm the

  sale, these damages, pursuant to A.C.A. § 4-2-721, include the difference between

  the actual value of that which Plaintiffs paid and the actual value of that which they

  received, together with additional damages arising from the sales transaction,

  amounts expended in reliance upon the fraud, compensation for loss of use and

  enjoyment of the property, and/or lost profits. For those Plaintiffs who want to

  rescind the purchase, then those Plaintiffs are entitled to restitution and

  consequential damages pursuant to A.C.A. § 4-2-721.

        625. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Defendant. Ford’s conduct warrants an assessment of punitive damages in

  an amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.




                                           401
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4777 Filed 05/29/20 Page 402 of 841




                                         COUNT VI
                                   UNJUST ENRICHMENT
                                   (Based on Arkansas Law)

         626. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         627. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         628. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Defendant to retain these wrongfully obtained

  profits.

         629. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                CALIFORNIA
                                  COUNT I
         VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY
               ACT FOR BREACH OF EXPRESS WARRANTIES
                    (Cal. Civ. Code §§ 1793.2(D) & 1791.2)


                                             402
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4778 Filed 05/29/20 Page 403 of 841




         630. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         631. Plaintiffs who purchased or leased the Ford vehicles in California are

  “buyers” within the meaning of CAL. CIV. CODE § 1791.

         632. The Ford vehicles are “consumer goods” within the meaning of CAL.

  CIV. CODE § 1791(a).

         633. Ford is a “manufacturer” of the Ford vehicles within the meaning of

  CAL. CIV. CODE § 1791(j).

         634. Plaintiffs bought/leased new motor vehicles manufactured by Ford.

         635. Ford made express warranties to Plaintiffs within the meaning of CAL.

  CIV. CODE §§ 1791.2 and 1793.2, both in its warranty manual and advertising, as

  described above.

         636. Fusions had and continue to have transmission defects that were and

  continue to be covered by Ford’s express warranties, and these defects substantially

  impair the use, value, and safety of Ford’s vehicles to reasonable consumers like

  Plaintiffs.

         637. Ford and its authorized repair facilities failed and continue to fail to


                                           403
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4779 Filed 05/29/20 Page 404 of 841




  repair the Vehicles to match Ford’s written warranties after a reasonable number of

  opportunities to do so.

        638. Plaintiffs gave Ford or its authorized repair facilities at least two

  opportunities to fix the defects unless only one repair attempt was possible because

  the Vehicle was later destroyed or because Ford or its authorized repair facility

  refused to attempt the repair.

        639. Ford did not promptly replace or buy back the Vehicles of Plaintiffs.

        640. As a result of Ford’s breach of its express warranties, Plaintiffs

  received goods whose dangerous condition substantially impairs their value to

  Plaintiffs. Plaintiffs have been damaged as a result of the diminished value of

  Ford’s products, the products’ malfunctioning, and the nonuse of their Vehicles.

        641. Pursuant to CAL. CIV. CODE §§ 1793.2 & 1794, Plaintiffs are entitled to

  damages and other legal and equitable relief including, at their election, the purchase

  price of their Vehicles, or the overpayment or diminution in value of their Vehicles.

        642. Pursuant to CAL. CIV. CODE § 1794, Plaintiffs are entitled to costs and

  attorneys’ fees.




                                           404
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4780 Filed 05/29/20 Page 405 of 841




                                  COUNT II
         VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY
                                    ACT
                 FOR BREACH OF IMPLIED WARRANTY OF
                           MERCHANTABILITY
                      (Cal. Civ. Code §§ 1792 & 1791.1)

        643. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        644. Plaintiffs who purchased or leased the Ford vehicles in California are

  “buyers” within the meaning of CAL. CIV. CODE § 1791.

        645. The Ford vehicles are “consumer goods” within the meaning of CIV.

  CODE § 1791(a).

        646. Ford is a “manufacturer” of the Ford vehicles within the meaning of

  CAL. CIV. CODE § 1791(j).

        647. Ford impliedly warranted to Plaintiffs that its vehicles were

  “merchantable” within the meaning of CAL. CIV. CODE §§ 1791.1(a) & 1792,

  however, the Vehicles do not have the quality that a buyer would reasonably expect.




                                           405
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4781 Filed 05/29/20 Page 406 of 841




        648.   CAL. CIV. CODE          § 1791.1(a)    states:   “Implied   warranty   of

  merchantability” or “implied warranty that goods are merchantable” means that the

  consumer goods meet each of the following:

                      (1)    Pass without objection in the trade under the

                      contract description.

                      (2)    Are fit for the ordinary purposes for which

                      such goods are used.

                      (3)    Are adequately contained, packaged, and

                      labeled.

                      (4)    Conform to the promises or affirmations of

                      fact made on the container or label.

        649. The Ford vehicles would not pass without objection in the automotive

  trade because of the Transmission Defects and their attendant safety risks.

        650. Because of the Vehicles’ Transmission Defects and their attendant

  safety risks, they are not safe to drive and thus not fit for ordinary purposes.

        651. The Vehicles are not adequately labeled because the labeling fails to

  disclose the Transmission Defects and their attendant safety risks


                                              406
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4782 Filed 05/29/20 Page 407 of 841




        652. Ford breached the implied warranty              of merchantability by

  manufacturing and selling vehicles containing defective transmissions that manifest

  the Transmission Defects. Furthermore, these defects have caused Plaintiffs to not

  receive the benefit of their bargain and have caused vehicles to depreciate in value.

        653. As a direct and proximate result of Ford’s breach of the implied

  warranty of merchantability, Plaintiffs received goods whose dangerous condition

  substantially impairs their value to Plaintiffs. Plaintiffs have been damaged as a

  result of the diminished value of Ford’s products, the products’ malfunctioning, and

  the nonuse of their vehicles.

        654. Pursuant to CAL. CIV. CODE §§ 1791.1(d) & 1794, Plaintiffs are entitled

  to damages and other legal and equitable relief including, at their election, the

  purchase price of their vehicles, or the overpayment or diminution in value of their

  vehicles.

        655. Pursuant to CAL. CIV. CODE § 1794, Plaintiffs are entitled to costs and

  attorneys’ fees.

                                  COUNT III
              VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
                         (CAL. CIV. CODE § 1750, et seq.)


                                           407
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4783 Filed 05/29/20 Page 408 of 841




        656. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        657. Ford is a “person” under CAL. CIV. CODE § 1761(c).

        658. Plaintiffs are “consumers,” as defined by CAL. CIV. CODE § 1761(d),

  who purchased or leased one or more Ford Vehicles.

        659. Plaintiffs have previously filed an affidavit that shows venue in this

  District is proper, to the extent such an affidavit is required by CAL. CIV. CODE

  § 1780(d).

        660. Ford participated in unfair or deceptive acts or practices that violated

  the Consumer Legal Remedies Act (“CLRA”), CAL. CIV. CODE § 1750, et seq., as

  described above and below. Ford is directly liable for these violations of law, and

  Ford also is liable for Ford dealerships’ violations because Ford dealerships act as

  Ford’s agents in the United States for purposes of sales and marketing.

        661. By failing to disclose and actively concealing the Transmission Defects

  and attendant safety risks, and by misrepresenting its vehicles as “safe,” “reliable,”

  “dependable,” and of high quality and by selling vehicles while violating the

  TREAD Act, Ford engaged in deceptive business practices prohibited by the CLRA,


                                           408
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4784 Filed 05/29/20 Page 409 of 841




  CAL. CIV. CODE § 1750, et seq., including (1) representing that Ford Vehicles have

  characteristics, uses, benefits, and qualities which they do not have, (2) representing

  that Ford Vehicles are of a particular standard, quality, and grade when they are not,

  (3) advertising Ford Vehicles with the intent not to sell them as advertised,

  (4) representing that a transaction involving Ford Vehicles confers or involves

  rights, remedies, and obligations which it does not, (5) representing that the subject

  of a transaction involving Ford Vehicles has been supplied in accordance with a

  previous representation when it has not; and (6) selling vehicles in violation of the

  TREAD Act.

        662. As alleged above, Ford made numerous material statements about the

  quality, safety and reliability of Ford Vehicles that were either false or misleading.

  Each of these statements contributed to the deceptive context of Ford’s unlawful

  advertising and representations as a whole.

        663. Ford knew that the subject Vehicles could manifest the Transmission

  Defects without warning and were not suitable for their intended use.             Ford

  nevertheless failed to warn Plaintiffs about these inherent dangers despite having a

  duty to do so.


                                           409
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4785 Filed 05/29/20 Page 410 of 841




        664. A reasonable consumer would not have paid as much as he or she did

  for his or her Vehicle if Ford had disclosed (i) that its Fusions suffered from the

  Transmission Defects, (ii) that Ford was unaware of and not adequately

  investigating the cause of Transmission Defects in its vehicles, (iii)that Ford’s

  software did not comply with safety-related coding standards and contained “major

  bugs” which are unacceptable in a safety critical environment, and (iv) that Ford’s

  software was such that Transmission Defects could occur that went undetected by

  Ford’s fail-safe systems.

        665. Ford owed Plaintiffs a duty to disclose the defective nature of Fusion

  vehicles, including the Transmission Defects, attendant safety risks, and facts

  relating to the quality of the vehicles being manufactured because Ford:

                     a.       Possessed exclusive knowledge of the Transmission

                     Defects rendering Vehicles inherently more dangerous and

                     unreliable than similar vehicles;

                     b.       Intentionally concealed the hazardous situation with

                     Fusion transmissions through their deceptive marketing

                     campaign and recall program that they designed to hide the


                                          410
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4786 Filed 05/29/20 Page 411 of 841




                     Transmission Defects and attendant safety risks from Plaintiffs;

                     and/or

                     c.       Made incomplete representations about the quality, safety

                     and reliability of Ford Vehicles generally, and Fusion

                     transmissions in particular, while purposefully withholding

                     material     facts   from    Plaintiffs   that   contradicted   these

                     representations.

        666. Ford Fusions equipped with defective transmissions pose an

  unreasonable risk of death or serious bodily injury to Plaintiffs, passengers, other

  motorists, pedestrians, and the public at large, because they are susceptible to

  manifestations of the Transmission Defects.

        667. Each of the Plaintiffs who still own or lease their Vehicles face an

  increased risk of future harm that would not be present if Ford had not designed,

  manufactured and sold vehicles that had an unacceptable increased propensity for

  transmission failure and Transmission Defects.

        668. Ford’s unfair or deceptive acts or practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and


                                            411
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4787 Filed 05/29/20 Page 412 of 841




  reliability of Vehicles.

        669. As a result of its violations of the CLRA detailed above, Ford caused

  actual damage to Plaintiffs and, if not stopped, will continue to harm Plaintiffs.

  Plaintiffs currently own or lease, or within the relevant time period have owned or

  leased, Vehicles that are defective and inherently unsafe.         The Transmission

  Defects and the resulting safety risks have impaired the value of Plaintiffs’ Vehicles.

        670. Plaintiffs risk irreparable injury as a result of Ford’s acts and omissions

  in violation of the CLRA, and these violations present a continuing risk to Plaintiffs

  as well as to the general public.

        671. Pursuant to CAL. CIV. CODE § 1780(a), Plaintiffs seek monetary relief

  against Ford for (a) actual damages in an amount to be determined at trial and

  (b) punitive damages.

        672. Pursuant to CAL. CIV. CODE § 1780(b), Plaintiffs seek an additional

  award against Ford of up to $5,000 for each Plaintiff who qualifies as a “senior

  citizen” or “disabled person” under the CLRA. Ford knew or should have known

  that its conduct was directed to one or more of the Plaintiffs who are senior citizens

  or disabled persons. Ford’s conduct caused senior citizens or disabled persons to


                                           412
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4788 Filed 05/29/20 Page 413 of 841




  suffer a substantial loss of property set aside for retirement or for personal or family

  care and maintenance, or assets essential to the health or welfare of the senior citizen

  or disabled person. One or more of the Plaintiffs who are senior citizens or disabled

  persons are substantially more vulnerable to Ford’s conduct because of age, poor

  health or infirmity, impaired understanding, restricted mobility, or disability, and

  each of them actually suffered substantial physical, emotional, or economic damage

  resulting from Ford’s conduct.

        673. Plaintiffs also seek punitive damages against Ford because it carried

  out despicable conduct with willful and conscious disregard of the rights and safety

  of others, subjecting Plaintiffs to cruel and unjust hardship as a result.         Ford

  intentionally and willfully misrepresented the safety and reliability of Ford Fusions,

  deceived Plaintiffs on life-or-death matters, and concealed material facts that only it

  knew, all to avoid the expense and public relations nightmare of correcting a

  potentially deadly flaw in the Vehicles it repeatedly promised Plaintiffs were safe.

  Ford’s unlawful conduct constitutes malice, oppression, and fraud warranting

  punitive damages.

        674. The recalls and repairs instituted by Ford have not been adequate.


                                            413
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4789 Filed 05/29/20 Page 414 of 841




  Ford Vehicles still are defective and dangerous.

        675. Repairs have also been incomplete. Transmission Defects continue to

  manifest after cars have been “repaired.”

        676. Plaintiffs further seek an order enjoining Ford’s unfair or deceptive acts

  or practices and awarding restitution, punitive damages, costs of Court, attorney’s

  fees under CAL. CIV. CODE § 1780(e), and any other just and proper relief available

  under the CLRA.

                               COUNT IV
        VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
                 (CAL. BUS. & PROF. CODE § 17200, et seq.)

        677. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        678. California Business and Professions Code section 17200 prohibits any

  “unlawful, unfair, or fraudulent business act or practices.” Ford has engaged in

  unlawful, fraudulent, and unfair business acts and practices in violation of the UCL.

        679. Ford has violated the unlawful prong of section 17200 by its violations

  of the Consumer Legal Remedies Act, CAL. CIV. CODE § 1750, et seq., as set forth in

  Count I by the acts and practices set forth in this Complaint.


                                           414
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4790 Filed 05/29/20 Page 415 of 841




        680. Ford has also violated the unlawful prong because Ford has engaged in

  business acts or practices that are unlawful because they violate the National Traffic

  and Motor Vehicle Safety Act of 1996 (the “Safety Act”), codified at 49 U.S.C.

  § 30101, et seq., and its regulations.

        681. Ford violated 49 U.S.C. § 30112(a)(1) by manufacturing for sale,

  selling, offering for introduction in interstate commerce, or importing into the

  United States, Fusions equipped with transmissions that failed to comply with

  applicable Federal Motor Vehicle Safety Standards (“FMVSS”).

        682. Ford violated 49 U.S.C. § 30115(a) by certifying that Vehicles

  equipped with defective transmissions complied with applicable FMVSS when, in

  the exercise of reasonable care, Ford had reason to know that the certification was

  false or misleading because the defective Fusion transmissions led to manifestations

  of the Transmission Defects and created attendant safety risks when the Vehicles

  were in operation.

        683. Ford also violated the “TREAD Act,” 49 U.S.C. §§ 30101-30170,

  when it failed to timely inform NHTSA of the defective Fusion transmissions and

  allowed cars to be sold with these defects.


                                           415
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4791 Filed 05/29/20 Page 416 of 841




        684. Ford has violated the fraudulent prong of section 17200 because the

  misrepresentations and omissions regarding the safety and reliability of Plaintiff’s

  Vehicles as set forth in this Complaint were likely to deceive a reasonable consumer,

  and the information would be material to a reasonable consumer.

        685. Ford has violated the unfair prong of section 17200 because the acts

  and practices set forth in the Complaint, including the manufacture and sale of

  Fusions with defective transmissions, and Ford’s failure to adequately investigate,

  disclose, and remedy same, offend established public policy, and because the harm

  they cause to consumers greatly outweighs any benefits associated with those

  practices. Ford’s conduct has also impaired competition within the automotive

  vehicles market by preventing Plaintiffs from making fully informed decisions

  about whether to purchase or lease their Vehicles and/or the price to be paid to

  purchase or lease Vehicles.

        686. Plaintiffs have suffered an injury in fact, including the loss of money or

  property, as a result of Ford’s unfair, unlawful and/or deceptive practices. As set

  forth in the allegations concerning each plaintiff, in purchasing or leasing their

  vehicles, Plaintiffs relied on the misrepresentations and/or omissions of Ford with


                                          416
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4792 Filed 05/29/20 Page 417 of 841




  respect of the quality, safety and reliability of the vehicles. Ford’s representations

  turned out not to be true because the Vehicles manifest the Transmission Defects.

  Had Plaintiffs known this they would not have purchased or leased their Vehicles

  and/or paid as much for them.

        687. All of the wrongful conduct alleged herein occurred, and continues to

  occur, in the conduct of Ford’s business. Ford’s wrongful conduct is part of a

  pattern or generalized course of conduct that is still perpetuated and repeated, both in

  the State of California and nationwide.

        688. Plaintiffs request that this Court enter such orders or judgments as may

  be necessary to enjoin Ford from continuing its unfair, unlawful, and/or deceptive

  practices and to restore to Plaintiffs any money Ford acquired by unfair competition,

  including through restitution and/or restitutionary disgorgement, as provided in

  CAL. BUS. & PROF. CODE § 17203 and CAL. CIV. CODE § 3345; and for such other

  relief set forth below.

                                COUNT V
          VIOLATION OF THE CALIFORNIA FALSE ADVERTISING LAW
                  (CAL. BUS. & PROF. CODE § 17500, et seq.)

        689. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                            417
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4793 Filed 05/29/20 Page 418 of 841




  though herein fully restated and re-alleged.

        690. California Business and Professions Code § 17500 states:             “It is

  unlawful for any … corporation … with intent directly or indirectly to dispose of

  real or personal property … to induce the public to enter into any obligation relating

  thereto, to make or disseminate or cause to be made or disseminated … from this

  state before the public in any state, in any newspaper or other publication, or any

  advertising device, … or in any other manner or means whatever, including over the

  Internet, any statement … which is untrue or misleading, and which is known, or

  which by the exercise of reasonable care should be known, to be untrue or

  misleading.”

        691. Ford caused to be made or disseminated through California and the

  United States, through advertising, marketing and other publications, statements that

  were untrue or misleading, and which were known, or which by the exercise of

  reasonable care should have been known, to Ford to be untrue and misleading to

  consumers and Plaintiffs.

        692. Ford has violated section 17500 because the misrepresentations and

  omissions regarding the safety and reliability of their vehicles as set forth in this


                                           418
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4794 Filed 05/29/20 Page 419 of 841




  Complaint were material and likely to deceive a reasonable consumer.

        693. Plaintiffs have suffered an injury in fact, including the loss of money or

  property, as a result of Ford’s unfair, unlawful and/or deceptive practices. In

  purchasing or leasing their vehicles, Plaintiffs relied on the misrepresentations

  and/or omissions of Ford with respect to the safety and reliability of the vehicles.

  Ford’s representations turned out not to be true because the vehicles can

  unexpectedly and dangerously manifest the Transmission Defects. Had Plaintiffs

  known this, they would not have purchased or leased their Ford Vehicles and/or paid

  as much for them.

        694. Accordingly, Plaintiffs overpaid for their Vehicles and did not receive

  the benefit of their bargain.

        695. All of the wrongful conduct alleged herein occurred, and continues to

  occur, in the conduct of Ford’s business. Ford’s wrongful conduct is part of a

  pattern or generalized course of conduct that is still perpetuated and repeated, both in

  the State of California and nationwide.

        696. Plaintiffs request that this Court enter such orders or judgments as may

  be necessary to enjoin Defendant from continuing their unfair, unlawful, and/or


                                            419
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4795 Filed 05/29/20 Page 420 of 841




  deceptive practices and to restore to Plaintiffs any money Ford acquired by unfair

  competition, including restitution and/or restitutionary disgorgement, and for such

  other relief set forth below.

                                      COUNT VI
                           BREACH OF EXPRESS WARRANTY
                               (CAL. COM. CODE § 2313)

        697. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        698. This Count is asserted on behalf of those Plaintiffs who sought repairs

  pursuant to the recalls or who sought repairs for transmission-related issues.

        699. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under CAL. COM. CODE § 2104.

        700. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by warranty.

        701. Ford breached the express warranty to repair defects. Ford has not

  repaired, and has been unable to repair, the Vehicles’ materials and workmanship

  defects.

        702. In addition to this Warranty, Ford expressly warranted several


                                           420
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4796 Filed 05/29/20 Page 421 of 841




  attributes, characteristics and qualities, including the warranties detailed supra,

  Sections IV.A.

        703. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Sections IV.A. and I., supra.      Generally these express warranties promise

  heightened, superior, and state-of-the-art safety, reliability, and performance

  standards, and promote the benefits of the Fusion transmissions. These warranties

  were made, inter alia, in advertisements, in Ford’s marketing materials, and in

  uniform statements provided by Ford to be made by salespeople. These affirmations

  and promises were part of the basis of the bargain between the parties.

        704. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        705. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a


                                           421
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4797 Filed 05/29/20 Page 422 of 841




  reasonable time.     Further, the repairs Ford offers do not fix the defective

  transmissions or prevent manifestations of the Transmission Defects and are not

  adequate, hence bringing a vehicle in for repair is a futile act.

        706. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        707. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the vehicles, it knew that the vehicles did not conform to the warranties and

  were inherently defective, and Ford wrongfully and fraudulently misrepresented

  and/or concealed material facts regarding the Fusions. In particular, Ford failed to

  assemble and manufacture the Fusion transmissions in such a way as to prevent

  manifestations of Transmission Defects.         Plaintiffs were therefore induced to

  purchase or lease the Vehicles under false and/or fraudulent pretenses. Under these

  circumstances, any limitations whatsoever precluding the recovery of incidental

  and/or consequential damages are unenforceable under CAL. CIV. CODE § 1670.5

  and/or § 1668.

        708. Moreover, many of the damages flowing from the Vehicles cannot be


                                            422
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4798 Filed 05/29/20 Page 423 of 841




  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to its failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        709. For Plaintiffs who brought their Vehicles in for repair, Ford has not

  repaired their Vehicles and addressed all transmission defects. Plaintiffs who could

  have but did not bring their Vehicles in for repair should be excused as Ford does not

  yet have a complete repair solution for the defective transmissions.

        710. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                  COUNT VII
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                           (CAL. COM. CODE § 2314)

        711. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        712. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under CAL. COM. CODE § 2104.

                                           423
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4799 Filed 05/29/20 Page 424 of 841




        713. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to CAL. COM. CODE § 2314.

        714. These Vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic, and

  the transmissions were not adequately designed, manufactured, and tested.

        715. Plaintiffs have had sufficient direct dealings with either Ford or its

  agents (dealerships) to establish privity of contract. Notwithstanding this, privity is

  not required in this case because Plaintiffs are intended third-party beneficiaries of

  contracts between Ford and its dealers; specifically, they are the intended

  beneficiaries of Ford’s implied warranties. The dealers were not intended to be the

  ultimate consumers of the Vehicles and have no rights under the warranty

  agreements provided with the Vehicles; the warranty agreements were designed for

  and intended to benefit the ultimate consumers only. Finally, privity is also not

  required because Plaintiffs’ Vehicles are dangerous instrumentalities due to the

  aforementioned defects and nonconformities.


                                           424
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4800 Filed 05/29/20 Page 425 of 841




         716. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                               COUNT VIII
                BREACH OF CONTRACT/COMMON LAW WARRANTY

         717. The California Plaintiffs incorporate herein by reference paragraphs 1

  through 495 as though herein fully restated and re-alleged.

         718. To the extent Ford’s repair commitment is deemed not to be a warranty

  under California’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford and/or warranted the quality or nature of those services to

  Plaintiffs.

         719. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         720. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                           425
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4801 Filed 05/29/20 Page 426 of 841




                                      COUNT IX
                               FRAUD BY CONCEALMENT
                             (BASED ON CALIFORNIA LAW)

        721. The California Plaintiffs incorporate herein by reference paragraphs 1

  through 495 as though herein fully restated and re-alleged.

        722. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety, quality, dependability and reliability of their vehicles.

        723. Ford had a duty to disclose these safety, quality, dependability and

  reliability issues because they consistently marketed their vehicles as safe and

  proclaimed that safety is one of Ford’s highest corporate priorities. Once Ford

  made representations to the public about safety, quality, dependability and reliability

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        724. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or


                                            426
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4802 Filed 05/29/20 Page 427 of 841




  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety, quality and reliability of the Vehicles. Whether a

  vehicle is a quality and reliable product and has been manufactured and designed

  according to industry standards are material facts for a reasonable consumer. Ford

  possessed exclusive knowledge of the defects and quality control issues rendering

  Ford Vehicles inherently more dangerous and unreliable than similar vehicles.

        725. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Ford Vehicles at a

  higher price for the vehicles, which did not match the vehicles’ true value.

        726. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        727. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        728. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,


                                           427
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4803 Filed 05/29/20 Page 428 of 841




  pursuant to CAL. CIV. CODE § 3343, include the difference between the actual value

  of that which Plaintiffs paid and the actual value of that which they received,

  together with additional damages arising from the sales transaction, amounts

  expended in reliance upon the fraud, compensation for loss of use and enjoyment of

  the property, and/or lost profits. For those Plaintiffs who want to rescind the

  purchase, then those Plaintiffs are entitled to restitution and consequential damages

  pursuant to CAL. CIV. CODE § 1692.

        729. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                COLORADO
                                   COUNT I
          VIOLATIONS OF THE COLORADO CONSUMER PROTECTION
                                     ACT
                       (Col. Rev. Stat. § 6-1-101. et seq.)

        730. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                           428
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4804 Filed 05/29/20 Page 429 of 841




        731. Ford is a “person” under § 6-1-102(6) of the Colorado Consumer

  Protection Act (“Colorado CPA”), COL. REV. STAT. § 6-1-101 et seq.

        732. Plaintiffs are “consumers” for purposes of § 6-1-113(1)(a) of the

  Colorado CPA who purchased or leased one or more Vehicles.

        733. In the course of its business, Ford participated in deceptive trade

  practices that violated the Colorado CPA, as described above and below. Ford is

  directly liable for these violations of law, and Ford also is liable for Ford

  dealerships’ violations because Ford dealerships act as Ford’s agents in the United

  States for purposes of sales and marketing.

        734. As alleged above, Ford made numerous material statements about the

  safety and reliability of the Vehicles that were either false or misleading. Each of

  these statements contributed to the deceptive context of Ford’s unlawful advertising

  and representations as a whole. Ford also failed to disclose and actively concealed

  the dangerous risk of Transmission Defects.

        735. Ford engaged in deceptive trade practices prohibited by the Colorado

  CPA, including (1) knowingly making a false representation as to the

  characteristics, uses, and benefits of the Vehicles that had the capacity or tendency to


                                           429
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4805 Filed 05/29/20 Page 430 of 841




  deceive Plaintiffs; (2) representing that the Vehicles are of a particular standard,

  quality, and grade even though Ford knew or should have known they are not;

  (3) advertising the Vehicles with the intent not to sell them as advertised; and (4)

  failing to disclose material information concerning the Vehicles that was known to

  Ford at the time of advertisement or sale with the intent to induce Plaintiffs to

  purchase or lease the Vehicles.

        736. Defendant knew that the transmissions in the Vehicles were defectively

  designed or manufactured, would fail without warning, and were not suitable

  fortheir intended use. Ford nevertheless failed to warn Plaintiffs about these

  inherent dangers despite having a duty to do so.

        737. Ford’s practices pose an unreasonable risk of death or serious bodily

  injury to Plaintiffs, passengers, other motorists, pedestrians, and the public at large,

  because the Vehicles are susceptible to sudden manifestations of the Transmission

  Defects.

        738. Whether or not a vehicle’s transmission is designed and manufactured

  properly and functions safely as intended are facts that a reasonable consumer would

  consider important in selecting a vehicle to purchase or lease. When Plaintiffs


                                           430
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4806 Filed 05/29/20 Page 431 of 841




  bought a Fusion for personal, family, or household purposes, they reasonably

  expected its transmission was designed and manufactured properly and would

  function safely as intended.

        739. Ford’s deceptive practices were likely to and did in fact deceive

  reasonable consumers, including Plaintiffs, about the true safety and reliability of

  the Vehicles.

        740. Plaintiffs suffered injury-in-fact to their legally protected property

  interests as a result of Ford’s violations of the Colorado CPA detailed above.

  Plaintiffs currently own or lease, or within the relevant time period have owned or

  leased, the Vehicles that are defective and inherently unsafe. The Transmission

  Defects and the attendant safety risks have impaired the value of the Vehicles.

        741. Pursuant to § 6-1-113(2) of the Colorado CPA, Plaintiffs seek

  monetary relief against Ford measured as the greater of (a) the amount of actual

  damages sustained, (b) statutory damages in the amount of $500 for each Plaintiff,

  or (c) three times the amount of actual damages if Plaintiffs establish that Ford

  engaged in bad faith conduct, plus interest as allowed by law.




                                          431
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4807 Filed 05/29/20 Page 432 of 841




                                      COUNT II
                           BREACH OF EXPRESS WARRANTY
                               (Col. Rev. Stat. § 4-2-313)

        742. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        743. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under COL. REV. STAT. § 4-2-104.

        744. In the course of selling its vehicles, Ford expressly warranted in

  writing that the vehicles were covered by a Warranty.

        745. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford.          Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        746. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        747. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully

  outlined in Section IV.A., supra.       Generally, these express warranties promise

  heightened, superior, and state-of-the-art safety, reliability, performance standards,


                                             432
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4808 Filed 05/29/20 Page 433 of 841




  and promote the benefits of the Fusion transmissions.       These warranties were

  made, inter alia, in advertisements, in Ford’s marketing materials, and in uniform

  statements provided by Ford to be made by salespeople.       These affirmations and

  promises were part of the basis of the bargain between the parties.

        748. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the

  warranties expressly made to purchasers or lessees.     Ford did not provide at the

  time of sale, and has not provided since then, vehicles conforming to these express

  warranties.

        749. Furthermore, the limited warranty of repair fails in its essential

  purpose because the contractual remedy is insufficient to make Plaintiffs whole

  and because Ford has failed and/or refused to adequately provide the promised

  remedies within a reasonable time.

        750. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs

  seek all remedies as allowed by law.

        751. Also, as alleged in more detail herein, at the time that Ford warranted


                                          433
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4809 Filed 05/29/20 Page 434 of 841




  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles.     Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.     Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        752. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and

  consequential damages have already been suffered due to Ford’s fraudulent

  conduct as alleged herein. Due to Ford’s failure to provide such limited remedy

  within a reasonable time, placing any limitation on Plaintiffs’ remedies would

  render them insufficient to make Plaintiffs whole.

        753. Finally, due to Ford’s breach of warranties as set forth herein,

  Plaintiffs assert as an additional and/or alternative remedy, as set forth in COL.

  REV. STAT. § 4-2-711, for a revocation of acceptance of the goods, and for a return

  to Plaintiffs of the purchase or lease price of all vehicles currently owned and for

  such other incidental and consequential damages as allowed under COL. REV.


                                          434
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4810 Filed 05/29/20 Page 435 of 841




  STAT. §§ 4-2-711 and 4-2-608.

          754. As a direct and proximate result of Ford’s breach of express

  warranties, Plaintiffs have been damaged in an amount to be determined at trial.

                                     COUNT III
                      BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                              (Col. Rev. Stat. § 4-2-314)

          755. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

          756. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under COL. REV. STAT. § 4-2-104.

          757. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to COL. REV. STAT. § 4-2-314.

          758. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used.    Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

          759. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                           435
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4811 Filed 05/29/20 Page 436 of 841




                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (Col. Rev. Stat. § 4-2-608)

        760. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        761. Plaintiffs identified above demanded revocation and the demands were

  refused.

        762. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        763. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        764. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        765. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        766. Plaintiffs would suffer economic hardship if they returned their


                                           436
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4812 Filed 05/29/20 Page 437 of 841




  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        767. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        768. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        769. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in COL. REV. STAT.

  § 4-2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs


                                            437
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4813 Filed 05/29/20 Page 438 of 841




  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under COL. REV. STAT. § 4-2-711.

        770. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                     COUNT V
                       BREACH OF COMMON LAW WARRANTY
                              (Based on Colorado Law)

        771. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        772. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Uniform Commercial Code as adopted by Colorado, Plaintiffs plead in the

  alternative under common law warranty and contract law.              Ford limited the

  remedies available to Plaintiffs to just repairs needed to correct defects in materials

  or workmanship of any part supplied by Ford, and/or warranted the quality or nature

  of those services to Plaintiffs.

        773. Ford breached this warranty or contract obligation by failing to repair


                                           438
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4814 Filed 05/29/20 Page 439 of 841




  or replace the Vehicles evidencing the Transmission Defects.

        774. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VI
                               FRAUD BY CONCEALMENT
                                 (Based on Colorado Law)

        775. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        776. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of its vehicles that in equity and good conscience should be

  disclosed.

        777. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Defendant made representations to the public about

  safety, Ford was under a duty to disclose these omitted facts, because where one

  does speak one must speak the whole truth and not conceal any facts which


                                           439
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4815 Filed 05/29/20 Page 440 of 841




  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

           778. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.            Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

           779. Ford actively and knowingly concealed and/or suppressed these

  material facts, in whole or in part, with the intent to induce Plaintiffs to purchase the

  Vehicles at a higher price for the vehicles, which did not match the Vehicles’ true

  value.

           780. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

           781. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.


                                             440
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4816 Filed 05/29/20 Page 441 of 841




  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        782. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. Plaintiffs reserve their right to elect either to (a) rescind their

  purchase or lease of the Vehicles and obtain restitution or (b) affirm their purchase

  or lease of the Vehicles and recover damages.

        783. Ford’s acts were done fraudulently, maliciously, or willfully for

  purposes of COL. REV. STAT. § 13-21-102. Ford’s conduct warrants an assessment

  of exemplary damages in an amount which is equal to the amount of the actual

  damages awarded to Plaintiffs.

                                         COUNT VII
                                   UNJUST ENRICHMENT
                                   (Based on Colorado Law)

        784. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        785. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies


                                           441
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4817 Filed 05/29/20 Page 442 of 841




  which rightfully belong to Plaintiffs.

         786. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for Vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.

         787. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                   DELAWARE
                                    COUNT I
             VIOLATION OF THE DELAWARE CONSUMER FRAUD ACT
                           (6 Del. Code § 2513, et seq.)

         788. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         789. The Delaware Consumer Fraud Act (“CFA”) prohibits the “act, use or

  employment by any person of any deception, fraud, false pretense, false promise,

  misrepresentation, or the concealment, suppression, or omission of any material fact

  with intent that others rely upon such concealment, suppression or omission, in

  connection with the sale, lease or advertisement of any merchandise, whether or not

  any person has in fact been misled, deceived or damaged thereby.” 6 DEL. CODE

                                             442
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4818 Filed 05/29/20 Page 443 of 841




  § 2513(a).

        790. Ford is a person with the meaning of 6 DEL. CODE § 2511(7).

        791. As described herein Ford made false representations regarding the

  safety and reliability of its vehicles and concealed important facts regarding the

  tendency of its Fusion transmissions to exhibit the Transmission Defects. Ford

  intended that others rely on these misrepresentations and omissions in connection

  with the sale and lease of its vehicles.

        792. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

        793. Ford’s conduct proximately caused injuries to Plaintiffs.

        794. Plaintiffs were injured as a result of Ford’s conduct in that Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value. These injuries are the direct and

  natural consequence of Ford’s misrepresentations and omissions.

         795. Plaintiffs are entitled to recover damages, as well as punitive damages

                      for Ford’s gross and aggravated misconduct.




                                             443
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4819 Filed 05/29/20 Page 444 of 841




                                   COUNT II
               VIOLATION OF THE DELAWARE DECEPTIVE TRADE
                              PRACTICES ACT
                          (6 Del. Code § 2532, et seq.)

        796. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        797. Delaware’s Deceptive Trade Practices Act (“DTPA”) prohibits a

  person from engaging in a “deceptive trade practice,” which includes:

  “(5) Represent[ing]    that   goods    or    services   have   sponsorship,    approval,

  characteristics, ingredients, uses, benefits, or quantities that they do not have, or that

  a person has a sponsorship, approval, status, affiliation, or connection that the person

  does not have”; “(7) Represent[ing] that goods or services are of a particular

  standard, quality, or grade, or that goods are of a particular style or model, if they are

  of another”; “(9) Advertis[ing] goods or services with intent not to sell them as

  advertised”; or “(12) Engag[ing] in any other conduct which similarly creates a

  likelihood of confusion or of misunderstanding.”

        798. Ford is a person with the meaning of 6 Del. Code § 2531(5).

        799. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

                                              444
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4820 Filed 05/29/20 Page 445 of 841




  Accordingly, Ford engaged in unlawful trade practices, including representing that

  Vehicles have characteristics, uses, benefits, and qualities which they do not have;

  representing that Vehicles are of a particular standard and quality when they are not;

  advertising Vehicles with the intent not to sell them as advertised; and otherwise

  engaging in conduct likely to deceive.

        800. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

        801. Ford’s conduct proximately caused injuries to Plaintiffs.

        802. Plaintiffs were injured as a result of Ford’s conduct in that Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value. These injuries are the direct and

  natural consequence of Ford’s misrepresentations and omissions.

        803. Plaintiffs seek injunctive relief and, if awarded damages under

  Delaware common law or Delaware Consumer Fraud Act, treble damages pursuant

  to 6 DEL. CODE § 2533(c).

        804. Plaintiffs also seek punitive damages based on the outrageousness and

                 recklessness of Ford’s conduct and its high net worth.


                                           445
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4821 Filed 05/29/20 Page 446 of 841




                                     COUNT III
                           BREACH OF EXPRESS WARRANTY
                                 (6 Del. Code § 2-313)

        805. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        806. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        807. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        808. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        809. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities.

        810. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote


                                               446
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4822 Filed 05/29/20 Page 447 of 841




  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        811. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        812. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        813. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        814. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were


                                           447
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4823 Filed 05/29/20 Page 448 of 841




  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        815. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        816. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in 6 DEL. CODE.

  § 2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned.

        817. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           448
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4824 Filed 05/29/20 Page 449 of 841




                                  COUNT IV
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                              (6 Del. Code § 2-314)

        818. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        819. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        820. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        821. These Vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

         822. As a direct and proximate result of Ford’s breach of the warranties of

   merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT V
                            REVOCATION OF ACCEPTANCE
                                 (6 Del. Code § 2-608)

        823. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

                                           449
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4825 Filed 05/29/20 Page 450 of 841




  though herein fully restated and re-alleged.

        824. Plaintiffs identified above demanded revocation and the demands were

  refused.

        825. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        826. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        827. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        828. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        829. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.


                                           450
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4826 Filed 05/29/20 Page 451 of 841




        830. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        831. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        832. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in 6 DEL. CODE

  § 2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned.

        833. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

      all payments made to Ford, and to all incidental and consequential damages,


                                            451
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4827 Filed 05/29/20 Page 452 of 841




  including the costs associated with purchasing or leasing safer vehicles, and all other

            damages allowable under law, all in amounts to be proven at trial.

                                  COUNT VI
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Delaware Law)

         834. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         835. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Delaware’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         836. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         837. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental


                                           452
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4828 Filed 05/29/20 Page 453 of 841




  and consequential damages, and other damages allowed by law.

                                    COUNT VII
                    IN THE ALTERNATIVE, UNJUST ENRICHMENT
                              (Based on Delaware Law)

         838. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         839. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         840. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         841. Ford appreciated, accepted and retained the benefits conferred by

  Plaintiffs, who without knowledge of the safety defects paid a higher price for

  vehicles which actually had lower values. It would be inequitable and unjust for

  Ford to retain these wrongfully obtained profits. There is no justification for

  Plaintiffs’ impoverishment and Ford’s resulting enrichment.

         842. Plaintiffs, therefore, are entitled to restitution and seek an order


                                           453
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4829 Filed 05/29/20 Page 454 of 841




  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                        FLORIDA
                                         COUNT I
                          VIOLATION OF FLORIDA’S UNFAIR &
                          DECEPTIVE TRADE PRACTICES ACT
                               (Fla. Stat. § 501.201, et seq.)

         843. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         844. This Count and all Counts asserted Florida law are associated on behalf

  of Plaintiffs who experienced the Transmission Defects.

         845. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         846. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         847. Ford’s actions impact the public interest because Plaintiffs were injured


                                           454
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4830 Filed 05/29/20 Page 455 of 841




  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

        848. Plaintiffs were injured as a result of Ford’s conduct.            Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

        849. Ford’s conduct proximately caused the injuries to Plaintiffs.

        850. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

        851. Pursuant to FLA. STAT. § 501.201, Plaintiffs will serve the Florida

  Attorney General with a copy of this complaint as Plaintiffs seek injunctive relief.

                                     COUNT II
                          BREACH OF EXPRESS WARRANTY
                                (Fla. Stat. § 672.313)

        852. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        853. This Count is asserted on behalf of Plaintiffs who experienced the


                                           455
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4831 Filed 05/29/20 Page 456 of 841




  Transmission Defects and who presented their Vehicle for repair.

        854. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        855. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        856. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        857. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        858. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of


                                             456
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4832 Filed 05/29/20 Page 457 of 841




  the basis of the bargain between the parties.

        859. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        860. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        861. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        862. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.


                                           457
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4833 Filed 05/29/20 Page 458 of 841




        863. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        864. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                               COUNT III
              BREACH OF CONTRACT/COMMON LAW WARRANTY
                          (Based on Florida Law)

        865. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        866. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Florida’s Commercial Code, Plaintiffs plead in the alternative under common

  law warranty and contract law. Ford limited the remedies available to Plaintiffs to

  just repairs needed to correct defects in materials or workmanship of any part

  supplied by Ford, and/or warranted the quality or nature of those services to


                                           458
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4834 Filed 05/29/20 Page 459 of 841




  Plaintiffs.

         867. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         868. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                      COUNT IV
                               FRAUD BY CONCEALMENT
                                 (Based on Florida Law)

         869. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         870. Ford had a duty to disclose the safety, quality and reliability issues

  because they consistently marketed their vehicles as safe, reliable and of high quality

  and proclaimed that safety is one of Ford’s highest corporate priorities. Once

  Defendant made representations to the public about safety, reliability and quality,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify


                                           459
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4835 Filed 05/29/20 Page 460 of 841




  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        871. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety, quality and reliability of the Vehicles. Defendant

  possessed exclusive knowledge of the facts rendering Ford Vehicles inherently more

  dangerous and unreliable than similar vehicles.

        872. Defendant actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Vehicles at a higher

  price for the vehicles, which did not match the vehicles’ true value.

        873. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        874. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material


                                            460
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4836 Filed 05/29/20 Page 461 of 841




  facts, and such facts were not known to the public or Plaintiffs.

        875. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        876. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Defendant. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                   GEORGIA
                                   COUNT I
                VIOLATION OF GEORGIA’S UNIFORM DECEPTIVE
                           TRADE PRACTICES ACT
                        (Ga. Code Ann. § 10-1-370, et seq.)


                                            461
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4837 Filed 05/29/20 Page 462 of 841




         877. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         878. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         879. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         880. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

         881. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.


                                           462
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4838 Filed 05/29/20 Page 463 of 841




            882. Ford’s conduct proximately caused the injuries to Plaintiffs.

            883. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

            884. Pursuant to GA. CODE ANN. § 10-1-370, Plaintiffs will serve the

  Georgia Attorney General with a copy of this complaint as Plaintiffs seek injunctive

  relief.

                                    COUNT II
             VIOLATION OF GEORGIA’S FAIR BUSINESS PRACTICES ACT
                         (Ga. Code Ann. § 10-1-390, et seq.)

            885. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

            886. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

            887. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.


                                              463
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4839 Filed 05/29/20 Page 464 of 841




            888. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

            889. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

            890. Ford’s conduct proximately caused the injuries to Plaintiffs.

            891. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

            892. Pursuant to GA. CODE ANN. § 10-1-390, Plaintiffs will serve the

  Georgia Attorney General with a copy of this complaint as Plaintiffs seek injunctive

  relief.

                                        COUNT III
                             BREACH OF EXPRESS WARRANTY
                                 (Ga. Code Ann. § 11-2-313)

            893. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                              464
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4840 Filed 05/29/20 Page 465 of 841




  though herein fully restated and re-alleged.

        894. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        895. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        896. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        897. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        898. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of the


                                             465
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4841 Filed 05/29/20 Page 466 of 841




  basis of the bargain between the parties.

        899. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        900. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        901. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        902. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.


                                              466
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4842 Filed 05/29/20 Page 467 of 841




        903. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        904. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in GA. CODE ANN.

  § 11-2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned.

        905. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT IV
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                            (Ga. Code Ann. § 11-2-314)

        906. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        907. Ford is and was at all relevant times a merchant with respect to motor

                                           467
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4843 Filed 05/29/20 Page 468 of 841




  vehicles.

        908. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions, pursuant to GA. CODE ANN. § 11-2-314.

        909. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        910. Plaintiffs have had sufficient dealings with either the Defendant or their

  agents (dealerships) to establish privity of contract between Plaintiffs.

  Notwithstanding this, privity is not required in this case because Plaintiffs are

  intended third-party beneficiaries of contracts between Ford and its dealers;

  specifically, they are the intended beneficiaries of Ford’s implied warranties. The

  dealers were not intended to be the ultimate consumers of the Vehicles and have no

  rights under the warranty agreements provided with the Vehicles; the warranty

  agreements were designed for and intended to benefit the ultimate consumers only.

  Finally, privity is also not required because Plaintiffs’ Vehicles are dangerous

  instrumentalities due to the aforementioned defects and nonconformities.


                                          468
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4844 Filed 05/29/20 Page 469 of 841




        911. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT V
                            REVOCATION OF ACCEPTANCE
                               (Ga. Code Ann. § 11-2-608)

        912. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        913. Plaintiffs identified above demanded revocation and the demands were

  refused.

        914. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        915. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        916. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        917. When Plaintiffs sought to revoke acceptance, Ford refused to accept


                                           469
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4845 Filed 05/29/20 Page 470 of 841




  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        918. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        919. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        920. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        921. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs


                                            470
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4846 Filed 05/29/20 Page 471 of 841




  assert as an additional and/or alternative remedy, as set forth in GA. CODE ANN.

  § 11-2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned.

         922. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                    COUNT VI
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Georgia Law)

         923. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         924. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Georgia’s Commercial Code, Plaintiffs plead in the alternative under common

  law warranty and contract law. Ford limited the remedies available to Plaintiffs to

  just repairs needed to correct defects in materials or workmanship of any part

  supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.


                                           471
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4847 Filed 05/29/20 Page 472 of 841




        925. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        926. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VII
                               FRAUD BY CONCEALMENT
                                 (Ga. Code Ann. § 51-6-2)

        927. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        928. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        929. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Defendant made representations to the public about

  safety, Ford was under a duty to disclose these omitted facts, because where one

  does speak one must speak the whole truth and not conceal any facts which


                                           472
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4848 Filed 05/29/20 Page 473 of 841




  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

        930. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.            Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        931. Defendant actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Vehicles at a higher

  price for the vehicles, which did not match the vehicles’ true value.

        932. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        933. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material


                                             473
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4849 Filed 05/29/20 Page 474 of 841




  facts, and such facts were not known to the public or Plaintiffs.

        934. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        935. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Defendant. Ford’s conduct warrants an assessment of punitive damages in

  an amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VIII
                                   UNJUST ENRICHMENT
                                    (Based on Georgia Law)

        936. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                            474
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4850 Filed 05/29/20 Page 475 of 841




  though herein fully restated and re-alleged.

         937. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         938. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         939. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         940. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                     ILLINOIS
                                     COUNT I
                 VIOLATION OF ILLINOIS CONSUMER FRAUD AND
                     DECEPTIVE BUSINESS PRACTICES ACT
                         (815 Ill. Comp. Stat. 505/1, et seq.)


                                           475
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4851 Filed 05/29/20 Page 476 of 841




        941. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        942. The Illinois Consumer Fraud and Deceptive Business Practices Act,

  815 ILL. COMP. STAT. 505/2 prohibits unfair or deceptive acts or practices in

  connection with any trade or commerce. Specifically, the Act prohibits suppliers

  from representing that their goods are of a particular quality or grade they are not.

        943. Ford is a “person” as that term is defined in the Illinois Consumer Fraud

  and Deceptive Practices Act, 815 ILL. COMP. STAT. 505/1(c).

        944. Plaintiffs are “consumers” as that term is defined in the Illinois

  Consumer Fraud and Deceptive Practices Act, 815 ILL. COMP. STAT. 505/1(e).

        945. Ford’s conduct caused Plaintiffs’ damages as alleged.

        946. As a result of the foregoing wrongful conduct of Defendant, Plaintiffs

  have been damaged in an amount to be proven at trial, including, but not limited to,

  actual damages, court costs, and reasonable attorneys’ fees pursuant to 815 ILL.

  COMP. STAT. 505/1, et seq.




                                           476
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4852 Filed 05/29/20 Page 477 of 841




                                  COUNT II
          VIOLATION OF THE ILLINOIS UNIFORM DECEPTIVE TRADE
                               PRACTICES ACT
                      (815 Ill. Comp. Stat. 510/1, et. seq.)

        947. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        948. 815 ILL. COMP. STAT. 510/2 provides that a “person engages in a

  deceptive trade practice when, in the course of his or her business, vocation, or

  occupation,” the person does any of the following:         “(2) causes likelihood of

  confusion or of misunderstanding as to the source, sponsorship, approval, or

  certification of goods or services; … (5) represents that goods or services have

  sponsorship, approval, characteristics ingredients, uses, benefits, or quantities that

  they do not have or that a person has a sponsorship, approval, status, affiliation, or

  connection that he or she does not have; … (7) represents that goods or services are

  of a particular standard, quality, or grade or that goods are a particular style or

  model, if they are of another; … (9) advertises goods or services with intent not to

  sell them as advertised; … [and] (12) engages in any other conduct which similarly

  creates a likelihood of confusion or misunderstanding.”

        949. Ford is a “person” within the meaning of 815 ILL. COMP. STAT.

                                           477
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4853 Filed 05/29/20 Page 478 of 841




  510/1(5).

        950. The vehicles sold to Plaintiffs were not of the particular sponsorship,

  approval, characteristics, ingredients, uses benefits, or qualities represented by

  Defendant.

        951. The vehicles sold to Plaintiffs were not of the particular standard,

  quality, and/or grade represented by Defendant.

        952. Defendant’s conduct was knowing and/or intentional and/or with

  malice and/or demonstrated a complete lack of care and/or reckless and/or was in

  conscious disregard for the rights of Plaintiffs.

        953. As a result of the foregoing wrongful conduct of Ford, Plaintiffs have

  been damaged in an amount to proven at trial, including, but not limited to, actual

  and punitive damages, equitable relief and reasonable attorneys’ fees.

                                   COUNT III
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                         (810 Ill. Comp. Stat. 5/2-314
                       and 810 Ill. Comp. Stat. 5/2A-212)

        954. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        955. Ford impliedly warranted that their vehicles were of good and

                                            478
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4854 Filed 05/29/20 Page 479 of 841




  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonable safety during normal operation, and without

  unduly endangering them or members of the public.

        956. Ford breached the implied warranty that the vehicle was merchantable

  and safe for use as public transportation by marketing, advertising, distributing and

  selling vehicles with the common design and manufacturing defect, without

  incorporating   adequate    electronic   or    mechanical     fail-safes,   and   while

  misrepresenting the dangers of such vehicles to the public.

        957. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs.

        958. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.

                                         COUNT IV
                           BREACH OF EXPRESS WARRANTIES
                               (810 Ill. Comp. Stat. 5/2-313)

        959. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        960. Ford expressly warranted – through statements and advertisements –


                                           479
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4855 Filed 05/29/20 Page 480 of 841




  that the vehicles were of high quality, and at a minimum, would actually work

  properly and safely.

        961. Ford breached this warranty by knowingly selling to Plaintiffs vehicles

  with dangerous defects, and which were not of high quality.

        962. Plaintiffs have been damaged as a direct and proximate result of the

  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

                                         COUNT V
                                      NEGLIGENCE
                                   (Based on Illinois Law)

        963. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        964. Ford is a manufacturer and supplier of automobiles.

        965. Ford owed Plaintiffs a non-delegable duty to exercise ordinary and

  reasonable care to properly design, engineer, and manufacture the Vehicles against

  foreseeable hazard and malfunctions including uncontrollable Transmission

  Defects.


                                           480
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4856 Filed 05/29/20 Page 481 of 841




        966. Ford owed Plaintiffs a non-delegable duty to exercise ordinary and

  reasonable care in designing, engineering, and manufacturing the Vehicles so that

  they would function normally, including their transmissions.

        967. Ford also owed – and owe – a continuing duty to notify Plaintiffs of the

  problem at issue and to repair the dangerous defects.

        968. Ford breached these duties of reasonable care by designing,

  engineering and manufacturing vehicles that exhibits the Transmission Defects, and

  breached their continuing duty to notify Plaintiffs of these defects.

        969. Plaintiffs did not and could not know of the intricacies of these defects

  and their latent and dangerous manifestations, or the likelihood of harm there from

  arising in the normal use of their vehicles.

        970. At all relevant times, there existed alternative designs and engineering

  which were both technically and economically feasible.          Further, any alleged

  benefits associated with the defective designs are vastly outweighed by the real risks

  associated with sudden Transmission Defects.

        971. The Vehicles were defective as herein alleged at the time they left

  Ford’s factories, and the Vehicles reached Plaintiffs without substantial change in


                                            481
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4857 Filed 05/29/20 Page 482 of 841




  the condition in which they were sold.

        972. As a direct and proximate result of Ford’s breaches, Plaintiffs have

  suffered damages and are entitled to remedies, including, but not limited to,

  diminution in value, return of lease payments and penalties, and injunctive relief

  related to future lease payments or penalties.

                                 COUNT VI
                STRICT PRODUCT LIABILITY (DEFECTIVE DESIGN)
                            (Based on Illinois Law)

        973. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        974. Ford is and have been at all times pertinent to this Complaint, engaged

  in the business of designing, manufacturing, assembling, promoting, advertising,

  distributing and selling Vehicles in the United States, including those owned or

  leased by Plaintiffs.

        975. Ford knew and anticipated that the vehicles owned or leased by

  Plaintiffs would be sold to and operated by purchasers and/or eventual owners or

  leasors of Ford’s vehicles, including Plaintiffs. Ford also knew that these Vehicles

  would reach Plaintiffs without substantial change in their condition from the time


                                           482
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4858 Filed 05/29/20 Page 483 of 841




  the vehicles departed Ford’s assembly lines.

        976. Ford designed the Vehicles defectively, causing them to fail to perform

  as safely as an ordinary consumer would expect when used in an intended and

  reasonably foreseeable manner.

        977. Ford had the capability to use a feasible, alternative, safer design, and

  failed to correct the design defects.

        978. The risks inherent in the design of Vehicles outweigh significantly any

  benefits of such design.

        979. Plaintiffs could not have anticipated and did not know of the

  aforementioned defects at any time prior to recent revelations regarding the

  problems of the Vehicles.

        980. As a direct and proximate result of Ford’s wrongful conduct, Plaintiffs

  have suffered damages, including, but not limited to, diminution in value, return of

  lease payments and penalties, and injunctive relief related to future lease payments

  or penalties.

        981. Plaintiffs have sustained and will continue to sustain economic losses

  and other damages for which they are entitled to compensatory and equitable


                                          483
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4859 Filed 05/29/20 Page 484 of 841




  damages and declaratory relief in an amount to be proven at trial.

                                 COUNT VII
                STRICT PRODUCT LIABILITY (FAILURE TO WARN)
                            (Based on Illinois Law)

        982. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        983. Ford is and have been at all times pertinent to this Complaint, engaged

  in the business of designing, manufacturing, assembling, promoting, advertising,

  distributing and selling Vehicles in the United States, including those owned or

  leased by Plaintiffs.

        984. Ford, at all times pertinent to this Complaint, knew and anticipated that

  the Vehicles and their component parts would be purchased, leased and operated by

  consumers, including Plaintiffs.

        985. Ford also knew that these Vehicles would reach Plaintiffs without

  substantial change in their conditions from the time that the vehicles departed Ford’s

  assembly lines.

        986. Ford knew or should have known of the substantial dangers involved in

  the reasonably foreseeable use of the Vehicles, defective design, manufacturing and


                                           484
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4860 Filed 05/29/20 Page 485 of 841




  lack of sufficient warnings which caused them to have an unreasonably dangerous

  propensity to sudden and unintended manifestation of Transmission Defects.

        987. Ford failed to adequately warn Plaintiffs when they became aware of

  the defect that caused Plaintiffs’ Vehicles to be prone to exhibiting the Transmission

  Defects.

        988. Ford also failed to timely recall the vehicles or take any action to timely

  warn Plaintiffs of these problems and instead continues to subject Plaintiffs to harm.

        989. Ford knew, or should have known, that these defects were not readily

  recognizable to an ordinary consumer and that consumers would lease, purchase and

  use these products without inspection.

        990. Ford should have reasonably foreseen that the sudden and unintended

  defect in the Vehicles would subject Plaintiffs to harm resulting from the defect.

        991. Plaintiffs have used the Vehicles for their intended purpose and in a

  reasonable and foreseeable manner.

        992. As a direct and proximate result of Ford’s wrongful conduct, Plaintiffs

  have sustained and will continue to sustain economic losses and other damages for

  which they are entitled to compensatory and equitable damages and declaratory


                                           485
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4861 Filed 05/29/20 Page 486 of 841




  relief in an amount to be proven at trial.

                                       COUNT VIII
                                  UNJUST ENRICHMENT
                                   (Based on Illinois Law)

        993. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        994. Plaintiffs paid Ford the value of vehicles that are non-defective, and in

  exchange, Ford provided Plaintiffs vehicles that are, in fact, defective.

        995. Further, Plaintiffs paid Ford the value for vehicles that would not be

  compromised by substantial, invasive repairs, and in return received vehicles that

  require such repairs.

        996. Further, Plaintiffs paid Ford for vehicles they could operate, and in

  exchange, Ford provided Plaintiffs vehicles that could not be normally operated

  because their defects posed the possibility of life-threatening injuries or death.

        997. As such, Plaintiffs conferred a windfall upon Ford, which knows of the

  windfall and has retained such benefits, which would be unjust for Ford to retain.

        998. As a direct and proximate result of Ford’s unjust enrichment, Plaintiffs

  have suffered and continue to suffer various damages and are entitled to remedies,


                                               486
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4862 Filed 05/29/20 Page 487 of 841




  including, but not limited to, restitution of all amounts by which Ford was enriched

  through its misconduct.

                                  COUNT IX
                FRAUDULENT CONCEALMENT / FRAUD BY OMISSION
                             (Based on Illinois Law)

           999. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

           1000. Ford intentionally concealed the above-described material safety

  information, or acted with reckless disregard for the truth, and denied Plaintiffs

  information that is highly relevant to their purchasing decision.

           1001. Ford further affirmatively misrepresented to Plaintiffs in advertising

  and other forms of communication, including standard and uniform material

  provided with each car that the vehicles they were selling were new, had no

  significant defects and would perform and operate properly when driven in normal

  usage.

           1002. Ford knew these representations were false when made.

           1003. Plaintiffs’ Vehicles were, in fact, defective, unsafe, and unreliable,

  because they were subject to sudden manifestations of the Transmission Defects.


                                            487
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4863 Filed 05/29/20 Page 488 of 841




        1004. Ford had a duty to disclose that these Vehicles were defective, unsafe

  and unreliable because Plaintiffs relied on Ford’s material representations that the

  Vehicles they were purchasing were safe and free from defects.

        1005. The aforementioned concealment was material because if it had been

  disclosed Plaintiffs would not have bought or leased the vehicles.

        1006. The aforementioned representations were material because they were

  facts that would typically be relied on by a person purchasing or leasing a new motor

  vehicle. Ford knew or recklessly disregarded that its representations were false.

  Ford intentionally made the false statements in order to sell vehicles.

        1007. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to

  disclose the transmission problems and Ford’s affirmative assurance that its vehicles

  were safe and reliable and other similar false statements – in purchasing or leasing

  Ford’s vehicles.

        1008. As a result of their reliance, Plaintiffs have been injured in an amount to

  be proven at trial, including, but not limited to, their lost benefit of the bargain and

  overpayment at the time of purchase and/or the diminished value of their vehicles.

        1009. Ford’s conduct was knowing, intentional, with malice, demonstrated a


                                            488
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4864 Filed 05/29/20 Page 489 of 841




  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.

                                      COUNT X
                            BREACH OF LEASE / CONTRACT
                                (Based on Illinois Law)

          1010. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

          1011. Plaintiffs entered into lease agreements with Ford. Plaintiffs entered

  into agreements to purchase Ford vehicles which also directly or indirectly benefited

  Ford.

          1012. The leases and purchase agreements provided that Plaintiffs would

  make payments and in return would receive a new vehicle that would operate

  properly.

          1013. Ford breached their agreements with Plaintiffs, because the vehicles

  sold or leased to Plaintiffs were defective and not of a quality that reasonably would

  be expected of a new automobile.

          1014. Plaintiffs have fully performed their duties under the purchase and

  lease agreements.


                                           489
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4865 Filed 05/29/20 Page 490 of 841




        1015. Ford is liable for all damages suffered by Plaintiffs caused by such

  breaches of contract.

                                INDIANA
                                COUNT I
         VIOLATION OF THE INDIANA DECEPTIVE CONSUMER SALES
                                  ACT
                         (Ind. Code § 24-5-0.5-3)

        1016. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1017. Indiana’s Deceptive Consumer Sales Act prohibits a person from

  engaging in a “deceptive trade practice,” which includes representing: “(1) That

  such subject of a consumer transaction has sponsorship, approval, performance,

  characteristics, accessories, uses, or benefits that they do not have, or that a person

  has a sponsorship, approval, status, affiliation, or connection it does not have;

  (2) That such subject of a consumer transaction is of a particular standard, quality,

  grade, style or model, if it is not and if the supplier knows or should reasonably know

  that it is not; … (7) That the supplier has a sponsorship, approval or affiliation in

  such consumer transaction that the supplier does not have, and which the supplier

  knows or should reasonably know that the supplier does not have; … (c) Any


                                           490
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4866 Filed 05/29/20 Page 491 of 841




  representations on or within a product or its packaging or in advertising or

  promotional materials which would constitute a deceptive act shall be the deceptive

  act both of the supplier who places such a representation thereon or therein, or who

  authored such materials, and such suppliers who shall state orally or in writing that

  such representation is true if such other supplier shall know or have reason to know

  that such representation was false.”

        1018. Ford is a person with the meaning of IND. CODE § 24-5-0.5-2(2).

        1019. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of the Transmission Defects. Accordingly,

  Ford engaged in unlawful trade practices, including representing that Vehicles have

  characteristics, uses, benefits, and qualities which they do not have; representing

  that Vehicles are of a particular standard and quality when they are not; advertising

  Vehicles with the intent not to sell them as advertised; and otherwise engaging in

  conduct likely to deceive.

        1020. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

        1021. Ford’s conduct proximately caused injuries to Plaintiffs.


                                          491
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4867 Filed 05/29/20 Page 492 of 841




        1022. Plaintiffs were injured as a result of Ford’s conduct in that Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value. These injuries are the direct and

  natural consequence of Ford’s misrepresentations and omissions.

        1023. Plaintiffs seek injunctive relief and, if awarded damages under Indiana

  Deceptive Consumer Protection Act, treble damages pursuant to IND. CODE

  § 24-5-0.5-4(a)(1).

        1024. Plaintiffs also seek punitive damages based on the outrageousness and

  recklessness of Ford’s conduct and its high net worth.

                                      COUNT II
                          BREACH OF EXPRESS WARRANTY
                               (Ind. Code § 26-1-2-313)

        1025. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1026. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1027. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.


                                           492
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4868 Filed 05/29/20 Page 493 of 841




         1028. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

         1029. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities.

         1030. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation. Generally these express

  warranties promise heightened, superior, and state-of-the-art safety, reliability,

  performance standards, and promote the benefits of the Fusion transmissions.

  These warranties were made, inter alia, in advertisements, in Ford’s marketing

  materials, and in uniform statements provided by Ford to be made by salespeople.

  These affirmations and promises were part of the basis of the bargain between the

  parties.

         1031. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.


                                               493
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4869 Filed 05/29/20 Page 494 of 841




        1032. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1033. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1034. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1035. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient


                                           494
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4870 Filed 05/29/20 Page 495 of 841




  to make Plaintiffs whole.

        1036. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in IND. CODE

  § 26-1-2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1037. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                             (Ind. Code § 26-1-2-314)

        1038. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1039. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1040. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1041. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

                                           495
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4871 Filed 05/29/20 Page 496 of 841




  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

         1042. As a direct and proximate result of Ford’s breach of the warranties of

   merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT IV
                            REVOCATION OF ACCEPTANCE
                                (Ind. Code § 26-1-2-608)

        1043. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1044. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1045. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1046. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1047. There has been no change in the condition of Plaintiffs’ vehicles not


                                           496
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4872 Filed 05/29/20 Page 497 of 841




  caused by the defects and nonconformities.

        1048. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1049. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1050. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1051. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative


                                            497
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4873 Filed 05/29/20 Page 498 of 841




  means of transport for an uncertain and substantial period of time.

        1052. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in IND. CODE

  § 26-1-2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1053. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                 COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Indiana Law)

        1054. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1055. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Indiana’s Commercial Code, Plaintiffs plead in the alternative under common

  law warranty and contract law. Ford limited the remedies available to Plaintiffs to

  just repairs needed to correct defects in materials or workmanship of any part


                                           498
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4874 Filed 05/29/20 Page 499 of 841




  supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1056. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1057. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                     COUNT VI
                    IN THE ALTERNATIVE, UNJUST ENRICHMENT
                               (Based on Indiana Law)

         1058. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1059. Ford had knowledge of the safety defects in its vehicles, which it failed

  to, disclose to Plaintiffs.

         1060. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford


                                           499
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4875 Filed 05/29/20 Page 500 of 841




  obtained monies which rightfully belong to Plaintiffs.

         1061. Ford appreciated, accepted and retained the benefits conferred by

  Plaintiffs, who without knowledge of the safety defects paid a higher price for

  vehicles which actually had lower values. It would be inequitable and unjust for

  Ford to retain these wrongfully obtained profits. There is no justification for

  Plaintiffs’ impoverishment and Ford’s related enrichment.

         1062. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                     COUNT VII
                            FRAUDULENT CONCEALMENT
                                (Based on Indiana Law)

         1063. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1064. Ford intentionally concealed the above-described material safety

  information, or acted with reckless disregard for the truth, and denied Plaintiffs

  information that is highly relevant to their purchasing decision.

         1065. Defendant further affirmatively misrepresented to Plaintiffs in


                                           500
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4876 Filed 05/29/20 Page 501 of 841




  advertising and other forms of communication, including standard and uniform

  material provided with each car that the vehicles they were selling were new, had

  no significant defects and would perform and operate properly when driven in

  normal usage.

        1066. Defendant knew these representations were false when made.

        1067. Plaintiffs’ Vehicles were, in fact, defective, unsafe, and unreliable,

  because they were subject to sudden manifestations of the Transmission Defects.

        1068. Ford had a duty to disclose that these vehicles were defective, unsafe

  and unreliable because Plaintiffs relied on Ford’s material representations that the

  vehicles they were purchasing were safe and free from defects.

        1069. The aforementioned concealment was material because if it had been

  disclosed Plaintiffs would not have bought or leased the vehicles.

        1070. The aforementioned representations were material because they were

  facts that would typically be relied on by a person purchasing or leasing a new

  motor vehicle.   Ford knew or recklessly disregarded that its representations were

  false, and Ford intentionally made the false statements in order to sell vehicles.

        1071. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to


                                           501
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4877 Filed 05/29/20 Page 502 of 841




  disclose the transmission problems and Ford’s affirmative assurance that its

  vehicles were safe and reliable and other similar false statements – in purchasing or

  leasing Ford’s vehicles.

        1072. As a result of their reliance, Plaintiffs have been injured in an amount

  to be proven at trial, including, but not limited to, their lost benefit of the bargain

  and overpayment at the time of purchase and/or the diminished value of their

  vehicles.

        1073. Ford’s conduct was knowing, intentional, with malice, demonstrated a

  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.

                                    IOWA
                                  COUNT I
                VIOLATIONS OF THE PRIVATE RIGHT OF ACTION
                        FOR CONSUMER FRAUDS ACT
                          (Iowa Code § 714H.1, et seq.)

        1074. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1075. Ford is a “person” under IOWA CODE § 714H.2(7).

        1076. Plaintiffs are “consumers,” as defined by IOWA CODE § 714H.2(3), who


                                           502
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4878 Filed 05/29/20 Page 503 of 841




  purchased or leased one or more Vehicles.

        1077. Ford participated in unfair or deceptive acts or practices that violated

  Iowa’s Private Right of Action for Consumer Fraud Act (“Iowa CFA”), IOWA CODE

  § 714H.1, et seq., as described above and below. Ford is directly liable for these

  violations of law, and Ford also is liable for Ford dealerships’ violations because

  Ford dealerships act as Ford’s agents in the United States for purposes of sales and

  marketing.

        1078. By failing to disclose and actively concealing the dangerous defective

  transmissions, Ford engaged in deceptive business practices prohibited by the Iowa

  CFA, IOWA CODE § 714H.1, et seq., including (1) representing that Vehicles have

  characteristics, uses, benefits, and qualities which they do not have, (2) representing

  that Vehicles are of a particular standard, quality, and grade when they are not,

  (3) advertising Vehicles with the intent not to sell them as advertised, and (4)

  engaging in acts or practices which are otherwise unfair, misleading, false or

  deceptive to the consumer.

        1079. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these


                                           503
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4879 Filed 05/29/20 Page 504 of 841




  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.

        1080. Ford knew that the Fusion transmissions were defectively designed or

  manufactured, would fail without warning, and were not suitable for their intended

  use. Ford nevertheless failed to warn Plaintiffs about these inherent dangers despite

  having a duty to do so.

        1081. Ford owed Plaintiffs a duty to disclose the defective nature of Vehicles,

  including the dangerous risk of Transmission Defects suddenly manifesting while in

  operation, because it:

               a. Possessed exclusive knowledge of the Transmission Defects

                  rendering Vehicles inherently more dangerous and unreliable than

                  similar vehicles;

               b. Intentionally concealed the hazardous situation with Vehicles

                  through their deceptive marketing campaign and recall program that

                  they designed to hide the potentially life-threatening problems from

                  Plaintiffs; and/or

               c. Made incomplete representations about the safety and reliability of


                                          504
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4880 Filed 05/29/20 Page 505 of 841




                   Vehicles generally, and the Vehicles’ transmissions in particular,

                   while purposefully withholding material facts from Plaintiffs that

                   contradicted these representations.

        1082. Vehicles equipped with the defective transmissions pose an

  unreasonable risk of death or serious bodily injury to Plaintiffs, passengers, other

  motorists, pedestrians, and the public at large, because they are susceptible to

  manifestations of the Transmission Defects.

        1083. Ford’s unfair or deceptive acts or practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and

  reliability of Vehicles.

        1084. As a result of its violations of the Iowa CFA detailed above, Ford

  caused actual damage to Plaintiffs and, if not stopped, will continue to harm

  Plaintiffs. Plaintiffs currently own or lease, or within the relevant time period have

  owned or leased, Vehicles that are defective and inherently unsafe.                The

  Transmission Defects have impaired the value of Plaintiffs’ Vehicles.

        1085. Plaintiffs risk irreparable injury as a result of Ford’s acts and omissions

  in violation of the Iowa CFA, and these violations present a continuing risk to


                                           505
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4881 Filed 05/29/20 Page 506 of 841




  Plaintiffs as well as to the general public.

        1086. Plaintiffs sustained damaged as a result of Ford’s unlawful acts and are,

  therefore, entitled to damages and other relief as provided under Chapter 714H of

  the Iowa CFA. Because Ford’s conduct was committed willfully, Plaintiffs seek

  treble damages as provided in IOWA CODE § 714H.5(4).

        1087. Plaintiffs also seek court costs and attorneys’ fees as a result of

  Defendant’s violation of Chapter 714H as provided in IOWA CODE § 714H.5(2).

                                      COUNT II
                           BREACH OF EXPRESS WARRANTY
                                (Iowa Code § 554.2313)

        1088. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1089. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under IOWA CODE § 544.2104.

        1090. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1091. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,


                                            506
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4882 Filed 05/29/20 Page 507 of 841




  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1092. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements of all types and in uniform statements provided by Ford to be made

  by dealership salespeople. These affirmations and promises were part of the basis

  of the bargain between the parties.

        1093. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1094. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.


                                           507
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4883 Filed 05/29/20 Page 508 of 841




        1095. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1096. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        1097. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        1098. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs


                                           508
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4884 Filed 05/29/20 Page 509 of 841




  assert as an additional and/or alternative remedy, as set forth in IOWA CODE

  § 554.2711, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under IOWA CODE §§ 544.2711and

  544.2608.

        1099. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                  COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                             (Iowa Code § 544.2314)

        1100. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1101. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under IOWA COM. CODE § 544.2104.

        1102. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to IOWA CODE § 544.2314.

        1103. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

                                           509
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4885 Filed 05/29/20 Page 510 of 841




  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1104. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                     COUNT IV
                            REVOCATION OF ACCEPTANCE
                                (Iowa Code § 544.2608)

        1105. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1106. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1107. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1108. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1109. There has been no substantial change in the condition of Plaintiffs’


                                           510
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4886 Filed 05/29/20 Page 511 of 841




  vehicles not caused by the defects and nonconformities.

        1110. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1111. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1112. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1113. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative


                                            511
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4887 Filed 05/29/20 Page 512 of 841




  means of transport for an uncertain and substantial period of time.

        1114. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in IOWA CODE

  § 544.2711, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under IOWA CODE § 544.2711.

        1115. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                 COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Iowa Law)

        1116. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1117. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Uniform Commercial Code as adopted in Iowa, Plaintiffs plead in the

  alternative under common law warranty and contract law.              Ford limited the


                                           512
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4888 Filed 05/29/20 Page 513 of 841




  remedies available to Plaintiffs to just repairs needed to correct defects in materials

  or workmanship of any part supplied by Ford, and/or warranted the quality or nature

  of those services to Plaintiffs.

        1118. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        1119. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VI
                                FRAUD BY CONCEALMENT
                                   (Based on Iowa Law)

        1120. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1121. Ford had a duty to disclose the above-described safety issues because

  they consistently marketed their vehicles as safe and proclaimed that safety is one of

  Ford’s highest corporate priorities. Once Ford made representations to the public

  about safety, Ford was under a duty to disclose these omitted facts, because where


                                           513
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4889 Filed 05/29/20 Page 514 of 841




  one does speak one must speak the whole truth and not conceal any facts which

  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

        1122. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.            Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1123. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Vehicles at a higher

  price for the vehicles, which did not match the vehicles’ true value.

        1124. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1125. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.


                                             514
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4890 Filed 05/29/20 Page 515 of 841




  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1126. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage.

        1127. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                        COUNT VII
                                   UNJUST ENRICHMENT
                                    (Based on Iowa Law)

        1128. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1129. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.


                                           515
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4891 Filed 05/29/20 Page 516 of 841




         1130. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.

         1131. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                      KANSAS
                                      COUNT I
             VIOLATIONS OF THE KANSAS CONSUMER PROTECTION ACT
                          (Kan. Stat. Ann. § 50-623, et seq.)

         1132. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1133. Ford is a “supplier” under § 50-624(l) of the Kansas Consumer

  Protection Act (“Kansas CPA”)

         1134. Plaintiffs are “consumers,” as defined by § 50-624(b) of the Kansas

  CPA, who purchased or leased one or more Vehicles.

         1135. Ford participated in deceptive acts or practices that violated the Kansas

  CPA, as described above and below. Ford is directly liable for these violations of

  law, and Ford also is liable for Ford dealerships’ violations because Ford dealerships

                                             516
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4892 Filed 05/29/20 Page 517 of 841




  act as Ford’s agents in the United States for purposes of sales and marketing.

        1136. Ford engaged in deceptive acts or practices prohibited by the Kansas

  CPA, including (1) representing that Vehicles have characteristics, uses, and

  benefits that they do not have and (2) representing that Vehicles are of a particular

  standard, quality, and grade when they are of another which differs materially from

  the representation. Specifically, as alleged above, Ford made numerous material

  statements about the safety and reliability of Vehicles that were either false or

  misleading. Each of these statements contributed to the deceptive context of Ford’s

  unlawful advertising and representations as a whole.

        1137. Ford knew or had reason to know that its representations were false.

  Ford knew that the Fusion transmissions were defectively designed or

  manufactured, would fail without warning, and were not suitable for their intended

  use. Ford nevertheless failed to warn Plaintiffs about these inherent dangers despite

  having a duty to do so.

        1138. Ford engaged in further deceptive acts or practices prohibited by the

  Kansas CPA by willfully failing to disclose or willfully concealing, suppressing, or

  omitting material facts about Vehicles. Specifically, Ford failed to disclose and


                                          517
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4893 Filed 05/29/20 Page 518 of 841




  actively concealed the dangerous risk of transmission failure in Fusions equipped

  with 6F35 and CVT transmissions. Ford knew that the Fusion transmissions were

  defectively designed or manufactured, would fail without warning, and were not

  suitable for their intended use. Ford nevertheless failed to warn Plaintiffs about

  these inherent dangers despite having a duty to do so.

        1139. Ford’s acts or practices alleged above are unconscionable because,

  among other reasons, Ford knew or had reason to know they had had made

  misleading statements of opinion on which Plaintiffs were likely to rely to their

  detriment.

        1140. Ford’s deceptive and unconscionable acts or practices were likely to

  and did in fact deceive reasonable consumers, including Plaintiffs, about the true

  safety and reliability of Vehicles as a result of Ford’s violations of the Kansas CPA.

        1141. Plaintiffs suffered loss as a result of Ford’s violations of the Kansas

  CPA detailed above. Plaintiffs currently own or lease, or within the relevant time

  period have owned or leased, Vehicles that are defective and inherently unsafe.

  The Transmission Defects and the attendant safety risks have impaired the value of

  the Vehicles.


                                           518
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4894 Filed 05/29/20 Page 519 of 841




         1142. Pursuant to § 50-634(b) of the Kansas CPA, Plaintiffs seek monetary

  relief against Ford measured as the greater of (a) actual damages in an amount to be

  determined at trial and (b) civil penalties provided for by § 50-636 of the Kansas

  CPA.

         1143. Plaintiffs also seek punitive damages against Ford because they acted

  willfully, wantonly, fraudulently, or maliciously. Ford intentionally and willfully

  misrepresented the safety and reliability of Vehicles, deceived Plaintiffs on

  life-or-death matters, and concealed material facts that only it knew, all to avoid the

  expense and public relations nightmare of correcting a deadly flaw in the Vehicles it

  repeatedly promised Plaintiffs were safe.       Ford’s unlawful conduct constitutes

  malice, oppression, and fraud warranting punitive damages.

         1144. Plaintiffs risk irreparable injury as a result of Ford’s deceptive and

  unconscionable acts or practices in violation of the Kansas CPA, and these

  violations present a continuing risk to Plaintiffs as well as to the general public.

         1145. The recalls and repairs instituted by Ford have not been adequate.

  Ford Vehicles still are defective and dangerous.

         1146. Plaintiffs further seek an order enjoining Ford’s deceptive and


                                            519
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4895 Filed 05/29/20 Page 520 of 841




  unconscionable acts or practices, restitution, punitive damages, costs of Court,

  attorney’s fees, and any other just and proper relief available under the Kansas CPA.

                                       COUNT II
                           BREACH OF EXPRESS WARRANTY
                               (Kan. Stat. Ann. § 84-2-313)

        1147. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1148. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under KAN. STAT. ANN. § 84-2-104.

        1149. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1150. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1151. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities as set forth above.

        1152. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined


                                             520
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4896 Filed 05/29/20 Page 521 of 841




  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1153. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1154. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1155. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.


                                           521
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4897 Filed 05/29/20 Page 522 of 841




        1156. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        1157. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        1158. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in KAN. STAT. ANN.

  § 84-2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other


                                           522
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4898 Filed 05/29/20 Page 523 of 841




  incidental and consequential damages as allowed under KAN. STAT. ANN.

  §§ 84-2-711 and 84-2-608.

        1159. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                    COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                            (Kan. Stat. Ann. § 84-2-314)

        1160. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1161. Plaintiffs are “natural persons” within the meaning of KAN. STAT. ANN.

  § 84-2-318.

        1162. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under KAN. STAT. ANN. § 84-2-104.

        1163. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to KAN. STAT. ANN. § 84-2-314.

        1164. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

                                           523
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4899 Filed 05/29/20 Page 524 of 841




  the Transmission Defects may occur suddenly and without warning in traffic.

        1165. Privity is not required because the Vehicles are inherently dangerous.

        1166. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (Kan. Stat. Ann. § 84-2-608)

        1167. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1168. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1169. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1170. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1171. There has been no change in the condition of Plaintiffs’ vehicles not


                                           524
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4900 Filed 05/29/20 Page 525 of 841




  caused by the defects and nonconformities.

        1172. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1173. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1174. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1175. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative


                                            525
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4901 Filed 05/29/20 Page 526 of 841




  means of transport for an uncertain and substantial period of time.

        1176. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in KAN. STAT. ANN. §

  84-2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under KAN. STAT. ANN.

  § 84-2-711.

        1177. To the extent such allegations are necessary, Plaintiffs allege that

  authorized Ford dealers from whom Plaintiffs purchased or leased defective vehicles

  acted as the agents of Ford. Plaintiffs further allege, to the extent such allegations

  are necessary, that Ford’s warranties failed of their essential purpose. Plaintiffs

  further allege, to the extent such allegations are necessary, that Ford’s warranty and

  the purchase contracts for Vehicles were received by Plaintiffs as a single

  agreement.

        1178. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other


                                            526
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4902 Filed 05/29/20 Page 527 of 841




  damages allowable under law, all in amounts to be proven at trial.

                                 COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Kansas Law)

        1179. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1180. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Uniform Commercial Code as adopted in Kansas, Plaintiffs plead in the

  alternative under common law warranty and contract law.              Ford limited the

  remedies available to Plaintiffs to just repairs needed to correct defects in materials

  or workmanship of any part supplied by Ford, and/or warranted the quality or nature

  of those services to Plaintiffs.

        1181. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        1182. To the extent such allegations are necessary, Plaintiffs allege that they

  relied on Ford’s common law warranties.

        1183. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at


                                           527
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4903 Filed 05/29/20 Page 528 of 841




  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VI
                               FRAUD BY CONCEALMENT
                                  (Based on Kansas Law)

        1184. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1185. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        1186. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1187. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior


                                            528
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4904 Filed 05/29/20 Page 529 of 841




  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1188. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Vehicles at a higher

  price for the vehicles, which did not match the vehicles’ true value.

        1189. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1190. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1191. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. Plaintiffs reserve their right to elect either to (a) rescind their

  purchase or lease of Vehicles and obtain restitution (b) affirm their purchase or lease


                                           529
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4905 Filed 05/29/20 Page 530 of 841




  of Vehicles and recover damages.

        1192. Ford’s acts were done willfully, wantonly, fraudulently, or maliciously,

  oppressively, deliberately, with intent to defraud, and in reckless disregard of

  Plaintiffs’ rights and well-being to enrich Ford.     Ford’s conduct warrants an

  assessment of punitive damages in an amount sufficient to deter such conduct in the

  future, which amount is to be determined according to proof.

                                        COUNT VII
                                  UNJUST ENRICHMENT
                                   (Based on Kansas Law)

        1193. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1194. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

        1195. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained


                                           530
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4906 Filed 05/29/20 Page 531 of 841




  profits.

         1196. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                  KENTUCKY
                                    COUNT I
             VIOLATION OF THE KENTUCKY CONSUMER PROTECTION
                                       ACT
                         (Ky. Rev. Stat. § 367.110, et seq.)

         1197. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1198. Ford misrepresented the safety of the Vehicles after learning of their

  defects with the intent that Plaintiffs relied on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1199. Plaintiffs did, in fact, rely on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1200. Through those misleading and deceptive statements and false promises,

  Ford violated the Kentucky Consumer Protection Act (“KCPA”).

         1201. The KCPA applies to Ford’s transactions with Plaintiffs because Ford’s

  deceptive scheme was carried out in Kentucky and affected Plaintiffs.


                                             531
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4907 Filed 05/29/20 Page 532 of 841




        1202. Ford also failed to advise NHSTA and the public about what they knew

  about the Transmission Defects in the Vehicles.

        1203. Plaintiffs relied on Ford’s silence as to known defects in connection

  with their decision regarding the purchase, lease and/or use of the Vehicles.

        1204. As a direct and proximate result of Ford’s deceptive conduct and

  violation of the KCPA, Plaintiffs have sustained and will continue to sustain

  economic losses and other damages for which they are entitled to compensatory and

  equitable damages and declaratory relief in an amount to be proven at trial.

                                      COUNT II
                          BREACH OF EXPRESS WARRANTY
                              (Ky. Rev. Stat. § 355.2-313)

        1205. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1206. Ford expressly warranted – through statements and advertisements

  described above – that the vehicles were of high quality, and at a minimum, would

  actually work properly and safely.

        1207. Ford breached this warranty by knowingly selling to Plaintiffs vehicles

  with dangerous defects, and which were not of high quality.


                                           532
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4908 Filed 05/29/20 Page 533 of 841




        1208. Plaintiffs have been damaged as a direct and proximate result of the

  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

                               COUNT III
         BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY
                        (Ky. Rev. Stat. § 335.2-314)

        1209. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1210. Ford impliedly warranted that their vehicles were of good and

  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonable safety during normal operation, and without

  unduly endangering them or members of the public.

        1211. As described above, there were dangerous defects in the vehicles

  manufactured, distributed, and/or sold by Ford, which Plaintiffs purchased or leased.

        1212. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs. Furthermore,

  because of these dangerous defects, Plaintiffs did not receive the benefit of their


                                           533
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4909 Filed 05/29/20 Page 534 of 841




  bargain and the Vehicles have suffered a diminution in value.

           1213. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.

                                        COUNT IV
                              FRAUDULENT CONCEALMENT
                                 (Based on Kentucky Law)

           1214. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

           1215. Ford intentionally concealed the above-described material safety

  information, or acted with reckless disregard for the truth, and denied Plaintiffs

  information that is highly relevant to their purchasing decision.

           1216. Ford further affirmatively misrepresented to Plaintiffs in advertising

  and other forms of communication, including standard and uniform material

  provided with each car that the vehicles they were selling were new, had no

  significant defects and would perform and operate properly when driven in normal

  usage.

           1217. Ford knew these representations were false when made.

           1218. Plaintiffs’ Vehicles were, in fact, defective, unsafe, and unreliable,


                                            534
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4910 Filed 05/29/20 Page 535 of 841




  because they were subject to sudden manifestations of the Transmission Defects.

        1219. Ford had a duty to disclose that these vehicles were defective, unsafe and

  unreliable because Plaintiffs relied on Ford’s material representations that the

  vehicles they were purchasing were safe and free from defects.

        1220. The aforementioned concealment was material because if it had been

  disclosed Plaintiffs would not have bought or leased the vehicles.

        1221. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to

  disclose the transmission problems and Ford’s affirmative assurance that its vehicles

  were safe and reliable and other similar false statements – in purchasing or leasing

  Ford’s vehicles.

        1222. As a result of their reliance, Plaintiffs have been injured in an amount to

  be proven at trial, including, but not limited to, their lost benefit of the bargain and

  overpayment at the time of purchase and/or the diminished value of their vehicles.

        1223. Ford’s conduct was knowing, intentional, with malice, demonstrated a

  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.




                                            535
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4911 Filed 05/29/20 Page 536 of 841




                                         COUNT V
                                  UNJUST ENRICHMENT
                                  (Based on Kentucky Law)

        1224. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1225. Plaintiffs paid Ford the value of vehicles that are non-defective, and in

  exchange, Ford provided Plaintiffs vehicles that are, in fact, defective.

        1226. Further, Plaintiffs paid Ford the value for vehicles that would not be

  compromised by substantial, invasive repairs, and in return received vehicles that

  require such repairs.

        1227. Further, Plaintiffs paid Ford for vehicles they could operate, and in

  exchange, Ford provided Plaintiffs vehicles that could not be normally operated

  because their defects posed the possibility of life-threatening injuries or death.

        1228. As such, Plaintiffs conferred a windfall upon Ford, which knows of the

  windfall and has retained such benefits, which would be unjust for Ford to retain

  such benefits

        1229. As a direct and proximate result of Ford’s unjust enrichment, Plaintiffs

  have suffered and continue to suffer various damages and are entitled to remedies,


                                            536
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4912 Filed 05/29/20 Page 537 of 841




  including, but not limited to, restitution of all amounts by which Ford was enriched

  through its misconduct.

                                    LOUISIANA
                                      COUNT I
                       LOUISIANA PRODUCTS LIABILITY ACT
                          (La. Rev. Stat. § 9:2800.51, et seq.)

        1230. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1231. Plaintiffs allege that Ford has defectively designed, manufactured, sold

  or otherwise placed in the stream of commerce Vehicles as set forth above.

        1232. The product in question is unreasonably dangerous for the following

  reasons:

               a. It is unreasonably dangerous in construction or composition as

                  provided in LA. REV. STAT. § 9:2800.55;

               b. It is unreasonably dangerous in design as provided in LA. REV.

                  STAT. § 9:2800.56;

               c. It is unreasonably dangerous because an adequate warning about the

                  product was not provided as required by LA. REV. STAT.

                  § 9:2800.57; and

                                           537
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4913 Filed 05/29/20 Page 538 of 841




              d. It is unreasonably dangerous because it does not conform to an

                  express warranty of the manufacturer about the product that render

                  it unreasonably dangerous under LA. REV. STAT. § 9:2800.55, et

                  seq., that existed at the time the product left the control of the

                  manufacturer.

        1233. Ford knew and expected for the Vehicles to eventually be sold to and

  operated by purchasers and/or eventual owners of the Vehicles, including Plaintiffs;

  consequently, Plaintiffs were an expected user of the product which Ford

  manufactured.

        1234. The Vehicles reached Plaintiffs without substantial changes in their

  condition from time of completion of manufacture by Ford.

        1235. The defects in the Vehicles could not have been contemplated by any

  reasonable person expected to operate the Vehicles, and, therefore, presented an

  unreasonably dangerous situation for expected users of the Vehicles even though the

  Vehicles were operated by expected users in a reasonable manner.

        1236. As a direct and proximate cause of Ford’s design, manufacture,

  assembly, marketing, and sales of the Vehicles, Plaintiffs have sustained and will


                                          538
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4914 Filed 05/29/20 Page 539 of 841




  continue to sustain the loss of use of his/her vehicle, economic losses and

  consequential damages, and are therefore entitled to compensatory relief according

  to proof, and entitled to a declaratory judgment that Ford is liable to Plaintiffs for

  breach of its duty to design, manufacture, assemble, market, and sell a safe product,

  fit for its reasonably intended use. Plaintiffs allege that the Transmission Defects

  events are the type of occurrences which would not happen in the absence of a

  defective product.   Plaintiffs allege the application of res ipsa loquitur under

  Louisiana Products Liability Law.

                                       COUNT II
                                    REDHIBITION
                        (LA. Civ. Code Art. 2520, et seq. and 2545)

        1237. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1238. Plaintiffs allege that Ford defectively designed, manufactured, sold or

  otherwise placed in the stream of commerce vehicles that are defective.

        1239. Plaintiffs allege that the Transmission Defects are the type of

  occurrences which would not happen in the absence of a defective product.

  Plaintiffs allege the application of res ipsa loquitur under Louisiana Products


                                           539
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4915 Filed 05/29/20 Page 540 of 841




  Liability Law.

        1240. Plaintiffs allege that Ford has known about safety hazards that result

  from unexpected Transmission Defects for a number of years and has failed to

  adequately address those safety concerns.

        1241. Ford, as manufacturer of the Vehicles, are responsible for damages

  caused by the failure of its product to conform to well-defined standards. In

  particular, the vehicles contain vices or defects which rendered them useless or their

  use so inconvenient and unsafe that a reasonable buyer would not have purchased or

  leased them. Ford manufactured, sold and promoted the vehicles and placed the

  vehicles into the stream of commerce.          Under Louisiana Law, the seller and

  manufacturer warrants the buyer against redhibitory defects or vices in the things

  sold. LA. CODE CIV. P. Art. 2520. The vehicles as sold and promoted by Ford

  possessed redhibitory defects because they were not manufactured and marketed in

  accordance with industry standards and/or were unreasonably dangerous as

  described above, which rendered the vehicles useless or their use so inconvenient

  and unsafe that it must be presumed that a buyer would not have bought the vehicles

  had he/she known of the defect. Pursuant to LA. CODE CIV. P. Art. 2520, Plaintiffs


                                           540
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4916 Filed 05/29/20 Page 541 of 841




  are entitled to obtain a rescission of the sale of the subject product.

        1242. The vehicles alternatively possess redhibitory defects because the

  vehicles were not manufactured and marketed in accordance with industry standards

  and/or were unreasonably dangerous as described above, which diminished the

  value of the vehicles so that it must be presumed that a reasonable buyer would still

  have bought the vehicles, but for a lesser price, had the redhibitory defects been

  disclosed. In this instance, Plaintiffs are entitled to a reduction of the purchase price.

        1243. As the manufacturer of the vehicle, under Louisiana Law, Ford is

  deemed to know that the vehicle contained redhibitory defects pursuant to LA. CODE

  CIV. P. Art. 2545. Ford is liable as a bad faith seller for selling a defective product

  with knowledge of defects and thus is liable to Plaintiffs for the price of the subject

  product, with interest from the purchase date, as well as reasonable expenses

  occasioned by the sale of the subject product, and attorney’s fees.

        1244. Due to the defects and redhibitory vices in the Fords sold to Plaintiffs,

  they have suffered damages under Louisiana Law.




                                             541
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4917 Filed 05/29/20 Page 542 of 841




                                       COUNT III
                      BREACH OF IMPLIED WARRANTY OF FITNESS
                                 FOR ORDINARY USE
                                (La. Civ. Code Art. 2524)

        1245. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1246. At all relevant times, Ford marketed, sold and distributed the

  automobile for use by Plaintiffs, knew of the use for which the Vehicles were

  intended, and impliedly warranted them to be fit for ordinary use.

        1247. The Vehicles, when sold, were defective, unmerchantable, and unfit for

  ordinary use.

        1248. The Vehicles contain vices or defects which render them either

  absolutely useless or render their use inconvenient, imperfect, and unsafe such that

  Plaintiffs would not have purchased or leased the Vehicles had they known of the

  vices or defects.

        1249. The damages in question arose from the reasonably anticipated use of

  the product in question.

        1250. Ford breached the implied warranties of merchantability and fitness for

  ordinary use when the Vehicles were sold to Plaintiffs because they have a tendency

                                           542
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4918 Filed 05/29/20 Page 543 of 841




  to exhibit the Transmission Defects.

        1251. As a direct and proximate cause of Ford’s breach of the implied

  warranties of merchantability and fitness for ordinary use, Plaintiffs have suffered

  injuries and damages.

                                         COUNT IV
                                       NEGLIGENCE
                                  (La. Civ. Code Art. 2315)

        1252. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1253. Ford had a duty to Plaintiffs to provide a safe product in design and

  manufacture, to notify NHTSA, and to warn NHTSA of the defective nature of the

  Vehicles.

        1254. Ford breached its duty of reasonable care to Plaintiffs by designing the

  Vehicles in such a manner that they are prone to exhibit the Transmission Defects.

        1255. Ford breached its duty of reasonable care to Plaintiffs by manufacturing

  and/or assembling the Vehicles in such a manner that they are prone exhibit the

  Transmission Defects.

        1256. Ford breached its duty of reasonable care to Plaintiffs by failing to


                                           543
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4919 Filed 05/29/20 Page 544 of 841




  recall the Vehicles at the earliest possible date.

        1257. Ford breached its duty of reasonable care to Plaintiffs by failing to

  exercise due care under the circumstances.

        1258. As a direct and proximate result of Ford’s negligence as set forth in the

  preceding paragraphs, Plaintiffs have sustained and will continue to sustain the loss

  of use of their vehicles, economic losses, consequential damages and other damages

  and are entitled to compensatory damages, and equitable and declaratory relief

  according to proof.

        1259. Ford’s egregious misconduct alleged above warrants the imposition of

  punitive damages against Ford to prevent such future behavior.

                                      MAINE
                                     COUNT I
             VIOLATION OF MAINE UNFAIR TRADE PRACTICES ACT
                     (Me. Rev. Stat. Ann. tit. 5 § 205-A, et seq.)

        1260. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1261. The Maine Unfair Trade Practices Act (“UTPA”) makes unlawful

  “[u]nfair methods of competition and unfair or deceptive acts or practices in the

  conduct of any trade or commerce. . . .” per ME. REV. STAT. ANN. TIT. 5 § 207.

                                            544
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4920 Filed 05/29/20 Page 545 of 841




        1262. The advertising and sale of motor vehicles by Ford constitutes “trade or

  commerce” within the meaning of UTPA per ME. REV. STAT. ANN. TIT. 5 § 206(3).

        1263. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

  This was a deceptive act in that Ford represented that Vehicles have characteristics,

  uses, benefits, and qualities which they do not have; represented that Vehicles are of

  a particular standard and quality when they are not; and advertised Vehicles with the

  intent not to sell them as advertised. Ford knew or should have known that its

  conduct violated the UTPA.

        1264. Ford engaged in a deceptive trade practice when it failed to disclose

  material information concerning the Ford vehicles which was known to Ford at the

  time of the sale. Ford deliberately withheld the information about the Transmission

  Defects in order to ensure that consumers would purchase its vehicles and to induce

  the consumer to enter into a transaction.

        1265. Ford’s conduct has caused or is to cause a substantial injury that is not

  reasonably avoided by consumers, and the harm is not outweighed by a

  countervailing benefit to consumers or competition


                                              545
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4921 Filed 05/29/20 Page 546 of 841




          1266. As a result of Ford’s deceptive and unfair practices, Plaintiffs have

  suffered loss of money or property. Plaintiffs overpaid for their vehicles and did

  not receive the benefit of their bargain. The value of their Fords have diminished

  now that the safety issues have come to light, and Plaintiffs own vehicles that are not

  safe.

          1267. Plaintiffs are entitled to actual damages, restitution and such other

  equitable relief, including an injunction, as the Court determines to be necessary and

  proper.

          1268. Pursuant to ME. REV. STAT. ANN. TIT. 5 § 213(3), Plaintiffs will mail a

  copy of the complaint to Maine’s Attorney General.

                                     COUNT II
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                         (Me. Rev. Stat. Ann. tit. 11 § 2-314)

          1269. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

          1270. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

          1271. A warranty that the Vehicles were in merchantable condition is implied


                                           546
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4922 Filed 05/29/20 Page 547 of 841




  by law in the instant transactions.

        1272. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1273. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT III
                            REVOCATION OF ACCEPTANCE
                            (Me. Rev. Stat. Ann. tit. 11 § 2-608)

        1274. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1275. Plaintiffs demanded revocation and the demands were refused.

        1276. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1277. Acceptance was reasonably induced by the difficulty of discovering the


                                           547
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4923 Filed 05/29/20 Page 548 of 841




  defects and nonconformities before acceptance.

        1278. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1279. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1280. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1281. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1282. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any


                                            548
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4924 Filed 05/29/20 Page 549 of 841




  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1283. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                        COUNT IV
                                 BREACH OF CONTRACT
                                   (Based on Maine Law)

        1284. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1285. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Maine’s Commercial Code, Plaintiffs plead in the alternative under common

  law contract law. Ford limited the remedies available to Plaintiffs to just repairs

  needed to correct defects in materials or workmanship of any part supplied by Ford,

  and/or warranted the quality or nature of those services to Plaintiffs.

        1286. Ford breached this contractual obligation by failing to repair or replace


                                           549
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4925 Filed 05/29/20 Page 550 of 841




  the Vehicles evidencing the Transmission Defects.

         1287. As a direct and proximate result of Ford’s breach of contract warranty,

  Plaintiffs have been damaged in an amount to be proven at trial, which shall include,

  but is not limited to, all compensatory damages, incidental and consequential

  damages, and other damages allowed by law.

                                        COUNT V
                                  UNJUST ENRICHMENT
                                   (Based on Maine Law)

         1288. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1289. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1290. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         1291. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher


                                           550
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4926 Filed 05/29/20 Page 551 of 841




  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         1292. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                MARYLAND
                                 COUNT I
          VIOLATIONS OF MARYLAND CONSUMER PROTECTION ACT
                     (Md. Code Com. Law § 13-101, et seq.)

         1293. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1294. Plaintiffs are persons within the meaning of the Maryland Consumer

  Protection Act (the “Act”) for all purposes therein.

         1295. Ford is a person within the meaning of the Act for all purposes therein.

         1296. The false, deceptive and misleading statements and representations

  made by Ford alleged above and below are Unfair, Abusive, and Deceptive Trade

  Practices within the meaning of the Act.

         1297. Ford participated in unfair or deceptive acts or practices that violated

  the Act, as described above and below, and those unfair and deceptive trade

                                           551
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4927 Filed 05/29/20 Page 552 of 841




  practices occurred or were committed in the course, vocation or occupation of

  Ford’s businesses. Ford engaged in the unfair and deceptive trade practices and is

  directly liable for these violations of law. Ford also is liable for Ford dealerships’

  violations because Ford dealerships act as Ford’s agents in the United States for

  purposes of sales and marketing.

        1298. The Unfair and Deceptive Trade Practices as alleged above and below

  significantly impact the public as actual or potential customers of Ford.

        1299. By failing to disclose and actively concealing the dangerous risk of the

  Transmission Defects, Ford engaged in deceptive business practices prohibited by

  the Act, including, but not limited to, (1) representing that Vehicles have

  characteristics, uses, benefits, and qualities which they do not have, (2) representing

  that Vehicles are of a particular standard, quality, and grade when they are not, (3)

  advertising Vehicles with the intent not to sell them as advertised; (4) representing

  that a transaction involving Vehicles confers or involves rights, remedies, and

  obligations which it does not, and (5) representing that the subject of a transaction

  involving Vehicles has been supplied in accordance with a previous representation

  when it has not.


                                           552
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4928 Filed 05/29/20 Page 553 of 841




        1300. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.

        1301. Ford’s unfair or deceptive acts or practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and

  reliability of Vehicles.

        1302. As a direct and proximate result of their unfair and deceptive business

  practices, and violations of the Act detailed above, Ford caused actual damages,

  injuries, and losses to Plaintiffs and, if not stopped, will continue to harm Plaintiffs.

  Plaintiffs currently own or lease, or within the relevant time period have owned or

  leased, Vehicles that are defective and inherently unsafe. The Transmission Defects

  and the attendant safety risks have impaired the value of the Vehicles.

        1303. Plaintiffs are entitled to all damages permitted by M.R.S § 13-101,

  et seq., including actual damages sustained, civil penalties, attorneys’ fees, and costs

  of this action. Also, the State of Maryland is entitled to statutory penalties from

  defendants for each violation of the Act.


                                            553
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4929 Filed 05/29/20 Page 554 of 841




                                      COUNT II
                           BREACH OF EXPRESS WARRANTY
                              (Md. Code Com. Law § 2-313)

        1304. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1305. Ford is and was at all relevant times a merchant as defined by the

  Uniform Commercial Code.

        1306. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1307. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1308. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1309. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote


                                             554
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4930 Filed 05/29/20 Page 555 of 841




  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of the

  basis of the bargain between the parties.

        1310. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1311. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1312. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1313. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were


                                              555
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4931 Filed 05/29/20 Page 556 of 841




  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1314. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        1315. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in MD. CODE COM.

  LAW § 2-608 for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of their Vehicles.

        1316. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                            556
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4932 Filed 05/29/20 Page 557 of 841




                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                           (Md. Code Com. Law § 2-314)

        1317. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1318. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1319. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transactions.

        1320. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1321. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                              (Md. Code Com. Law § 2-608)

        1322. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

                                           557
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4933 Filed 05/29/20 Page 558 of 841




  though herein fully restated and re-alleged.

        1323. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1324. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1325. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1326. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1327. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1328. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.


                                           558
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4934 Filed 05/29/20 Page 559 of 841




        1329. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1330. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1331. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in MD. CODE COM.

  LAW § 2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1332. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,


                                            559
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4935 Filed 05/29/20 Page 560 of 841




  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Maryland Law)

        1333. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1334. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Maryland Code, Plaintiffs plead in the alternative under common law

  warranty and contract law. Ford limited the remedies available to Plaintiffs to just

  repairs needed to correct defects in materials or workmanship of any part supplied

  by Ford, and/or warranted the quality or nature of those services to Plaintiffs.

        1335. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        1336. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.


                                           560
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4936 Filed 05/29/20 Page 561 of 841




                                        COUNT VI
                               FRAUD BY CONCEALMENT
                                 (Based on Maryland Law)

        1337. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1338. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of their vehicles.

        1339. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1340. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because


                                             561
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4937 Filed 05/29/20 Page 562 of 841




  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1341. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1342. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1343. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1344. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,


                                           562
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4938 Filed 05/29/20 Page 563 of 841




  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        1345. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VII
                                        NEGLIGENCE
                                   (Based on Maryland Law)

        1346. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1347. Ford had a duty to Plaintiffs to provide a safe product in design and

  manufacture, to notify NHTSA, and to warn NHTSA of the heightened propensity

  of the Vehicles to unexpectedly exhibit the Transmission Defects.

        1348. Ford breached its duty of reasonable care to Plaintiffs by designing the

  Vehicles in such a manner that they have a heightened propensity to exhibit


                                            563
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4939 Filed 05/29/20 Page 564 of 841




  Transmission Defects.

        1349. Ford breached its duty of reasonable care to Plaintiffs by manufacturing

  and/or assembling the Vehicles in such a manner that they were prone to the

  Transmission Defects.

        1350. Ford breached its duty of reasonable care to Plaintiffs by failing to

  recall the Vehicles at the earliest possible date when they knew that the Fusion

  transmissions were defective.

        1351. Ford breached its duty of reasonable care to Plaintiffs by failing to

  exercise due care under the circumstances.

        1352. As a direct and proximate result of Ford’s negligence as set forth in the

  preceding paragraphs, Plaintiffs have sustained and will continue to sustain the loss

  of use of their vehicles, economic losses, consequential damages and other damages

  and are entitled to compensatory damages and equitable and declaratory relief

  according to proof.

        1353. Plaintiffs demand judgment against Ford for negligence as prayed

  below.




                                          564
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4940 Filed 05/29/20 Page 565 of 841




                                   COUNT VIII
                  STRICT PRODUCTS LIABILITY – DESIGN DEFECT
                             (Based on Maryland Law)

        1354. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1355. At all times relevant hereto, Ford was engaged in the business of

  designing, manufacturing, assembling, promoting, advertising, selling, and

  distributing Ford vehicles in the United States, including, but not limited to, the

  Vehicles.

        1356. Ford knew and expected for the Vehicles to eventually be sold to and

  operated by consumers and/or eventual owners of the Vehicles, including Plaintiffs.

  Consequently, Plaintiffs were foreseeable users of the products which Ford

  manufactured.

        1357. The Vehicles reached Plaintiffs without substantial change in condition

  from the time they were manufactured by Ford.

        1358. The propensity of the Vehicles to suddenly and unexpectedly

  experience the Transmission Defects could not have been contemplated by any

  reasonable person expected to operate the Vehicles, and for that reason, presented an


                                           565
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4941 Filed 05/29/20 Page 566 of 841




  unreasonably dangerous situation for foreseeable users of the Vehicles even though

  the Vehicles were operated by foreseeable users in a reasonable manner.

        1359. Ford should have reasonably foreseen that the dangerous conditions of

  the Vehicles’ defective transmissions would subject Plaintiffs to harm.

        1360. As a result of these defective designs, the Vehicles are unreasonably

  dangerous.

        1361. Plaintiffs have used the Vehicles reasonably and as intended, to the

  fullest degree possible given their defective nature, and, nevertheless, have suffered

  damages through no fault of their own.

        1362. Safer, alternative designs existed for the Vehicles.

        1363. As a direct and proximate result of Ford’s design, manufacture,

  assembly, marketing, and sales of the Vehicles, Plaintiffs have sustained and will

  continue to sustain the loss of the use of their vehicles, economic losses, and

  consequential damages, and are, therefore, entitled to compensatory relief according

  to proof, and entitled to a declaratory judgment that Ford is liable to Plaintiffs for

  breach of its duty to design, manufacture, assemble, market, and sell a safe product,

  fit for its reasonably intended use. Plaintiffs are therefore entitled to equitable relief


                                             566
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4942 Filed 05/29/20 Page 567 of 841




  as described below.

        1364. Plaintiffs demand judgment against Ford for design defects as prayed

  for below.

                                    COUNT IX
                    STRICT PRODUCTS LIABILITY – DEFECTIVE
                               MANUFACTURING
                             (Based on Maryland Law)

        1365. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1366. Ford is the manufacturer, designer, distributor, seller, or supplier of the

  Vehicles.

        1367. The Vehicles manufactured, designed, sold, distributed, supplied

  and/or placed in the stream of commerce by Ford were defective in their

  manufacture and construction such that they were unreasonably dangerous, were not

  fit for the ordinary purposes for which they were intended, and/or did not meet the

  reasonable expectations of any consumer.

        1368. The Vehicles manufactured, designed, sold, distributed, supplied

  and/or placed in the stream of commerce by Ford, were defective in their

  manufacture and construction as described at the time they left Ford’s control.

                                           567
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4943 Filed 05/29/20 Page 568 of 841




        1369. The Vehicles are unreasonably dangerous due to their defective

  manufacture.

        1370. As a direct and proximate result of Plaintiffs’ purchase and use of the

  Vehicles as manufactured, designed, sold, supplied and introduced into the stream of

  commerce by Ford, Plaintiffs suffered economic losses, and will continue to suffer

  such damages and economic losses in the future.

        1371. Plaintiffs demand judgment against Ford for manufacturing defects as

  prayed for below.

                                     COUNT X
                          STRICT PRODUCTS LIABILITY –
                      DEFECT DUE TO NONCONFORMANCE WITH
                                REPRESENTATIONS
                              (Based on Maryland Law)

        1372. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1373. Ford is the manufacturer, designer, distributor, seller, or supplier of the

  Vehicles, and Ford made representations regarding the character or quality of the

  Vehicles.

        1374. The Vehicles manufactured and supplied by Ford were defective in


                                           568
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4944 Filed 05/29/20 Page 569 of 841




  that, when they left the hands of Ford, they did not conform to the representations

  made by Ford concerning the Vehicles.

        1375. Plaintiffs justifiably relied upon Ford’s representations regarding the

  Vehicles when they purchased or leased and used the Vehicles.

        1376. As a direct and proximate result of their reliance on Ford’s

  representations regarding the character and quality of the Vehicles, Plaintiffs

  suffered damages and economic losses, and will continue to suffer such damages

  and economic losses in the future.

        1377. Plaintiffs demand judgment against Ford for manufacturing defects as

  prayed for below.

                                        COUNT XI
                                 UNJUST ENRICHMENT
                                 (Based on Maryland Law)

        1378. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1379. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies


                                           569
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4945 Filed 05/29/20 Page 570 of 841




  which rightfully belong to Plaintiffs.

         1380. Ford knowingly enjoyed the benefit of increased financial gains, to the

  detriment of Plaintiffs, who paid a higher price for vehicles which actually had lower

  values. It would be inequitable and unjust for Ford to retain these wrongfully

  obtained profits.

         1381. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustee of the profits unjustly obtained, plus

  interest.

                                MASSACHUSETTS
                                    COUNT I
                        VIOLATION OF THE MASSACHUSETTS
                           CONSUMER PROTECTION ACT
                                  (Chapter 93A)

         1382. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1383. The conduct of Ford as set forth herein constitutes unfair and deceptive

  acts or practices in violation of the Massachusetts Consumer Protection Act, Mass.

  Gen. L. ch. 93A, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,


                                           570
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4946 Filed 05/29/20 Page 571 of 841




  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles, which misrepresentations and omissions possessed the

  tendency to deceive.

        1384. Ford engages in the conduct of trade or commerce and the misconduct

  alleged herein occurred in trade or commerce.

        1385. In satisfaction of MASS. GEN. LAWS       CH.   93A, § 9(3), Plaintiffs have

  made demand on Ford more than 30 days prior to this filing by numerous letters sent

  by Plaintiffs. These letters asserted that rights of consumers as claimants had been

  violated, described the unfair and deceptive acts committed by Ford, and specified

  the injuries that Plaintiffs have suffered and the relief they seek. Thus, these letters

  satisfy section 9(3).

        1386. As a result of Ford’s unfair and deceptive acts or practices in violation

  of the Massachusetts Consumer Protection Act, MASS. GEN. L. CH. 93A, Plaintiffs

  suffered injury as described herein. Plaintiffs overpaid for their Vehicles and did

  not receive the benefit of their bargain, and their vehicles have suffered a diminution

  in value.




                                            571
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4947 Filed 05/29/20 Page 572 of 841




                                     COUNT II
                           BREACH OF EXPRESS WARRANTY
                               (ALM GL ch. 106, § 2-313)

        1387. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1388. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1389. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1390. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1391. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1392. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote


                                             572
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4948 Filed 05/29/20 Page 573 of 841




  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1393. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1394. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1395. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1396. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were


                                           573
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4949 Filed 05/29/20 Page 574 of 841




  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1397. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        1398. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in ALM GL ch. 106,

  § 2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned.

        1399. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           574
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4950 Filed 05/29/20 Page 575 of 841




                                 COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                            (ALM GL ch. 106, § 2-314)

        1400. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1401. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1402. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1403. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1404. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                    COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (ALM GL ch. 106, § 2-608)

        1405. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

                                           575
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4951 Filed 05/29/20 Page 576 of 841




  though herein fully restated and re-alleged.

        1406. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1407. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1408. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1409. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1410. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1411. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.


                                           576
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4952 Filed 05/29/20 Page 577 of 841




        1412. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1413. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1414. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in ALM GL ch. 106,

  § 2-608, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned.

        1415. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,


                                            577
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4953 Filed 05/29/20 Page 578 of 841




  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                   COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                          (Based on Massachusetts Law)

         1416. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1417. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Massachusetts’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1418. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1419. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental


                                           578
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4954 Filed 05/29/20 Page 579 of 841




  and consequential damages, and other damages allowed by law.

                                        COUNT VI
                                 UNJUST ENRICHMENT
                               (Based on Massachusetts Law)

         1420. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1421. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1422. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         1423. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         1424. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus


                                           579
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4955 Filed 05/29/20 Page 580 of 841




  interest.

                               MICHIGAN
                                 COUNT I
         VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                     (Mich. Comp. Laws § 445.901, et seq.)

         1425. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1426. Ford misrepresented the safety of the Vehicles after learning of their

  defects with the intent that Plaintiffs relied on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1427. Plaintiffs did, in fact, rely on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1428. Through those misleading and deceptive statements and false promises,

  Ford violated the Michigan Consumer Protection Act.

         1429. The Michigan Consumer Protection Act applies to Ford’s transactions

  with Plaintiffs because Ford’s deceptive scheme was carried out in Michigan and

  affected Plaintiffs.

         1430. Ford also failed to advise NHSTA and the public about what they knew

  about the Transmission Defects in the Vehicles.

                                            580
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4956 Filed 05/29/20 Page 581 of 841




         1431. Plaintiffs relied on Ford’s silence as to known defects in connection

  with their decision regarding the purchase, lease and/or use of the Vehicles.

         1432. As a direct and proximate result of Ford’s deceptive conduct and

  violation of the Michigan Consumer Protection Act, Plaintiffs have sustained and

  will continue to sustain economic losses and other damages for which they are

  entitled to compensatory and equitable damages and declaratory relief in an amount

  to be proven at trial.

                                      COUNT II
                           BREACH OF EXPRESS WARRANTY
                             (Mich. Comp. Laws § 440.2313)

         1433. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1434. Ford expressly warranted – through statements and advertisements

  described above – that the vehicles were of high quality, and at a minimum, would

  actually work properly and safely.

         1435. Ford breached this warranty by knowingly selling to Plaintiffs vehicles

  with dangerous defects, and which were not of high quality.

         1436. Plaintiffs have been damaged as a direct and proximate result of the


                                           581
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4957 Filed 05/29/20 Page 582 of 841




  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

                                COUNT III
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                       (Mich. Comp. Laws § 440.2314)

        1437. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1438. Ford impliedly warranted that their vehicles were of good and

  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonably safety during normal operation, and without

  unduly endangering them or members of the public.

        1439. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs. Furthermore,

  because of these dangerous defects, Plaintiffs did not receive the benefit of their

  bargain and the vehicles have suffered a diminution in value.

        1440. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.


                                           582
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4958 Filed 05/29/20 Page 583 of 841




                                  MINNESOTA
                                    COUNT I
                  VIOLATION OF MINNESOTA FALSE STATEMENT
                          IN ADVERTISING STATUTE
                          (Minn. Stat. §§ 325F.67 et seq.)

        1441. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1442. Ford produced and published advertisements and deceptive and

  misleading statements on the safety and reliability of the Vehicles, even after

  learning of their defects, with the intent to sell the Vehicles.

        1443. Ford continue to represent or otherwise disseminate misleading

  information about the defect and cause of the defect with the intent to induce the

  public to by the Vehicles.

        1444. Ford concealed their deceptive practices in order to increase the sale of

  and profit from the Vehicles.

        1445. Ford violated the Minnesota False Statements in Advertising Act,

  MINN. STAT. § 325F.67, et seq., by publicly misrepresenting safety of the Vehicles,

  including the cause of the sudden transmission problems.

        1446. Ford also failed to advise the NHTSA and the public about what it


                                            583
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4959 Filed 05/29/20 Page 584 of 841




  knew about the Transmission Defects.

        1447. The Minnesota False Statements in Advertising Act applies to

  Plaintiffs’ transactions with Defendant because Ford’s deceptive scheme was

  carried out in Minnesota and affected Plaintiffs.

        1448. As a direct and proximate result of Ford’s deceptive, unfair, and

  fraudulent conduct and violations of MINN. STAT. § 325F.67, et seq., Plaintiffs have

  sustained and will continue to sustain economic losses and other damages for which

  they are entitled to compensatory and equitable damages and declaratory relief in an

  amount to be proven at trial.

                                  COUNT II
           VIOLATION OF MINNESOTA UNIFORM DECEPTIVE TRADE
                              PRACTICES ACT
                       (Minn. Stat. § 325D.43-48, et seq.)

        1449. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1450. Ford engaged in – and continue to engage in – conduct that violates the

  Minnesota Deceptive Trade Practices Act, MINN. STAT. § 325D.44, et seq. The

  violations include the following:

               a. Ford violated MINN. STAT. § 325D.44(5) by representing the

                                           584
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4960 Filed 05/29/20 Page 585 of 841




                   Vehicles as having characteristics, uses, and benefits of safe and

                   mechanically sound vehicles while knowing that the statements

                   were false and the Vehicles contained defects;

                b. Ford violated MINN. STAT. § 325D.44(7) by representing the

                   Vehicles as a non-defective product of a particular standard, quality,

                   or grade while knowing the statements were false and the Vehicles

                   contained defects;

                c. Ford violated MINN. STAT. § 325D.44(9) by advertising, marketing,

                   and selling the Vehicles as reliable and without a known defect

                   while knowing those claims were false; and

                d. Ford violated MINN. STAT. § 325D.44(13) by creating a likelihood

                   of confusion and/or misrepresenting the safety of the Vehicles.

         1451. Ford’s deceptive scheme was carried out in Minnesota and affected

  Plaintiffs.

         1452. Ford also failed to advise the NHSTA and the public about what it

  knew about the Transmission Defects.

         1453. As a direct and proximate result of Ford’s deceptive conduct and


                                            585
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4961 Filed 05/29/20 Page 586 of 841




  violation of MINN. STAT. § 325D.44, et seq., Plaintiffs have sustained and will

  continue to sustain economic losses and other damages for which they are entitled to

  compensatory and equitable damages and declaratory relief in an amount to be

  proven at trial.

                                      COUNT III
                     VIOLATION OF MINNESOTA PREVENTION OF
                              CONSUMER FRAUD ACT
                             (Minn. Stat. § 325F.68, et seq.)

         1454. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1455. Ford misrepresented the safety of the Vehicles after learning of their

  defects with the intent that Plaintiffs relied on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1456. Plaintiffs did, in fact, rely on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

         1457. Through these misleading and deceptive statements and false promises,

  Ford violated MINN. STAT. § 325F.69.

         1458. The Minnesota Prevention of Consumer Fraud Act applies to Ford’s

  transactions with Plaintiffs because Ford’s deceptive scheme was carried out in

                                            586
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4962 Filed 05/29/20 Page 587 of 841




  Minnesota and affected Plaintiffs.

         1459. Ford also failed to advise the NHSTA and the public about what they

  knew about the Transmission Defects in the Vehicles.

         1460. Plaintiffs relied on Ford’s silence as to known defects in connection

  with their decision regarding the purchase, lease and/or use of the Vehicles.

         1461. As a direct and proximate result of Ford’s deceptive conduct and

  violation of MINN. STAT. § 325F.69, Plaintiffs have sustained and will continue to

  sustain economic losses and other damages for which they are entitled to

  compensatory and equitable damages and declaratory relief in an amount to be

  proven at trial.

                                    COUNT IV
                       FRAUDULENT MISREPRESENTATION &
                          FRAUDULENT CONCEALMENT
                             (Based on Minnesota Law)

         1462. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1463. Ford intentionally concealed the above-described material safety

  information, or acted with reckless disregard for the truth, and denied Plaintiffs

  information that is highly relevant to their purchasing decision.

                                           587
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4963 Filed 05/29/20 Page 588 of 841




           1464. Ford further affirmatively misrepresented to Plaintiffs in advertising

  and other forms of communication, including standard and uniform material

  provided with each car, that the vehicles they were selling were new, had no

  significant defects and would perform and operate properly when driven in normal

  usage.

           1465. The vehicles purchased or leased by Plaintiffs were, in fact, defective,

  unsafe and unreliable, because the vehicles were subject to sudden Transmission

  Defects.

           1466. Ford had a duty to disclose that these vehicles were defective, unsafe

  and unreliable because Plaintiffs relied on Ford’s material representations that the

  vehicles they were purchasing were safe and free from defects.

           1467. The aforementioned concealment was material because if it had been

  disclosed Plaintiffs would not have bought or leased the vehicles.

           1468. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to

  disclose the transmission problems and Ford’s affirmative assurance that its vehicles

  were safe and reliable and other similar false statements – in purchasing or leasing

  Ford’s vehicles.


                                             588
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4964 Filed 05/29/20 Page 589 of 841




        1469. As a result of their reliance, Plaintiffs have been injured in an amount to

  be proven at trial, including, but not limited to, their lost benefit of the bargain and

  overpayment at the time of purchase and/or the diminished value of their vehicles.

        1470. Ford’s conduct was knowing, intentional, with malice, demonstrated a

  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.

                                         COUNT V
                          BREACH OF EXPRESS WARRANTY
                        (Minn. Stat. § 325G.19 Express Warranties)

        1471. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1472. Ford is and at all relevant times was a merchant as defined by the

  Uniform Commercial Code (“UCC”).

        1473. Ford expressly warranted – through uniform statements, marketing

  materials, and advertisements described above – that the vehicles were of high

  quality, and, at a minimum, would actually work properly and safely. These

  warranties became part of the basis of the bargain.

        1474. Ford breached this warranty by knowingly selling to Plaintiffs vehicles


                                            589
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4965 Filed 05/29/20 Page 590 of 841




  with dangerous defects, and which were not of high quality.

        1475. Plaintiffs have been damaged as a direct and proximate result of the

  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

        1476. Plaintiffs were unaware of these defects and could not have reasonably

  discovered them when they purchased or leased their vehicles from Ford.

        1477. Plaintiffs are entitled to damages, including the diminished value of

  their vehicles and the value of the non-use of the vehicles pending successful repair,

  in addition to any costs associated with purchasing or leasing safer vehicles,

  incidental an consequential damages, and all other damages allowable under the law,

  including such further relief as the Court deems just and proper.

                                   COUNT VI
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                             (STRICT LIABILITY)
                   (Minn. Stat. § 336.2-314 Implied Warranty;
                       Merchantability; Usage Of Trade)

        1478. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                           590
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4966 Filed 05/29/20 Page 591 of 841




        1479. Ford impliedly warranted that their vehicles were of good and

  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonable safety during normal operation, and without

  unduly endangering them or members of the public.

        1480. As described above, there were dangerous defects in the vehicles

  manufactured, distributed, and/or sold by Ford, which Plaintiffs purchased or leased,

  including, but not limited to, Transmission Defects.

        1481. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs. Furthermore,

  because of these dangerous defects, Plaintiff did not receive the benefit of their

  bargain and the vehicles have suffered a diminution in value.

        1482. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.

                                        COUNT VII
                                 UNJUST ENRICHMENT
                                 (Based on Minnesota Law)

        1483. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                           591
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4967 Filed 05/29/20 Page 592 of 841




        1484. Plaintiffs paid Ford the value of vehicles that are non-defective, and in

  exchange, Ford provided Plaintiffs vehicles that are, in fact, defective.

        1485. Further, Plaintiffs paid Ford the value for vehicles that would not be

  compromised by substantial, invasive repairs, and in return received vehicles that

  require such repairs.

        1486. Further, Plaintiffs paid Ford for vehicles they could operate, and in

  exchange, Ford provided Plaintiffs vehicles that could not be normally operated

  because their defects posed the possibility of life-threatening injuries or death.

        1487. As such, Plaintiffs conferred a windfall upon Ford., which knows of the

  windfall and has retained such benefits, which would be unjust for Ford to retain.

        1488. As a direct and proximate result of Ford’s unjust enrichment, Plaintiffs

  have suffered and continue to suffer various damages and are entitled to remedies,

  including, but not limited to, restitution of all amounts by which Ford was enriched

  through its misconduct.

                                      COUNT VIII
                          STRICT LIABILITY (DESIGN DEFECT)
                                (Based on Minnesota Law)

        1489. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                            592
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4968 Filed 05/29/20 Page 593 of 841




  though herein fully restated and re-alleged.

        1490. Ford is and has been at all times pertinent to this Complaint, engaged in

  the business of designing, manufacturing, assembling, promoting, advertising,

  distributing and selling Vehicles in the United States, including those owned or

  leased by Plaintiffs.

        1491. Ford knew and anticipated that the vehicles owned or leased by

  Plaintiffs would be sold to and operated by purchasers and/or eventual owners or

  leasors of Ford’s vehicles, including Plaintiffs. Ford also knew that these Vehicles

  would reach Plaintiffs without substantial change in their condition from the time

  the vehicles departed Ford’s assembly lines.

        1492. Ford designed the Vehicles defectively, causing them to fail to perform

  as safely as an ordinary consumer would expect when used in an intended and

  reasonably foreseeable manner.

        1493. Ford had the capability to use a feasible, alternative, safer design, and

  failed to correct the design defects.

        1494. The risks inherent in the design of the Vehicles outweigh significantly

  any benefits of such design.


                                           593
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4969 Filed 05/29/20 Page 594 of 841




        1495. Plaintiffs could not have anticipated and did not know of the

  aforementioned defects at any time prior to recent revelations regarding the

  problems with the Vehicles.

        1496. As a direct and proximate result of Ford’s wrongful conduct, Plaintiffs

  have sustained and will continue to sustain economic losses and other damages for

  which they are entitled to compensatory and equitable damages and declaratory

  relief in an amount to be proven at trial.

                                        COUNT IX
                          STRICT LIABILITY (FAILURE TO WARN)
                                 (Based on Minnesota Law)

        1497. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1498. Ford is and has been at all times pertinent to this Complaint, engaged in

  the business of designing, manufacturing, assembling, promoting, advertising,

  distributing and selling Vehicles in the United States, including those owned or

  leased by Plaintiffs.

        1499. Ford, at all times pertinent to this Complaint, knew and anticipated that

  the Vehicles and their component parts would be purchased, leased and operated by


                                               594
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4970 Filed 05/29/20 Page 595 of 841




  consumers, including Plaintiffs.

        1500. Ford also knew that these Vehicles would reach Plaintiffs without

  substantial change in their conditions from the time that the vehicles departed Ford’s

  assembly lines.

        1501. Ford knew or should have known of the substantial dangers involved in

  the reasonably foreseeable use of the Vehicles, defective design, manufacturing and

  lack of sufficient warnings caused them to have an unreasonably dangerous

  propensity to exhibit the Transmission Defects.

        1502. Ford failed to adequately warn Plaintiffs when they became aware of

  the defect that caused Plaintiffs vehicles to be prone to exhibiting the Transmission

  Defects.

        1503. Ford also failed to timely recall the vehicles or take any action to timely

  warn Plaintiffs of these problems and instead continues to subject Plaintiffs to harm.

        1504. Ford knew, or should have known, that these defects were not readily

  recognizable to an ordinary consumer and that consumers would lease, purchase and

  use these products without inspection.

        1505. Ford should have reasonably foreseen that the sudden and unintended


                                           595
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4971 Filed 05/29/20 Page 596 of 841




  defect in the Vehicles would subject Plaintiffs to harm resulting from the defect.

        1506. Plaintiffs have used the Vehicles for their intended purpose and in a

  reasonable and foreseeable manner.

        1507. As a direct and proximate result of Ford’s wrongful conduct, Plaintiffs

  have sustained and will continue to sustain economic losses and other damages for

  which they are entitled to compensatory and equitable damages and declaratory

  relief in an amount to be proven at trial.

                                     MISSISSIPPI
                                       COUNT I
                       MISSISSIPPI PRODUCTS LIABILITY ACT
                           (Miss. Code Ann. § 11-1-63, et seq.)

        1508. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1509. Ford has defectively designed, manufactured, sold or otherwise placed

  in the stream of commerce Vehicles.

        1510. Ford is strictly liable in tort for Plaintiffs’ injuries and damages and

  Plaintiffs respectfully rely upon the Doctrine as set forth in RESTATEMENT, SECOND,

  TORTS § 402(a).

        1511. Because of the negligence of the design and manufacture of the

                                               596
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4972 Filed 05/29/20 Page 597 of 841




  Defective Vehicle, by which Plaintiffs were injured and the failure of Ford to warn

  Plaintiffs of the certain dangers concerning the operation of the Vehicles which were

  known to Ford but were unknown to Plaintiffs, Ford has committed a tort.

          1512. The Vehicles which caused Plaintiffs’ injuries were manufactured by

  Ford.

          1513. At all times herein material, Ford negligently and carelessly did certain

  acts and failed to do other things, including, but not limited to, inventing,

  developing, designing, researching, guarding, manufacturing, building, inspecting,

  investigating, testing, labeling, instructing, and negligently and carelessly failing to

  provide adequate and fair warning of the characteristics, angers and hazards

  associated with the operation of the vehicles in question to users of the Vehicles,

  including, but not limited to, Plaintiffs, and willfully failing to recall or otherwise

  cure one or more of the defects in the product involved thereby directly and

  proximately causing the hereinafter described injury.

          1514. The Vehicles were unsafe for their use by reason of the fact that they

  were defective. For example, the Vehicles were defective in their design, guarding,

  development, manufacture, and lack of permanent, accurate, adequate and fair


                                            597
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4973 Filed 05/29/20 Page 598 of 841




  warning of the characteristics, danger and hazard to the user, prospective user and

  members of the general public, including, but not limited to, Plaintiffs, and because

  Ford failed to recall or otherwise cure one or more defects in the vehicles involved

  thereby directly and proximately causing the described injuries.

        1515. Ford knew or reasonably should have known that the above-mentioned

  product would be purchased or leased and used without all necessary testing or

  inspection for defects by Plaintiffs.

        1516. Plaintiffs were not aware of those defects at any time before the

  incident and occurrence mentioned in this complaint, or else Plaintiff was unable, as

  a practical matter, to cure that defective condition.

        1517. Plaintiffs used the product in a foreseeable manner.

        1518. As a proximate result of the negligence of Ford, Plaintiffs suffered

  injuries and damages.

                                 COUNT II
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                        (Miss. Code Ann. §§ 75-2-314)

        1519. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                            598
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4974 Filed 05/29/20 Page 599 of 841




        1520. Ford has defectively designed, manufactured, sold or otherwise placed

  in the stream of commerce defective vehicles as set forth above.

        1521. Ford impliedly warranted that the Vehicles were merchantable and for

  the ordinary purpose for which they were designed, manufactured, and sold.

        1522. The Vehicles were not in merchantable condition or fit for ordinary use

  due to the defects described above and as a result of the breach of warranty of

  merchantability by Ford, Plaintiffs sustained injuries and damages.

                                        COUNT III
                                      NEGLIGENCE
                                   (Under Mississippi Law)

        1523. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1524. Ford has defectively designed, manufactured, sold or otherwise placed

  in the stream of commerce defective vehicles as set forth above.

        1525. Ford had a duty to manufacture a product which would be safe for its

  intended and foreseeable uses and users, including the use to which it was put by

  Plaintiff. Ford breached its duty to Plaintiffs because it was negligent in the design,

  development, manufacture, and testing of the Vehicles.


                                           599
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4975 Filed 05/29/20 Page 600 of 841




        1526. Ford was negligent in its design, development, manufacture, and

  testing of the Vehicles because it knew, or in the exercise of reasonable care should

  have known, that they were prone to sudden unintended and dangerous

  Transmission Defects.

        1527. Ford negligently failed to adequately warn and instruct Plaintiffs of the

  defective nature of the Vehicles, of the high degree of risk attendant to the using

  them, given that the users of the Vehicles would be ignorant of the said defective.

        1528. Whereupon, Plaintiffs respectfully rely upon the RESTATEMENT,

  SECOND, TORTS § 395.

        1529. Ford further breached its duties to Plaintiffs by supplying directly

  and/or through a third person to be used by such foreseeable persons such as

  Plaintiffs when:

               a. Ford knew or had reason to know, that the Subject Vehicle was

                     dangerous or was likely to be dangerous for the use for which it was

                     supplied; and

               b. Ford failed to exercise reasonable care to inform customers of the

                     dangerous condition, or of the facts under which the Subject Vehicle


                                             600
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4976 Filed 05/29/20 Page 601 of 841




                  is likely to be dangerous.

        1530. As a result of Ford’s negligence, Plaintiffs suffered damages.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                              (Miss. Code Ann. § 75-2-608)

        1531. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1532. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1533. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1534. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1535. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1536. When Plaintiffs sought to revoke acceptance, Ford refused to accept


                                           601
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4977 Filed 05/29/20 Page 602 of 841




  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1537. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1538. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1539. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1540. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs


                                            602
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4978 Filed 05/29/20 Page 603 of 841




  assert as an additional and/or alternative remedy, as set forth in MISS. CODE ANN.

  § 75-2-602, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under MISS. CODE ANN.

  § 75-2-602

        1541. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                    COUNT V
                     NEGLIGENT MISREPRESENTATION/FRAUD
                            (Based on Mississippi Law)

        1542. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1543. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of their vehicles.

        1544. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest


                                             603
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4979 Filed 05/29/20 Page 604 of 841




  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1545. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.        Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1546. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1547. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.


                                            604
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4980 Filed 05/29/20 Page 605 of 841




        1548. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1549. As a result of the misrepresentation concealment and/or suppression of

  the facts, Plaintiffs sustained damage. For those Plaintiffs who elect to affirm the

  sale, these damages, under Mississippi law, include the difference between the

  actual value of that which Plaintiffs paid and the actual value of that which they

  received, together with additional damages arising from the sales transaction,

  amounts expended in reliance upon the fraud, compensation for loss of use and

  enjoyment of the property, and/or lost profits. For those Plaintiffs who want to

  rescind the purchase, then those Plaintiffs are entitled to restitution and

  consequential damages under Mississippi law.

        1550. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be


                                           605
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4981 Filed 05/29/20 Page 606 of 841




  determined according to proof.

                                         COUNT VI
                                   UNJUST ENRICHMENT
                                  (Based on Mississippi Law)

         1551. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1552. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         1553. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.

         1554. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.




                                             606
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4982 Filed 05/29/20 Page 607 of 841




                                MISSOURI
                                 COUNT I
         VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT
                      (Mo. Rev. Stat. § 407.010, et seq.)

         1555. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1556. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         1557. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         1558. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

         1559. Plaintiffs were injured as a result of Ford’s conduct.         Plaintiffs

                                           607
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4983 Filed 05/29/20 Page 608 of 841




  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

            1560. Ford’s conduct proximately caused the injuries to Plaintiffs.

            1561. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

            1562. Pursuant to MO. REV. STAT. § 407.010, Plaintiffs will serve the

  Missouri Attorney General with a copy of this complaint as Plaintiffs seek injunctive

  relief.

                                         COUNT II
                              BREACH OF EXPRESS WARRANTY
                                  (Mo. Rev. Stat. § 400.2-313)

            1563. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

            1564. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

            1565. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

            1566. Ford breached the express warranty to repair to correct defects in


                                              608
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4984 Filed 05/29/20 Page 609 of 841




  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1567. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1568. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of the

  basis of the bargain between the parties.

        1569. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1570. Furthermore, the limited warranty of repair fails in its essential purpose


                                              609
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4985 Filed 05/29/20 Page 610 of 841




  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1571. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1572. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1573. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.


                                           610
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4986 Filed 05/29/20 Page 611 of 841




        1574. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in MO. REV. STAT.

  § 400.2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1575. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                            (Mo. Rev. Stat. § 400.2-314)

        1576. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1577. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1578. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions, pursuant to MO. REV. STAT. § 400.2-314.

        1579. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

                                           611
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4987 Filed 05/29/20 Page 612 of 841




  the Transmission Defects may occur suddenly and without warning in traffic.

        1580. Plaintiffs have had sufficient dealings with either Ford or their agents

  (dealerships) to establish privity of contract between Plaintiffs. Notwithstanding

  this, privity is not required in this case because Plaintiffs are intended third-party

  beneficiaries of contracts between Ford and its dealers; specifically, they are the

  intended beneficiaries of Ford’s implied warranties. The dealers were not intended

  to be the ultimate consumers of the Vehicles and have no rights under the warranty

  agreements provided with the Vehicles; the warranty agreements were designed for

  and intended to benefit the ultimate consumers only. Finally, privity is also not

  required because Plaintiffs’ Fords are dangerous instrumentalities due to the

  aforementioned defects and nonconformities.

        1581. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (Mo. Rev. Stat. § 400.2-608)

        1582. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                           612
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4988 Filed 05/29/20 Page 613 of 841




        1583. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1584. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1585. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1586. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1587. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1588. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1589. Plaintiffs provided notice of their intent to seek revocation of


                                           613
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4989 Filed 05/29/20 Page 614 of 841




  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1590. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1591. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in MO. REV. STAT.

  § 400.2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1592. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other


                                            614
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4990 Filed 05/29/20 Page 615 of 841




  damages allowable under law, all in amounts to be proven at trial.

                                   COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Missouri Law)

         1593. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1594. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Missouri’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1595. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1596. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.


                                           615
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4991 Filed 05/29/20 Page 616 of 841




                                       COUNT VI
                               FRAUD BY CONCEALMENT
                                 (Based on Missouri Law)

        1597. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1598. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of their vehicles.

        1599. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1600. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because


                                             616
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4992 Filed 05/29/20 Page 617 of 841




  they directly impact the safety of the Vehicles.           Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1601. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1602. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1603. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material facts,

  and such facts were not known to the public or Plaintiffs.

        1604. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,


                                            617
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4993 Filed 05/29/20 Page 618 of 841




  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

         1605. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VII
                                   UNJUST ENRICHMENT
                                   (Based on Missouri Law)

         1606. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1607. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1608. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford


                                            618
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4994 Filed 05/29/20 Page 619 of 841




  obtained monies which rightfully belong to Plaintiffs.

         1609. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         1610. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                 NEBRASKA
                                   COUNT I
         VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT
                       (Neb. Rev. Stat. § 59-1601, et seq.)

         1611. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1612. The Nebraska Consumer Protection Act (“NCPA”) prohibits “unfair or

  deceptive acts or practices in the conduct of any trade or commerce.”

         1613. “Trade or commerce” means “the sale of assets or services and any

  commerce directly or indirectly affecting the people of the State of Nebraska.”

         1614. The conduct of Ford as set forth herein constitutes unfair or deceptive

                                           619
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4995 Filed 05/29/20 Page 620 of 841




  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles, which misrepresentations and omissions possessed the

  tendency or capacity to mislead.

        1615. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

        1616. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

        1617. Plaintiffs were injured as a result of Ford’s conduct.           Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

        1618. Ford’s conduct proximately caused the injuries to Plaintiffs, who are

  entitled to recover actual damages, as well as enhanced damages pursuant to


                                           620
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4996 Filed 05/29/20 Page 621 of 841




  § 59-1609.

                                   COUNT II
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                           (Neb. Rev. Stat. Neb. § 2-314)

        1619. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1620. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1621. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1622. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1623. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.




                                           621
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4997 Filed 05/29/20 Page 622 of 841




                                      COUNT III
                            REVOCATION OF ACCEPTANCE
                              (Nev. Rev. Stat. NEB. § 2-608)

        1624. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1625. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1626. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1627. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1628. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1629. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1630. Plaintiffs would suffer economic hardship if they returned their


                                           622
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4998 Filed 05/29/20 Page 623 of 841




  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1631. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1632. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1633. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in R.R.S. Neb. § 2-608,

  for a revocation of acceptance of the goods, and for a return to Plaintiffs of the


                                            623
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.4999 Filed 05/29/20 Page 624 of 841




  purchase or lease price of all vehicles currently owned.

         1634. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                     COUNT IV
                    IN THE ALTERNATIVE, UNJUST ENRICHMENT
                              (Based on Nebraska Law)

         1635. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1636. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1637. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         1638. Ford received and retained benefits conferred by Plaintiffs, who

  without knowledge of the safety defects paid a higher price for vehicles which


                                           624
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5000 Filed 05/29/20 Page 625 of 841




  actually had lower values. It would be inequitable and unconscionable for Ford to

  retain these wrongfully obtained profits.

         1639. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                   NEVADA
                                   COUNT I
          VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES
                                      ACT
                       (Nev. Rev. Stat. § 598.0903, et seq.)

         1640. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1641. Ford is a “person” as required under the statute.

         1642. Ford’s actions as set forth above occurred in the course of business.

         1643. The Nevada Deceptive Trade Practices Act, NEV. REV. STAT.

  § 598.0903, et seq., prohibits unfair or deceptive consumer sales practices.

         1644. The NEV. REV. STAT. § 598.0915 provides that a person engages in a

  “deceptive trade practice” if, in the course of his or her business or occupation, he or

  she does any of the following, including: “5. Knowingly makes a false


                                            625
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5001 Filed 05/29/20 Page 626 of 841




  representation as to the characteristics, ingredients, uses, benefits, alterations or

  quantities of goods or services for sale or lease or a false representation as to the

  sponsorship, approval, status, affiliation or connection of a person therewith”; “ 8

  Represents that goods or services for sale or lease are of a particular standard,

  quality or grade, or that such goods are of a particular style or model, if he or she

  knows or should know that they are of another standard, quality, grade, style or

  model”; “10. Advertises goods or services with intent not to sell or lease them as

  advertised”; or “15. Knowingly makes any other false representation in a

  transaction.”

        1645. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

  Accordingly, Ford engaged in deceptive trade practices, including making false

  representation as to the characteristics, uses, and benefits of the Vehicles;

  representing that Vehicles are of a particular standard and quality when they are not;

  advertising Vehicles with the intent not to sell them as advertised; and knowingly

  made numerous other false representations as further described during the fact

  section of this complaint.


                                           626
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5002 Filed 05/29/20 Page 627 of 841




        1646. Ford knowingly made false representations to consumers with the

  intent to induce consumers into purchasing Ford vehicles. Plaintiffs reasonably

  relied on false representations by Ford and were induced to each purchase a Ford

  vehicle, to his/her detriment. As a result of these unlawful trade practices, Plaintiffs

  have suffered ascertainable loss.

        1647. Plaintiffs suffered ascertainable loss caused by Ford’s false

  representations and failure to disclose material information. Plaintiffs overpaid for

  their vehicles and did not receive the benefit of their bargain. The value of their

  Ford’s has diminished now that the safety issues have come to light, and Plaintiffs

  own vehicles that are not safe.

                                       COUNT II
                           BREACH OF EXPRESS WARRANTY
                               (Nev. Rev. Stat. § 104.2313)

        1648. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1649. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under the Uniform Commercial Code.

        1650. In the course of selling its vehicles, Ford expressly warranted in writing


                                            627
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5003 Filed 05/29/20 Page 628 of 841




  that the Vehicles were covered by a Warranty.

        1651. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1652. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1653. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1654. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,


                                             628
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5004 Filed 05/29/20 Page 629 of 841




  and has not provided since then, vehicles conforming to these express warranties.

        1655. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1656. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1657. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1658. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable


                                           629
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5005 Filed 05/29/20 Page 630 of 841




  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        1659. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                            (Nev. Rev. Stat. § 104.2314)

        1660. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1661. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under the Uniform Commercial Code.

        1662. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to the Uniform Commercial Code.

        1663. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1664. As a direct and proximate result of Ford’s breach of the warranties of

                                           630
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5006 Filed 05/29/20 Page 631 of 841




  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT IV
                            REVOCATION OF ACCEPTANCE
                               (Nev. Rev. Stat. § 104.2608)

        1665. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1666. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1667. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1668. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1669. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1670. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.


                                           631
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5007 Filed 05/29/20 Page 632 of 841




        1671. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1672. Plaintiffs, within a reasonable amount of time, provided notice of their

  intent to seek revocation of acceptance by filing an earlier lawsuit and earlier

  iterations of this complaint seeking such relief.      In addition, Plaintiffs have

  requested that Ford accept return of their vehicles and return all payments made.

  Plaintiffs hereby demand revocation and tender their Vehicles.

        1673. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1674. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,


                                          632
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5008 Filed 05/29/20 Page 633 of 841




  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Nevada Law)

         1675. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1676. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Nevada’s Commercial Code, Plaintiffs plead in the alternative under common

  law warranty and contract law. Ford limited the remedies available to Plaintiffs to

  just repairs needed to correct defects in materials or workmanship of any part

  supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1677. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1678. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental


                                           633
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5009 Filed 05/29/20 Page 634 of 841




  and consequential damages, and other damages allowed by law.

                                 COUNT VI
                BREACH OF IMPLIED COVENANT OF GOOD FAITH
                             AND FAIR DEALING
                            (Based on Nevada Law)

        1679. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1680. As set forth above, Plaintiffs have entered into individual sales

  transactions and agreements with Ford for the purchase Ford vehicles.

        1681. Plaintiffs have fully performed their obligations with Ford under such

  transactions and agreements.

        1682. At all times, Ford owed Plaintiffs a duty to exercise and act in good

  faith and deal fairly with them in the performance of repairs of Vehicles.

        1683. Ford has breached these duties and obligations in the manner and

  particulars set forth above, including, but not limited to, failing to repair or replace

  the Vehicles evidencing the Transmission Defects.

        1684. As a direct and proximate result of Ford’s failure to abide and comply

  with their obligations and duties, Plaintiffs have suffered pecuniary damages in an

  amount that has not yet been determined.

                                            634
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5010 Filed 05/29/20 Page 635 of 841




                                      COUNT VII
                               FRAUD BY CONCEALMENT
                                 (Based on Nevada Law)

        1685. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1686. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        1687. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1688. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because


                                            635
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5011 Filed 05/29/20 Page 636 of 841




  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1689. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1690. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1691. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1692. Plaintiffs would not have purchased or leased the vehicles sold by Ford

  or would have not paid as much for the vehicles had they known the full truth about

  the vehicles being sold by Ford.

        1693. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage.


                                           636
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5012 Filed 05/29/20 Page 637 of 841




         1694. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VIII
                                   UNJUST ENRICHMENT
                                    (Based on Nevada Law)

         1695. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1696. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         1697. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.


                                           637
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5013 Filed 05/29/20 Page 638 of 841




        1698. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                NEW HAMPSHIRE
                                      COUNT I
                 VIOLATION OF N.H. CONSUMER PROTECTION ACT
                        (N.H. Rev. Stat. Ann. § 358A:1, et seq.)

        1699. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1700. The New Hampshire Consumer Protection Act (“CPA”) prohibits a

  person, in the conduct of any trade or commerce, from doing any of the following:

  “(V) Representing that goods or services have … characteristics, … uses, benefits,

  or quantities that they do not have; … (VII) Representing that goods or services are

  of a particular standard, quality, or grade, … if they are of another; … and

  (IX) Advertising goods or services with intent not to sell them as advertised.” N.H.

  REV. STAT. § 358-A:2.

        1701. Ford is a person within the meaning of the CPA. See N.H. REV. STAT.

  § 358A:1(I).

        1702. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

                                             638
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5014 Filed 05/29/20 Page 639 of 841




  Accordingly, Ford engaged in unlawful trade practices, including representing that

  Vehicles have characteristics, uses, benefits, and qualities which they do not have;

  representing that Vehicles are of a particular standard and quality when they are not;

  and advertising Vehicles with the intent not to sell them as advertised. Ford knew

  or should have known that its conduct violated the OUTPA.

        1703. Ford engaged in a deceptive trade practice when it failed to disclose

  material information concerning the Ford vehicles which was known to Ford at the

  time of the sale. Ford deliberately withheld the information about the Transmission

  Defects in order to ensure that consumers would purchase its vehicles and to induce

  the consumer to enter into a transaction.

        1704. The propensity of the Fusions to manifest the Transmission Defects

  was material to Plaintiffs. Had Plaintiffs known that their Fords had these serious

  safety defects, they would not have purchased or leased their Fords.

        1705. Ford’s failure to disclose material information has injured Plaintiffs.

  Plaintiffs overpaid for their vehicles and did not receive the benefit of their bargain.

  The value of their Ford’s has diminished now that the safety issues have come to

  light, and Plaintiffs own vehicles that are not safe.


                                              639
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5015 Filed 05/29/20 Page 640 of 841




        1706. Plaintiffs are entitled to recover the greater of actual damages or $1,000

  pursuant to N.H. REV. STAT. § 358-A:10. Plaintiffs are also entitled to treble

  damages because Ford acted willfully in its unfair and deceptive practices.

                                        COUNT II
                           BREACH OF EXPRESS WARRANTY
                            (N.H. Rev. Stat. Ann. § 382-A:2-313)

        1707. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1708. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under N.H. REV. STAT. § 382-A:2-313.

        1709. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1710. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1711. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities.

        1712. These warranties are only a sampling of the numerous warranties that


                                               640
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5016 Filed 05/29/20 Page 641 of 841




  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of the

  basis of the bargain between the parties.

        1713. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1714. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1715. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek


                                              641
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5017 Filed 05/29/20 Page 642 of 841




  all remedies as allowed by law.

        1716. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        1717. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        1718. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in N.H. REV. STAT.

  §§ 382-A:2-608 and 382-A:2-711, for a revocation of acceptance of the goods, and


                                           642
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5018 Filed 05/29/20 Page 643 of 841




  for a return to Plaintiffs of the purchase or lease price of all vehicles currently owned

  and for such other incidental and consequential damages as allowed under N.H. REV.

  STAT. §§ 382-A:2-608 and 382-A:2-711.

        1719. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                     COUNT III
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                         (N.H. Rev. Stat. Ann. § 382-A:2-314)

        1720. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1721. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1722. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1723. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.


                                            643
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5019 Filed 05/29/20 Page 644 of 841




        1724. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT IV
                           REVOCATION OF ACCEPTANCE
                           (N.H. Rev. Stat. Ann. § 382-A:2-608)

        1725. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1726. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1727. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased or leased their automobiles from Ford. On the other hand, Ford

  was aware of the defects and nonconformities at the time of sale and thereafter.

        1728. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1729. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1730. When Plaintiffs sought to revoke acceptance, Ford refused to accept


                                           644
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5020 Filed 05/29/20 Page 645 of 841




  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1731. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1732. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1733. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1734. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs


                                            645
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5021 Filed 05/29/20 Page 646 of 841




  assert as an additional and/or alternative remedy, as set forth in N.H. Stat.

  § 382-A:2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1735. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                    COUNT V
                      BREACH OF COMMON LAW WARRANTY
                          (Based on New Hampshire Law)

        1736. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1737. To the extent Ford’s repair commitment is deemed not to be a warranty

  under New Hampshire’s Commercial Code, Plaintiffs plead in the alternative under

  common law contract law. Ford limited the remedies available to Plaintiffs to just

  repairs needed to correct defects in materials or workmanship of any part supplied

  by Ford, and/or warranted the quality or nature of those services to Plaintiffs.

        1738. Ford breached this contractual obligation by failing to repair or replace


                                           646
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5022 Filed 05/29/20 Page 647 of 841




  the Vehicles evidencing the Transmission Defects.

         1739. As a direct and proximate result of Ford’s breach of contract, Plaintiffs

  have been damaged in an amount to be proven at trial, which shall include, but is not

  limited to, all compensatory damages, incidental and consequential damages, and

  other damages allowed by law.

                                         COUNT VI
                                  UNJUST ENRICHMENT
                               (Based on New Hampshire Law)

         1740. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1741. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1742. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         1743. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher


                                           647
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5023 Filed 05/29/20 Page 648 of 841




  price for vehicles which actually had lower values. It would be unconscionable for

  Ford to retain these wrongfully obtained profits.

        1744. To the extent that no contract applies between the parties, Plaintiffs,

  therefore, are entitled to restitution and seek an order establishing Ford as

  constructive trustees of the profits unjustly obtained, plus interest.

                                 NEW JERSEY
                                    COUNT I
              VIOLATION OF NEW JERSEY CONSUMER FRAUD ACT
                        (N.J. Stat. Ann. § 56:8-1, et seq.)

        1745. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1746. The New Jersey Consumer Fraud Act (“CFA”) makes unlawful “[t]he

  act, use or employment by any person of any unconscionable commercial practice,

  deception, fraud, false pretense, false promise, misrepresentation, or the knowing

  concealment, suppression or omission of any material fact with the intent that others

  rely upon such concealment, suppression or omission, in connection with the sale or

  advertisement of any merchandise or real estate, or with the subsequent performance

  of such person as aforesaid, whether or not any person has in fact been misled,

  deceived or damaged thereby…” N.J. STAT. ANN. § 56:8-2.

                                            648
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5024 Filed 05/29/20 Page 649 of 841




        1747. Ford is a person within the meaning of the CFA. N.J. STAT. ANN.

  § 56:8-1(d).

        1748. In the course of Ford’s business, it knowingly failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

  This was an unlawful practice in that Ford represented that Vehicles have

  characteristics, uses, benefits, and qualities which they do not have; represented that

  Vehicles are of a particular standard and quality when they are not; and advertised

  Vehicles with the intent not to sell them as advertised. Ford knew or should have

  known that its conduct violated the CFA.

        1749. Ford engaged in an unlawful practice under the CFA when it failed to

  disclose material information concerning the Ford vehicles which was known to

  Ford at the time of the sale. Ford deliberately withheld the information about the

  Transmission Defects in order to ensure that consumers would purchase its vehicles

  and to induce the consumer to enter into a transaction.

        1750. Ford’s unlawful practices cause substantial injury to consumers.

        1751. The propensity of the Fusions to manifest the Transmission Defects

  was material to Plaintiffs. Had Plaintiffs known that their Fords had these serious


                                           649
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5025 Filed 05/29/20 Page 650 of 841




  safety defects, they would not have purchased or leased their Fords.

           1752. Plaintiffs suffered ascertainable loss of money or property caused by

  Ford’s unlawful practices. Plaintiffs overpaid for their vehicles and did not receive

  the benefit of their bargain. The value of their Fords has diminished now that the

  safety issues have come to light, and Plaintiffs own vehicles that are not safe.

           1753. Plaintiffs are entitled to recover legal and/or equitable relief, treble

  damages, and reasonable attorneys’ fees pursuant to N.J. STAT. ANN. § 56:8-19.

           1754. Pursuant to N.J. STAT. ANN. § 56:8-20, Plaintiffs will mail a copy of the

  complaint to New Jersey’s Attorney General within ten (10) days of filing it with the

  Court.

                                         COUNT II
                             BREACH OF EXPRESS WARRANTY
                                (N.J. Stat. Ann. § 12A:2-313)

           1755. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

           1756. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

           1757. In the course of selling its vehicles, Ford expressly warranted in writing


                                             650
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5026 Filed 05/29/20 Page 651 of 841




  that the Vehicles were covered by a Warranty.

        1758. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1759. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1760. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1761. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,


                                             651
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5027 Filed 05/29/20 Page 652 of 841




  and has not provided since then, vehicles conforming to these express warranties.

        1762. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1763. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1764. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1765. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to their failure to provide such limited

  remedy within a reasonable time, and placing any limitation on Plaintiffs’ remedies


                                           652
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5028 Filed 05/29/20 Page 653 of 841




  would render them insufficient to make Plaintiffs whole.

        1766. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set for in N.J. STAT. ANN.

  § 12A:2-608, for revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned.

        1767. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amounted to be determined at trial.

                                    COUNT III
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                           (N.J. Stat. Ann. § 12A:2-314)

        1768. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1769. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1770. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1771. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are


                                           653
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5029 Filed 05/29/20 Page 654 of 841




  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1772. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT IV
                            REVOCATION OF ACCEPTANCE
                              (N.J. Stat. Ann. § 12A:2-608)

        1773. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1774. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1775. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1776. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1777. There has been no change in the condition of Plaintiffs’ vehicles not


                                           654
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5030 Filed 05/29/20 Page 655 of 841




  caused by the defects and nonconformities.

        1778. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1779. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1780. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1781. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative


                                            655
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5031 Filed 05/29/20 Page 656 of 841




  means of transport for an uncertain and substantial period of time.

        1782. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                         COUNT V
                                 BREACH OF CONTRACT
                                 (Based on New Jersey Law)

        1783. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1784. To the extent Ford’s repair commitment is deemed not to be a warranty

  under New Jersey’s Commercial Code, Plaintiffs plead in the alternative under

  common law contract law. Ford limited the remedies available to Plaintiffs to just

  repairs needed to correct defects in materials or workmanship of any part supplied

  by Ford, and/or warranted the quality or nature of those services to Plaintiffs.

        1785. Ford breached this contract obligation by failing to repair or replace the

  Vehicles evidencing the Transmission Defects.

        1786. As a direct and proximate result of Ford’s breach of contract, Plaintiffs


                                           656
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5032 Filed 05/29/20 Page 657 of 841




  have been damaged in an amount to be proven at trial, which shall include, but is not

  limited to, all compensatory damages, incidental and consequential damages, and

  other damages allowed by law.

                                     COUNT VI
                    IN THE ALTERNATIVE, UNJUST ENRICHMENT
                             (Based on New Jersey Law)

         1787. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1788. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1789. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, pertaining to the design defect of their vehicles and the concealment of

  the defect, Ford charged a higher price for its vehicles than the vehicles’ true value.

  Ford accordingly received a benefit from Plaintiffs to Plaintiffs’ detriment.

         1790. Ford appreciated, accepted and retained the benefits conferred by

  Plaintiffs, who without knowledge of the safety defects paid a higher price for

  vehicles which actually had lower values. It would be inequitable and unjust for

  Ford to retain these wrongfully obtained profits.


                                           657
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5033 Filed 05/29/20 Page 658 of 841




         1791. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                    NEW MEXICO
                                        COUNT I
                           BREACH OF EXPRESS WARRANTY
                               (N.M. Stat. Ann. § 55-2-313)

         1792. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1793. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under N.M. STAT. ANN. § 55-2-104.

         1794. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

         1795. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

         1796. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

         1797. These warranties are only a sampling of the numerous warranties that

                                             658
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5034 Filed 05/29/20 Page 659 of 841




  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1798. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1799. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1800. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek


                                           659
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5035 Filed 05/29/20 Page 660 of 841




  all remedies as allowed by law.

        1801. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        1802. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        1803. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in N.M. STAT. ANN.

  § 55-2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs


                                           660
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5036 Filed 05/29/20 Page 661 of 841




  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under           N.M. STAT. ANN.

  §§ 55-2-711 and 55-2-608.

        1804. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT II
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                           (N.M. Stat. Ann. § 55-2-314)

        1805. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1806. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under N.M. STAT. ANN. § 55-2-104.

        1807. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to N.M. STAT. ANN. § 55-2-314.

        1808. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

                                           661
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5037 Filed 05/29/20 Page 662 of 841




        1809. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT III
                            REVOCATION OF ACCEPTANCE
                               (N.M. Stat. Ann. § 55-2-608)

        1810. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1811. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1812. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1813. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1814. There has been no substantial change in the condition of Plaintiffs’

  vehicles not caused by the defects and nonconformities.

        1815. When Plaintiffs sought to revoke acceptance, Ford refused to accept


                                           662
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5038 Filed 05/29/20 Page 663 of 841




  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        1816. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1817. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1818. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1819. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs


                                            663
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5039 Filed 05/29/20 Page 664 of 841




  assert as an additional and/or alternative remedy, as set forth in N.M. STAT. ANN.

  § 55-2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under N.M. STAT. ANN.

  § 55-2-711.

        1820. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                   COUNT IV
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on New Mexico Laws)

        1821. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1822. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Uniform Commercial Code as adopted in New Mexico, Plaintiffs plead in

  the alternative under common law warranty and contract law. Ford limited the

  remedies available to Plaintiffs to just repairs needed to correct defects in materials


                                           664
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5040 Filed 05/29/20 Page 665 of 841




  or workmanship of any part supplied by Ford, and/or warranted the quality or nature

  of those services to Plaintiffs.

        1823. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        1824. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

        1825. Ford’s breaches were malicious, fraudulent, oppressive, or committed

  recklessly with wanton disregard for the rights of Plaintiffs. Accordingly, as Ford

  has acted with the requisite culpable state of mind, Plaintiffs seek exemplary

  damages against Ford in an amount to be determined at trial.

                                         COUNT V
                                FRAUD BY CONCEALMENT
                                 (Based on New Mexico Law)

        1826. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1827. As set forth above, Ford concealed and/or suppressed material facts


                                           665
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5041 Filed 05/29/20 Page 666 of 841




  concerning the safety of the subject Fusions and their transmissions.

        1828. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1829. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.         Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1830. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their


                                            666
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5042 Filed 05/29/20 Page 667 of 841




  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1831. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1832. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        1833. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        1834. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to


                                            667
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5043 Filed 05/29/20 Page 668 of 841




  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                         COUNT VI
                                  UNJUST ENRICHMENT
                                 (Based on New Mexico Law)

        1835. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1836. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

        1837. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  Ford knowingly benefited at the expense of Plaintiffs. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

        1838. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.


                                             668
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5044 Filed 05/29/20 Page 669 of 841




                                       COUNT VII
                         VIOLATIONS OF THE NEW MEXICO
                          UNFAIR TRADE PRACTICES ACT
                           (N.M. Stat. Ann. §§ 57-12-1, et seq.)

        1839. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1840. Ford’s above-described acts and omissions constitute unfair or

  deceptive acts or practices under the New Mexico Unfair Trade Practices Act, N.M.

  STAT. ANN. §§ 57-12-1, et seq. (“New Mexico UTPA”).

        1841. By failing to disclose and actively concealing the dangerous defective

  transmissions, Ford engaged in deceptive business practices prohibited by the New

  Mexico UTPA, including (1) representing that Vehicles have characteristics and

  benefits, which they do not have, (2) representing that Vehicles are of a particular

  standard, quality, and grade when they are not, (3) using exaggeration as to a

  material fact and by doing so deceiving or tending to deceive, (4) failing to state a

  material fact and by doing so deceiving or tending to deceive, and (5) representing

  that a transaction involving Vehicles confers or involves rights, remedies, and

  obligations which it does not.

        1842. As alleged above, Ford made numerous material statements about the

                                           669
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5045 Filed 05/29/20 Page 670 of 841




  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.

        1843. Ford took advantage of the lack of knowledge, ability, experience, and

  capacity of Plaintiffs to a grossly unfair degree. Ford’s actions resulted in a gross

  disparity between the value received and the price paid by Plaintiffs. Ford’s actions

  constitute unconscionable actions under § 57-12-2(E) of the New Mexico UTPA.

        1844. Plaintiffs sustained damages as a result of Ford’s unlawful acts and are,

  therefore, entitled to damages and other relief provided for under § 57-12-10 of the

  New Mexico UTPA. Because Ford’s conduct was committed willfully, Plaintiffs

  seek treble damages.

        1845. Plaintiffs also seek court costs and attorneys’ fees under § 57-12-10(C)

  of the New Mexico UTPA.

                                   COUNT VIII
                      VIOLATIONS OF THE NEW MEXICO
                  MOTOR VEHICLE DEALERS FRANCHISING ACT
                        (N.M. Stat. Ann. §§ 57-16-1, et seq.)

        1846. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

                                           670
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5046 Filed 05/29/20 Page 671 of 841




        1847. As alleged above, Ford used false, misleading, and deceptive

  advertising in connection with their business in violation of the New Mexico Motor

  Vehicle Dealers Franchising Act, N.M. STAT. ANN. §§ 57-16-1, et seq. (“New

  Mexico MVDFA”).

        1848. Plaintiffs sustained damages as a result of Ford’s unlawful acts and are,

  therefore, entitled to damages and other relief provided for under § 57-16-13 of the

  New Mexico MVDFA.           Because Ford’s conduct was committed maliciously,

  Plaintiffs seek treble damages.

        1849. Plaintiffs also seek court costs and attorneys’ fees under § 57-16-13 of

  the New Mexico MVDFA.

                                     NEW YORK
                                      COUNT I
                           DECEPTIVE ACTS OR PRACTICES
                              (N.Y. Gen. Bus. Law § 349)

        1850. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1851. This Count is asserted by Plaintiffs who (a) suffered a Transmission

  Defects event or (b) sold their vehicle at a loss.

        1852. New York General Business Law (“G.B.L.”) § 349 makes unlawful

                                            671
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5047 Filed 05/29/20 Page 672 of 841




  “[d]eceptive acts or practices in the conduct of any business, trade or commerce.”

        1853. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

  Accordingly, Ford made untrue, deceptive or misleading representations of material

  facts to and omitted and/or concealed material facts.

        1854. Ford engaged in a deceptive acts or practices when it failed to disclose

  material information concerning the subject Fusion which was known to Ford at the

  time of the sale. Ford deliberately withheld the information about the Transmission

  Defects, and the vehicle’s quality, reliability and safety issues in order to ensure that

  consumers would purchase its vehicles and to induce the consumer to enter into a

  transaction.

        1855. The propensity of the Vehicles to experience the Transmission Defects

  and the related issues regarding quality, reliability and safety were material to

  Plaintiffs. Had Plaintiffs known that their Vehicles had these serious safety, quality

  and reliability issues, they would not have purchased or leased them.

        1856. Because Ford’s deception takes place in the context of automobile

  safety, that deception affects the public interest.


                                            672
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5048 Filed 05/29/20 Page 673 of 841




        1857. Ford’s unlawful conduct constitutes unfair acts or practices that have

  the capacity to and that do deceive consumers and have a broad impact on

  consumers at large.

        1858. Plaintiffs suffered injury caused by Ford’s failure to disclose material

  information. Plaintiffs overpaid for their vehicles and did not receive the benefit of

  their bargain. The value of their Ford’s has diminished now that the safety issues

  have come to light, and Plaintiffs own vehicles that are not safe.

        1859. Pursuant to G.B.L. § 349, Plaintiffs are entitled to recover the greater of

  actual damages or $50. Because Ford acted willfully or knowingly, Plaintiffs are

  entitled to recover three times actual damages, up to $1,000.

                                        COUNT II
                                  FALSE ADVERTISING
                                 (N.Y. Gen. Bus. Law § 350)

        1860. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1861. This Count is asserted by Plaintiffs who (a) suffered a Transmission

  Defect event or (b) sold their Vehicle at a loss.

        1862. New York G.B.L. § 350 makes unlawful “[f]alse advertising in the


                                            673
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5049 Filed 05/29/20 Page 674 of 841




  conduct of any business, trade or commerce.…”            False advertising includes

  “advertising, including labeling, of a commodity … if such advertising is misleading

  in a material respect,” taking into account “the extent to which the advertising fails

  to reveal facts material in the light of … representations [made] with respect to the

  commodity.…” N.Y. G.B.L. § 350-a.

         1863. Ford caused to be made or disseminated through New York, through

  advertising, marketing and other publications, statements that were untrue or

  misleading, and which were known, or which by the exercise of reasonable care

  should have been known, to Ford to be untrue and misleading to consumers and

  Plaintiffs.

         1864. Ford has violated § 350 because the misrepresentations and omissions

  regarding the safety, quality and reliability of their vehicles as set forth in this

  Complaint were material and likely to deceive a reasonable consumer.

         1865. Plaintiffs have suffered an injury, including the loss of money or

  property, as a result of Ford’s false advertising. In purchasing or leasing their

  vehicles, Plaintiffs relied on the misrepresentations and/or omissions of Ford with

  respect to the safety, quality and reliability of the vehicles. Ford’s representations


                                           674
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5050 Filed 05/29/20 Page 675 of 841




  turned out not to be true because the vehicles can unexpectedly and dangerously

  exhibit the Transmission Defects. Had Plaintiffs known this, they would not have

  purchased or leased their Vehicles and/or paid as much for them.

        1866. Accordingly, Plaintiffs overpaid for their Vehicles and did not receive

  the benefit of the bargain for their Vehicles, which have also suffered a diminution

  in value.

        1867. Plaintiffs request that this Court enter such orders or judgments as may

  be necessary to enjoin Ford from continuing their unfair, unlawful, and/or deceptive

  practices. Plaintiffs are also entitled to recover their actual damages or $500,

  whichever is greater. Because Ford acted willfully or knowingly, Plaintiffs are

  entitled to recover three times actual damages, up to $10,000.

                                    COUNT III
                          BREACH OF EXPRESS WARRANTY
                                (N.Y. U.C.C. § 2-313)

        1868. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1869. This Count is asserted by Plaintiffs who (a) experienced the

  Transmission Defect, or (b) sold at a loss, and (c) presented their Vehicle to a dealer


                                           675
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5051 Filed 05/29/20 Page 676 of 841




  for repair.

         1870. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under N.Y. U.C.C. § 2-313.

         1871. The vehicles sold by Ford are “things of danger,” in that they are of

  such a character that when used for the purpose for which they are made they are

  likely to be a source of danger to several or many people if not properly designed and

  fashioned.

         1872. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by warranty.

         1873. Ford breached the express warranty to repair and correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

         1874. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

         1875. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,


                                             676
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5052 Filed 05/29/20 Page 677 of 841




  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        1876. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        1877. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        1878. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        1879. Also, as alleged in more detail herein, at the time that Ford warranted


                                           677
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5053 Filed 05/29/20 Page 678 of 841




  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        1880. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. Due to Ford’s failure to provide such limited remedy within a reasonable

  time, placing any limitation on Plaintiffs’ remedies would render them insufficient

  to make Plaintiffs whole.

        1881. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                              COUNT IV
          BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                          (N.Y. U.C.C. § 2-314)

        1882. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                          678
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5054 Filed 05/29/20 Page 679 of 841




  though herein fully restated and re-alleged.

        1883. This Count is asserted on behalf of Plaintiffs who (a) suffered the

  Transmission Defects or (b) sold their vehicle at a loss, and (c) who presented their

  vehicle for repair.

        1884. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1885. The vehicles sold by Ford are “things of danger,” in that they are of

  such a character that when used for the purpose for which they are made they are

  likely to be a source of danger to several or many people if not properly designed and

  fashioned.

        1886. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        1887. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        1888. As a direct and proximate result of Ford’s breach of the warranties of


                                           679
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5055 Filed 05/29/20 Page 680 of 841




  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                   COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on New York Law)

         1889. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1890. This Count is asserted on behalf of Plaintiffs who (a) suffered the

  Transmission Defects or (b) sold their Vehicle at a loss, and (c) who presented their

  Vehicle for repair.

         1891. To the extent Ford’s repair commitment is deemed not to be a warranty

  under New York’s Uniform Commercial Code, Plaintiffs plead in the alternative

  under common law contract law. Ford limited the remedies available to Plaintiffs

  to just repairs needed to correct defects in materials or workmanship of any part

  supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1892. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1893. As a direct and proximate result of Ford’s breach of contract or


                                           680
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5056 Filed 05/29/20 Page 681 of 841




  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                         COUNT VI
                                FRAUD BY CONCEALMENT
                                  (Based on New York Law)

        1894. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1895. This Count is brought by Plaintiffs who experienced the Transmission

  Defects and/or who sold at a loss.

        1896. Ford had a duty to disclose the quality, reliability and safety issues

  because they consistently marketed their vehicles as safe, reliable and of high quality

  and proclaimed that safety, reliability and quality were among Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  quality and reliability, Ford was under a duty to disclose these omitted facts, because

  where one does speak one must speak the whole truth and not conceal any facts

  which materially qualify those facts stated. One who volunteers information must

  be truthful, and the telling of a half-truth calculated to deceive is fraud.


                                             681
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5057 Filed 05/29/20 Page 682 of 841




        1897. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety, quality and reliability of the Vehicles. Whether or

  not a vehicle has been designed and manufactured according to safety and company

  standard is material to a reasonable consumer.           Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1898. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase Fords at a higher

  price for the vehicles, which did not match the vehicles’ true value.

        1899. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1900. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material


                                           682
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5058 Filed 05/29/20 Page 683 of 841




  facts, and such facts were not known to the public or Plaintiffs.

        1901. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        1902. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                NORTH CAROLINA
                                     COUNT I
                      BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                             (N.C. Gen. Stat. § 25-2-314)


                                            683
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5059 Filed 05/29/20 Page 684 of 841




        1903. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1904. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under N.C. GEN. STAT. § 25-2-314.

        1905. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to N.C. GEN. STAT. § 25-2-314.

        1906. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which vehicles

  are used. Specifically, the Vehicles are inherently defective in that manifestations

  of the Transmission Defects may occur suddenly and without warning in traffic.

        1907. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                        COUNT II
                              FRAUD BY CONCEALMENT
                              (Based on North Carolina Law)

        1908. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1909. As set forth above, Ford concealed and/or suppressed material facts


                                           684
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5060 Filed 05/29/20 Page 685 of 841




  concerning the safety of their vehicles, which they were legally obligated to

  disclose.

        1910. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        1911. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.         Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1912. Ford actively concealed and/or suppressed these material facts, in


                                            685
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5061 Filed 05/29/20 Page 686 of 841




  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1913. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1914. Plaintiffs were unaware of these omitted material facts and would not

  have acted as it did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or to Plaintiffs.

        1915. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        1916. Ford’s acts were done maliciously, oppressively, deliberately, with


                                            686
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5062 Filed 05/29/20 Page 687 of 841




  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                        COUNT III
                                 UNJUST ENRICHMENT
                               (Based on North Carolina Law)

        1917. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1918. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

        1919. Ford knowingly enjoyed the benefit of increased financial gains, to the

  detriment of Plaintiffs, who paid a higher price for vehicles which actually had lower

  values. It would be inequitable and unjust for Ford to retain these wrongfully

  obtained profits.

        1920. Plaintiffs, therefore, are entitled to restitution and seek an order


                                           687
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5063 Filed 05/29/20 Page 688 of 841




  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                   COUNT IV
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                          (Based on North Carolina Law)

         1921. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1922. To the extent Ford’s repair commitment is deemed not to be a warranty

  under North Carolina’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1923. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         1924. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental


                                           688
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5064 Filed 05/29/20 Page 689 of 841




  and consequential damages, and other damages allowed by law.

                                  NORTH DAKOTA
                                       COUNT I
                           BREACH OF EXPRESS WARRANTY
                              (N.D. Cent. Code. § 41-02-30)

        1925. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1926. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1927. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        1928. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        1929. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        1930. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation. Generally these express

  warranties promise heightened, superior, and state-of-the-art safety, reliability,

                                             689
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5065 Filed 05/29/20 Page 690 of 841




  performance standards, and promote the benefits of the Fusion transmissions.

  These warranties were made, inter alia, in advertisements, in Ford’s marketing

  materials, and in uniform statements provided by Ford to be made by salespeople.

  These affirmations and promises were part of the basis of the bargain between the

  parties.

         1931. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

         1932. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

         1933. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

         1934. Also, as alleged in more detail herein, at the time that Ford warranted


                                           690
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5066 Filed 05/29/20 Page 691 of 841




  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        1935. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        1936. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in N.D. CENT. CODE

  § 41-02-71 (2-608), for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        1937. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           691
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5067 Filed 05/29/20 Page 692 of 841




                                    COUNT II
                      BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                            (N.D. Cent. Code § 41-02-31)

        1938. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1939. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        1940. A warranty that the Vehicles were merchantable is implied by law in

  the instant transactions.

        1941. These vehicles, when sold and at all times thereafter, were not

  merchantable and are not fit for the ordinary purpose for which cars are used.

  Specifically, the Vehicles are inherently defective in that manifestations of the

  Transmission Defects may occur suddenly and without warning in traffic.

        1942. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT III
                                 UNJUST ENRICHMENT
                               (Based on North Dakota Law)

        1943. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

                                           692
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5068 Filed 05/29/20 Page 693 of 841




  though herein fully restated and re-alleged.

         1944. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         1945. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  was enriched.

         1946. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and

  Plaintiffs were impoverished.

         1947. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford obtained monies which rightfully belong to Plaintiffs.

         1948. No justification exists for Ford’s enrichment at the expense of

  Plaintiffs’ impoverishment.

         1949. There is an absence of an equal or better remedy at law for Ford’s


                                           693
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5069 Filed 05/29/20 Page 694 of 841




  actions.

                                COUNT IV
         VIOLATION OF THE NORTH DAKOTA CONSUMER FRAUD ACT
                        (N.D. Cent. Code § 51-15-02)

        1950. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1951. The conduct of Ford as set forth herein constitutes deceptive acts or

  practices, fraud, and misrepresentation, including, but not limited to, Ford’s

  manufacture and sale of vehicles with defective transmissions which Ford failed to

  adequately investigate, disclose and remedy, and Ford’s misrepresentations and

  omissions regarding the safety and reliability of its vehicles.

        1952. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

        1953. Ford’s conduct proximately caused the injuries to Plaintiffs.

        1954. Further, Ford knowingly committed the conduct described above, and

  thus, under N.D. CENT. CODE § 51-15-09, Ford is liable to Plaintiffs for treble

  damages in amounts to be proven at trial, as well as attorneys’ fees, costs, and


                                            694
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5070 Filed 05/29/20 Page 695 of 841




  disbursements.

                                         COUNT V
                            REVOCATION OF ACCEPTANCE
                            (N.D. Cent. Code § 41-02-71 (2-608))

        1955. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1956. Plaintiffs identified above demanded revocation and the demands were

  refused.

        1957. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        1958. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        1959. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        1960. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.


                                           695
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5071 Filed 05/29/20 Page 696 of 841




        1961. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        1962. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        1963. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        1964. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy for a revocation of acceptance of


                                            696
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5072 Filed 05/29/20 Page 697 of 841




  the goods, and for a return to Plaintiffs of the purchase or lease price of all vehicles

  currently owned.

         1965. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                    COUNT VI
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on North Dakota Law)

         1966. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         1967. To the extent Ford’s repair commitment is deemed not to be a warranty

  under North Dakota’s Century Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         1968. Ford breached this warranty or contract obligation by failing to repair


                                            697
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5073 Filed 05/29/20 Page 698 of 841




  or replace the Vehicles evidencing the Transmission Defects.

        1969. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VII
                               FRAUD BY CONCEALMENT
                               (Based on North Dakota Law)

        1970. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1971. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        1972. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling


                                           698
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5074 Filed 05/29/20 Page 699 of 841




  of a half-truth calculated to deceive is fraud.

        1973. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.           Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        1974. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        1975. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        1976. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material facts,

  and such facts were not known to the public or Plaintiffs.


                                            699
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5075 Filed 05/29/20 Page 700 of 841




        1977. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        1978. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                    OHIO
                                   COUNT I
            VIOLATION OF OHIO CONSUMER SALES PRACTICES ACT
                     (Ohio Rev. Code Ann. § 1345.01, et seq.)

        1979. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

                                            700
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5076 Filed 05/29/20 Page 701 of 841




        1980. The Ohio Consumer Protection Act, OHIO REV. CODE § 1345.02,

  prohibits unfair or deceptive acts or practices in connection with a consumer

  transaction. Specifically, the Act prohibits suppliers from representing that goods

  have characteristics or uses or benefits which they do not have. The Act also

  prohibits suppliers from representing that their goods are of a particular quality or

  grade they are not.

        1981. Ford is a “supplier” as that term is defined in the Ohio Consumer

  Protection Act, OHIO REV. CODE § 1345.01(C).

        1982. Plaintiffs are “consumers” as that term is defined in the Ohio Consumer

  Protection Act, OHIO REV. CODE § 1345.01(D).

        1983. The conduct of Ford alleged above constitutes unfair and/or deceptive

  consumer sales practices in violation of OHIO REV. CODE § 1345.02 because Ford

  represented through advertising and other marketing communications that the

  vehicles were new and free from defects and could be driven safely in normal

  operation. Instead, the vehicles were not of the standard, quality or grade of new

  vehicles.

        1984. Ford’s conduct caused Plaintiffs’ damages as alleged.


                                          701
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5077 Filed 05/29/20 Page 702 of 841




        1985. Plaintiff specifically does not allege herein a claim for violation of

  OHIO REV. CODE § 1345.72.

        1986. As a result of the foregoing wrongful conduct of Ford, Plaintiffs have

  been damaged in an amount to be proven at trial, including, but not limited to, actual

  and statutory damages, treble damages, court costs and reasonable attorneys’ fees,

  pursuant to OHIO REV. CODE § 1345.09, et seq.

                                 COUNT II
           VIOLATION OF OHIO DECEPTIVE TRADE PRACTICES ACT
                    (Ohio Rev. Code Ann. § 4165.01, et seq.)

        1987. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1988. OHIO REV. CODE § 4165.02(A) provides that a “person engages in a

  deceptive trade practice when, in the course of the person’s business, vocation, or

  occupation,” the person does any of the following: “(2) Causes likelihood of

  confusion or misunderstanding as to the source, sponsorship, approval, or

  certification of goods or services; … (7) Represents that goods or services have

  sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

  they do not have or that a person has a sponsorship, approval, status, affiliation, or


                                           702
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5078 Filed 05/29/20 Page 703 of 841




  connection that the person does not have; … (9) Represents that goods or services

  are of a particular standard, quality, or grade, or that goods are of a particular style or

  model, if they are of another; … [and] (11) Advertises goods or services with intent

  not to sell them as advertised.”

          1989. Ford is a “person” within the meaning of OHIO REV. CODE

  § 4165.01(D).

          1990. The vehicles sold to Plaintiffs were not of the particular sponsorship,

  approval, characteristics, ingredients, uses, benefits, or qualities represented by

  Ford.

          1991. The vehicles sold to Plaintiffs were not of the particular standard,

  quality, and/or grade represented by Ford.

          1992. Ford made false or misleading statements of fact concerning the

  vehicles Plaintiffs purchased or leased – i.e., that such vehicles were suitable for

  ordinary use – when Ford, in fact, knew that they were defective and not suitable for

  ordinary use.

          1993. These statements materially influenced Plaintiffs’ decision to purchase

  or lease the Vehicles, in that Ford’s statements caused Plaintiffs to purchase or lease


                                             703
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5079 Filed 05/29/20 Page 704 of 841




  vehicles that they otherwise would not have had they known of the dangerous defect.

        1994. Ford’s deceptive trade practices caused Plaintiffs’ damages as alleged.

        1995. Ford’s conduct was knowing and/or intentional and/or with malice

  and/or demonstrated a complete lack of care and/or reckless and/or was in conscious

  disregard for the rights of Plaintiffs.

        1996. As a result of the foregoing wrongful conduct of Ford, Plaintiffs have

  been damaged in an amount to be proven at trial, including, but not limited to, actual

  and punitive damages, equitable relief and reasonable attorneys’ fees.

                                       COUNT III
                         BREACH OF EXPRESS WARRANTY
                  (Ohio Rev. Code Ann. § 1302.26, et seq. (U.C.C. § 2-313))

        1997. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        1998. Ford expressly warranted – through statements and advertisements

  described above – that the vehicles were of high quality, and, at a minimum, would

  actually work properly and safely.

        1999. Ford breached this warranty by knowingly selling to Plaintiffs vehicles

  with dangerous defects, and which were not of high quality.


                                            704
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5080 Filed 05/29/20 Page 705 of 841




        2000. Plaintiffs have been damaged as a direct and proximate result of the

  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

                                     COUNT IV
                    OHIO BREACH OF IMPLIED WARRANTY OF
                      MERCHANTABILITY STRICT LIABILITY
                    (Ohio Rev. Code Ann. § 1302.27 (U.C.C. § 2-314))

        2001. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2002. Ford impliedly warranted that their vehicles were of good and

  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonable safety during normal operation, and without

  unduly endangering them or members of the public.

        2003. As described above, there were dangerous defects in the vehicles

  manufactured, distributed, and/or sold by Ford, which Plaintiffs purchased or leased,

  including, but not limited to the Transmission Defects.

        2004. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs.

                                           705
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5081 Filed 05/29/20 Page 706 of 841




        2005. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.

                               COUNT V
         OHIO NEGLIGENT DESIGN, ENGINEERING & MANUFACTURE
                          (Based on Ohio Law)

        2006. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2007. Ford is a manufacturer and supplier of automobiles.

        2008. Ford owed Plaintiffs a non-delegable duty to exercise ordinary and

  reasonable care to properly design, engineer, and manufacture the vehicles against

  foreseeable hazards and malfunctions including Transmission Defects.

        2009. Ford owed Plaintiffs a non-delegable duty to exercise ordinary and

  reasonable care in designing, engineering and manufacturing the vehicles so that

  they would function normally.

        2010. Ford also owed – and owe – a continuing duty to notify Plaintiffs of the

  problem at issue and to repair the dangerous defects.

        2011. Ford breached these duties of reasonable care by designing,

  engineering and manufacturing vehicles that contained the defective transmissions


                                           706
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5082 Filed 05/29/20 Page 707 of 841




  and breached their continuing duty to notify Plaintiffs of these defects.

        2012. The foreseeable hazards and malfunctions include, but are not limited

  to, the sudden and unanticipated manifestations of the Transmission Defects.

        2013. Plaintiffs did not and could not know of the intricacies of these defects

  and their latent and dangerous manifestations, or the likelihood of harm therefrom

  arising in the normal use of their vehicles.

        2014. At all relevant times, there existed alternative designs and engineering

  which were both technically and economically feasible.          Further, any alleged

  benefits associated with the defective designs are vastly outweighed by the real risks

  associated with sudden manifestation of the Transmission Defects.

        2015. The vehicles were defective as herein alleged at the time they left

  Ford’s factories, and the vehicles reached Plaintiffs without substantial change in the

  condition in which they were sold.

        2016. As a direct and proximate result of Ford’s breaches, Plaintiffs have

  suffered damages.

        2017. Accordingly, Plaintiffs are entitled to recover appropriate damages

  including, but not limited to, diminution of value, return of lease payments and


                                            707
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5083 Filed 05/29/20 Page 708 of 841




  penalties, and injunctive relief related to future lease payments or penalties.

                                     COUNT VI
                        FRAUD & FRAUDULENT CONCEALMENT
                                 (Based on Ohio Law)

           2018. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

           2019. Ford intentionally concealed the above-described material safety

  information, or acted with reckless disregard for the truth, and denied Plaintiffs

  information that is highly relevant to their purchasing decision.

           2020. Ford further affirmatively misrepresented to Plaintiffs in advertising

  and other forms of communication, including standard and uniform material

  provided with each car, that the vehicles they were selling were new, had no

  significant defects and would perform and operate properly when driven in normal

  usage.

           2021. The vehicles purchased or leased by Plaintiffs were, in fact, defective,

  unsafe and unreliable, because the vehicles exhibited the Transmission Defects.

           2022. Ford had a duty to disclose this material safety information.

           2023. The aforementioned concealment was material because if it had been


                                             708
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5084 Filed 05/29/20 Page 709 of 841




  disclosed Plaintiffs would not have bought or leased the vehicles.

        2024. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to

  disclose the transmission problems and Ford’s affirmative assurance that its vehicles

  were safe and reliable and other similar false statements – in purchasing or leasing

  Ford’s vehicles.

        2025. As a result of their reliance, Plaintiffs have been injured in an amount to

  be proven at trial, including, but not limited to, their lost benefit of the bargain and

  overpayment at the time of purchase and/or the diminished value of their vehicles.

        2026. Ford’s conduct was knowing, intentional, with malice, demonstrated a

  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.

                                       COUNT VII
                                  UNJUST ENRICHMENT
                                   (Based on Ohio Law)

        2027. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2028. Plaintiffs paid Ford the value of vehicles that are non-defective, and in

  exchange, Ford provided Plaintiffs vehicles that are, in fact, defective.


                                            709
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5085 Filed 05/29/20 Page 710 of 841




        2029. Further, Plaintiffs paid Ford the value for vehicles that would not be

  compromised by substantial, invasive repairs, and in return received vehicles that

  require such repairs.

        2030. Further, Plaintiffs paid Ford for vehicles they could operate, and in

  exchange, Ford provided Plaintiffs vehicles that could not be normally operated

  because their defects posed the possibility of life-threatening injuries or death.

        2031. As such, Plaintiffs conferred a windfall upon Ford, which knows of the

  windfall and has retained such benefits, which would be unjust for Ford to retain.

        2032. As a direct and proximate result of Ford’s unjust enrichment, Plaintiffs

  have suffered and continue to suffer various damages and are entitled to remedies,

  including, but not limited to, restitution of all amounts by which Ford was enriched

  through its misconduct.

                                OKLAHOMA
                                  COUNT I
          VIOLATION OF OKLAHOMA CONSUMER PROTECTION ACT
                       (Okla. Stat. tit. 15 § 751, et seq.)

        2033. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2034. The conduct of Ford as set forth herein constitutes unfair or deceptive

                                            710
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5086 Filed 05/29/20 Page 711 of 841




  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         2035. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         2036. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

         2037. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

         2038. Ford’s conduct proximately caused the injuries to Plaintiffs.

         2039. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.


                                           711
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5087 Filed 05/29/20 Page 712 of 841




         2040. Pursuant to OKLA. STAT. tit. 15 § 751, Plaintiffs will serve the

  Oklahoma Attorney General with a copy of this complaint as Plaintiffs seek

  injunctive relief.

                                  COUNT II
          VIOLATION OF OKLAHOMA DECEPTIVE TRADE PRACTICES
                                     ACT
                       (78 Okla. Stat. Ann. § 51, et seq.)

         2041. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2042. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         2043. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         2044. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

                                           712
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5088 Filed 05/29/20 Page 713 of 841




  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

        2045. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

        2046. Ford’s conduct proximately caused the injuries to Plaintiffs.

        2047. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

        2048. Pursuant to OKLA. STAT. tit. 78 § 51, Plaintiffs will serve the Oklahoma

  Attorney General with a copy of this complaint as Plaintiffs seek injunctive relief.

                                     COUNT III
                          BREACH OF EXPRESS WARRANTY
                             (12A Okla. Stat. Ann. § 2-313)

        2049. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2050. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2051. In the course of selling its vehicles, Ford expressly warranted in writing


                                           713
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5089 Filed 05/29/20 Page 714 of 841




  that the Vehicles were covered by a Warranty.

        2052. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2053. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2054. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2055. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,


                                             714
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5090 Filed 05/29/20 Page 715 of 841




  and has not provided since then, vehicles conforming to these express warranties.

        2056. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2057. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2058. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        2059. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable


                                           715
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5091 Filed 05/29/20 Page 716 of 841




  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2060. Finally, due to Ford’s breach of warranties as set forth herein,

        2061. Plaintiffs assert as an additional and/or alternative remedy, as set forth

  in 12A OKLA. STAT. ANN. § 2-608, for a revocation of acceptance of the goods, and

  for a return to Plaintiffs of the purchase or lease price of all vehicles currently

  owned.

        2062. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT IV
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                           (12A Okla. Stat. Ann. § 2-314)

        2063. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2064. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2065. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions, pursuant to 12A OKLA. STAT. ANN. § 2-314.

                                           716
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5092 Filed 05/29/20 Page 717 of 841




        2066. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2067. Plaintiffs have had sufficient dealings with either Ford or their agents

  (dealerships) to establish privity of contract between Plaintiffs. Notwithstanding

  this, privity is not required in this case because Plaintiffs are intended third-party

  beneficiaries of contracts between Ford and its dealers; specifically, they are the

  intended beneficiaries of Ford’s implied warranties. The dealers were not intended

  to be the ultimate consumers of the Vehicles and have no rights under the warranty

  agreements provided with the Vehicles; the warranty agreements were designed for

  and intended to benefit the ultimate consumers only. Finally, privity is also not

  required because Plaintiffs’ Vehicles are dangerous instrumentalities due to the

  aforementioned defects and nonconformities.

        2068. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.




                                           717
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5093 Filed 05/29/20 Page 718 of 841




                                      COUNT V
                            REVOCATION OF ACCEPTANCE
                              (12A Okla. Stat. Ann. § 2-608)

        2069. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2070. Plaintiffs identified above demanded revocation and the demands were

  refused.

        2071. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2072. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2073. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2074. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2075. Plaintiffs would suffer economic hardship if they returned their


                                           718
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5094 Filed 05/29/20 Page 719 of 841




  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2076. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2077. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2078. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in 12A OKLA. STAT.

  ANN. § 2-608, for a revocation of acceptance of the goods, and for a return to


                                            719
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5095 Filed 05/29/20 Page 720 of 841




  Plaintiffs of the purchase or lease price of all vehicles currently owned.

         2079. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                   COUNT VI
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                            (Based on Oklahoma Law)

         2080. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2081. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Oklahoma’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2082. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.


                                           720
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5096 Filed 05/29/20 Page 721 of 841




        2083. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                        COUNT VII
                               FRAUD BY CONCEALMENT
                                 (Based on Oklahoma Law)

        2084. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2085. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        2086. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.


                                            721
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5097 Filed 05/29/20 Page 722 of 841




        2087. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        2088. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        2089. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        2090. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        2091. As a result of the concealment and/or suppression of the facts, Plaintiffs


                                           722
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5098 Filed 05/29/20 Page 723 of 841




  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        2092. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                        COUNT VIII
                                  UNJUST ENRICHMENT
                                  (Based on Oklahoma Law)

        2093. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2094. Ford had knowledge of the safety defects in its vehicles, which it failed


                                            723
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5099 Filed 05/29/20 Page 724 of 841




  to disclose to Plaintiffs.

         2095. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         2096. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         2097. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                 OREGON
                                  COUNT I
         VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES
                                     ACT
                      (Or. Rev. Stat. §§ 646.605, et seq.)

         2098. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                           724
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5100 Filed 05/29/20 Page 725 of 841




        2099. The Oregon Unfair Trade Practices Act (“OUTPA”) prohibits a person

  from, in the course of the person’s business, doing any of the following:

  “(e) Represent[ing] that … goods … have … characteristics … uses, benefits, … or

  qualities that they do not have; (g) Represent[ing] that … goods … are of a

  particular standard [or] quality … if they are of another; and (i) Advertis[ing] …

  goods or services with intent not to provide them as advertised.” OR. REV. STAT.

  § 646.608(1).

        2100. Ford is a person within the meaning of OR. REV. STAT. § 646.605(4).

        2101. The Vehicles at issue are “goods” obtained primarily for personal

  family or household purposes within the meaning of OR. REV. STAT. § 646.605(6).

        2102. In the course of Ford’s business, it willfully failed to disclose and

  actively concealed the dangerous risk of transmission failure in the subject Fusions.

  Accordingly, Ford engaged in unlawful trade practices, including representing that

  Vehicles have characteristics, uses, benefits, and qualities which they do not have;

  representing that Vehicles are of a particular standard and quality when they are not;

  and advertising Vehicles with the intent not to sell them as advertised. Ford knew

  or should have known that its conduct violated the OUTPA.


                                           725
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5101 Filed 05/29/20 Page 726 of 841




        2103. As a result of these unlawful trade practices, Plaintiffs have suffered

  ascertainable loss.

        2104. Ford engaged in a deceptive trade practice when it failed to disclose

  material information concerning the Ford vehicles which was known to Ford at the

  time of the sale. Ford deliberately withheld the information about the Transmission

  Defects in order to ensure that consumers would purchase its vehicles and to induce

  the consumer to enter into a transaction.

        2105. The propensity of the Fusions to manifest the Transmission Defects

  was material to Plaintiffs. Had Plaintiffs known that their Fords had these serious

  safety defects, they would not have purchased or leased their Fords.

        2106. Plaintiffs suffered ascertainable loss caused by Ford’s failure to

  disclose material information. Plaintiffs overpaid for their vehicles and did not

  receive the benefit of their bargain. The value of their Ford’s has diminished now

  that the safety issues have come to light, and Plaintiffs own vehicles that are not safe.

        2107. Plaintiffs are entitled to recover the greater of actual damages or $200

  pursuant to OR. REV. STAT. § 646.638(1). Plaintiffs are also entitled to punitive

  damages because Ford engaged in conduct amounting to a particularly aggravated,


                                              726
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5102 Filed 05/29/20 Page 727 of 841




  deliberate disregard of the rights of others.

        2108. Pursuant to OR. REV. STAT. § 646.638(2), Plaintiffs will mail a copy of

  the complaint to Oregon’s attorney general.

                                     COUNT II
                      BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                              (Or. Rev. Stat. § 72.3140)

        2109. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2110. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2111. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        2112. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2113. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                            727
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5103 Filed 05/29/20 Page 728 of 841




                                     COUNT III
                            REVOCATION OF ACCEPTANCE
                               (Or. Rev. Stat. § 72.6080)

        2114. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2115. Plaintiffs identified above demanded revocation and the demands were

  refused.

        2116. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2117. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2118. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2119. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2120. Plaintiffs would suffer economic hardship if they returned their


                                           728
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5104 Filed 05/29/20 Page 729 of 841




  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2121. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2122. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2123. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in OR. REV. STAT.

  § 72.6080, for a revocation of acceptance of the goods, and for a return to Plaintiffs


                                            729
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5105 Filed 05/29/20 Page 730 of 841




  of the purchase or lease price of all vehicles currently owned.

        2124. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                      COUNT IV
                               FRAUD BY CONCEALMENT
                                 (Based on Oregon Law)

        2125. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2126. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        2127. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify

  those facts stated. One who volunteers information must be truthful, and the telling


                                           730
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5106 Filed 05/29/20 Page 731 of 841




  of a half-truth calculated to deceive is fraud.

        2128. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        2129. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        2130. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        2131. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.


                                            731
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5107 Filed 05/29/20 Page 732 of 841




        2132. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        2133. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                          COUNT V
                                   UNJUST ENRICHMENT
                                    (Based on Oregon Law)

        2134. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.


                                            732
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5108 Filed 05/29/20 Page 733 of 841




         2135. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         2136. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         2137. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         2138. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                              PENNSYLVANIA
                                   COUNT I
               VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE
                 PRACTICES AND CONSUMER PROTECTION LAW
                            (73 P.S. § 201-1, et seq.)

         2139. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                           733
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5109 Filed 05/29/20 Page 734 of 841




  though herein fully restated and re-alleged.

         2140. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         2141. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         2142. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

         2143. Plaintiffs suffered ascertainable loss as a result of Defendant’s conduct.

  Plaintiffs overpaid for their Vehicles and did not receive the benefit of their bargain,

  and their vehicles have suffered a diminution in value.

         2144. Ford’s conduct proximately caused the injuries to Plaintiffs.


                                            734
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5110 Filed 05/29/20 Page 735 of 841




        2145. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

                                       COUNT II
                           BREACH OF EXPRESS WARRANTY
                             (13 Pa. Cons. Stat. Ann. § 2313)

        2146. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2147. Ford is and was at all relevant times a seller with respect to motor

  vehicles.

        2148. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        2149. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2150. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2151. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined


                                             735
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5111 Filed 05/29/20 Page 736 of 841




  in Section IV.A., of the MCC.         Generally these express warranties promise

  heightened, superior, and state-of-the-art safety, reliability, performance standards,

  and promote the benefits of the Fusion transmissions. These warranties were made,

  inter alia, in advertisements, in Ford’s marketing materials, and in uniform

  statements provided by Ford to be made by salespeople. These affirmations and

  promises were part of the basis of the bargain between the parties.

        2152. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        2153. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2154. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.


                                           736
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5112 Filed 05/29/20 Page 737 of 841




        2155. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        2156. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2157. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in 13 PA. CONS. STAT.

  § 2608, for a revocation of acceptance of the goods, and for a return to Plaintiffs of

  the purchase or lease price of all vehicles currently owned.

        2158. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.


                                           737
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5113 Filed 05/29/20 Page 738 of 841




                                    COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                          (13 Pa. Cons. Stat. Ann. § 2314)

        2159. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2160. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2161. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        2162. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2163. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                        COUNT IV
                                  UNJUST ENRICHMENT
                                (Based on Pennsylvania Law)

        2164. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

                                           738
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5114 Filed 05/29/20 Page 739 of 841




  though herein fully restated and re-alleged.

         2165. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         2166. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  obtained monies which rightfully belong to Plaintiffs.

         2167. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         2168. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                   COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                          (Based on Pennsylvania Law)

         2169. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                           739
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5115 Filed 05/29/20 Page 740 of 841




  though herein fully restated and re-alleged.

         2170. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Pennsylvania’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2171. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         2172. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                               SOUTH CAROLINA
                                    COUNT I
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                              (S.C. Code § 36-2-314)

         2173. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                           740
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5116 Filed 05/29/20 Page 741 of 841




  though herein fully restated and re-alleged.

        2174. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under S.C. CODE § 36-2-314 .

        2175. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to S.C. CODE § 36-2-314.

        2176. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which vehicles

  are used. Specifically, the Vehicles are inherently defective in that manifestations

  of the Transmission Defects may occur suddenly and without warning in traffic.

        2177. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                        COUNT II
                                UNJUST ENRICHMENT
                              (Based on South Carolina Law)

        2178. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2179. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,


                                           741
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5117 Filed 05/29/20 Page 742 of 841




  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         2180. Ford knowingly enjoyed the benefit of increased financial gains, to the

  detriment of Plaintiffs, who paid a higher price for vehicles which actually had lower

  values. It would be inequitable and unjust for Ford to retain these wrongfully

  obtained profits.

         2181. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                                     COUNT III
                      VIOLATIONS OF THE SOUTH CAROLINA
                         UNFAIR TRADE PRACTICES ACT
                          (S.C. Code Ann. § 39-5-10, et seq.)

         2182. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2183. Ford is a “person” under S.C. CODE ANN. § 39-5-10.

         2184. Ford participated in unfair or deceptive acts or practices that violated

  the South Carolina Unfair Trade Practices Act (the “Act”), S.C. CODE ANN.

  § 39-5-10, et seq., as described above and below. Ford is directly liable for these

                                           742
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5118 Filed 05/29/20 Page 743 of 841




  violations of law, and Ford also is liable for Ford dealerships’ violations because

  Ford dealerships act as Ford’s agents in the United States for purposes of sales and

  marketing.

        2185. By failing to disclose and actively concealing the dangerous defective

  transmissions, Ford engaged in unfair or deceptive practices prohibited by the Act,

  S.C. CODE ANN. § 39-5-10, et seq., including (1) representing that Vehicles have

  characteristics, uses, benefits, and qualities which they do not have, (2) representing

  that Vehicles are of a particular standard, quality, and grade when they are not, (3)

  advertising Vehicles with the intent not to sell them as advertised, (4) representing

  that a transaction involving Vehicles confers or involves rights, remedies, and

  obligations which it does not, and (5) representing that the subject of a transaction

  involving Vehicles has been supplied in accordance with a previous representation

  when it has not.

        2186. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.


                                           743
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5119 Filed 05/29/20 Page 744 of 841




        2187. Ford knew that the Fusion transmissions were defectively designed or

  manufactured, would fail without warning, and were not suitable for their intended

  use. Ford nevertheless failed to warn Plaintiffs about these inherent dangers despite

  having a duty to do so.

        2188. Ford owed Plaintiffs a duty to disclose the defective nature of Vehicles,

  including the dangerous risk of transmission failure, the Transmission Defects, and

  the lack of adequate fail-safe mechanisms, because they:

        2189. Possessed exclusive knowledge of the Transmission Defects rendering

  Vehicles inherently more dangerous and unreliable than similar vehicles;

        2190. Intentionally concealed the hazardous situation with Vehicles through

  their deceptive marketing campaign and recall program that they designed to hide

  the dangerous transmission problems from Plaintiffs; and/or

        2191. Made incomplete representations about the safety and reliability of

  Fusions generally, and their transmissions in particular, while purposefully

  withholding material facts from Plaintiffs that contradicted these representations.

        2192. Vehicles equipped with defective transmissions pose an unreasonable

  risk of death or serious bodily injury to Plaintiffs, passengers, other motorists,


                                           744
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5120 Filed 05/29/20 Page 745 of 841




  pedestrians, and the public at large, because they are susceptible to manifestations of

  the Transmission Defects.

        2193. Ford’s unfair or deceptive trade practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and

  reliability of Vehicles.

        2194. As a result of its violations of the Act detailed above, Ford caused

  actual damage to Plaintiffs and, if not stopped, will continue to harm Plaintiffs.

  Plaintiffs currently own or lease, or within the relevant time period have owned or

  leased, Vehicles that are defective and inherently unsafe.          The Transmission

  Defects and the attendant safety risks have impaired the value of the Vehicles.

        2195. Plaintiffs risk irreparable injury as a result of Ford’s acts and omissions

  in violation of the Act, and these violations present a continuing risk to Plaintiffs as

  well as to the general public.

        2196. Pursuant to S.C. CODE ANN. § 39-5-140, Plaintiffs seek monetary relief

  against Ford to recover for their sustained losses.

        2197. Plaintiffs further allege that Ford’s malicious and deliberate conduct

  warrants an assessment of punitive damages because Ford carried out despicable


                                            745
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5121 Filed 05/29/20 Page 746 of 841




  conduct with willful and conscious disregard of the rights and safety of others,

  subjecting Plaintiffs to cruel and unjust hardship as a result. Ford’s intentionally and

  willfully misrepresented the safety and reliability of Vehicles, deceived Plaintiffs on

  life-or-death matters, and concealed material facts that only they knew, all to avoid

  the expense and public relations nightmare of correcting a deadly flaw in the

  Vehicles they repeatedly promised Plaintiffs were safe. Ford’s unlawful conduct

  constitutes malice, oppression, and fraud warranting punitive damages.

        2198. The recalls and repairs instituted by Ford have not been adequate.

  Ford Vehicles still are defective and dangerous.

        2199. Plaintiffs further seek an order enjoining Ford’s unfair or deceptive acts

  or practices, restitution, punitive damages, costs of Court, attorney’s fees, and any

  other just and proper relief available under the Act.

                                 COUNT IV
           VIOLATIONS OF THE SOUTH CAROLINA REGULATION OF
            MANUFACTURERS, DISTRIBUTORS, AND DEALERS ACT
                      (S.C. Code Ann. § 56-15-10, et seq.)

        2200. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2201. Ford is a “manufacturer” as set forth in S.C. CODE ANN. § 56-15-10, as

                                            746
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5122 Filed 05/29/20 Page 747 of 841




  they are engaged in the business of manufacturing or assembling new and unused

  motor vehicles.

        2202. Ford participated in unfair or deceptive acts or practices that violated

  the South Carolina Regulation of Manufacturers, Distributors, and Dealers Act

  (“Dealers Act”), S.C. CODE ANN. § 56-15-30. Ford is directly liable for these

  violations of law, and Ford also is liable for Ford dealerships’ violations because

  Ford dealerships act as Ford’s agents in the United States for purposes of sales and

  marketing.

        2203. Ford has engaged in actions which were arbitrary, in bad faith,

  unconscionable, and which caused damage to Plaintiffs and to the public. Ford has

  directly participated in the wrongful conduct.

        2204. Ford’s bad faith and unconscionable actions include, but are not limited

  to: (1) representing that Vehicles have characteristics, uses, benefits, and qualities

  which they do not have, (2) representing that Vehicles are of a particular standard,

  quality, and grade when they are not, (3) advertising Vehicles with the intent not to

  sell them as advertised, (4) representing that a transaction involving Vehicles

  confers or involves rights, remedies, and obligations which it does not, and


                                           747
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5123 Filed 05/29/20 Page 748 of 841




  (5) representing that the subject of a transaction involving Vehicles has been

  supplied in accordance with a previous representation when it has not.

        2205. Ford has resorted to and used false and misleading advertisement in

  connection with their business. As alleged above, Ford made numerous material

  statements about the safety and reliability of Vehicles that were either false or

  misleading. Each of these statements contributed to the deceptive context of Ford’s

  unlawful advertising and representations as a whole.

        2206. Plaintiffs are entitled to double the actual damages, the cost of the suit,

  attorney’s fees pursuant to S.C. CODE ANN. § 56-15-110, and Plaintiffs also seek

  injunctive relief under S.C. CODE ANN. § 56-15-110. Plaintiffs also seek treble

  damages because Ford has acted maliciously.

                                  COUNT V
              BREACH OF CONTRACT/COMMON LAW WARRANTY
                        (Based on South Carolina Law)

        2207. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2208. To the extent Ford’s repair commitment is deemed not to be a warranty

  under South Carolina’s Commercial Code, Plaintiffs plead in the alternative under


                                           748
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5124 Filed 05/29/20 Page 749 of 841




  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2209. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         2210. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                   SOUTH DAKOTA
                                        COUNT I
                          BREACH OF EXPRESS WARRANTY
                            (S.D. Codified Laws § 57A-2-313)

         2211. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2212. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

         2213. Under S.D. CODIFIED LAWS § 57A-2-318, Plaintiffs have the same

                                           749
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5125 Filed 05/29/20 Page 750 of 841




  standing as any direct purchaser of a vehicle from Ford.

        2214. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        2215. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2216. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2217. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2218. These additional warranties were also breached because the Vehicles


                                             750
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5126 Filed 05/29/20 Page 751 of 841




  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        2219. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2220. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2221. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        2222. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential


                                           751
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5127 Filed 05/29/20 Page 752 of 841




  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2223. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in S.D. CODIFIED LAWS

  § 57A-2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        2224. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                     COUNT II
                     BREACH OF THE IMPLIED WARRANTY OF
                               MERCHANTABILITY
                          (S.D. Codified Laws § 57A-2-314)

        2225. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2226. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2227. A warranty that the Vehicles were merchantable is implied by law in

                                           752
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5128 Filed 05/29/20 Page 753 of 841




  the instant transactions.

         2228. Under S.D. CODIFIED LAWS § 57A-2-318, Plaintiffs have the same

  standing as any direct purchaser of a vehicle from Ford.

         2229. These vehicles, when sold and at all times thereafter, were not

  merchantable and are not fit for the ordinary purpose for which cars are used.

  Specifically, the Vehicles are inherently defective in that manifestations of the

  Transmission Defects may occur suddenly and without warning in traffic.

         2230. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                        COUNT III
                                  UNJUST ENRICHMENT
                                (Based on South Dakota Law)

         2231. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2232. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         2233. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,


                                           753
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5129 Filed 05/29/20 Page 754 of 841




  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  received such higher price as a benefit.

        2234. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford

  knew that it had received such higher price as benefit.

        2235. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford was able to charge a higher price for their vehicles than the vehicles’ true value,

  and the benefit it received as a result unjustly enriches Ford unless and until such

  benefit is reimbursed to Plaintiff.

        2236. No justification exists for Ford to keep such benefit without

  reimbursing it to Plaintiffs.

                                      COUNT IV
                         VIOLATION OF THE SOUTH DAKOTA
                         DECEPTIVE TRADE PRACTICES ACT
                             (S.D. Codified Laws § 37-24-6)

        2237. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

                                             754
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5130 Filed 05/29/20 Page 755 of 841




        2238. The conduct of Ford as set forth herein constitutes deceptive acts or

  practices, fraud, and misrepresentation, including, but not limited to, Ford’s

  manufacture and sale of vehicles with defective transmissions which Ford failed to

  adequately investigate, disclose and remedy, and Ford’s misrepresentations and

  omissions regarding the safety and reliability of its vehicles.

        2239. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

        2240. Ford’s conduct proximately caused the injuries to Plaintiffs.

        2241. Under S.D. CODIFIED LAWS § 37-24-31, Plaintiffs are entitled to a

  recovery of their actual damages suffered as a result of Ford’s acts and practices.

                                        COUNT V
                            REVOCATION OF ACCEPTANCE
                             (S.D. Codified Laws § 57A-2-608)

        2242. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2243. Plaintiffs identified above demanded revocation and the demands were

  refused.


                                            755
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5131 Filed 05/29/20 Page 756 of 841




        2244. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2245. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2246. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2247. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2248. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2249. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their


                                            756
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5132 Filed 05/29/20 Page 757 of 841




  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2250. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2251. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy for a revocation of acceptance of

  the goods, and for a return to Plaintiffs of the purchase or lease price of all vehicles

  currently owned.

        2252. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.




                                            757
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5133 Filed 05/29/20 Page 758 of 841




                                   COUNT VI
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on South Dakota Law)

         2253. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2254. To the extent Ford’s repair commitment is deemed not to be a warranty

  under South Dakota’s Codified Laws, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2255. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         2256. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.




                                           758
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5134 Filed 05/29/20 Page 759 of 841




                                TENNESSEE
                                  COUNT I
           VIOLATION OF TENNESSEE CONSUMER PROTECTION ACT
                     (Tenn. Code Ann. § 47-18-101, et seq.)

        2257. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2258. Ford misrepresented the safety of the Vehicles after learning of their

  defects with the intent that Plaintiffs relied on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

        2259. Plaintiffs did, in fact, rely on such representations in their decision

  regarding the purchase, lease and/or use of the Vehicles.

        2260. Through these misleading and deceptive statements and false promises,

  Ford violated the Tennessee Consumer Protection Act.

        2261. The Tennessee Consumer Protection Act applies to Ford’s transactions

  with Plaintiffs because Ford’s deceptive scheme was carried out in Tennessee and

  affected Plaintiffs.

        2262. Ford also failed to advise the NHSTA and the public about what they

  knew about the Transmission Defects in the Vehicles.

        2263. Plaintiffs relied on Ford’s silence as to known defects in connection

                                            759
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5135 Filed 05/29/20 Page 760 of 841




  with their decision regarding the purchase, lease and/or use of the Vehicles.

         2264. As a direct and proximate result of Ford’s deceptive conduct and

  violation of the Tennessee Consumer Protection Act, Plaintiffs have sustained and

  will continue to sustain economic losses and other damages for which they are

  entitled to compensatory and equitable damages and declaratory relief in an amount

  to be proven at trial.

                                        COUNT II
                           FRAUDULENT MISREPRESENTATION &
                              FRAUDULENT CONCEALMENT
                                 (Based on Tennessee Law)

         2265. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2266. As described above, Ford made material omissions and affirmative

  misrepresentations regarding the Vehicles.

         2267. Ford knew these representations were false when made.

         2268. The vehicles purchased or leased by Plaintiffs were, in fact, defective,

  unsafe and unreliable, because the vehicles were subject to sudden manifestations of

  the Transmission Defects.

         2269. Ford had a duty to disclose that these vehicles were defective, unsafe

                                           760
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5136 Filed 05/29/20 Page 761 of 841




  and unreliable because Plaintiffs relied on Ford’s representations that the Vehicles

  they were purchasing were safe and free from defects.

        2270. The aforementioned concealment was material because if it had been

  disclosed Plaintiffs would not have bought or leased the vehicles.

        2271. Plaintiffs relied on Ford’s reputation – along with Ford’s failure to

  disclose the defective transmissions and Ford’s affirmative assurance that its

  vehicles were safe and reliable and other similar false statements – in purchasing or

  leasing Ford’s vehicles.

        2272. As a result of their reliance, Plaintiffs have been injured in an amount to

  be proven at trial, including, but not limited to, their lost benefit of the bargain and

  overpayment at the time of purchase and/or the diminished value of their vehicles.

        2273. Ford’s conduct was knowing, intentional, with malice, demonstrated a

  complete lack of care, and was in reckless disregard for the rights of Plaintiffs.

  Plaintiffs are therefore entitled to an award of punitive damages.

                                        COUNT III
                             BREACH OF EXPRESS WARRANTY
                                (Tenn. Code Ann. § 47-2-313)

        2274. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                            761
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5137 Filed 05/29/20 Page 762 of 841




  though herein fully restated and re-alleged.

        2275. Ford is and at all relevant times was a “seller” as defined by TENN.

  CODE ANN. § 47-2-103.

        2276. Ford expressly affirmed – through uniform statements, marketing

  materials, and advertisements described above – that the vehicles were of high

  quality, and, at a minimum, would actually work properly and safely. These

  affirmations became part of the basis of the bargain.

        2277. Ford breached this warranty by knowingly selling to Plaintiffs vehicles

  with dangerous defects, and which were not of high quality.

        2278. Plaintiffs have been damaged as a direct and proximate result of the

  breaches by Ford in that the Vehicles purchased or leased by Plaintiffs were and are

  worth far less than what Plaintiffs paid to purchase, which was reasonably

  foreseeable to Ford.

        2279. Plaintiffs were unaware of these defects and could not have reasonably

  discovered them when they purchased or leased their vehicles from Ford.

        2280. Plaintiffs are entitled to damages, including the diminished value of

  their vehicles and the value of the non-use of the vehicles pending successful repair,


                                           762
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5138 Filed 05/29/20 Page 763 of 841




  in addition to any costs associated with purchasing or leasing safer vehicles,

  incidental and consequential damages, and all other damages allowable under the

  law, including such further relief as the Court deems just and proper.

                                COUNT IV
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                        (Tenn. Code Ann. § 47-2-314)

        2281. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2282. Ford impliedly warranted that their vehicles were of good and

  merchantable quality and fit, and safe for their ordinary intended use – transporting

  the driver and passengers in reasonable safety during normal operation, and without

  unduly endangering them or members of the public.

        2283. As described above, there were dangerous defects in the vehicles

  manufactured, distributed, and/or sold by Ford, which Plaintiffs purchased or leased,

  including, but not limited to the Transmission Defects.

        2284. These dangerous defects existed at the time the vehicles left Ford’s

  manufacturing facilities and at the time they were sold to Plaintiffs. Furthermore,

  because of these dangerous defects, Plaintiffs did not receive the benefit of their


                                           763
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5139 Filed 05/29/20 Page 764 of 841




  bargain and the vehicles have suffered a diminution in value.

        2285. These dangerous defects were the direct and proximate cause of

  damages to Plaintiffs.

                                         COUNT V
                                  UNJUST ENRICHMENT
                                  (Based on Tennessee Law)

        2286. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2287. Plaintiffs paid Ford the value of vehicles that are non-defective, and in

  exchange, Ford provided Plaintiffs vehicles that are, in fact, defective.

        2288. Further, Plaintiffs paid Ford the value for vehicles that would not be

  compromised by substantial, invasive repairs, and in return received vehicles that

  require such repairs.

        2289. Further, Plaintiffs paid Ford for vehicles they could operate, and in

  exchange, Ford provided Plaintiffs vehicles that could not be normally operated

  because their defects posed the possibility of life-threatening injuries or death.

        2290. As such, Plaintiffs conferred a windfall upon Ford, which knows of the

  windfall and has retained such benefits, which would be unjust for Ford to retain.


                                            764
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5140 Filed 05/29/20 Page 765 of 841




        2291. As a direct and proximate result of Ford’s unjust enrichment, Plaintiffs

  have suffered and continue to suffer various damages and are entitled to remedies,

  including, but not limited to, restitution of all amounts by which Ford was enriched

  through its misconduct.

                                    TEXAS
                                   COUNT I
          VIOLATIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES
                                     ACT
                    (Tex. Bus. & Com. Code §§ 17.41, et seq.)

        2292. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2293. Ford’s above-described acts and omissions constitute false, misleading

  or deceptive acts or practices under the Texas Deceptive Trade Practices–Consumer

  Protection Act, TEX. BUS. & COM. CODE § 17.41, et seq. (“Texas DTPA”).

        2294. By failing to disclose and actively concealing the dangerous defective

  transmissions, Ford engaged in deceptive business practices prohibited by the

  Texas DTPA, including (1) representing that Vehicles have characteristics, uses,

  benefits, and qualities which they do not have, (2) representing that Vehicles are of a

  particular standard, quality, and grade when they are not, (3) advertising Vehicles


                                           765
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5141 Filed 05/29/20 Page 766 of 841




  with the intent not to sell them as advertised, (4) representing that a transaction

  involving Vehicles confers or involves rights, remedies, and obligations which it

  does not, and (5) failing to disclose information concerning Vehicles with the intent

  to induce consumers to purchase or lease the Vehicles.

        2295. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.

        2296. Ford’s unfair or deceptive acts or practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and

  reliability of Vehicles.

        2297. In purchasing or leasing their vehicles, Plaintiffs relied on the

  misrepresentations and/or omissions of Ford with respect of the safety and reliability

  of the vehicles.    Ford’s representations turned out not to be true because the

  vehicles can unexpectedly and dangerously manifest the Transmission Defects.

  Had Plaintiffs known this they would not have purchased or leased their Vehicles

  and/or paid as much for them.


                                           766
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5142 Filed 05/29/20 Page 767 of 841




        2298. Ford also breached express and implied warranties to Plaintiffs, as set

  out above, and are, therefore liable to Plaintiffs for damages under §§ 17.50(a)(2)

  and 17.50(b) of the Texas DTPA.                 Ford’s actions also constitute an

  unconscionable action or course of action under § 17.50(a)(3) of the Texas DTPA.

        2299. Plaintiffs sustained damages as a result of Ford unlawful acts and are,

  therefore, entitled to damages and other relief provided for under § 17.50(b) of the

  Texas DTPA.        Because Ford’s conduct was committed knowingly and/or

  intentionally, Plaintiffs are entitled to treble damages.

        2300. For those Plaintiffs who wish to rescind their purchases, they are

  entitled under § 17.50(b)(4) to rescission and other relief necessary to restore any

  money or property that was acquired from them based on violations of the Texas

  DTPA.

        2301. Plaintiffs also seek court costs and attorneys’ fees under § 17.50(d) of

  the Texas DTPA.

                                        COUNT II
                           BREACH OF EXPRESS WARRANTY
                             (Tex. Bus. & Com. Code § 2.313)

        2302. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                            767
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5143 Filed 05/29/20 Page 768 of 841




  though herein fully restated and re-alleged.

        2303. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under TEX. BUS. & COM. CODE § 2.104.

        2304. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        2305. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2306. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities as set forth above.

        2307. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of the


                                             768
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5144 Filed 05/29/20 Page 769 of 841




  basis of the bargain between the parties.

        2308. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        2309. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2310. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2311. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under


                                              769
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5145 Filed 05/29/20 Page 770 of 841




  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        2312. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2313. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in TEX. BUS. & COM.

  CODE § 2.711, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned and for such

  other incidental and consequential damages as allowed under TEX. BUS & COM.

  CODE §§ 2.711 and 2.608.

        2314. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           770
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5146 Filed 05/29/20 Page 771 of 841




                                     COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                          (Tex. Bus. & Com. Code § 2.314)

        2315. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2316. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under TEX. BUS. & COM. CODE § 2.104.

        2317. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to TEX. BUS. & COM. CODE

  § 2.314.

        2318. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2319. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.




                                           771
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5147 Filed 05/29/20 Page 772 of 841




                                        COUNT IV
                            REVOCATION OF ACCEPTANCE
                             (Tex. Bus. & Com. Code § 2.608)

        2320. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2321. Plaintiffs identified above demanded revocation and the demands were

  refused.

        2322. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2323. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2324. There has been no substantial change in the condition of Plaintiffs’

  vehicles not caused by the defects and nonconformities.

        2325. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2326. Plaintiffs would suffer economic hardship if they returned their


                                           772
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5148 Filed 05/29/20 Page 773 of 841




  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2327. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2328. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2329. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in TEX. BUS. & COM.

  CODE § 2.711, for a revocation of acceptance of the goods, and for a return to


                                            773
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5149 Filed 05/29/20 Page 774 of 841




  Plaintiffs of the purchase or lease price of all vehicles currently owned and for such

  other incidental and consequential damages as allowed under TEX. BUS. & COM.

  CODE § 2.711.

         2330. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT V
                BREACH OF CONTRACT/COMMON LAW WARRANTY
                             (Based on Texas Law)

         2331. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2332. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Texas Business and Commerce Code, Plaintiffs plead in the alternative

  under common law warranty and contract law. Ford limited the remedies available

  to Plaintiffs to just repairs needed to correct defects in materials or workmanship of

  any part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.


                                           774
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5150 Filed 05/29/20 Page 775 of 841




        2333. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        2334. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                       COUNT VI
                               FRAUD BY CONCEALMENT
                                  (Based on Texas Law)

        2335. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2336. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of the subject Fusions and their transmissions.

        2337. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford was under a duty to disclose these omitted facts, because where one does speak

  one must speak the whole truth and not conceal any facts which materially qualify


                                           775
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5151 Filed 05/29/20 Page 776 of 841




  those facts stated. One who volunteers information must be truthful, and the telling

  of a half-truth calculated to deceive is fraud.

        2338. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.         Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        2339. Ford was deliberately silent and actively concealed and/or suppressed

  these material facts, in whole or in part, with the intent to induce Plaintiffs to

  purchase or lease their Vehicles at a higher price, which did not match the Vehicles’

  true value.

        2340. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        2341. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.


                                            776
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5152 Filed 05/29/20 Page 777 of 841




  Plaintiffs’ actions were reasonable and justified. Ford was in exclusive control of

  the material facts, and such facts were not known to the public or Plaintiffs.

        2342. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,

  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

        2343. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                        COUNT VII
                                   UNJUST ENRICHMENT
                                    (Based on Texas Law)


                                            777
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5153 Filed 05/29/20 Page 778 of 841




        2344. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2345. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

        2346. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable, unjust, and unconscionable for Ford to retain these

  wrongfully obtained profits.

        2347. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                                         UTAH
                                       COUNT I
                           BREACH OF EXPRESS WARRANTY
                              (Utah Code Ann. § 70A-2-313)

        2348. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2349. Ford is and was at all relevant times a merchant as defined by the

                                             778
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5154 Filed 05/29/20 Page 779 of 841




  Uniform Commercial Code.

        2350. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        2351. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2352. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2353. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2354. These additional warranties were also breached because the Vehicles


                                             779
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5155 Filed 05/29/20 Page 780 of 841




  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        2355. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2356. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2357. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        2358. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential


                                           780
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5156 Filed 05/29/20 Page 781 of 841




  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2359. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in U.C.A. § 70A-2-608

  for a revocation of acceptance of the goods, and for a return to Plaintiffs of the

  purchase or lease price of their Vehicles.

        2360. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT II
                     BREACH OF THE IMPLIED WARRANTY OF
                              MERCHANTABILITY
                           (Utah Code Ann. § 70A-2-314)

        2361. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2362. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2363. A warranty that the Vehicles were in merchantable condition was

                                           781
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5157 Filed 05/29/20 Page 782 of 841




  implied by law in the instant transactions.

        2364. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2365. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                      COUNT III
                            REVOCATION OF ACCEPTANCE
                              (Utah Code Ann. § 70A-2-608)

        2366. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2367. Plaintiffs identified above demanded revocation and the demands were

  refused.

        2368. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.


                                           782
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5158 Filed 05/29/20 Page 783 of 841




        2369. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2370. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2371. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2372. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2373. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2374. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford


                                            783
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5159 Filed 05/29/20 Page 784 of 841




  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2375. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in U.C.A § 70A-2-608,

  for a revocation of acceptance of the goods, and for a return to Plaintiffs of the

  purchase or lease price of all vehicles currently owned.

        2376. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                               COUNT IV
              BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Utah Law)

        2377. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2378. To the extent Ford’s repair commitment is deemed not to be a warranty


                                           784
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5160 Filed 05/29/20 Page 785 of 841




  under the Utah Code, Plaintiffs plead in the alternative under common law warranty

  and contract law. Ford limited the remedies available to Plaintiffs to just repairs

  needed to correct defects in materials or workmanship of any part supplied by Ford,

  and/or warranted the quality or nature of those services to Plaintiffs.

        2379. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        2380. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                        COUNT V
                                  UNJUST ENRICHMENT
                                   (Based on Utah Law)

        2381. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2382. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies


                                           785
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5161 Filed 05/29/20 Page 786 of 841




  which rightfully belong to Plaintiffs.

         2383. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.

         2384. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.

                              VIRGINIA
                              COUNT I
        VIOLATIONS OF THE VIRGINIA CONSUMER PROTECTIONS
                      (Va. Code § 59.1-196 et seq.)

         2385. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2386. Plaintiffs are or were at all relevant times “persons” within the

  meaning of Virginia Consumer Protection Act (“Virginia CPA”) for all purposes

  therein.

         2387. Ford is and was at all relevant times a “person” within the meaning of

  the Virginia CPA for all purposes therein.



                                             786
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5162 Filed 05/29/20 Page 787 of 841




        2388. Ford is and was at all relevant times a “supplier” under § 59.1-198 of

  the Virginia CPA.

        2389. Ford participated in deceptive acts or practices that violated the

  Virginia CPA, as described above and below. Ford is directly liable for these

  violations of law, and Ford also is liable for Ford dealerships’ violations because

  Ford dealerships act as Ford’s agents in the United States for purposes of sales and

  marketing.

        2390. Ford engaged in deceptive acts or practices prohibited by the Virginia

  CPA, including among others (1) representing that Vehicles have characteristics,

  uses, and benefits that they do not have and (2) representing that Vehicles are of a

  particular standard, quality, and grade when they are of another which differs

  materially from the representation. Each of these statements contributed to the

  deceptive context of Ford’s unlawful advertising and representations as a whole.

        2391. Ford knew or had reason to know that its representations were false.

  Ford knew that the Fusion transmissions were defectively designed or

  manufactured, would fail without warning, and were not suitable for their intended




                                          787
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5163 Filed 05/29/20 Page 788 of 841




  use. Ford nevertheless failed to warn Plaintiffs about these inherent dangers despite

  having duty to do so.

        2392. Ford engaged in further deceptive acts or practices prohibited by the

  Virginia CPA by willfully failing to disclose or willfully concealing, suppressing

  or omitting material facts about Vehicles. Specifically, Ford failed to disclose and

  actively concealed the dangerous risk of transmission failure in Fusions equipped

  with 6F35 and CVT transmissions. Ford knew that the Fusion transmissions were

  defectively designed or manufactured, would fail without warning, and were not

  suitable for their intended use. Ford nevertheless failed to warn Plaintiffs about

  these inherent dangers despite having a duty to do so.

        2393. Ford’s acts or practices alleged herein are unconscionable because

  among other reasons, Ford knew or had reason to know they had made misleading

  statements of fact and opinion on which Plaintiffs were likely to rely to their

  detriment.

        2394. Ford’s deceptive and unconscionable acts or practices were likely to

  and did in fact deceive reasonable consumers, including Plaintiffs, about the true




                                          788
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5164 Filed 05/29/20 Page 789 of 841




  safety and reliability of Vehicles as a result of Ford’s violations of the Virginia

  CPA.

         2395. Plaintiffs suffered loss as a result of Ford’s violations of the Virginia

  CPA detailed above. Plaintiffs currently own or lease, or within the relevant time

  period have owned or leased, Vehicles that are defective and inherently unsafe.

  The Transmission Defects and the attendant safety risks have impaired the value of

  the Vehicles.

         2396. Pursuant to § 59.1-204 of the Virginia CPA, Ford is liable to Plaintiffs

  for damages in amounts to be proven at trial, including attorneys’ fees, costs and

  treble damages.


                                  COUNT II
                       BREACH OF EXPRESS WARRANTY
                             (Va. Code § 8.2-313)

         2397. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2398. Ford is and was at all relevant time a “merchant” with respect to

  motor vehicles under VA. CODE § 8.2-104.



                                           789
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5165 Filed 05/29/20 Page 790 of 841




        2399. In the course of selling its vehicles, Ford expressly warranted in

  writing that the Vehicles were covered by a Warranty.

        2400. Ford breached the express warranty to repair to correct defects in

  material and workmanship of any part supplied by Ford. Ford has not repaired, and

  has been unable to repair, the Vehicles’ materials and workmanship defects.

        2401. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities as set forth above.

        2402. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully

  outlined in Section IV.A., supra. Generally, these express warranties promise

  heightened, superior, and state-of-the-art safety, reliability, performance standards,

  and promote the benefits of the Fusion transmissions. These warranties were made,

  inter alia, in advertisements, in Ford’s marketing materials, and in uniform

  statements provided by Ford to be made by salespeople. These affirmations and

  promises were part of the basis of the bargain between the parties.

        2403. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the


                                             790
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5166 Filed 05/29/20 Page 791 of 841




  warranties expressly made to purchasers or lessees. Ford did not provide at the

  time of sale, and has not provided since then, vehicles conforming to these express

  warranties.

        2404. Furthermore, the limited warranty of repair fails in its essential

  purpose because the contractual remedy is insufficient to make Plaintiffs whole

  and because Ford has failed and/or refused to adequately provide the promised

  remedies within a reasonable time.

        2405. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs

  seek all remedies as allowed by law.

        2406. Also, as alleged in more detailed herein, at the time that Ford

  warranted and sold the Vehicles, it knew they did not conform to the warranties

  and   were    inherently   defective,   and    Ford   wrongfully   and   fraudulently

  misrepresented and/or concealed material facts regarding the Vehicles. Plaintiffs

  were therefore induced to purchase or lease the Vehicles under false and/or

  fraudulent pretenses. Under these circumstances, any limitations whatsoever




                                           791
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5167 Filed 05/29/20 Page 792 of 841




  precluding the recovery of incidental and/or consequential damages are

  unenforceable.

        2407. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and

  consequential damages have already been suffered due to Ford’s fraudulent

  conduct as alleged herein. Due to Ford’s failure to provide such limited remedy

  within a reasonable time, placing any limitation on Plaintiffs’ remedies would

  render them insufficient to make Plaintiffs whole.

        2408. Finally, due to Ford’s breach of warranties as set forth herein,

  Plaintiffs asserts as an additional and/or alternative remedy, as set forth in VA.

  CODE § 8.2-711, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned and for

  such other incidental and consequential damages as allowed under VA. CODE §§

  8.2-711 and 8.2-608.

        2409. As a direct and proximate result of Ford’s breach of express

  warranties, Plaintiffs have been damaged in an amount to be determined at trial.


                                     COUNT III

                                          792
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5168 Filed 05/29/20 Page 793 of 841




       BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                       (Va. Code § 8.2-314)

        2410. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  through herein fully restated and re-alleged.

        2411. Plaintiffs are or were at all relevant times “natural persons” within the

  meaning of VA. CODE § 8.2-318.

        2412. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under VA. CODE § 8.2-104.

        2413. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to VA. CODE § 8.2-314.

        2414. These Vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2415. Privity is not required because the Vehicles are inherently dangerous.

        2416. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.



                                           793
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5169 Filed 05/29/20 Page 794 of 841




                                 COUNT IV
                        REVOCATION OF ACCEPTANCE
                             (Va. Code § 8.2-608)

        2417. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2418. Plaintiffs identified above demanded revocation and the demands

  were refused.

        2419. Plaintiffs had no knowledge of such defects and nonconformities,

  were unaware of these defects, and reasonably could not have discovered them

  when they purchased or leased their Vehicles. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale/lease and thereafter.

        2420. Acceptance was reasonably induced by the difficulty of discovering

  the defects and nonconformities before acceptance.

        2421. There has been no change in the condition of Plaintiffs’ Vehicles not

  caused by the defects and nonconformities.

        2422. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.




                                           794
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5170 Filed 05/29/20 Page 795 of 841




        2423. Plaintiffs would suffer economic hardship if they returned their

  Vehicles but did not received the return of all payments made by them.       Because

  Ford is refusing to acknowledge any revocation of acceptance and return

  immediately any payments made, Plaintiffs have not re-accepted their Vehicles by

  retaining them.

        2424. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint

  seeking such relief. In addition, Plaintiffs have requested that Ford accept return of

  their Vehicles and return all payments made. Plaintiffs hereby demand revocation

  and tender their Vehicles.

        2425. Plaintiffs would suffer economic hardship if they return their Vehicles

  but did not receive the return of all payments made by them. Because Ford is

  refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.




                                           795
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5171 Filed 05/29/20 Page 796 of 841




        2426. Finally, due to Ford’s breach of warranties as set forth herein,

  Plaintiffs assert as an additional and/or alternative remedy, as set forth in VA. CODE

  § 8.2-711, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under VA. CODE § 8.2-711.

        2427. To the extent such allegations are necessary, Plaintiffs allege that

  authorized Ford dealers from whom Plaintiffs purchased or leased defective vehicles

  acted as the agents of Ford. Plaintiffs further allege, to the extent such allegations

  are necessary, that Ford’s warranties failed of their essential purpose. Plaintiffs

  further allege, to the extent such allegations are necessary, that Ford’s warranty and

  the purchase contracts for Vehicles were received by Plaintiffs as a single

  agreement.

        2428. Consequently, Plaintiffs are entitled to revoke their acceptances, receive

  all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.


                                       COUNT V

                                           796
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5172 Filed 05/29/20 Page 797 of 841




                                   NEGLIGENCE
                               (Based on Virginia Law)

        2429. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2430. Plaintiffs are or were at all relevant times the owners or lessees of

  Ford vehicles that were manufactured, assembled, designed, distributed and

  otherwise placed in the stream of commerce by Ford.

        2431. Ford had a duty to manufacture a product which would be safe for its

  intended and foreseeable uses and users, including the use to which it was put by

  Plaintiffs. Ford breached its duty to Plaintiffs because it was negligent in the

  design, development, manufacture, and testing of the Vehicles.

        2432. Ford was negligent in its design, development, manufacture, and

  testing of the Vehicles because it knew, or in the exercise of reasonable care should

  have known, that they were prone to sudden and dangerous manifestations of the

  Transmission Defects.

        2433. Ford negligently failed to adequately warn and instruct Plaintiffs of

  the defective nature of the Vehicles, of the high degree of risk attendant to using

  them, given that Plaintiffs would be ignorant of the said defects.

                                           797
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5173 Filed 05/29/20 Page 798 of 841




        2434. Ford further breached its duties to Plaintiffs by supplying Vehicles

  directly and/r through a third person to be used by such foreseeable persons such as

  Plaintiffs when:

               a.    Ford knew or had reason to know, that the Vehicles were

               dangerous or were likely to be dangerous for the use for which they

               were supplied; and

               b.    Ford failed to exercise reasonable care to inform customers of

               the dangerous condition, or of the facts under which the Vehicles are

               likely to be dangerous.

        2435. As a result of Ford’s negligence, Plaintiffs suffered damages.

                                   COUNT VI
                           FRAUD BY CONCEALMENT
                             (Based on Virginia Law)

        2436. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2437. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of its vehicles that in equity and good conscience should be

  disclosed.


                                           798
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5174 Filed 05/29/20 Page 799 of 841




        2438. Ford had a duty to disclose these safety issues because they

  consistently marketed their vehicles as safe and proclaimed that safety is one of

  Ford’s highest corporate priorities. Once Ford made representations to the public

  about safety, Ford was under a duty to disclose these omitted facts, because where

  one does speak one must speak the whole truth and not conceal any facts which

  materially qualify those facts stated. One who volunteers information must be

  truthful, and the telling of a half-truth calculated to deceive is fraud.

        2439. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who had superior

  knowledge and access to the facts, and Ford knew they were not known to or

  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles. Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        2440. Ford actively and knowingly concealed and/or suppressed these

  material facts, in whole or in part, with the intent to induce Plaintiffs to purchase




                                             799
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5175 Filed 05/29/20 Page 800 of 841




  the Vehicles at a higher price for the vehicles, which did not match the Vehicles’

  true value.

        2441. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        2442. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        2443. As a result of the concealment and/or suppression of the facts,

  Plaintiffs sustained damage. Plaintiffs reserve their right to elect either to (a)

  rescind their purchase or lease of the Vehicles and obtain restitution or (b) affirm

  their purchase or lease of the Vehicles and recover damages.

        2444. Ford’s conduct warrants an assessment of exemplary damages in an

  amount which is equal to the amount of the actual damages awarded to Plaintiffs.

                                   COUNT VII
                              UNJUST ENRICHMENT
                              (Based on Virginia Law)




                                           800
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5176 Filed 05/29/20 Page 801 of 841




         2445. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2446. Ford had knowledge of the safety defects in its vehicles, which it

  failed to disclose to Plaintiffs.

         2447. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and

  Ford obtained monies which rightfully belong to Plaintiffs.

         2448. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         2449. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.




                                           801
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5177 Filed 05/29/20 Page 802 of 841




                                 WASHINGTON
                                    COUNT I
                VIOLATION OF THE CONSUMER PROTECTION ACT
                     (Rev. Code Wash. Ann. §§ 19.86.010, et seq.)

         2450. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2451. The conduct of Ford as set forth herein constitutes unfair or deceptive

  acts or practices, including, but not limited to, Ford’s manufacture and sale of

  vehicles with defective transmissions, which Ford failed to adequately investigate,

  disclose and remedy, and its misrepresentations and omissions regarding the safety

  and reliability of its vehicles.

         2452. Ford’s actions as set forth above occurred in the conduct of trade or

  commerce.

         2453. Ford’s actions impact the public interest because Plaintiffs were injured

  in exactly the same way as millions of others purchasing and/or leasing Ford

  vehicles as a result of Ford’s generalized course of deception. All of the wrongful

  conduct alleged herein occurred, and continues to occur, in the conduct of Ford’s

  business.

                                           802
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5178 Filed 05/29/20 Page 803 of 841




         2454. Plaintiffs were injured as a result of Defendant’s conduct. Plaintiffs

  overpaid for their Vehicles and did not receive the benefit of their bargain, and their

  vehicles have suffered a diminution in value.

         2455. Ford’s conduct proximately caused the injuries to Plaintiffs.

         2456. Ford is liable to Plaintiffs for damages in amounts to be proven at trial,

  including attorneys’ fees, costs, and treble damages.

         2457. Pursuant to WASH. REV. CODE. ANN. § 19.86.095, Plaintiffs will serve

  the Washington Attorney General with a copy of this complaint as Plaintiffs seek

  injunctive relief.

                                       COUNT II
                           BREACH OF EXPRESS WARRANTY
                              (Rev. Code Wash. § 62A.2-313)

         2458. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2459. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

         2460. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.


                                           803
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5179 Filed 05/29/20 Page 804 of 841




        2461. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2462. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2463. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2464. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.


                                             804
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5180 Filed 05/29/20 Page 805 of 841




        2465. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2466. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2467. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses.

        2468. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them


                                           805
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5181 Filed 05/29/20 Page 806 of 841




  insufficient to make Plaintiffs whole.

        2469. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in REV. CODE WASH.

  § 62A.2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        2470. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                   COUNT III
                     BREACH OF THE IMPLIED WARRANTY OF
                             MERCHANTABILITY
                          (Rev. Code Wash. § 62A.2-614)

        2471. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2472. Ford is and was at all relevant times a merchant with respect to motor

  vehicles.

        2473. A warranty that the Vehicles were in merchantable condition is implied

  by law in the instant transactions.

        2474. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

                                           806
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5182 Filed 05/29/20 Page 807 of 841




  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2475. Privity is not required in this case because Plaintiffs are intended

  third-party beneficiaries of contracts between Ford and its dealers; specifically, they

  are the intended beneficiaries of Ford’s implied warranties. The dealers were not

  intended to be the ultimate consumers of the Vehicles and have no rights under the

  warranty agreements provided with the Vehicles; the warranty agreements were

  designed for and intended to benefit the ultimate consumers only.

        2476. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                       COUNT IV
                            REVOCATION OF ACCEPTANCE
                              (Rev. Code Wash. § 62A.2-608)

        2477. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2478. Plaintiffs identified above demanded revocation and the demands were

  refused.

        2479. Plaintiffs had no knowledge of such defects and nonconformities, were


                                           807
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5183 Filed 05/29/20 Page 808 of 841




  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2480. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2481. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2482. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2483. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2484. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking

  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and


                                            808
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5184 Filed 05/29/20 Page 809 of 841




  tender their Vehicles.

        2485. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2486. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in REV. CODE WASH.

  § 62A.2-608, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned.

        2487. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,

  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT V
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                          (Based on Washington Law)


                                           809
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5185 Filed 05/29/20 Page 810 of 841




         2488. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2489. To the extent Ford’s repair commitment is deemed not to be a warranty

  under Washington’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2490. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         2491. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.

                                        COUNT VI
                               FRAUD BY CONCEALMENT
                                (Based on Washington Law)

         2492. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as


                                           810
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5186 Filed 05/29/20 Page 811 of 841




  though herein fully restated and re-alleged.

        2493. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of their vehicles.

        2494. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        2495. Ford still has not made full and adequate disclosure and continues to

  defraud Plaintiffs.

        2496. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material facts,

  and such facts were not known to the public or Plaintiffs.

        2497. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage. For those Plaintiffs who elect to affirm the sale, these damages,

  include the difference between the actual value of that which Plaintiffs paid and the

  actual value of that which they received, together with additional damages arising

  from the sales transaction, amounts expended in reliance upon the fraud,


                                             811
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5187 Filed 05/29/20 Page 812 of 841




  compensation for loss of use and enjoyment of the property, and/or lost profits. For

  those Plaintiffs who want to rescind the purchase, then those Plaintiffs are entitled to

  restitution and consequential damages.

         2498. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to

  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                        COUNT VII
                                  UNJUST ENRICHMENT
                                 (Based on Washington Law)

         2499. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2500. Ford had knowledge of the safety defects in its vehicles, which it failed

  to disclose to Plaintiffs.

         2501. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price for their vehicles than the vehicles’ true value and Ford


                                            812
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5188 Filed 05/29/20 Page 813 of 841




  obtained monies which rightfully belong to Plaintiffs.

         2502. Ford appreciated, accepted and retained the non-gratuitous benefits

  conferred by Plaintiffs, who without knowledge of the safety defects paid a higher

  price for vehicles which actually had lower values. It would be inequitable and

  unjust for Ford to retain these wrongfully obtained profits.

         2503. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustees of the profits unjustly obtained, plus

  interest.

                              WEST VIRGINIA
                                  COUNT I
          VIOLATIONS OF THE CONSUMER CREDIT AND PROTECTION
                                    ACT
                       (W. Va. Code § 46A-1-101, et seq.)

         2504. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2505. Ford is a “person” under W.VA. CODE § 46A-1-102(31).

         2506. Plaintiffs are “consumers,” as defined by W.VA. CODE §§ and

  46A-1-102(12) and 46A-6-102(2), who purchased or leased one or more Vehicles.

         2507. Ford participated in unfair or deceptive acts or practices that violated


                                           813
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5189 Filed 05/29/20 Page 814 of 841




  the Consumer Credit and Protection Act (“CCPA”), W. VA. CODE § 46A-1-101, et

  seq. as described above and below. Ford is directly liable for these violations of law,

  and Ford also is liable for Ford dealerships’ violations because Ford dealerships act

  as Ford’s agents in the United States for purposes of sales and marketing.

        2508. By failing to disclose and actively concealing the dangerous defective

  transmissions, Ford engaged in deceptive business practices prohibited by the

  CCPA, W. VA. CODE § 46A-1-101, et seq., including (1) representing that Vehicles

  have characteristics, uses, benefits, and qualities which they do not have,

  (2) representing that Vehicles are of a particular standard, quality, and grade when

  they are not, (3) advertising Vehicles with the intent not to sell them as advertised,

  (4) representing that a transaction involving Vehicles confers or involves rights,

  remedies, and obligations which it does not, and (5) representing that the subject of a

  transaction involving Vehicles has been supplied in accordance with a previous

  representation when it has not.

        2509. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and


                                           814
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5190 Filed 05/29/20 Page 815 of 841




  representations as a whole.

        2510. Ford knew that the Fusion transmissions were defectively designed or

  manufactured, would fail without warning, and were not suitable for their intended

  use. Ford nevertheless failed to warn Plaintiffs about these inherent dangers despite

  having a duty to do so.

        2511. Ford owed Plaintiffs a duty to disclose the defective nature of Vehicles,

  including the dangerous risk of transmission failure and sudden manifestation of the

  Transmission Defects while in operation because Ford:

               a. Possessed exclusive knowledge of the Transmission Defects

                  rendering Vehicles inherently more dangerous and unreliable than

                  similar vehicles;

               b. Intentionally concealed the hazardous situation with Vehicles

                  through their deceptive marketing campaign and recall program that

                  they designed to hide the life-threatening problems from Plaintiffs;

                  and/or

               c. Made incomplete representations about the safety and reliability of

                  Fusions generally, and Fusion transmissions in particular, while


                                          815
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5191 Filed 05/29/20 Page 816 of 841




                  purposefully withholding material facts from Plaintiffs that

                  contradicted these representations.

        2512. Ford’s unfair or deceptive acts or practices were likely to deceive

  reasonable consumers, including Plaintiffs, about the true safety and reliability of

  Vehicles.

        2513. Ford has also engaged in business acts or practices that are unlawful

  because they violate the National Traffic and Motor Vehicle Safety Act of 1996 (the

  “Safety Act”), codified at 49 U.S.C. § 30101, et seq., and its regulations.

        2514. Ford violated 49 U.S.C. § 3-112(a)(1) by manufacturing for sale,

  selling, offering for introduction in interstate commerce, or importing into the

  United States, Vehicles equipped with defective transmissions that failed to comply

  with applicable FMVSS.

        2515. Ford violated 49 U.S.C. § 30115(a) by certifying that Vehicles

  equipped with defective transmissions complied with applicable FMVSS when, in

  the exercise of reasonable care, Ford had reason to know that the certification was

  false or misleading because the defective Fusion transmissions led to manifestations

  of the Transmission Defects and created attendant safety risks when the Vehicles


                                           816
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5192 Filed 05/29/20 Page 817 of 841




  were in operation.

        2516. As a result of its violations of the CCPA detailed above, Ford caused

  ascertainable loss to Plaintiffs and, if not stopped, will continue to harm Plaintiffs.

  Plaintiffs currently own or lease, or within the relevant time period have owned or

  leased, Vehicles that are defective and inherently unsafe.

        2517. Plaintiffs risk irreparable injury as a result of Ford’s acts and omissions

  in violation of the CCPA, and these violations present a continuing risk to Plaintiffs

  as well as to the general public.

        2518. Pursuant to W. VA. CODE § 46A-6-106, Plaintiffs seek monetary relief

  against Ford measured as the greater of (a) actual damages in an amount to be

  determined at trial and (b) statutory damages in the amount of $200 per violation of

  the CCPA for each Plaintiff.

        2519. Plaintiffs also seek punitive damages against Ford because it carried

  out despicable conduct with willful and conscious disregard of the rights and safety

  of others, subjecting Plaintiffs to cruel and unjust hardship as a result. Ford

  intentionally and willfully misrepresented the safety and reliability of Vehicles,

  deceived Plaintiffs on life-or-death matters, and concealed material facts that only it


                                           817
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5193 Filed 05/29/20 Page 818 of 841




  knew, all to avoid the expense and public relations nightmare of correcting a deadly

  flaw in the Vehicles it repeatedly promised Plaintiffs were safe. Ford’s unlawful

  conduct constitutes malice, oppression, and fraud warranting punitive damages.

        2520. The recalls and repairs instituted by Ford have not been adequate.

  Ford Vehicles still are defective and dangerous.

        2521. Plaintiffs further seek an order enjoining Ford’s unfair or deceptive acts

  or practices, restitution, punitive damages, costs of Court, attorney’s fees under W.

  VA. CODE § 46A-5-101, et seq., and any other just and proper relief available under

  the CCPA.

                                    COUNT II
                          BREACH OF EXPRESS WARRANTY
                              (W. Va. Code § 46-2-313)

        2522. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2523. Ford is and was at all relevant times a seller of motor vehicles under W.

  VA. CODE § 46-2-313, and is also a “merchant” as the term is used in W. VA. CODE

  § 46A-6-107.

        2524. In the course of selling its vehicles, Ford expressly warranted in writing


                                           818
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5194 Filed 05/29/20 Page 819 of 841




  that the Vehicles were covered by a Warranty.

        2525. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2526. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2527. These warranties are only a sampling of the numerous warranties that

  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2528. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,


                                             819
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5195 Filed 05/29/20 Page 820 of 841




  and has not provided since then, vehicles conforming to these express warranties.

        2529. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2530. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek

  all remedies as allowed by law.

        2531. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        2532. Additionally, the enforcement under these circumstances of any

  limitations on the recovery of incidental and/or consequential damages, or indeed


                                           820
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5196 Filed 05/29/20 Page 821 of 841




  any limitations whatsoever on any express warranty, is unenforceable pursuant to

  W. VA. CODE § 46A-6-107(a)(2).

        2533. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2534. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in W. VA. CODE

  § 46A-6A-4, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned and for such

  other incidental and consequential damages as allowed under W. VA. CODE

  § 46A-6A-1, et seq.

        2535. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.




                                           821
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5197 Filed 05/29/20 Page 822 of 841




                                COUNT III
           BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                          (W. Va. Code § 46-2-314)

        2536. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2537. Ford is and was at all relevant times a seller of motor vehicles under W.

  VA. CODE § 46-2-314, and is also a “merchant” as the term is used in W. VA. CODE

  § 46A-6-107 and § 46-2-314.

        2538. A warranty that the Vehicles were in merchantable condition was

  implied by law in the instant transaction, pursuant to W. VA. CODE § 46-2-314.

        2539. These vehicles, when sold and at all times thereafter, were not in

  merchantable condition and are not fit for the ordinary purpose for which cars are

  used. Specifically, the Vehicles are inherently defective in that manifestations of

  the Transmission Defects may occur suddenly and without warning in traffic.

        2540. Plaintiffs have had sufficient direct dealings with either Ford or their

  agents (dealerships) to establish privity of contract between Plaintiffs and Ford.

  Notwithstanding this, privity is not required in this case for Plaintiffs pursuant to W.

  VA. CODE § 46A-6-107.        Moreover, privity is not required as to any Plaintiff


                                            822
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5198 Filed 05/29/20 Page 823 of 841




  because Plaintiffs are intended third-party beneficiaries of contracts between Ford

  and its dealers; specifically, they are the intended beneficiaries of Ford’s implied

  warranties. The dealers were not intended to be the ultimate consumers of the

  Vehicles and have no rights under the warranty agreements provided with the

  Vehicles; the warranty agreements were designed for and intended to benefit the

  ultimate users or owners only.      Finally, privity is also not required because

  Plaintiffs’ Vehicles are dangerous instrumentalities due to the aforementioned

  defects and nonconformities.

        2541. As a direct and proximate result of Ford’s breach of the warranties of

  merchantability, Plaintiffs have been damaged in an amount to be proven at trial.

                                     COUNT IV
               REVOCATION OF ACCEPTANCE/STATUTORY CLAIM
                              FOR DIMINISHED VALUE
              (W. Va. Code § 46A-6A-1, et seq. and W. Va. Code § 46-2-608)

        2542. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2543. Plaintiffs   are   “consumers,”    as   defined    by   W.VA.     CODE

  §§ 46A-1-102(12), 46A-6-102(2) and 46A-6A-2 who purchased or leased one or

  more Vehicles.

                                           823
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5199 Filed 05/29/20 Page 824 of 841




        2544. Ford is and was at all relevant times a “manufacturer” of motor vehicles

  under W. VA. CODE § 46A-6A-2.

        2545. The warranties described in Count III, above, are “manufacturer’s

  express warrant[ies]” under W. VA. CODE § 46A-6A-2.

        2546. The Vehicles are “motor vehicles” under W. VA. CODE § 46A-6A-2.

        2547. As set forth above, the defective vehicles do not conform to all

  applicable express warranties.

        2548. Ford was provided notice of these nonconformities by numerous

  complaints filed against it, including earlier iterations of the instant complaint, and

  by numerous individual letters and communications sent by Plaintiffs before or

  within a reasonable amount of time after Ford issued a recall and/or the allegations

  of vehicle defects became public.

        2549. Ford has been unable or unwilling to repair the Vehicles so as to

  conform to the Vehicles to its warranties. Additionally, Ford has refused to replace

  the Vehicles with new motor vehicles which are not defective.

        2550. Ford has had at least one opportunity to conform the Vehicles to the

  express warranties, but failed to do so.


                                             824
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5200 Filed 05/29/20 Page 825 of 841




        2551. Pursuant to W. VA. CODE § 46A-6A-4, Plaintiffs seek: (a) revocation

  of acceptance and refund of the vehicle purchase price and all fees paid, (b) in the

  alternative to revocation of acceptance, damages for diminished value of the

  Vehicles, (c) damages in the amount of the cost to repair the vehicle so that it

  conforms to the warranties, (d) damages for loss of use and annoyance and

  inconvenience, and (e) attorney fees.

        2552. As of the time of the filing of this pleading, Ford has been aware for

  approximately a year of the breach of warranty claims alleged by West Virginians

  who purchased or leased defective Fusions. Nevertheless, Ford has never insisted,

  or even mentioned, in writing any “third party dispute resolution process” as

  contemplated by W. VA. CODE § 46A-6A-8.             As such, under W. VA. CODE

  § 46A-6A-8(b), even if any “qualified third party dispute resolution process” exists

  (which Plaintiffs deny), Plaintiffs have not received, and could not now receive,

  timely notice in writing of such a procedure, and they have no obligation to submit to

  such a procedure before bringing a claim pursuant to W. VA. CODE § 46A-6A-4.

                                        COUNT V
                                 UNJUST ENRICHMENT
                               (Based on West Virginia Law)


                                           825
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5201 Filed 05/29/20 Page 826 of 841




         2553. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2554. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         2555. Ford knowingly enjoyed the benefit of increased financial gains, to the

  detriment of Plaintiffs, who paid a higher price for vehicles which actually had lower

  values. It would be inequitable and unjust for Ford to retain these wrongfully

  obtained profits.

         2556. Plaintiffs, therefore, are entitled to restitution and seek an order

  establishing Ford as constructive trustee of the profits unjustly obtained, plus

  interest.

                                COUNT VI
         BREACH OF CONTRACT/COMMON LAW WARRANTY/BREACH
              OF DUTY OF GOOD FAITH AND FAIR DEALING
                       (Based on West Virginia Law)

         2557. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

                                           826
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5202 Filed 05/29/20 Page 827 of 841




         2558. To the extent Ford’s repair commitment is deemed not to be a warranty

  under West Virginia’s Commercial Code, Plaintiffs plead in the alternative under

  common law warranty and contract law. Ford limited the remedies available to

  Plaintiffs to just repairs needed to correct defects in materials or workmanship of any

  part supplied by Ford, and/or warranted the quality or nature of those services to

  Plaintiffs.

         2559. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

         2560. Moreover, all contracts in West Virginia carry with them an implied

  duty of good faith and fair dealing. Ford breached that duty by failing to repair or

  replace the Vehicles evidencing the Transmission Defects, and in other ways.

         2561. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental

  and consequential damages, and other damages allowed by law.




                                           827
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5203 Filed 05/29/20 Page 828 of 841




                                   WISCONSIN
                                     COUNT I
                          VIOLATIONS OF THE WISCONSIN
                         DECEPTIVE TRADE PRACTICES ACT
                                (Wisc. Stat. § 110.18)

        2562. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2563. Ford’s above-described acts and omissions constitute false, misleading

  or deceptive acts or practices under the Wisconsin Deceptive Trade Practices Act

  § 110.18 (“Wisconsin DTPA”).

        2564. By failing to disclose and misrepresenting the risk of the defective

  transmissions, Ford engaged in deceptive business practices prohibited by the

  Wisconsin DTPA, including (1) representing that Vehicles have characteristics,

  uses, benefits, and qualities which they do not have, (2) representing that Vehicles

  are of a particular standard, quality, and grade when they are not, (3) advertising

  Vehicles with the intent not to sell them as advertised, (4) representing that a

  transaction involving Vehicles confers or involves rights, remedies, and obligations

  which it does not, and (5) representing that the subject of a transaction involving

  Vehicles has been supplied in accordance with a previous representation when it has


                                           828
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5204 Filed 05/29/20 Page 829 of 841




  not.

         2565. As alleged above, Ford made numerous material statements about the

  safety and reliability of Vehicles that were either false or misleading. Each of these

  statements contributed to the deceptive context of Ford’s unlawful advertising and

  representations as a whole.

         2566. Ford’s unfair or deceptive acts or practices were likely to and did in fact

  deceive reasonable consumers, including Plaintiffs, about the true safety and

  reliability of Vehicles.

         2567. In purchasing or leasing their vehicles, Plaintiffs relied on the

  misrepresentations and/or omissions of Ford with respect of the safety and reliability

  of the vehicles.    Ford’s representations turned out not to be true because the

  vehicles can unexpectedly and dangerously exhibit the Transmission Defects. Had

  Plaintiffs known this they would not have purchased or leased their Vehicles and/or

  paid as much for them.

         2568. Plaintiffs sustained damages as a result of Ford’s unlawful acts and are,

  therefore, entitled to damages and other relief provided for under § 110.18(11)(b)(2)

  of the Wisconsin DTPA.        Because Ford’s conduct was committed knowingly


                                            829
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5205 Filed 05/29/20 Page 830 of 841




  and/or intentionally, Plaintiffs are entitled to treble damages.

        2569. Plaintiffs    also   seek court costs and attorneys’ fees           under

  § 110.18(11)(b)(2) of the Wisconsin DTPA.

                                     COUNT II
                           BREACH OF EXPRESS WARRANTY
                                (Wisc. Stat. § 402.313)

        2570. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2571. Ford is and was at all relevant times a merchant with respect to motor

  vehicles under WISC. STAT. § 402.104.

        2572. In the course of selling its vehicles, Ford expressly warranted in writing

  that the Vehicles were covered by a Warranty.

        2573. Ford breached the express warranty to repair to correct defects in

  materials and workmanship of any part supplied by Ford. Ford has not repaired,

  and has been unable to repair, the Vehicles’ materials and workmanship defects.

        2574. In addition to this Warranty, Ford expressly warranted several

  attributes, characteristics and qualities, as set forth above.

        2575. These warranties are only a sampling of the numerous warranties that


                                             830
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5206 Filed 05/29/20 Page 831 of 841




  Ford made relating to safety, reliability and operation, which are more fully outlined

  in Section IV.A., supra. Generally these express warranties promise heightened,

  superior, and state-of-the-art safety, reliability, performance standards, and promote

  the benefits of the Fusion transmissions. These warranties were made, inter alia, in

  advertisements, in Ford’s marketing materials, and in uniform statements provided

  by Ford to be made by salespeople. These affirmations and promises were part of

  the basis of the bargain between the parties.

        2576. These additional warranties were also breached because the Vehicles

  were not fully operational, safe, or reliable, nor did they comply with the warranties

  expressly made to purchasers or lessees. Ford did not provide at the time of sale,

  and has not provided since then, vehicles conforming to these express warranties.

        2577. Furthermore, the limited warranty of repair fails in its essential purpose

  because the contractual remedy is insufficient to make Plaintiffs whole and because

  Ford has failed and/or refused to adequately provide the promised remedies within a

  reasonable time.

        2578. Accordingly, recovery by Plaintiffs is not limited to the limited

  warranty of repair to parts defective in materials or workmanship, and Plaintiffs seek


                                           831
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5207 Filed 05/29/20 Page 832 of 841




  all remedies as allowed by law.

        2579. Also, as alleged in more detail herein, at the time that Ford warranted

  and sold the Vehicles, it knew they did not conform to the warranties and were

  inherently defective, and Ford wrongfully and fraudulently misrepresented and/or

  concealed material facts regarding the Vehicles. Plaintiffs were therefore induced

  to purchase or lease the Vehicles under false and/or fraudulent pretenses. Under

  these circumstances, any limitations whatsoever precluding the recovery of

  incidental and/or consequential damages are unenforceable.

        2580. Moreover, many of the damages flowing from the Vehicles cannot be

  resolved through the limited remedy of repair, as those incidental and consequential

  damages have already been suffered due to Ford’s fraudulent conduct as alleged

  herein. and due to their failure to provide such limited remedy within a reasonable

  time, and placing any limitation on Plaintiffs’ remedies would render them

  insufficient to make Plaintiffs whole.

        2581. Plaintiffs had sufficient direct dealings with Ford to establish privity of

  contract. Notwithstanding this, privity is not required in this case because Plaintiffs

  are intended third-party beneficiaries of contracts between Ford and its dealers;


                                           832
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5208 Filed 05/29/20 Page 833 of 841




  specifically, they are the intended beneficiaries of Ford’s warranties. The dealers

  were not intended to be the ultimate consumers of the Vehicles and have no rights

  under the warranty agreements provided with the Vehicles; the warranty agreements

  were designed for and intended to benefit the ultimate consumers only.

        2582. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in WISC. STAT.

  § 402.608, for a revocation of acceptance of the goods, and for a return to Plaintiffs

  of the purchase or lease price of all vehicles currently owned and for such other

  incidental and consequential damages as allowed under Wisc. Stat. §§ 402.711 and

  402.608.

        2583. As a direct and proximate result of Ford’s breach of express warranties,

  Plaintiffs have been damaged in an amount to be determined at trial.

                                    COUNT III
                            REVOCATION OF ACCEPTANCE
                                (Wisc. Stat § 402.608)

        2584. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2585. Plaintiffs identified above demanded revocation and their demands


                                           833
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5209 Filed 05/29/20 Page 834 of 841




  were refused.

        2586. Plaintiffs had no knowledge of such defects and nonconformities, were

  unaware of these defects, and reasonably could not have discovered them when they

  purchased or leased their Vehicles from Ford. On the other hand, Ford was aware

  of the defects and nonconformities at the time of sale and thereafter.

        2587. Acceptance was reasonably induced by the difficulty of discovering the

  defects and nonconformities before acceptance.

        2588. There has been no change in the condition of Plaintiffs’ vehicles not

  caused by the defects and nonconformities.

        2589. When Plaintiffs sought to revoke acceptance, Ford refused to accept

  return of the Vehicles and to refund Plaintiffs’ purchase price and monies paid.

        2590. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them.

        2591. Plaintiffs provided notice of their intent to seek revocation of

  acceptance by filing an earlier lawsuit and earlier iterations of this complaint seeking


                                            834
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5210 Filed 05/29/20 Page 835 of 841




  such relief. In addition, Plaintiffs have requested that Ford accept return of their

  vehicles and return all payments made. Plaintiffs hereby demand revocation and

  tender their Vehicles.

        2592. Plaintiffs would suffer economic hardship if they returned their

  vehicles but did not receive the return of all payments made by them. Because Ford

  is refusing to acknowledge any revocation of acceptance and return immediately any

  payments made, Plaintiffs have not re-accepted their Vehicles by retaining them, as

  they must continue using them due to the financial burden of securing alternative

  means of transport for an uncertain and substantial period of time.

        2593. Finally, due to Ford’s breach of warranties as set forth herein, Plaintiffs

  assert as an additional and/or alternative remedy, as set forth in WISC.

  STAT.§ 402.711, for a revocation of acceptance of the goods, and for a return to

  Plaintiffs of the purchase or lease price of all vehicles currently owned and for such

  other incidental and consequential damages as allowed under WISC. STAT.

  § 402.711.

        2594. Consequently, Plaintiffs are entitled to revoke their acceptances,

  receive all payments made to Ford, and to all incidental and consequential damages,


                                           835
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5211 Filed 05/29/20 Page 836 of 841




  including the costs associated with purchasing or leasing safer vehicles, and all other

  damages allowable under law, all in amounts to be proven at trial.

                                  COUNT IV
               BREACH OF CONTRACT/COMMON LAW WARRANTY
                           (Based on Wisconsin Law)

        2595. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2596. To the extent Ford’s repair commitment is deemed not to be a warranty

  under the Uniform Commercial Code as adopted in Wisconsin, Plaintiffs plead in

  the alternative under common law warranty and contract law. Ford limited the

  remedies available to Plaintiffs to just repairs needed to correct defects in materials

  or workmanship of any part supplied by Ford, and/or warranted the quality or nature

  of those services to Plaintiffs.

        2597. Ford breached this warranty or contract obligation by failing to repair

  or replace the Vehicles evidencing the Transmission Defects.

        2598. As a direct and proximate result of Ford’s breach of contract or

  common law warranty, Plaintiffs have been damaged in an amount to be proven at

  trial, which shall include, but is not limited to, all compensatory damages, incidental


                                           836
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5212 Filed 05/29/20 Page 837 of 841




  and consequential damages, and other damages allowed by law.

                                         COUNT V
                                FRAUD BY CONCEALMENT
                                  (Based on Wisconsin Law)

        2599. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

        2600. As set forth above, Ford concealed and/or suppressed material facts

  concerning the safety of their vehicles.

        2601. Ford had a duty to disclose these safety issues because they consistently

  marketed their vehicles as safe and proclaimed that safety is one of Ford’s highest

  corporate priorities. Once Ford made representations to the public about safety,

  Ford were under a duty to disclose these omitted facts, because where one does

  speak one must speak the whole truth and not conceal any facts which materially

  qualify those facts stated. One who volunteers information must be truthful, and

  the telling of a half-truth calculated to deceive is fraud.

        2602. In addition, Ford had a duty to disclose these omitted material facts

  because they were known and/or accessible only to Ford who have superior

  knowledge and access to the facts, and Ford knew they were not known to or


                                             837
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5213 Filed 05/29/20 Page 838 of 841




  reasonably discoverable by Plaintiffs. These omitted facts were material because

  they directly impact the safety of the Vehicles.          Ford possessed exclusive

  knowledge of the Transmission Defects rendering Plaintiffs’ Vehicles inherently

  more dangerous and unreliable than similar vehicles.

        2603. Ford actively concealed and/or suppressed these material facts, in

  whole or in part, with the intent to induce Plaintiffs to purchase or lease their

  Vehicles at a higher price, which did not match the Vehicles’ true value.

        2604. Ford still have not made full and adequate disclosure and continue to

  defraud Plaintiffs.

        2605. Plaintiffs were unaware of these omitted material facts and would not

  have acted as they did if they had known of the concealed and/or suppressed facts.

  Plaintiffs’ actions were justified. Ford was in exclusive control of the material

  facts, and such facts were not known to the public or Plaintiffs.

        2606. As a result of the concealment and/or suppression of the facts, Plaintiffs

  sustained damage.

        2607. Ford’s acts were done maliciously, oppressively, deliberately, with

  intent to defraud, and in reckless disregard of Plaintiffs’ rights and well-being to


                                           838
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5214 Filed 05/29/20 Page 839 of 841




  enrich Ford. Ford’s conduct warrants an assessment of punitive damages in an

  amount sufficient to deter such conduct in the future, which amount is to be

  determined according to proof.

                                          COUNT VI
                                   UNJUST ENRICHMENT
                                   (Based on Wisconsin Law)

         2608. Plaintiffs incorporate herein by reference paragraphs 1 through 495 as

  though herein fully restated and re-alleged.

         2609. As a result of its wrongful and fraudulent acts and omissions, as set

  forth above, regarding the Transmission Defects and Ford’s concealment of same,

  Ford charged a higher price than the Vehicles’ true value, and Ford obtained monies

  which rightfully belong to Plaintiffs.

         2610. Ford enjoyed the benefit of increased financial gains, to the detriment

  of Plaintiffs, who paid a higher price for vehicles which actually had lower values.

  It would be inequitable and unjust for Ford to retain these wrongfully obtained

  profits.

         2611. Plaintiffs, therefore, seek an order establishing Ford as constructive

  trustee of the profits unjustly obtained, plus interest.


                                             839
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5215 Filed 05/29/20 Page 840 of 841




                                  PRAYER FOR RELIEF

               WHEREFORE, Plaintiffs pray that this Honorable Court enter the

  following relief:

        A.     A judgment against Ford and in favor of each Plaintiff on each count;

        B.     Monetary relief as available on each count by law, including direct

        and consequential damages, actual damages, punitive damages, statutory

        damages, and other monetary relief due as established at trial;

        C.     Equitable relief, including but not limited to, disgorgement and

        restitution of Ford’s wrongful profits, revenues, and benefits, to the extent

        and in the amount deemed appropriate by the Court;

        D.     Costs, attorney fees, pre- and post-judgment interest; and

        E.     Such other relief as this Court deems just and proper.



                               DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a jury trial in the above-entitled cause.



                                            Respectfully submitted,
                                            STERN LAW, PLLC

                                          840
Case 2:19-cv-12533-SFC-DRG ECF No. 38, PageID.5216 Filed 05/29/20 Page 841 of 841




                                            BY:/s/ Kenneth A. Stern
                                            KENNETH A. STERN (P30722)
                                            41850 W. Eleven Mile Road, Suite 121
                                            Novi, MI 48375-1857
                                            (248) 347-7315
                                            ken@sternlawonline.com

                                            MARINO LAW, PLLC
                                            Amy L. Marino (P76998)
                                            18977 W. Ten Mile Road, Ste 100E
                                            Southfield, Michigan 48075
                                            Tel.: (248) 797-9944
                                            Fax.: (313) 281-2206
                                            amy@marinopllc.com

                                            Attorneys for Plaintiffs


  DATED: May 29, 2020




                                PROOF OF SERVICE

          The undersigned attorney certifies that, on May 29, 2020, she filed a copy of
  the foregoing document using the CM/ECF system, which will send notice of such
  filing to all attorneys of record.

                                  /s/ Amy L. Marino
                               Amy L. Marino (P76998)
                                amy@marinopllc.com



                                           841
